
 
EXHIBIT 10.88


EXECUTION COPY









 
SHARE PURCHASE AGREEMENT
 
by and among
 
MICRON TECHNOLOGY, INC.
 
MICRON SEMICONDUCTOR B.V.
 
NUMONYX HOLDINGS B.V.
 
INTEL CORPORATION
 
INTEL TECHNOLOGY ASIA PTE LTD
 
STMICROELECTRONICS N.V.
 
REDWOOD BLOCKER S.A.R.L.
 
and
 
PK FLASH, LLC
 


 
Dated as of February 9, 2010
 
 


 
 

--------------------------------------------------------------------------------

 
 



SHARE PURCHASE AGREEMENT
 
THIS SHARE PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
February 9, 2010 by and among Micron Technology, Inc., a Delaware corporation
(“Micron”), Micron Semiconductor B.V., a private company with limited liability
organized under the laws of The Netherlands, with corporate seat in Amsterdam,
The Netherlands and a wholly owned subsidiary of Micron (the “Buyer”), Numonyx
Holdings B.V., a private company with limited liability organized under the laws
of The Netherlands, with corporate seat in Amsterdam, The Netherlands (the
“Company”), Intel Corporation, a Delaware corporation (“Intel”), Intel
Technology Asia Pte Ltd, a company organized under the laws of Singapore (“ITA”
and, together with Intel Corporation, the “Intel Sellers”), STMicroelectronics
N.V., a limited liability company organized under the laws of The Netherlands,
with corporate seat in Amsterdam, The Netherlands (“ST”), Redwood Blocker
S.a.r.l., a limited liability company organized under the laws of The
Grand-Duchy of Luxembourg (“Redwood”), and PK Flash, LLC, a Delaware limited
liability company (“PK” and, together with Redwood, the “FP Sellers”) (each, a
“Party” and collectively, the “Parties”). Intel, ITA, ST, Redwood and PK are
each referred to herein as a “Seller” and are referred to collectively as the
“Sellers”.
 
RECITALS
 
A. The Sellers own all of the issued and outstanding shares of Company Capital
Stock (the “Shares”).
 
B. The Buyer desires to purchase from the Sellers, and the Sellers desire to
sell to the Buyer, the Shares, all upon the terms and subject to the conditions
set forth in this Agreement (the “Share Purchase”).
 
C. A portion of the shares of Micron Common Stock to be issued by Micron in
connection with the Share Purchase shall be placed in escrow by Micron, the
release of which shall be contingent upon certain conditions, all as set forth
herein and in the Escrow Agreement.
 
D. In connection with the Share Purchase, each Company RSU that is outstanding
as of the Closing, whether vested or unvested, will be assumed by Micron.
 
E. Concurrent with the execution and delivery of this Agreement, and as a
material inducement to Micron and the other Sellers to enter into this
Agreement, each of FP II Cayman and FP II Parallel have entered into a Guarantee
(each, a “FP Parent Fund Guarantee,” and collectively, the “FP Parent Fund
Guarantees”).
 
F. The Company has granted to ST an option to acquire the M6 Going Concern, the
terms of which option are set forth in the M6 Option Agreement dated December
30, 2009, entered into by and between the Company and ST, and as a material
inducement to Micron to enter into this Agreement, the Company and ST have
entered into an agreement amending and restating such M6 Option Agreement (such
amended and restated agreement, as in effect on the
 
4917039.19
 
 

--------------------------------------------------------------------------------

 
date hereof or as may be amended after the date hereof in accordance with
Section 6.5 and the terms of such amended and restated agreement, the “M6 Option
Agreement”).
 
G. Concurrent with the execution and delivery of this Agreement, and as a
material inducement to ST to enter into this Agreement, ST and Micron have
entered into the Industrial Plan Agreement (the “Industrial Plan Agreement”) and
STMicroelectronics S.r.l., an Italian company and a wholly owned subsidiary of
ST, and Numonyx Italy S.r.l., an Italian company and a wholly owned subsidiary
of the Company, have entered into the R2 Consortium Agreement (the “R2
Consortium Agreement”), each of which shall be effective upon the Closing.
 
H. Concurrent with the execution and delivery of this Agreement, and as a
material inducement to Micron and ST to enter into this Agreement, Micron,
Numonyx B.V. and ST have entered into that certain Framework Agreement (the
“Framework Agreement”) and ST, Numonyx B.V. and DBS Bank Ltd. have entered into
that certain Master Agreement (the “DBS Master Agreement”), each of which shall
be effective upon the execution thereof (except as expressly set forth therein).
 
NOW, THEREFORE, in consideration of the foregoing premises, and the mutual
covenants, agreements, representations and warranties set forth herein, and for
other good and valuable consideration, the receipt and legal sufficiency of
which are hereby acknowledged and accepted, and intending to be legally bound
hereby, the Parties hereto hereby agree as follows:
 
ARTICLE I

 
DEFINITIONS AND RULES OF CONSTRUCTION
 
1.1 Certain Defined Terms
 
.  For all purposes of and under this Agreement, certain terms not otherwise
defined herein have the meanings ascribed to those terms in Appendix A.
 
1.2 Rules of Construction.
 
(a) All references herein to Articles, Sections, Appendices, Exhibits and
Schedules shall be deemed to be references to Articles and Sections of, and
Appendices, Exhibits and Schedules to, this Agreement unless the context shall
otherwise require.
 
(b) The words “include,” “includes” and “including” when used herein shall be
deemed in each case to be followed by the words “without limitation.”
 
(c) The headings set forth in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement.
 
(d) All references in this Agreement to the Subsidiaries of a Person shall be
deemed to include all direct and indirect Subsidiaries of such Person.
 
4917039.19
 
-2-

--------------------------------------------------------------------------------

 
(e) Any dollar thresholds set forth herein shall not be used as a benchmark for
determination of what is or is not “material,” a “Company Material Adverse
Effect” or a “Micron Material Adverse Effect” under this Agreement.
 
(f) Unless otherwise specifically provided, all references in this Agreement to
“dollars” or “$” shall mean United States Dollars, and all references to “euros”
or “€” shall refer to the common currency of the European Union.
 
(g) The definitions set forth in Appendix A or otherwise referred to in this
Agreement shall apply equally to both the singular and plural forms of the terms
defined.
 
(h) Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.
 
(i) Unless the context shall otherwise require, any reference to any Contract,
statute, rule or regulation is a reference to it as amended and supplemented
from time to time (and, in the case of a statute, rule or regulation, to any
successor provision).
 
(j) Any reference in this Agreement to a “day” or a number of “days” (without
the explicit qualification of “Business”) shall be interpreted as a reference to
a calendar day or number of calendar days.  In the event that any date provided
for in this Agreement falls on a date that is not a Business Day, such date
shall be deemed extended to the next Business Day.
 
(k) Any reference to “third party” or “third Person” shall be interpreted as a
reference to a Person who is not a Party hereto.
 
(l) When a Dutch term has been inserted in italics to clarify or translate a
related English term, the Dutch term shall be authoritative for the purpose of
interpreting the related English term.
 
ARTICLE II

 
SHARE PURCHASE
 
2.1 The Share Purchase. 
 
(a) At the Closing and subject to and upon the terms and conditions of this
Agreement, the Buyer shall purchase from each Seller and each Seller shall sell
and transfer to the Buyer, free and clear of all Liens (other than any Liens
which may be created by Micron, the Buyer or any of their respective Affiliates)
and defects of title, all of the issued and outstanding Shares held by such
Seller, which Shares are as set forth opposite such Seller’s name on
Schedule 2.1.
 
4917039.19
 
 
-3-

--------------------------------------------------------------------------------

 
(b) At the Closing, title to the Shares, including all rights attached to them,
shall pass to the Buyer, upon the execution of the Deed of Transfer.
 
2.2 The Purchase Price.
 
(a) In consideration for the sale and transfer of the Shares by the Sellers to
the Buyer pursuant to Section 2.1, upon the terms and subject to the conditions
set forth in this Agreement, at the Closing, Micron shall issue and deliver, or
cause the Buyer to deliver, (i) to the Sellers the Micron Closing Date Shares
and (ii) to the Escrow Agent the Micron Escrow Shares, as contemplated by
Section 2.2, Section 2.3 and Section 2.5, which Micron Closing Date Shares and
Micron Escrow Shares will be allocated among the Sellers as set forth in
Schedule 2.2(a).  Not less than one (1) Business Day prior to the Closing Date,
the Sellers shall deliver to Micron an updated copy of Exhibit A to
Schedule 2.2(a), setting forth the actual allocation of Micron Closing Date
Shares and Micron Escrow Shares among the Sellers, and the actual
Indemnification Percentage for each Seller, in each case, calculated in
accordance with Schedule 2.2(a) (such updated Exhibit A, the “Final
Allocation”).  The Final Allocation shall be certified as to its accuracy as of
the Closing Date by a person authorized to act on behalf of each Seller.  For
purposes of this Agreement and the Escrow Agreement, upon delivery of the Micron
Escrow Shares to the Escrow Agent, Micron shall be deemed to have delivered to
the Escrow Agent, on behalf of each Seller, the number of Micron Escrow Shares
specified in the Final Allocation with respect to such Seller.  Notwithstanding
anything to the contrary set forth in this Agreement (including Schedule 2.2(a)
and the Final Allocation), in no event shall Micron, the Buyer or any of their
respective Affiliates be obligated to issue or deliver in the aggregate to the
Sellers and the Escrow Agent pursuant to this Agreement a number of shares of
Micron Common Stock greater or lesser than the Micron Shares.  In the event of a
conflict between (x) a formula in Exhibit A to Schedule 2.2(a) or the Final
Allocation and (y) such formula that is also stated herein, the version of such
formula stated herein shall control.
 
(b) It is acknowledged and agreed by each of the Sellers that the formulas
contained in this Agreement (including as set forth in Schedule 2.2(a)) and the
calculations set forth in the Final Allocation with respect to the allocation of
the Micron Shares and Indemnification Percentages among the Sellers, including
the allocation of the Micron Closing Date Shares and the Micron Escrow Shares,
respectively, among the Sellers, and the amounts to be paid to each Seller as
described in Section 2.2, Section 2.3, Section 2.4 and Section 2.5, the
ownership of the Shares as set forth in Schedule 2.1 and the RSU Exchange Ratio
have been reviewed and consented to (or, in the case of the Final Allocation,
will have been reviewed and consented to) by each Seller, and that neither
Micron nor any of its Affiliates nor any Representative of any of the foregoing
shall have any liability to any Seller or any Affiliate of a Seller, nor shall
any Seller or any Affiliate of a Seller have any liability to any other Seller
or any Affiliate of any other Seller, for any errors or omissions in such
formulas, calculations or Schedule 2.1 or Schedule 2.2(a) or with respect to the
RSU Exchange Ratio, or for any payment of any consideration to any Seller after
delivery of the Micron Closing Date Shares to the Sellers and the Micron Escrow
Shares to the Escrow Agent in accordance with this Agreement and the Escrow
Agreement.
 
4917039.19
 
-4-

--------------------------------------------------------------------------------

 
2.3 Closing.
 
(a) Closing.  Unless this Agreement is earlier terminated pursuant to
Article XI, the closing of the Share Purchase (the “Closing”) will take place on
a Business Day as promptly as practicable after the execution and delivery
hereof by the Parties hereto, and in any event no later than the third (3rd)
Business Day following the date (the “Pre-Closing Date”) that all of the
conditions set forth in Article IX have been satisfied or waived (other than
those conditions that by their nature are to be satisfied during such three (3)
Business Day period or at the Closing, but subject to the satisfaction or waiver
of those conditions at or prior to the Closing), at the offices of Wilson
Sonsini Goodrich & Rosati, Professional Corporation, 650 Page Mill Road, Palo
Alto, California 94304 and/or at the offices of Stibbe, N.V. Strawinskylaan
2001, 1077 ZZ Amsterdam, The Netherlands, unless another time and/or place is
mutually agreed upon in writing by Micron and the Sellers.  The date upon which
the Closing actually occurs shall be referred to herein as the “Closing Date.”
 
(b) Closing Deliveries of Micron and Buyer.  At the Closing, Micron or the
Buyer, as the case may be, shall deliver:
 
(i) to each Seller, the number of Micron Closing Date Shares such Seller is
entitled to receive from Micron at the Closing pursuant to Section 2.2 and
Section 2.5, which delivery will be by book entry transfer to an account
designated by such Seller in writing to Micron on or prior to the second (2nd)
Business Day prior to the Closing Date;
 
(ii) to the Escrow Agent, for deposit into the Escrow Account, the Micron Escrow
Shares, to be held and distributed by the Escrow Agent as provided in the Escrow
Agreement and this Agreement;
 
(iii) to each counterparty, executed counterpart signature pages to each of the
Ancillary Agreements to be entered into at the Closing by Micron or the Buyer or
any of their respective Affiliates in accordance with the terms hereof or
thereof;
 
(iv) to the Sellers, a copy of the resolutions of the Board of Directors of
Micron and the Buyer authorizing the execution and delivery of this Agreement
and each Ancillary Agreement to which Micron or the Buyer is or will be a party,
the performance of Micron’s or the Buyer’s obligations hereunder and thereunder
and the consummation of the transactions contemplated hereby and thereby;
 
(v) to the Sellers, the Company and the Civil Law Notary, an executed Notarial
Power of Attorney; and
 
(vi) such other documents, instruments and certificates required to be delivered
by Micron or the Buyer at the Closing pursuant to the terms hereof or the terms
of the Ancillary Agreements or otherwise reasonably requested by the Sellers in
order to consummate the transactions contemplated hereby.
 
4917039.19
 
 
-5-

--------------------------------------------------------------------------------

 
(c) Closing Deliverables of the Sellers.  At the Closing, each Seller shall
deliver:
 
(i) to each counterparty, executed counterpart signature pages to each of the
Ancillary Agreements to be entered into at the Closing by such Seller or any of
such Sellers’ Affiliates in accordance with the terms hereof or thereof;
 
(ii) to the Company, such Seller’s Existing Note or Existing Notes, as
contemplated by and in accordance with Section 7.14;
 
(iii) to the Buyer and the Civil Law Notary, an executed Notarial Power of
Attorney as well as (as to STMicroelectronics N.V. and Intel Corporation) an
executed power of attorney for the execution of the Deed of Release;
 
(iv) to Micron, if applicable, the Director Removal Documents; and
 
(v) such other documents, instruments and certificates required to be delivered
by such Seller at the Closing pursuant to the terms hereof or the terms of the
Ancillary Agreements, or otherwise reasonably requested by Micron, the Buyer or
the other Sellers in order to consummate the transactions contemplated hereby.
 
(d) Closing Deliverables of the Company.  At the Closing, the Company shall, and
the Sellers shall cause the Company to, deliver:
 
(i) to each counterparty, executed counterpart signature pages to each of the
Ancillary Agreements to be entered into at the Closing by the Company or any of
its Affiliates in accordance with the terms hereof or thereof;
 
(ii) [Intentionally omitted];
 
(iii) to Micron, a copy of the Managing Board Resolutions, the Supervisory Board
Resolutions and the Subsidiary Resolutions;
 
(iv) to Micron and the Civil Law Notary, a copy of the Shareholder Resolutions;
 
(v) to Micron, if applicable, the Director Termination Documents;
 
(vi) to Micron, the Net Available Cash Certificate;
 
(vii) to Micron and the Civil Law Notary, an executed Notarial Power of Attorney
as well as an executed power of attorney for the execution of the Deed of
Release; and
 
(viii) such other documents, instruments and certificates required to be
delivered by the Company at the Closing pursuant to the terms hereof or the
terms of the
 
4917039.19
 
 
-6-

--------------------------------------------------------------------------------

 
Ancillary Agreements, or otherwise reasonably requested by Micron, the Buyer or
the Sellers in order to consummate the transactions contemplated hereby.
 
(e) Closing Deliverables of Numonyx B.V.  At the Closing, (i) subject to
Micron’s compliance with its funding obligations under Section 7.13(c), Numonyx
B.V. shall provide Micron with a copy of the Pay-off Letter and (ii) Numonyx
B.V. shall provide to Micron and the Civil Law Notary an executed power of
attorney for the execution of the Deed of Release.
 
(f) Amendments to the Company’s Articles of Association. Prior to the Closing,
the Sellers and the Company shall (i) obtain the consent of the Dutch Ministry
of Justice to the Pre-Closing Deed of Amendment and (ii) cause the Civil Law
Notary to execute the Pre-Closing Deed of Amendment.
 
(g) Closing Transfer of Shares.  At the Closing and upon completion of the steps
set out in the above subsections of this Section 2.3 (other than
Section 2.3(b)(i) and Section 2.3(b)(ii), which shall occur simultaneously with
the steps set out in this Section 2.3(g)):
 
(i) the Sellers, the Company and Numonyx B.V. shall cause the Civil Law Notary
to execute the Deed of Release;
 
(ii) the Buyer and the Sellers shall cause the Civil Law Notary to execute the
Deed of Transfer;
 
(iii) the Company shall acknowledge the transfer of the Shares; and
 
(iv) following the transfer of the Shares, the Civil Law Notary shall register
the transfer of the Shares in the Company’s shareholders register and deliver a
copy of the register to the Buyer.  Following the release of the pledge on the
Shares in the share capital of Numonyx B.V., the Civil Law Notary shall register
the release of the pledge on such Shares in the shareholders register of Numonyx
B.V. and deliver a copy of the register to the Buyer.  The originals of the
registers shall be returned to the Company and Numonyx B.V., as the case may be.
 
2.4 Escrow Release Date.  At the Escrow Release Date, the Escrow Agent shall
deliver to each Seller the number of Micron Escrow Shares, and the cash and
other assets (if any) held in the Indemnity Escrow Fund for the account of such
Seller, such Seller is entitled to receive at the Escrow Release Date pursuant
and subject to the terms of this Agreement and the Escrow Agreement, which
delivery of Micron Escrow Shares will be by book entry transfer to an account
designated by such Seller in writing to the Escrow Agent at least three (3)
Business Days prior to the Escrow Release Date.
 
2.5 Assignment of Rights to Receive Micron Shares.
 
  Notwithstanding any other provision of this Agreement, on or prior to the
Closing Date, the FP Sellers shall assign to each of the Intel Sellers and ST,
and, if the call option under the M6 Option Agreement has been
 
4917039.19
 
-7-

--------------------------------------------------------------------------------

 
exercised and the sale of the M6 Going Concern has been consummated prior to the
Closing, on the M6 Closing Date ST shall assign (contingent upon the Closing
occurring) to each of the Intel Sellers, the rights of such assignors,
respectively, hereunder to receive from Micron or the Buyer, as the case may be,
the number of Micron Shares determined pursuant to the terms of Schedule 2.2(a)
and the Final Allocation, in each case, in exchange for the consideration, if
any, specified in Schedule 2.2(a) and, if applicable, the M6 Option
Agreement.  Each of Micron and the Buyer acknowledges and agrees that the
agreements of the assignors and assignees with respect to the terms of such
assignments and other related matters may be set forth in one or more definitive
agreements or other instruments between such assignors and assignees, and that
the terms of those definitive agreements or other instruments shall govern such
assignments and the consideration payable by the assignees in exchange therefor;
provided, that no such term may adversely affect the rights, or give rise to any
liability or other obligation (other than the obligation to deliver the Micron
Shares pursuant to the terms hereof), of Micron or the Buyer under this
Agreement or any of the Ancillary Agreements.  Furthermore, each of Micron and
the Buyer acknowledge and agree that to the extent any rights hereunder to
receive any Micron Shares are assigned as contemplated by this Section 2.5,
Schedule 2.2(a) and the Final Allocation, such Micron Shares shall,
notwithstanding any other provision of this Agreement, be delivered on the
Closing Date, pursuant to the terms of this Agreement, to the assignee of the
rights in respect thereof, instead of to the Party that made such
assignment.  The Sellers shall notify Micron and the Buyer of any such
assignment by providing the Final Allocation to Micron in accordance with
Section 2.2.
 
2.6 No Further Ownership Rights in Company Capital Stock.  The Micron Shares
issued in respect of the transfer of the Shares in accordance with the terms
hereof shall be deemed to be full satisfaction of all rights pertaining to the
Shares, and there shall be no further registration of transfers on the records
of the Company of Shares which were outstanding immediately prior to the
Closing.
 
2.7 Withholding Rights.  Micron and the Buyer shall be entitled to deduct and
withhold from any amounts payable to the Sellers pursuant to this Agreement such
amounts as are required to be deducted and withheld with respect to the making
of such payments under the provisions of any Applicable Law; provided, however,
that promptly following a determination by Micron that any such withholding is
required, Micron shall notify the Sellers in writing of such determination and
cooperate with the Sellers at the requesting Seller’s expense to minimize the
amount of such withholding.  Any such withheld amounts shall be treated for all
purposes of this Agreement as having been paid to the Person in respect of which
such deduction and withholding was made.  To Micron’s knowledge, as of the date
hereof, no withholding in respect of Taxes of any amounts payable to the Sellers
pursuant to this Agreement is required under Applicable Law.
 
4917039.19
 
-8-

--------------------------------------------------------------------------------

 
2.8 [Intentionally omitted.]
 
2.9 Certain Adjustments. 
 
(a) If Micron shall, at any time and from time to time on or before the Closing
Date, issue dividends or make distributions on Micron Common Stock payable in
shares of Micron Common Stock, or subdivide or reclassify outstanding shares of
Micron Common Stock into a greater number of shares of Micron Common Stock, then
the Total Share Consideration, the number of True-Up Shares and the number of
Micron Escrow Shares shall be proportionately increased, and conversely, if
Micron shall, at any time or from time to time on or before the Closing Date,
combine or reclassify outstanding shares of Micron Common Stock into a smaller
number of shares of Micron Common Stock, then the Total Share Consideration, the
number of True-Up Shares and the number of Micron Escrow Shares shall be
proportionately decreased.  In each such case, the Total Share Consideration,
the number of True-Up Shares and the number of Micron Escrow Shares shall be
adjusted by multiplying such number by a fraction, the numerator of which shall
be the number of shares of Micron Common Stock outstanding immediately after
giving effect to such dividend, distribution, subdivision, combination or
reclassification and the denominator of which shall be the number of shares of
Micron Common Stock outstanding immediately prior to such dividend,
distribution, subdivision, combination or reclassification.  Such increase or
reduction (solely in the case of any combination or reclassification of
outstanding shares of Micron Common Stock into a smaller number of shares of
Micron Common Stock), as the case may be, shall become effective immediately
after the opening of business on the day upon which such dividend, distribution,
subdivision, combination or reclassification becomes effective, as the case may
be.
 
(b) If Micron shall, at any time or from time to time on or before the Closing
Date, distribute to all holders of Micron Common Stock any of its Equity
Interests, assets (including cash or shares of any Subsidiary of Micron or
business unit of Micron), or debt securities or rights to purchase securities of
Micron (excluding (x) any dividends or distributions described in
Section 2.9(a), and (y) any rights offering described in Section 7.26) (such
Equity Interests, assets, debt securities or rights to purchase securities of
Micron hereinafter in this Section 2.9 called the “Distributed Assets”), then
Micron shall make adequate provision so that each Seller shall receive on the
Closing Date the amount of Distributed Assets such Seller would have received
had such Seller owned shares of Micron Common Stock on the record date for such
distribution.
 
(c) If Micron shall, at any time and from time to time on or before the Closing
Date, set a record date earlier than the Closing for (i) any dividends or
distributions on Micron Common Stock payable in shares of Micron Common Stock,
or (ii) any subdivision or reclassification of outstanding shares of Micron
Common Stock into a greater number of shares of Micron Common Stock, or (iii)
any combination or reclassification of outstanding shares of Micron Common Stock
into a smaller number of shares of Micron Common Stock, or (iv) any distribution
on Micron Common Stock payable in Distributed Assets, in each case, which
dividend, distribution, subdivision, combination or reclassification would occur
after the Closing
 
4917039.19
 
-9-

--------------------------------------------------------------------------------

 
Date, then Micron shall make adequate provision so that each Seller shall
receive on the date of such dividend, distribution, subdivision, combination or
reclassification the shares of Micron Common Stock or amount of Distributed
Assets, as applicable, such Seller would have received had such Seller owned
shares of Micron Common Stock on the record date for such dividend,
distribution, subdivision, combination or reclassification.
 
(d) If Micron shall, at any time or from time to time on or before the Closing
Date, distribute cash in respect of a tender offer for Micron Common Stock,
where such cash per share of Micron Common Stock validly tendered or exchanged
exceeds the closing price per share of Micron Common Stock on the trading day
immediately following the last date (such last date, the “Expiration Date”) on
which tenders may be made pursuant to the tender offer, then the Total Share
Consideration, the number of True-Up Shares and the number of Micron Escrow
Shares shall be increased so that the same shall equal the number determined by
multiplying the Total Share Consideration, the number of True-Up Shares and the
number of Micron Escrow Shares as of the opening of business on the Business Day
immediately following the trading day immediately following the Expiration Date
by a fraction:
 
(i) the numerator of which will be the sum of (A) the fair market value, as
determined in good faith by the Board of Directors of Micron, of the aggregate
consideration payable for all shares of Micron Common Stock that Micron
purchases in such tender offer and (B) the product of the number of shares of
Micron Common Stock outstanding, less the number of shares of Micron Common
Stock purchased in the relevant tender offer (the “Purchased Shares”), and the
closing price of Micron Common Stock on the trading day immediately following
the Expiration Date; and
 
(ii) the denominator of which will be the product of the number of shares of
Micron Common Stock outstanding, including the Purchased Shares, and the closing
price of Micron Common Stock on the trading day immediately following the
Expiration Date.
 
An adjustment, if any, pursuant to this Section 2.9(d) shall become effective
immediately prior to the opening of business on the second trading day
immediately following the Expiration Date (it being acknowledged and agreed
that, notwithstanding anything to the contrary set forth in this Agreement, in
no event shall the Closing occur during the period beginning on the Expiration
Date and ending on such second trading day).
 
(e) If any of the following events (a “Disposition Event”) occurs on or before
the Closing Date, or a record date for a Disposition Event would occur on or
prior to the Closing Date and the Disposition Event occurs after the Closing
Date, except to the extent an adjustment for such Disposition Event is provided
for in Section 2.9(a) or Section 2.9(b): (i) any reclassification of Micron
Common Stock (other than a change in par value, or from par value to no par
value, or from no par value to par value, or as a result of a subdivision or
combination); (ii) consolidation, merger, or other combination involving Micron;
or (iii) sale or conveyance to another Person of all or substantially all of the
assets of Micron, in each case, in which holders of outstanding Micron Common
Stock would be entitled to receive cash, securities or other property for their
shares of Micron Common Stock, then Micron shall make adequate provision
 
4917039.19
 
-10-

--------------------------------------------------------------------------------

 
so that each Seller shall be entitled to receive at the Closing or, if later,
the date of the Disposition Event, in lieu of the Micron Shares otherwise
deliverable, or if the Disposition Event occurs after the Closing, in exchange
for the Micron Shares delivered at the Closing, pursuant to this Agreement, the
same type (in the same proportions) of consideration received by holders of
Micron Common Stock in the relevant event at the times specified in the
Agreement (collectively, “Reference Property”).  If the Disposition Event
provides the holders of Micron Common Stock with the right to receive more than
a single type of consideration determined based in part upon any form of
stockholder election, the Reference Property shall be comprised of the weighted
average of the types and amounts of consideration received by the holders of
Micron Common Stock upon the occurrence of such event.
 
(f) Upon the occurrence of any event that would require an adjustment pursuant
to this Section 2.9, the Parties shall make such other amendments or
modifications to this Agreement, including the number of Micron Shares set forth
in Schedule 2.2(a) and the Final Allocation, the calculation of the Micron Stock
Price and the closing condition set forth in Section 9.3(f), to take into
account in an equitable manner the occurrence of such event.  In addition, if
any such event occurs during the Measurement Period, then, in addition to the
adjustments set forth in this Section 2.9 above, the Parties shall agree to make
such amendment or modification to the number of True-Up Shares as is necessary
and appropriate to take into account in an equitable manner the effect of the
occurrence of such event during such period.
 
ARTICLE III

 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company hereby represents and warrants to Micron and the Buyer, subject to
such exceptions as are specifically disclosed in the letter delivered by the
Company to Micron and dated as of the date hereof or in the confidential
supplemental letter dated as of the date hereof made available to Micron in the
Privacy Clean Room (collectively, the “Disclosure Letter”) (which Disclosure
Letter shall be arranged in sections and subsections corresponding to the
numbered and lettered sections and subsections contained in this Article III,
with the disclosure in any section or subsection of the Disclosure Letter
qualifying only the corresponding section or subsection in this Article III and
such other sections or subsections in this Article III where the relevance of
such disclosure to such section or subsection is reasonably apparent on its
face), as follows:
 
3.1 Organization and Good Standing.
 
(a) The Company has been duly organized and is validly existing as a private
company with limited liability (besloten vennootschap met beperkte
aansprakelijkheid) and in good standing (to the extent such concept is
applicable) under the laws of The Netherlands and has the requisite corporate
power and authority to own, lease and operate its assets and properties and to
carry on its business as it is currently conducted.  The Company is duly
qualified or licensed as a foreign corporation to do business, and is in good
standing (to the extent such concept is applicable) in each jurisdiction where
the character or location of its assets or
 
4917039.19
 
 
-11-

--------------------------------------------------------------------------------

 
properties (whether owned, leased or licensed) or the nature of its activities
make such qualification or licensing necessary to the Company’s business as
currently conducted, except where the failure to be so qualified or licensed or
in good standing would not have a Company Material Adverse Effect.  The Company
has delivered a true and correct copy of its Governing Documents to
Micron.  Except as expressly contemplated hereby, neither the Board of Directors
of the Company nor the Sellers have approved any amendment to any of the
Company’s Governing Documents.
 
(b) The Company has made available to Micron a list of the Directors and
Officers of the Company as of the date hereof in the Privacy Clean Room.
 
(c) Section 3.1(c) of the Disclosure Letter lists every state or foreign
jurisdiction in which the Company or any of its Subsidiaries (x) have, or have
had since the Formation Closing Date (in the case of the Company) or inception
(in the case of the Subsidiaries), facilities or (y) employ, or have employed
since inception, any Employees (other than non-employee Directors) who are
natural Persons with primary places of employment or service located in such
state or jurisdiction.
 
3.2 Company Capital Structure.
 
(a) The authorized capital stock of the Company consists of (i) 250,000,000
Company Ordinary Shares, of which 210,700,758 shares are issued and outstanding
and (ii) 14,346,590 Company Preferred Shares, consisting of 14,204,545 Series A
Preferred Shares, all of which are issued and outstanding, and 142,045
Series A-1 Preferred Shares, none of which are issued or outstanding.  The
Company has no other capital stock authorized, issued or outstanding. The
Company has sufficient authorized share capital with respect to the Company
Ordinary Shares and Series A-1 Preferred Shares issuable upon the conversion of
the Series A Preferred Shares in accordance with the terms and conditions of the
Company’s articles of association and the Securityholders’ Agreement and
sufficient authorized share capital with respect to its Ordinary Shares for
issuance under the Company Equity Plan.  All of the outstanding shares of
Company Capital Stock are held by the Sellers, with the number of shares of each
class and series held by each Seller set forth opposite its name on
Schedule 2.1.  All outstanding shares of Company Capital Stock are duly
authorized, validly issued, fully paid and non-assessable and, except as set
forth in the Company’s Governing Documents or the Securityholders’ Agreement,
are not subject to preemptive rights created by statute or by any Contract to
which the Company or any of its Subsidiaries is a party, or by which the
Company, any of its Subsidiaries, or any of their respective assets or
properties is bound.  There are no outstanding shares of Company Capital Stock
that constitute unvested restricted stock or that are otherwise subject to a
repurchase or redemption right.  There are no declared or accrued but unpaid
dividends with respect to any shares of Company Capital Stock.  None of the
shares of Company Capital Stock are represented by physical certificates.
 
(b) All outstanding shares of Company Capital Stock and Company RSUs have been
issued in compliance with all Applicable Law, and in accordance with any
preemptive right, right of first refusal or similar right or limitation,
including those in the Governing
 
4917039.19
 
 
-12-

--------------------------------------------------------------------------------

 
Documents and the Securityholders’ Agreement.  The Company has not repurchased
any shares of Company Capital Stock or Company RSUs following issuance thereof.
 
(c) Except for the Company Equity Plan and employment and similar agreements
providing for the award of equity-based compensation under the Company Equity
Plan (true and complete copies of which have been made available to Micron),
neither the Company nor any of its Subsidiaries has ever adopted, sponsored or
maintained any stock option plan or any other plan or agreement providing for
equity-based compensation (whether payable in securities, cash or other
property) to any Person.  As of the date hereof, the Company has reserved
24,989,478 Company Ordinary Shares for issuance to employees and Directors of,
and consultants to, the Company upon the issuance of stock, the exercise of
options or the vesting of Company RSUs granted under the Company Equity
Plan.  Section 3.2(c)(i) of the Disclosure Letter sets forth, as of the date
hereof, for each outstanding Company RSU, a randomly generated Employee
identification number for the name of the holder of each such Company RSU
(provided, however, that the Company shall provide in the Privacy Clean Room a
list matching each Key Company Employee to his or her respective randomly
generated Employee identification number), and country of residence (and if
located in the United States, the state of residence) as reflected in the Books
and Records of the Company of the holder of such Company RSU, the date of grant
of such Company RSU, the number of Company Ordinary Shares underlying such
Company RSU, the vesting schedule for such Company RSU (including performance
targets for Performance-Based RSUs), the extent vested to date and whether (and
to what extent) the vesting of such Company RSU is subject to acceleration as a
result of the transactions contemplated by this Agreement or any other events on
terms and conditions other than those set forth in the Company Equity Plan or in
the Company’s standard forms of agreement or award document under which Company
RSUs have been granted.  Section 3.2(c)(ii) of the Disclosure Letter lists each
Contract which provides for acceleration of any such outstanding Company RSU on
terms other than those set forth in the Company Equity Plan or the Company’s
standard forms of agreement or award document under which Company RSUs have been
granted, other than any such Contract where the disclosure thereof would be
prohibited by Applicable Law relating to data protection and privacy.  True and
complete copies of (x) all standard forms of agreements and instruments relating
to or issued under the Company Equity Plan and any individual agreement or
instrument that deviates from such standard forms and (y) all Contracts listed
in Section 3.2(c)(ii) of the Disclosure Letter have been made available to
Micron, other than any such individual agreement or instrument or Contract where
the disclosure thereof would be prohibited by Applicable Law relating to data
protection and privacy,  and all of the Company RSUs have been granted under the
Company Equity Plan and are subject to such forms of agreements or instruments,
or, where applicable, such Contract listed in Section 3.2(c)(ii) of the
Disclosure Letter.  No such agreements and instruments have been amended,
modified or supplemented and there are no agreements or commitments to amend,
modify or supplement such agreements or instruments from the forms thereof made
available to Micron. The terms of the Company Equity Plan and the applicable
agreements for each Company RSU permit the assumption of the Company RSUs as
contemplated by Section 7.21(a), in each case without the consent or approval of
the holders of such securities, the Sellers or otherwise and without any
acceleration of the vesting of such Company RSUs.
 
4917039.19
 
-13-

--------------------------------------------------------------------------------

 
(d) Except for (i) the conversion rights of the Series A Preferred Shares,
(ii) the rights to purchase new securities set forth in the Securityholders’
Agreement, the provisions of the Governing Documents of the Company and
mandatory provisions of the Applicable Law of The Netherlands, and (iii) the
Company RSUs, there are no options, warrants, calls, rights or Contracts of any
character, written or oral, to which the Company is a party or by which it or
any of its assets or properties is bound, obligating the Company to issue,
deliver, sell, or cause to be issued, delivered or sold, any securities of the
Company (whether or not such obligation is absolute or conditional), and the
Company has not entered into any Contract of any character, written or oral,
obligating the Company to enter into any such option, warrant, call, right, or
Contract (whether or not such obligation is absolute or conditional).  Except as
contemplated by the Company Equity Plan and the agreements and instruments
referred to in Section 3.2(c) relating to or issued under the Company Equity
Plan, there are no puts, rights or other Contracts of any character, written or
oral, to which the Company is a party or by which it or any of its assets or
properties is bound, obligating the Company to repurchase or redeem, or cause to
be repurchased or redeemed, any of its outstanding securities or any interest
therein, and the Company has not entered into any Contract of any character,
written or oral, obligating the Company to enter into any such put, right or
Contract.  Except for the Company RSUs, there are no outstanding or authorized
stock appreciation, phantom stock, profit participation, or other similar rights
with respect to the Company.
 
(e) Except for the Securityholders’ Agreement, there are no voting trusts,
proxies, or other agreements or understandings with respect to the voting stock
of the Company and there are no agreements to which the Company is a party
relating to the registration, sale or transfer (including agreements relating to
rights of first refusal, co-sale rights or “drag-along” rights) of any Company
Capital Stock.
 
(f) No bonds, debentures, notes or other indebtedness of the Company or any of
its Subsidiaries (i) having the right to vote on any matters on which
stockholders may vote (or which is convertible into, or exchangeable for,
securities having such right) or (ii) the value of which is in any way based
upon or derived from capital or voting stock of the Company, are issued or
outstanding as of the date hereof (collectively, “Voting Debt”).
 
3.3 Subsidiaries.
 
(a) Section 3.3(a) of the Disclosure Letter lists each Subsidiary of the Company
and its jurisdiction of organization.
 
(b) Section 3.3(b) of the Disclosure Letter lists each Entity in which the
Company owns, directly or indirectly, any shares of capital stock, voting
securities or any other equity interest in, or otherwise controls, directly or
indirectly, other than any Entity required to be listed in Section 3.3(a) of the
Disclosure Letter.
 
(c) The Company has never dissolved a Subsidiary of the Company.
 
4917039.19
 
-14-

--------------------------------------------------------------------------------

 
(d) Each Subsidiary of the Company is a corporation or other legal entity duly
organized, validly existing and in good standing (to the extent such concept is
applicable) under the laws of the jurisdiction of its incorporation or
organization.  Each Subsidiary of the Company is duly qualified or licensed to
do business and in good standing as a foreign corporation in each jurisdiction
(to the extent such concept is applicable) in which the character or location of
its assets or properties (whether owned, leased or licensed) or the nature of
its business make such qualifications or licenses necessary, except where the
failure to be so qualified or licensed or in good standing would not have a
Company Material Adverse Effect.  Each Subsidiary of the Company has the
requisite power and authority to own its properties and to carry on its business
as is currently conducted.  A true and correct copy of the Governing Documents
of each Subsidiary of the Company has been made available to Micron.
 
(e) The Company has made available to Micron a list of the Directors and
Officers of each Subsidiary of the Company as of the date hereof in the Privacy
Clean Room.
 
(f) The Company is, directly or indirectly through one or more of its
Subsidiaries, the beneficial owner and owner of record of all of the outstanding
shares of capital stock (and other Equity Interests) of each Subsidiary of the
Company.  All outstanding shares of stock of each Subsidiary of the Company are
duly authorized, validly issued, fully paid and non-assessable and not subject
to preemptive rights created by Applicable Law, the Governing Documents of such
Subsidiary, or any Contract to which such Subsidiary is a party or by which it
or any of its assets or properties is bound, and have been issued in compliance
with Applicable Law.  There are no options, warrants, calls, rights or Contracts
of any character, written or oral, to which any Subsidiary of the Company is a
party or by which it or any of its assets or properties is bound, obligating
such Subsidiary to issue, deliver, sell, or cause to be issued, delivered or
sold any securities of such Subsidiary and the Subsidiary has not entered into
any Contract of any character, written or oral, obligating the Subsidiary to
enter into any such option, warrant, call, right or Contract.  There are no
puts, rights or Contracts of any character, written or oral, to which the
Subsidiary is a party or by which it or any of its assets or properties is bound
obligating the Subsidiary to repurchase or redeem, or cause to be repurchased or
redeemed, any of its outstanding securities or any interest therein, and the
Subsidiary has not entered into any Contracts of any character, written or oral,
obligating the Subsidiary to enter into any such put, right or Contract.  There
are no outstanding or authorized stock appreciation, phantom stock, profit
participation, or other similar rights with respect to any of the Subsidiaries
of the Company.  There are no Liens on any outstanding securities of any of the
Company’s Subsidiaries, other than the Company Stock Pledges.
 
(g) Neither the Company nor any of its Subsidiaries has agreed with any Person
(other than agreements between or among the Company and its Subsidiaries) to
make any future investment in the equity or debt of any Person (including any
guaranty of any such Person’s debt or any keepwell agreement with respect to
such Person) or capital contribution to any Person, excluding (i) advances to
employees of the Company or any of its Subsidiaries in the ordinary course of
business consistent with past practice and (ii) any vendor financing provided
solely in connection with the sale or license of Company Products in the
ordinary course of
 
4917039.19
 
-15-

--------------------------------------------------------------------------------

 
business consistent with past practice that provides for payment terms not
greater than ninety (90) days.
 
3.4 Authority and Enforceability.  The Company and each of its Subsidiaries that
will enter into any of the Ancillary Agreements each have all requisite
corporate or other organizational power and authority to enter into, execute and
deliver this Agreement and each Ancillary Agreement to which it is or will be a
party, to perform its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby.  The execution and delivery of
this Agreement and each Ancillary Agreement to which the Company or any of its
Subsidiaries is or will be a party, the performance of the Company’s and each
such Subsidiary’s obligations hereunder and thereunder and the consummation of
the transactions contemplated hereby and thereby have been duly authorized by
all necessary corporate or other organizational action on the part of the
Company and each such Subsidiary, as the case may be, and no further corporate
or other organizational action is required on the part of the Company or any
such Subsidiary to authorize this Agreement or any Ancillary Agreements to which
the Company or any such Subsidiary is or will be a party, the performance of the
Company’s or such Subsidiary’s obligations hereunder and thereunder or the
consummation of transactions contemplated hereby and thereby; provided that the
execution, delivery and performance of any Ancillary Agreement to be executed
and delivered by a Subsidiary of the Company after the date hereof but at or
prior to the Closing, may be so authorized by such corporate or other
organizational action on the part of such Subsidiary on a date that is later
than the date hereof so long as such authorization occurs prior to the time that
the relevant Ancillary Agreement is executed and delivered.  This Agreement and
each of the Ancillary Agreements to which the Company or any such Subsidiary is
or will be a party have been, or upon execution and delivery will be, duly
executed and delivered by the Company or such Subsidiary, as the case may be,
and, assuming the due authorization, execution and delivery by the other parties
hereto and thereto, constitute, or upon execution and delivery will constitute,
the valid and binding obligations of the Company or such Subsidiary, as the case
may be, enforceable against the Company or such Subsidiary in accordance with
their respective terms, subject to laws of general application relating to
bankruptcy, insolvency and the relief of debtors and other laws of general
application affecting enforcement of creditors’ rights generally and rules of
law governing specific performance, injunctive relief or other equitable
remedies.
 
3.5 No Conflict.  The execution and delivery of this Agreement and each
Ancillary Agreement to which the Company or any of its Subsidiaries is or will
be a party, the performance by the Company and each such Subsidiary of their
respective obligations hereunder and thereunder, and the consummation of the
transactions contemplated hereby and thereby, do not and will not (a) conflict
with, or result in any violation or breach of, any provision of the Governing
Documents of the Company or any of its Subsidiaries, (b) conflict with, violate
or breach in any material respect, result in the loss of any material benefit
under, constitute a material default (or an event which, with notice or lapse of
time, or both, would constitute a material default) under, result in the
termination of or a right of termination or cancellation under, give rise to a
right of modification under, require the payment of a penalty under or any
increased fees or amounts under, accelerate or result in the right of
acceleration of the
 
4917039.19
 
-16-

--------------------------------------------------------------------------------

 
performance required by, require any consent, approval or authorization to be
obtained by the Company or any of its Subsidiaries from any Person under, or
require any notification to be given by the Company or any of its Subsidiaries
to any Person under, any of the terms, conditions or provisions of any Specified
Contract or any Company Permit, (c) result in the creation of any Lien upon any
of the material properties or assets of the Company or any of its Subsidiaries,
or (d) conflict with or violate, in any material respect, any Applicable Law.
 
3.6 Consents.  No consent, approval, authorization or notification of, or
registration, declaration or filing with, any Governmental Entity (including
with respect to any Company Permit) is required to be made or obtained by or
with respect to the Company or any of its Subsidiaries in connection with the
execution and delivery of this Agreement and each Ancillary Agreement to which
the Company or any of its Subsidiaries is or will be a party, the performance by
the Company and each such Subsidiary of its obligations hereunder and
thereunder, and the consummation of the transactions contemplated hereby and
thereby, except for (a) such consents, approvals, authorizations, notifications,
registrations, declarations and filings as may be required under applicable
securities laws, (b) the consent of the Dutch Ministry of Justice to the
Pre-Closing Deed of Amendment, (c) such filings with the Dutch trade register as
required under Dutch law, (d) the filing of notification under, and expiration
or early termination of the waiting period (including any extension thereof)
under, the Hart-Scott-Rodino Antitrust Improvements Act of 1976 (the “HSR Act”),
as well as any required consents, approvals, authorizations, notifications,
registrations, declarations, filings and expiration or early termination of the
waiting periods (including any extensions thereof) under the Antitrust Laws in
other jurisdictions, if applicable and (e) such consents, approvals,
authorizations, notifications, registrations, declarations and filings that are
set forth on Section 3.6(e) of the Disclosure Letter.
 
3.7 Financial Statements.
 
(a) The Company has made available to Micron true, accurate and complete copies
of (i) the Company’s audited consolidated balance sheet as of December 31, 2008
and the related audited consolidated statements of operations, cash flows and
shareholders’ equity for the fiscal year ended December 31, 2008 (including the
related notes and independent auditors reports thereon) (the “2008 Annual
Financial Statements”), and (ii) the Company’s unaudited consolidated balance
sheet as of September 30, 2009, and the related unaudited consolidated
statements of operations and cash flows for the nine (9) months ended September
30, 2009 (the “Interim Financial Statements” and, together with the 2008 Annual
Financial Statements, the “Financial Statements”).  For the purposes hereof, the
unaudited consolidated balance sheet of the Company as of September 30, 2009 is
referred to as the “Current Balance Sheet” and September 30, 2009 is referred to
as the “Balance Sheet Date.”  The Financial Statements (x) have been prepared
from the books and records of the Company and its Subsidiaries, (y) were
prepared in accordance with GAAP applied on a consistent basis during the
periods involved (except as may be indicated in the notes thereto) and
(z) fairly present, in all material respects, the financial position and results
of operations, cash flows and shareholders’ equity (subject, in the case of the
Interim Financial Statements, to normal year-end adjustments, none of which the
Company expects, as of the date hereof, to be material, the absence of notes and
the absence of a
 
4917039.19
 
 
-17-

--------------------------------------------------------------------------------

 
statement of shareholders’ equity) of the Company and its Subsidiaries on a
consolidated basis as of the times and for the periods referred to therein.
 
(b) The Company has established and maintains a system of internal accounting
controls that, for all periods prior to the Closing Date, has provided
reasonable assurances that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization and
(iv) the recorded accountability for assets is compared with the existing assets
at reasonable intervals and appropriate action is taken with respect to any
differences.
 
(c) The Company has no knowledge of any fraud, whether or not material, that
involves management or other Company Employees who have a significant role in
the internal control over financial reporting of the Company.  Neither the
Company nor any of its Subsidiaries nor, to the knowledge of the Company, any
banking, financial or other outside advisors or independent accountants of the
Company or any of its Subsidiaries has received any material complaint,
allegation, assertion or claim, whether written or oral, regarding the
accounting or auditing practices, procedures, methodologies or methods of the
Company or any of its Subsidiaries or their respective internal accounting
controls, including any material complaint, allegation, assertion or claim that
the Company or any of its Subsidiaries has engaged in questionable or fraudulent
accounting or auditing practices.
 
3.8 No Undisclosed Liabilities.  The Company and its Subsidiaries do not have
any Liabilities of the type required to be disclosed in, reflected in or
reserved against in the consolidated balance sheet of the Company and its
Subsidiaries in accordance with GAAP other than (a) Liabilities that are accrued
or reserved against in the Current Balance Sheet, (b) Liabilities incurred since
the Balance Sheet Date in the ordinary course of business consistent with past
practice, (c) Liabilities that are not material, individually or in the
aggregate, to the Company and its Subsidiaries, taken as a whole, and
(d) Company Transaction Expenses.
 
3.9 No Changes.  Other than with respect to the actions expressly required to be
taken, or expressly required to be not taken, by the Company and/or its
Subsidiaries pursuant to this Agreement or any of the Ancillary Agreements, or
actions expressly permitted in writing by Micron to be taken or not taken,
(i) since the Balance Sheet Date through (and including) the date hereof, the
Company and its Subsidiaries have conducted their respective businesses in all
material respects in the ordinary course of business consistent with past
practice, and (ii) since the Balance Sheet Date, (A) neither the Company nor any
of its Subsidiaries has taken any action or refrained from taking any action
that, if taken or refrained from being taken as of or after the date hereof,
would require the consent of Micron under Section 6.1(a) or Section 6.1(b)
(unless, for any such action taken or refrained from being taken following the
date hereof, such action or such refrainment has been expressly consented to by
Micron in accordance with Section 6.1 and Section 6.2), (B) there has not
occurred any material damage, destruction or loss (whether or not covered by
insurance) to any of the material assets (tangible or intangible) or properties
of or
 
4917039.19
 
-18-

--------------------------------------------------------------------------------

 
used by the Company or any of its Subsidiaries and (C) there has not been any
Company Material Adverse Effect.
 
3.10 Accounts Receivable.  All of the accounts receivable, whether billed or
unbilled, of the Company and each of its Subsidiaries arose in the ordinary
course of business, are carried at values (after giving effect to any applicable
reserves) determined in accordance with GAAP consistently applied, are not, to
the knowledge of the Company, subject to any valid set-off or counterclaim, and
do not represent obligations for goods sold on consignment, on approval or on a
sale-or-return basis or subject to any other repurchase or return arrangement
(other than any arrangement in the ordinary course of business consistent with
past practice for the repurchase or return of any product that may be defective
or otherwise not in conformity with the purchase order or other Contract with
the customer).  Except for Permitted Liens, no Person has any Lien on any
accounts receivable of the Company or any of its Subsidiaries.
 
3.11 Taxes.
 
(a) Since the Formation Closing Date, the Company and each of its Subsidiaries
has properly prepared and timely filed (or had properly prepared and timely
filed on its behalf) all Tax Returns required by Applicable Law to be filed by
or with respect to the Company or any of its Subsidiaries, and has timely paid
in full (or had timely paid in full on its behalf) all Taxes due and payable
(whether or not shown on any Tax Return).  All such Tax Returns are true,
correct and complete in all material respects. Since the Formation Closing Date,
the Company and each of its Subsidiaries has timely deducted or withheld and
paid over in full to the appropriate Governmental Entity (or had timely deducted
or withheld and paid over in full on its behalf) all Taxes required to be
deducted or withheld and paid over (whether or not shown on any Tax
Return).  None of the Company or any of its Subsidiaries is a party to or bound
by nor will become bound by any closing agreement, offer in compromise, gain
recognition agreement or any other agreement with any Governmental Entity, or
any Tax indemnity, Tax sharing or Tax allocation agreement or arrangement with
any Person that has been or will be effective during any Tax period or portion
thereof beginning on or after the Formation Closing Date (other than any such
agreement entered into in the ordinary course of business consistent with past
practice with vendors, lessors, employees or customers the primary purpose of
which is not Tax related and other than Governmental Incentives).  None of the
Company or any of its Subsidiaries has liabilities for unpaid Taxes incurred
since the Formation Closing Date, other than (x) Taxes accrued as a liability on
the Current Balance Sheet, and (y) Taxes incurred in the ordinary course of
business since the Balance Sheet Date, in amounts consistent with prior periods
(if applicable), as adjusted for ordinary course fluctuations in assets and
operations and changes to generally applicable Tax rates (but excluding changes
in Tax rates that are specific to the Company or any of its Subsidiaries,
including changes in Tax rates resulting from any alteration or revocation of a
Tax Agreement or any benefit thereunder).  For purposes of the foregoing clause
(y), interest, penalties and additions to Tax shall not be considered incurred
in the ordinary course of business.
 
4917039.19
 
 
-19-

--------------------------------------------------------------------------------

 
(b) Since the Formation Closing Date, there are and have been no (A) actual or,
to the knowledge of the Company, proposed or threatened, assessments, audits,
examinations or disputes as to Taxes or Tax Returns relating to or affecting the
Company or any of its Subsidiaries, (B) accounting method adjustments with
respect to or affecting the Company or any of its Subsidiaries, or (C) waivers
or extensions of the statute of limitations with respect to Taxes of or with
respect to the Company or any of its Subsidiaries that remain in effect, other
than any such extension resulting solely from an extension of time to file a Tax
Return of the Company or any of its Subsidiaries. Since the Formation Closing
Date, no issues have been raised in any audits, examinations or disputes
pertaining to or including the Company or any of its Subsidiaries that can
reasonably be expected to be raised in similar examinations following the
Closing. None of the Company or any of its Subsidiaries is liable for Taxes
incurred since the Formation Closing Date of any other Person as a transferee or
successor, by Contract, by operation of law or otherwise, other than pursuant to
any agreement entered into in the ordinary course of business consistent with
past practice with vendors, lessors, employees or customers the primary purpose
of which is not Tax related.
 
(c) Section 3.11(c) of the Disclosure Letter sets forth, on an entity-by-entity
basis, all jurisdictions in which the Company or any of its Subsidiaries is
subject to Tax and the type(s) of Tax.  Since the Formation Closing Date, no
Governmental Entity has claimed that the Company or any of its Subsidiaries is
subject to Tax in a jurisdiction in which the required Tax Returns have not been
filed.
 
(d) Since the Formation Closing Date, the Company and each of its Subsidiaries
has at all times complied in all material respects with all information
reporting and record keeping requirements under Applicable Law relating to Tax,
including to the extent applicable retention and maintenance of required records
with respect thereto. The Company and its Subsidiaries have in their possession,
to the extent available from the relevant Governmental Entities, official
receipts for any Taxes paid since the Formation Closing Date by or on behalf of
the Company or any of its Subsidiaries.
 
(e) Neither the Company nor any of its Subsidiaries is a party to any joint
venture, partnership, or other arrangement which could be treated as a
partnership for any applicable income Tax purposes, that has been or will be
effective during any Tax period or portion thereof beginning on or after the
Formation Closing Date, except to the extent such status would not exist but for
the election to treat the Company as a partnership for U.S. federal tax
purposes.
 
(f) There is no taxable income or other measure of Tax of or with respect to the
Company or any of its Subsidiaries that will be reportable in any Post-Closing
Tax Period that is attributable to a transaction or event that occurred in a
Pre-Closing Tax Period.  By way of example, and not limitation, the Parties
intend that the representation in this Section 3.11(f) govern items such as
income arising in the Post-Closing Tax Period from (i) changes in accounting
methods initiated prior to the Closing, (ii) closing agreements with taxing
authorities entered into prior to Closing, (iii) installment sales made prior to
the Closing and (iv) prepaid
 
4917039.19
 
 
-20-

--------------------------------------------------------------------------------

 
amounts received prior to the Closing, and that the representation not be read
to include taxable income or other measures of Tax such as property owned
following the Closing that was acquired prior to the Closing, income or value
added taxes that accrue with respect to sales consummated following the Closing,
recapture of deductions or credits claimed in periods or portions thereof prior
to the Closing resulting from transactions that occur following the Closing, or
employment-related Taxes attributable to services rendered prior to the Closing.
 
(g) Since the Formation Closing Date, no position has been taken on any Tax
Return by or with respect to the Company or any of its Subsidiaries that is
contrary to any official written position of a Governmental Entity, or that is
substantially similar to any position that a Governmental Entity has
successfully challenged in the course of an examination of a Tax Return of or
with respect to the Company or any of its Subsidiaries.  Neither the Company nor
any of its Subsidiaries has engaged, since the Formation Closing Date, in a
“reportable transaction” as set forth in Treasury Regulation
Section 1.6011-4(b)(2), including any transaction that is the same or
substantially similar to one of the types of transactions that the Internal
Revenue Service has determined to be a Tax avoidance transaction and identified
by notice, regulation, or other form of published guidance as a listed
transaction, as set forth in Treasury Regulation Section 1.6011-4(b)(2).
 
(h) Section 3.11(h) of the Disclosure Letter sets forth in reasonable detail, as
to each of the Sellers, the Company and its Subsidiaries, each applicable
agreement, ruling, order, holiday, exemption, reduction or other arrangement or
regime with respect to Taxes entered into with or received from any Governmental
Entity that has been or will be effective during any Tax period or portion
thereof beginning on or after the Formation Closing Date and is relevant to the
Company or any of its Subsidiaries or any of their respective assets, including
the terms of any agreement governing the pricing of products or services (each,
a “Tax Agreement”). Each of the Company and its Subsidiaries and, to the
knowledge of the Company, each of the Sellers and each of their respective
Subsidiaries (if applicable), is in compliance with each Tax Agreement in all
material respects, and no Governmental Entity has claimed or, to the knowledge
of the Company, has threatened to claim that any material breach of a Tax
Agreement has occurred at any time since the Formation Closing Date.  To the
knowledge of the Company, the consummation of the transactions contemplated by
this Agreement will not have any adverse effect on the continued validity and
effectiveness of any such Tax Agreement.  None of the Sellers, their respective
Affiliates or the Company or any of its Subsidiaries currently has outstanding
any requests for Tax rulings that would reasonably be expected to affect the
liability for Taxes of the Company and its Subsidiaries after the Closing Date.
 
(i) The Company and its Subsidiaries are in compliance in all material respects
with all Applicable Laws relating to transfer pricing, including the execution
and maintenance of contemporaneous documentation substantiating the transfer
pricing practices and methodology of the Company and its Subsidiaries.
 
(j) There are no Liens on the assets of the Company or any of its Subsidiaries
relating to or attributable to Taxes other than Liens for Taxes not yet
delinquent.
 
4917039.19
 
-21-

--------------------------------------------------------------------------------

 
(k) The status of the Company and each of its Subsidiaries as a corporation,
partnership or disregarded entity for United States federal income Tax purposes
and the date on or about which such status was obtained (if other than
inception) is as set forth in Section 3.11(k) of the Disclosure Letter.
 
(l) The Company does not have tainted (share) capital (besmet fusie
aandelenkapitaal en/of agio) within the meaning of Article 3a of the Dutch
Dividend Tax Act 1965 (Wet op de dividendbelasting 1965) or any other comparable
provision of other Applicable Law.
 
(m) Neither the Company nor any of its Subsidiaries (i) is a real estate
investment company within the meaning of Article 4 of the Dutch Legal Transfer
Act 1970 (Wet op belastingen van het rechtsverkeer 1970), or (ii) is or has been
at any time since the Formation Closing Date a “United States Real Property
Holding Corporation” within the meaning of Section 897(c)(2) of the Code.
 
(n) The Company and Numonyx B.V. are part of a fiscal unity (fiscale eenheid)
for Dutch corporate income Tax purposes.
 
(o) Since the Formation Closing Date, neither the Company nor any of its
Subsidiaries has performed any activities which are exempt from VAT, including
any foreign equivalents of VAT, and no reduced deduction of input VAT on
received deliveries and services and on any import takes place. Since the
Formation Closing Date, none of the Company or any of its Subsidiaries has
acquired any real property subject to VAT or has decided or agreed to decide
that any rents paid or received will be subject to VAT.  None of the Company or
any of its Subsidiaries owns any assets to which the provisions of Article 13
Uitvoeringsbeschikking Omzetbelasting 1968 apply.
 
(p) Since the Formation Closing Date, neither the Company nor any of its
Subsidiaries entered into any reorganization that has been facilitated for Tax
purposes either on the basis of the law or on the basis of a specific decision
by any Governmental Entity.
 
(q) Neither the Company nor any of its Subsidiaries holds any receivables on an
entity in which the Company or any of its Subsidiaries or any of their
affiliated entities (verbonden lichamen) within the meaning of Article 10a,
paragraph 4 of the Dutch Corporate Income Tax Act 1969 (“CITA”), holds a
participation (deelneming) within the meaning of Article 13 of the CITA, which
receivable has been depreciated against Dutch taxable profit.
 
(r) The Company and each of its Subsidiaries are able to apply the participation
exemption (deelnemingsvrijstelling) pursuant to Article 13 of the CITA in
respect of any income or gain realized in respect of a participation
(deelneming) within the meaning of Article 13 of CITA held by the Company and
each of its Subsidiaries, to the extent that such income or gain originates from
any moment occurring or period ending on or before the Closing Date, including
in respect of any period commencing before and ending after the Closing Date the
part of such period up to and including the Closing Date.
 
4917039.19
 
-22-

--------------------------------------------------------------------------------

 
(s) The representations and warranties in this Section 3.11 shall not apply to
Governmental Incentives (which for the avoidance of doubt, with respect to any
Tax Agreement, includes only the benefits under such Tax Agreement and not the
Tax Agreement itself), the sole representations of the Company as to which are
set forth in Section 3.32.
 
3.12 Owned and Leased Real Properties
 
(a) Section 3.12(a) of the Disclosure Letter sets forth a complete and accurate
list as of the date of this Agreement of all (i) real property in which the
Company or any of its Subsidiaries has a direct fee ownership interest (the
“Owned Real Property”), and (ii) Contracts to which the Company or any of its
Subsidiaries is a party to acquire fee ownership of real property (the “Option
Real Property”).  The Company or its Subsidiaries, as applicable, have (i)  good
and marketable title in fee simple to each parcel of Owned Real Property free
and clear of all Liens other than Permitted Liens, and (ii) made available to
Micron copies of each deed for each such parcel and all title insurance
policies, all underlying title documents and all surveys in each case in the
Company’s possession relating to the Owned Real Property, to the extent such
documents are material to the Owned Real Property.
 
(b) Section 3.12(b) of the Disclosure Letter sets forth a list of all Contracts
for the leasing, subleasing, use (including uses covered by real property leases
and subleases, but excluding uses not so covered but provided as services
pursuant to Section 7.15) or occupancy (to the extent such use or occupancy is
material to the business and operations of the Company and its Subsidiaries,
taken as a whole) of all real property currently leased, subleased or occupied
by the Company or any of its Subsidiaries (the “Leased Real Property” and,
together with the Owned Real Property, the “Real Property”), including all
amendments, terminations and modifications thereof (the “Lease Agreements”).
Section 3.12(b) of the Disclosure Letter (A) specifies the address of each
Leased Real Property, and (B) the identities of the parties under the Lease
Agreements.  Each of the Lease Agreements is valid and binding on the Company
and/or each Subsidiary of the Company party thereto, as the case may be, and, to
the knowledge of the Company, each other party thereto, is in full force and
effect, and neither the Company nor any of its Subsidiaries nor to the knowledge
of the Company, any other party to any Lease Agreement is in material default
under (nor is the Company aware of any condition that with the passage of time
or the giving of notice or both, would cause such a material violation or
material default under) any Lease Agreement.  The Company or its applicable
Subsidiary is in sole possession of the premises leased to it pursuant to all
Lease Agreements consisting of leases or subleases.  Neither the Company nor any
of its Subsidiaries has received any written notice that a material security
deposit or material portion thereof deposited with respect to any Lease
Agreement has been applied in respect to a breach or default under any Lease
Agreement that has not been re-deposited in full.  Neither the Company nor any
of its Subsidiaries has further assigned, subleased, transferred, conveyed,
mortgaged, deeded in trust or encumbered any interest in the Lease
Agreements.  To the knowledge of the Company, neither the Company nor any of its
Subsidiaries owe any brokerage commissions or finder’s fees with respect to any
Lease Agreement, except to the extent recorded as a liability in the Interim
Financial Statements.
 
4917039.19
 
 
-23-

--------------------------------------------------------------------------------

 
(c) Neither the Company nor any of its Subsidiaries has received any written
notice from any insurance company of any defects or inadequacies in any Real
Property or any part thereof which could materially and adversely affect the
insurability of such property on commercially reasonable terms, nor has any
written notice been given by any insurer of any such property to the Company or
any of its Subsidiaries requesting the performance of any material repairs,
alterations or other work with which material compliance has not been made.
 
(d) The use by the Company or its applicable Subsidiary of the Real Property
complies in all respects with all Applicable Laws as well as any easements,
covenants or other matters of record affecting the Real Property, except for any
such non-compliance that, individually or in the aggregate, was not, or would
not reasonably be expected to be, material and adverse to the business and
operations of the Company and its Subsidiaries, taken as a whole.
 
(e) There are no covenants, rights-of-way, easements or similar restrictions
affecting all or any portion of the Real Property that impair the ability to use
any such Real Property in the operation of the businesses of the Company or any
of its Subsidiaries as presently conducted or which would adversely affect the
transferability of the Owned Real Property, except, in each case, for any such
covenants, rights of way, easements or similar restrictions that, individually
or in the aggregate, do not, or would not reasonably be expected to, adversely
impact the business and operations of the Company and its Subsidiaries with
respect to any fabrication or assembly/test site in any material respect.
 
(f) Neither the Company nor any of its Subsidiaries has received any written
notice of the intention of any Governmental Entity or any public or quasi-public
body to condemn all or any material part of the Leased Real Property, and there
are no pending, or, to the knowledge of the Company, threatened condemnation or
eminent domain actions or proceedings by any public or quasi-public body with
respect to the Owned Real Property.
 
3.13 Intel ATA.
 
(a) The Company and Numonyx B.V. have, and to the knowledge of the Company,
Intel has, performed or complied with, in all material respects, all of the
agreements, covenants and obligations (other than (i) representations and
warranties, including the representations and warranties set forth in Article
III and Article IV of the Intel ATA, and (ii) indemnification agreements,
indemnification covenants and indemnification obligations, including the
indemnification obligations of Intel under Article VI of the Intel ATA) of such
party required to be performed under the Intel ATA and the Intel Entity
Capitalization and Assignment Agreement, other than such performance or
compliance that has been delayed or waived by the parties thereto pursuant to
the terms thereof.  A list of (i) any such waivers of a material nature and (ii)
any such material delays that are ongoing as of the date hereof, in each case
with respect to material obligations or agreements under the Intel ATA and the
Intel Entity Capitalization and Assignment Agreement, is set forth in
Section 3.13(a) of the Disclosure Letter.
 
4917039.19
 
-24-

--------------------------------------------------------------------------------

 
(b) All of the Retained Equipment (as defined in the Intel ATA), D2 Equipment
(as defined in the Intel ATA) and Pudong Equipment (as defined in the Intel ATA)
has been removed from the premises of Intel and its Subsidiaries by the Company
or one or more of its Subsidiaries in accordance with Section 5.17 of the Intel
ATA.
 
(c) (1) There have not been any claims for indemnification, nor, (2) to the
knowledge of the Company, is there any reasonable basis for any claims for
indemnification, in the case of this clause (2), that individually or in the
aggregate would reasonably be expected to (x) result in a payment or Loss that
is material to the Company and its Subsidiaries, taken as a whole, or (y) be
otherwise material to the business, operations or assets of the Company and its
Subsidiaries, taken as a whole, (i) under Article VI of the Intel ATA made by
(A) any Intel Indemnitee (as defined in the Intel ATA) against the Company or
Numonyx B.V. or (B) any Holdings Indemnitee (as defined in the Intel ATA)
against Intel, or (ii) by Intel or any of its Affiliates against the Company or
any of its Affiliates, or by the Company or any of its Affiliates against Intel
or any of its Affiliates, under any other Contract.
 
3.14 ST ACA.
 
(a) The Company and Numonyx B.V. have, and to the knowledge of the Company, ST
has, performed or complied with, in all material respects, all of the
agreements, covenants and obligations (other than (i) representations and
warranties, including the representations and warranties set forth in Article
III and Article IV of the ST ACA, and (ii) indemnification agreements,
indemnification covenants and indemnification obligations, including the
indemnification obligations of ST under Article VI of the ST ACA) of such party
required to be performed under the ST ACA and the ST Entity Capitalization and
Assignment Agreement, other than such performance or compliance that has been
delayed or waived by the parties thereto pursuant to the terms thereof.  A list
of (i) any such waivers of a material nature and (ii) any such material delays
that are ongoing as of the date hereof, in each case with respect to material
obligations or agreements under the ST ACA and the ST Entity Capitalization and
Assignment Agreement is set forth in Section 3.14(a) of the Disclosure Letter.
 
(b) All of the Numonyx Equipment (as defined in the ST ACA) has been removed
from the premises of ST and its Subsidiaries by the Company or one or more of
its Subsidiaries in accordance with Section 5.17 of the ST ACA.
 
(c) (1) There have not been any claims for indemnification, nor, (2) to the
knowledge of the Company, is there any reasonable basis for any claims for
indemnification, in the case of this clause (2), that individually or in the
aggregate would reasonably be expected to (x) result in a payment or Loss that
is material to the Company and its Subsidiaries, taken as a whole, or (y) be
otherwise material to the business, operations or assets of the Company and its
Subsidiaries, taken as a whole, (i) under Article VI of the ST ACA made by
(A) any ST Indemnitee (as defined in the ST ACA) against the Company or Numonyx
B.V. or (B) any Holdings Indemnitee (as defined in the ST ACA) against ST, or
(ii) by ST or any of its Affiliates against the Company or any of its
Affiliates, or by the Company or any of its Affiliates against ST or any of its
Affiliates, under any other Contract.
 
4917039.19
 
-25-

--------------------------------------------------------------------------------

 
3.15 Assets. 
 
(a) The Company and its Subsidiaries have good and marketable title to, or valid
and enforceable rights to use under existing Contracts, or valid and enforceable
leasehold interests in, all of their tangible personal properties, rights and
assets (other than Intellectual Property Rights, which the parties agree are
covered by the representations and warranties in Section 3.16) necessary to
carry on their businesses as currently conducted, in each case free and clear of
all Liens other than Permitted Liens and the Company Stock Pledges, and, other
than Permitted Liens and the Company Stock Pledges, no other Person has any
interest in any such properties, rights and assets.
 
(b) Other than as contemplated by Permitted Liens and the Company Stock Pledges,
neither the Company nor any of its Subsidiaries has any legal obligation,
absolute or contingent, to any other Person to sell or otherwise dispose of any
of its tangible personal property (other than the sale of Company Products in
the ordinary course of business consistent with past practice) that is material
to the business and operations of the Company and its Subsidiaries, taken as a
whole.
 
(c) Subject to the receipt of the consents, approvals and authorizations, and
the giving of the notifications, set forth in Section 3.5(b) and Section 3.6 of
the Disclosure Letter, (A) each tangible and intangible asset owned by the
Company or any of its Subsidiaries immediately prior to the Closing will be
owned by the Company and its Subsidiaries on identical terms and conditions
immediately subsequent to the Closing, (B) except to the extent the rights to
any such assets are being defined or modified by the terms of any Ancillary
Agreement, each material tangible and intangible asset leased by the Company or
any of its Subsidiaries from any Person immediately prior to the Closing will be
leased by the Company and its Subsidiaries on identical terms and conditions
immediately subsequent to the Closing and (C) except to the extent the rights to
any such assets are being defined or modified by the terms of any Ancillary
Agreement, each material tangible and intangible asset used immediately prior to
the Closing by the Company or any of its Subsidiaries that is owned or leased by
a Seller or any of the Sellers’ respective Affiliates will be available for use
by the Company and its Subsidiaries on identical terms and conditions
immediately subsequent to the Closing (in each case, other than Intellectual
Property Rights, which the parties agree are covered by the representations and
warranties in Section 3.16, to the degree set forth therein).
 
(d) The properties and assets (other than Intellectual Property Rights, which
the parties agree are covered by the representations and warranties in
Section 3.16) owned or leased by the Company or any of its Subsidiaries and
currently used by the Company or any of its Subsidiaries in the conduct of the
operation of their businesses are adequate and sufficient, in all material
respects, for the operation of their businesses as currently conducted, without
the benefit of any rights under existing Contracts with the Sellers or any of
the Sellers’ respective Affiliates; provided, however, that no representation or
warranty is made in this Section 3.15 with respect to the adequacy or
sufficiency of the Intellectual Property Rights.
 
4917039.19
 
-26-

--------------------------------------------------------------------------------

 
(e) The Company and its Subsidiaries hold all Legacy Intel Assets and Legacy ST
Assets, free and clear of all Liens by or on behalf of Intel or any of its
Affiliates (in the case of the Legacy Intel Assets) or ST or any of its
Affiliates (in the case of the Legacy ST Assets) other than the Company Stock
Pledges and ST’s rights pursuant to the M6 Option Agreement, and neither Intel
nor any of its Affiliates, in the case of the Legacy Intel Assets, nor ST nor
any of its Affiliates, in the case of the Legacy ST Assets, has any right, title
or interest in or to any such Legacy Intel Assets or Legacy ST Assets, as the
case may be.
 
3.16 Intellectual Property.
 
(a) All Company Registered Intellectual Property and all material Company
Intellectual Property Rights other than Company Registered Intellectual Property
are owned exclusively by the Company or one or more of its Subsidiaries, in each
case free and clear of all Liens other than (i) Permitted Liens or (ii) moral
rights to any Copyrights.
 
(b) The Company or its Subsidiaries own, or to the knowledge of Company, are
licensed or are otherwise authorized to use, and following the Closing the
Company will continue to own, be licensed to, or otherwise authorized to use,
all material Intellectual Property Rights (other than Patents or Trademarks of
Parties other than the Company and its Subsidiaries) used in the conduct of its
business as presently conducted, it being understood and agreed that the
representation made in this sentence is not intended to be, and is not, a
representation or warranty of any kind with respect to any infringement of any
other Person’s Patent or Trademark rights.  Immediately following the Closing
(including the consummation of the Ancillary Agreements), the Company, Micron
and their respective Subsidiaries will have sufficient ownership of Intellectual
Property Rights, or rights and licenses to all Intellectual Property Rights of
the Sellers, to conduct the business of the Company in the manner conducted as
of Closing without infringing or misappropriating the Intellectual Property
rights of the Sellers or their respective Affiliates.
 
(c) Neither the Company nor any of its Subsidiaries is subject to any agreement
that would require the transfer of the Company’s ownership in, or the grant of
any exclusive license to, any material Company Intellectual Property
Rights.  Except as expressly contemplated herein or in any of the Ancillary
Agreements, the consummation of the transactions contemplated hereby will not
give rise to a contractual obligation of the Company or of any of its
Subsidiaries to transfer or license back to any of the Sellers any material
Intellectual Property Rights heretofore transferred by such Seller to the
Company or any of its Subsidiaries, or otherwise owned by, the Company or any of
its Subsidiaries.  All material Company Intellectual Property Rights are, and
following the transactions contemplated hereby and by the Ancillary Agreements
shall be, transferable, licensable and alienable without the consent of, or
notice to, any Governmental Entity or other Person, and without payment of any
kind.  The foregoing representation does not apply to any restrictions on the
transfer, license, or alienability of Company Intellectual Property Rights under
export control laws.
 
(d) There is no pending (and at no time from the inception of the Company has
there been pending any) Action against the Company or any of its Subsidiaries
before any
 
4917039.19
 
-27-

--------------------------------------------------------------------------------

 
Governmental Entity nor, to the knowledge of the Company, has any Action been
threatened in writing against Company or any of its Subsidiaries by any Person,
alleging that any activity or conduct of the business of the Company or of any
of its Subsidiaries infringes, violates or misappropriates the Intellectual
Property Rights of any Person.
 
(e) The Company and each of its Subsidiaries have taken steps that are
commercially reasonable in the Company's industry to protect its rights in Trade
Secrets.  Each current and former employee and consultant of the Company and of
each Subsidiary of the Company that is or was an inventor for any Company
Patents or applications therefor has entered into an invention assignment
agreement with the Company or the Subsidiary of the Company (or the Company’s or
such Subsidiary’s predecessor in interest with respect to such Company Patent or
application therefor) in respect of such Company Patent or application therefor,
and copies of the forms of each such agreement used by the Company or any of its
Subsidiaries have been made available to Micron.  Neither the Company nor any of
its Subsidiaries has received or issued written notice of any material violation
of proprietary information and/or invention assignment agreements entered into
between the Company or any of its Subsidiaries and their respective current or
former employees or consultants.
 
(f) Section 3.16(f) of the Disclosure Letter contains a list (which is complete
in all material respects) of Registered Intellectual Property currently owned by
the Company or its Subsidiaries (the Registered Intellectual Property included
on such list shall be referred to collectively herein as the “Company Registered
Intellectual Property”).  Section 3.16(f) of the Disclosure Letter includes and
identifies, by Seller, that Company Registered Intellectual Property that was
transferred by such Seller to the Company or its Subsidiaries (the “Contributed
Registered Intellectual Property”).  To the knowledge of the Company, except as
set forth in Section 3.16(g) of the Disclosure Letter, no material items of
Company Registered Intellectual Property have been cancelled or abandoned.
 
(g) To the knowledge of the Company, all Company Patents other than those
identified in Section 3.16(g) of the Disclosure Letter are current with respect
to the payment of required filing, examination, maintenance and similar fees to
the United States Patent and Trademark Office or the corresponding agency or
department of any foreign jurisdiction, except with respect to any Company
Patents that the Company or any of its Subsidiaries has elected to forego or
abandon.  The Company has no knowledge of any material Actions pending before
any Governmental Entity (including the United States Patent and Trademark Office
or any corresponding agency or department anywhere in the world) challenging the
validity, scope or priority of Company Intellectual Property Rights (other than
office actions in respect of pending applications).
 
(h) To the knowledge of the Company, neither the Company nor any of its
Subsidiaries is subject to any outstanding Order that (i) restricts in any
material manner the use, transfer or licensing of any Company Intellectual
Property Rights or, based on an intellectual property issue, the Company
Products, or (ii) adjudges any of the Company Intellectual Property Rights,
including Company Registered Intellectual Property, to be unenforceable or
invalid.
 
4917039.19
 
-28-

--------------------------------------------------------------------------------

 
(i) To the knowledge of the Company, no software distributed by the Company or
by any of its Subsidiaries, the source code for which is of material proprietary
value to the Company or any of its Subsidiaries and with respect to which the
Company or any of its Subsidiaries owns the Copyright, is subject to obligations
of public disclosure or distribution under any “open source license” or similar
“copyleft” license.
 
(j) Section 3.16(j) of the Disclosure Letter contains a complete and accurate
list of all Company In Licenses.  “Company In Licenses” means all written
Contracts to which the Company or any of its Subsidiaries is a signatory and
pursuant to which a Seller or a third Person has licensed to the Company or any
of its Subsidiaries any Intellectual Property Right, other than (i) any license
which provides for annual payments of royalties or license fees by the Company
or any of its Subsidiaries of $25,000 or less, or aggregate payments of
royalties or license fees by the Company or any of its Subsidiaries of $50,000
or less, and (ii) any perpetual, paid up license for commonly available software
programs which have not been customized or modified for the Company or its
Subsidiaries that did not require payment of royalties or license fees of
$50,000 or more (collectively, the Contracts referred to in clauses (i) and (ii)
of this sentence, the “Immaterial In Licenses”).
 
(k) To the knowledge of the Company, Section 3.16(k) of the Disclosure Letter
contains a complete and accurate list of all Company Out Licenses.  “Company Out
Licenses” means all written Contracts to which the Company is a signatory and
pursuant to which the Company or any of its Subsidiaries has granted a third
party or any Seller any license under any Company Intellectual Property Rights,
other than (i) non-exclusive license agreements entered into with customers in
the ordinary course of business consistent with past practice (“Customer
Licenses”) and (ii) Contracts in which the license of any Intellectual Property
Rights is not material and is only incidental to the primary commercial purpose
or focus of such Contract or arrangement, which primary commercial purpose or
focus is something other than the license of Intellectual Property Rights, such
as (by way of example and not limitation) a license of product designs included
in or granted in connection with a Contract outsourcing the manufacture of such
products and wherein the sole purpose of such license is to permit the
manufacture of such products for the Company. The Company Out Licenses, together
with the Company In Licenses, shall be referred to as the “Company IP Licenses”.
 
(l) Neither the Company nor any of its Subsidiaries is in material breach of any
Company IP License that is material to the business of the Company or any of its
Subsidiaries, nor, to the knowledge of the Company, is any other party to any
such material Company IP License in material breach thereof.  Each Company IP
License that is material to the business of the Company or any of its
Subsidiaries is valid and binding on the Company and/or each Subsidiary of the
Company party thereto, as the case may be, and, to the knowledge of the Company,
each other party thereto, and, to the knowledge of the Company, is in full force
and effect and is enforceable by the Company and/or each such Subsidiary of the
Company party thereto in accordance with its terms, subject to laws of general
application relating to bankruptcy, insolvency and the relief of debtors and
other laws of general application affecting enforcement of creditors’ rights
generally and rules of law governing specific performance, injunctive relief or
 
4917039.19
 
 
-29-

--------------------------------------------------------------------------------

 
other equitable remedies or public policy or similar grounds for declining to
enforce certain agreements.  Neither the Company nor any of its Subsidiaries has
received written notice (or any other notice given in accordance with the
applicable provisions of such Company IP License) from any party to a Company IP
License that is material to the business of the Company or any of its
Subsidiaries that such party intends to modify in any material respect, cancel
or terminate such Company IP License.  To the knowledge of the Company, there is
no Action pending or threatened involving, affecting or relating in any manner
to any Company IP License, except, in each case, for any such Actions as would
not, individually or in the aggregate, reasonably be expected to have a material
adverse effect on the Company and its Subsidiaries, taken as a whole.
 
(m) Except as set forth on Section 3.16(m) of the Disclosure Letter, neither the
Company nor any of its Subsidiaries has, to the knowledge of the Company,
participated in any standard setting organization or similar body, that requires
as a condition of such participation the grant of a license to any Company
Patents on a nondiscriminatory, royalty-free or similar basis, nor has the
Company agreed in a writing to which the Company or any of its Subsidiaries is a
signatory, to do the foregoing.
 
(n) The consummation of the transactions contemplated hereby and by the
Ancillary Agreements will not (i) constitute a material breach by the Company or
any of its Subsidiaries of any Company IP License, (ii) give rise to the right
of any party (other than the Company or any Subsidiary thereof) to any Company
In License to terminate or to impair any material right granted to the Company
or any of its Subsidiaries under such Company In License, (iii) give rise to the
obligation of the Company or any of its Subsidiaries under any Company Out
License to expand the scope of any material rights granted to any third party
under such Company Out License, or (iv) cause or purport to cause the grant or
obligation to grant by Micron or any of its Subsidiaries (other than the Company
or any of its Subsidiaries) to any third party any right under any Intellectual
Property Rights owned by, or licensed to, any of them prior to the Closing,
except to the extent that such grant results from any agreement or other
obligation of Micron or any of its Subsidiaries (other than the Company and its
Subsidiaries) that existed prior to the Closing.  Except as set forth in
Section 3.16(n) of the Disclosure Letter, all of the Company IP Licenses will
not be breached or terminated as a result of the transactions contemplated
hereby and will otherwise survive the Closing and continue for the benefit of
the Company.
 
(o) Section 3.16(o) of the Disclosure Letter contains a complete and accurate
list of all Contracts pursuant to which any third party has agreed to design,
manufacture, package or test any Company Product or material component thereof.
 
(p) To the Company’s knowledge, Section 3.16(p) of the Disclosure Letter sets
forth a true, correct and complete list of all intellectual property license
agreements to which a Seller or an Affiliate of a Seller is a party or by which
a Seller or an Affiliate of a Seller, or any of their respective properties, are
otherwise bound and, in each case, (i) under which the Company or any of its
Subsidiaries uses material rights necessary for the operation of the
 
4917039.19
 
-30-

--------------------------------------------------------------------------------

 
Company’s or such Subsidiaries’ business as it is currently conducted and (ii) a
writing in the Company’s possession specifically refers to such intellectual
property or license and reflects or memorializes the use by the Company of such
intellectual property under license rights granted to such Seller.
 
3.17 Specified Contracts.
 
(a) Section 3.17(a) of the Disclosure Letter (which shall be organized in
numbered subsections corresponding with subsections (i) through (xxii) below)
sets forth a true, correct and complete list of all Contracts (other than
Company IP Licenses, Immaterial In Licenses and Customer Licenses) of the
following types to which the Company or any of its Subsidiaries is a party or by
which the Company or any of its Subsidiaries or any of their respective
properties or assets (other than Intellectual Property Rights) are otherwise
bound, other than (x) (solely with respect to subsections (i) through (v) below)
any such Contract where the disclosure thereof would be prohibited by Applicable
Law relating to data protection and privacy and (y) any such Contract entered
into after the date hereof in compliance with Section 6.1 and Section 6.2:
 
(i) any employment, contractor or consulting Contract (excluding any Contract or
agreement with a Person in the business of providing more than one contractor or
leased employee to the Company) with (A) any current Company Employee who is
entitled, in connection with the transactions contemplated by this Agreement, to
a bonus, retention bonus or change in control benefits (each such Employee, a
“Key Company Employee”), or (B) any former Company Employee under which the
Company has continuing obligations equal to or greater than $200,000;
 
(ii) any employment, contractor or consulting-related Contract, including any
employee compensation plan, stock option plan, stock appreciation rights plan or
stock purchase plan, any of the benefits of which will be increased, or the
vesting of benefits of which will be accelerated, by the occurrence of any of
the transactions contemplated by this Agreement or any of the Ancillary
Agreements (either alone or in connection with additional or subsequent events)
or the value of any of the benefits of which will be calculated on the basis of
any of the transactions contemplated by this Agreement or any of the Ancillary
Agreements, or otherwise relating to payments upon a change of control of the
Company;
 
(iii) any employment, contractor or consulting-related Contract, including any
employee compensation plan, that provides for any severance or termination pay
or other compensation or benefits related to termination of employment or
services to the Company or any of its Subsidiaries, in each case in an amount or
value exceeding $100,000;
 
(iv) any collective bargaining agreement or other similar Contract with a union,
works council, trade union or other labor relations entity;
 
(v) any Contract with any current or former Officer or Director of the Company
or any of its Subsidiaries as to which there is any liability (contingent or
otherwise),
 
4917039.19
 
-31-

--------------------------------------------------------------------------------

 
or, to the knowledge of the Company, any Contract with any Affiliates of any
such Person, providing for, or reasonably expected by the Company to involve,
payment by the Company or any of its Subsidiaries to any such Affiliate of more
than $1,000,000 in any year or $5,000,000 over the Term of the Contract,
individually or in the aggregate under all such Contracts with such Affiliate,
or receipt by the Company or any of its Subsidiaries from any such Affiliate of
more than $1,000,000 in any year or $5,000,000 over the Term of the Contract,
individually or in the aggregate under all such Contracts with such Affiliate;
 
(vi) any Contract with any securityholder of the Company (or any Subsidiary of
ST or any Intel Seller) or, to the knowledge of the Company, with any other
Affiliate of any securityholder of the Company (other than this Agreement and
the Ancillary Agreements);
 
(vii) any Contract, including any non-competition, settlement, coexistence or
standstill agreement, prohibiting or restricting the Company or any of its
Subsidiaries, now or in the future, or that would prohibit or restrict Micron or
any of its Subsidiaries at any time after the Closing, from (A) engaging in any
business or competing anywhere in the world, (B) selling, manufacturing or
otherwise distributing any product or service, (C) using any material assets of
the Company or any of its Subsidiaries in the manner such assets are currently
used by the Company or any of its Subsidiaries, (D) acquiring any tangible or
intangible property, (E) providing services to customers or potential customers
or any class of customers, or (F) soliciting the services or employment of or
hiring any individual or group of individuals, except with respect to (F) for
sales (of Company Products) or procurement Contracts entered into in the
ordinary course of business consistent with past practice to the extent they
contain customary provisions prohibiting the Company or any of its Subsidiaries
from soliciting or hiring personnel of the other party or parties to such
Contracts;
 
(viii) (A) any Contract that contains a most-favored-nation, best pricing or
other similar term or provision by which any party to such Contract (other than
the Company or its Subsidiaries) is or could become entitled to any benefit,
right or privilege with respect to pricing which, under the terms of such
Contract, must be at least as favorable to such party as those offered to
another Person or (B) any Contract that contains a requirement to deal
exclusively with or grant exclusive rights or rights of first refusal to any
customer, vendor, supplier, distributor, contractor or other Person;
 
(ix) any power of attorney or other similar Contract or grant of agency entered
into outside of the ordinary course of business;
 
(x) any Contract providing for payment by the Company or any of its Subsidiaries
to any other Person, or receipt by the Company or any of its Subsidiaries from
any Person, of more than $3,000,000 in any year or $5,000,000 over the Term of
the Contract and (A) relating to the disposition or acquisition by the Company
or any of its Subsidiaries of any business, line of business, operations, real
property, securities or assets or rights (other than any disposition or
acquisition of Company Products in the ordinary course of business consistent
with past practice), whether by merger, sale or purchase of capital stock,
equity interests or other
 
4917039.19
 
-32-

--------------------------------------------------------------------------------

 
securities, sale or purchase of assets or otherwise (other than Contracts under
which the Company and its Subsidiaries have no further Liabilities and no
continuing rights), or (B) pursuant to which the Company or any of its
Subsidiaries has any ownership interest in, or is obligated to make (1) any
investment in the equity or debt of any Person (including any guaranty of any
such Person’s debt or any keepwell agreement with respect to such Person) or (2)
any contribution to any other Person or other business enterprise, in each case,
other than the Company’s Subsidiaries;
 
(xi) any Contract obligating the Company or any of its Subsidiaries to provide
any indemnification, contribution or guarantee to any Person, other than (A)
reasonably customary (within the industry) indemnification obligations under any
sales (of Company Products) or procurement Contract entered in the ordinary
course of business consistent with past practice and (B) other indemnification,
contribution or guarantee obligations contained in any Contract entered into in
connection with a transaction in the ordinary course of business consistent with
past practice involving less than $7,500,000 in aggregate consideration over the
Term of the Contract;
 
(xii) any joint venture, joint development, partnership, consortium or similar
Contract;
 
(xiii) any Contract under which the Company or any of its Subsidiaries (A) is
a lessee of or holds or operates any personal property owned by any other
Person, except for any lease of personal property under which the aggregate
annual rental payments do not exceed $1,000,000 or (B) (i) is a lessor of or
(ii) permits any Person to hold, operate or occupy any property, real or
personal, owned or controlled by the Company or any of its Subsidiaries, except,
in the case of clause (B), for any Contract providing for payments to the
Company (or any of its Subsidiaries, as the case may be) of less than $2,000,000
in any year;
 
(xiv) any Contract requiring capital expenditures by the Company or any of its
Subsidiaries in excess of $10,000,000 individually or $20,000,000 in the
aggregate over the Term of the Contract;
 
(xv) any Contract for the future purchase, sale,  manufacture or provision of
products, materials, supplies, equipment, components, support, maintenance or
services, and all agreements with independent dealers, sales representatives and
resellers, in each case (i) providing for, or reasonably expected by the Company
to involve, payment by the Company or any of its Subsidiaries to any other
Person, or receipt by the Company or any of its Subsidiaries from any Person, of
more than $10,000,000 over the Term of the Contract, (ii) (A) pursuant to which
the Company or any of its Subsidiaries has agreed to purchase all of its
requirements for the goods and/or services in question or (B) which contain
minimum volume or dollar guarantees or commitments, and which, in each case of
clause (A) and (B), involves any goods and/or services which are material to the
business of the Company and its Subsidiaries, taken as a whole or (iii) to which
any of the customers or suppliers listed in Section 3.18 of the Disclosure
Letter is a party;
 
4917039.19
 
-33-

--------------------------------------------------------------------------------

 
(xvi) any Contract providing for, or reasonably expected by the Company to
involve, payment by the Company or any of its Subsidiaries to any other Person,
or receipt by the Company or any of its Subsidiaries from any Person, of more
than $10,000,000 over the Term of the Contract, with any distributor, reseller,
original equipment manufacturer, systems integrator, sales representative, sales
agency or manufacturer’s representative or otherwise, providing for the
distribution or resale of any Company Product, other than those that are
terminable by the Company or any of its Subsidiaries on no more than ninety (90)
days’ notice without additional Liability to the Company or any of its
Subsidiaries resulting from such termination;
 
(xvii) any Contract evidencing Indebtedness in an amount equal to or greater
than $5,000,000;
 
(xviii) any settlement, conciliation or similar Contract that has not been fully
discharged prior to the date hereof or fully accrued as a liability or reserved
against in accordance with GAAP in the Current Balance Sheet, in each case,
other than settlements, conciliations or similar Contracts that (A) are
immaterial in nature or amount or (B) were entered into in the ordinary course
of business consistent with past practice and do not provide for payment of more
than $5,000,000 over the remaining Term of the Contract, including releases
entered into with former employees or independent contractors of the Company or
any of its Subsidiaries in the ordinary course of business consistent with past
practice in connection with the cessation of such employee’s employment with or
independent contractor’s services to the Company or its Subsidiary;
 
(xix) any other Contract providing for payment by the Company or any of its
Subsidiaries to any other Person, or receipt by the Company or any of its
Subsidiaries from any Person, of more than $10,000,000 over the Term of the
Contract, other than those obligations that are terminable by the Company or any
of its Subsidiaries on no more than ninety (90) days’ notice without additional
Liability to the Company or any of its Subsidiaries resulting from such
termination;
 
(xx) any Contract with any Governmental Entity, including any Contract providing
for any grants, incentive payments or subsidies of any nature;
 
(xxi) any Contract providing for, or reasonably expected by the Company to
involve, payment by the Company or any of its Subsidiaries to any other Person,
or receipt by the Company or any of its Subsidiaries from any Person, of more
than $10,000,000 over the Term of the Contract, the terms of which will be
materially modified or accelerated by the occurrence of any of the transactions
contemplated by this Agreement or any of the Ancillary Agreements (either alone
or in connection with additional or subsequent events), other than any
employment, contractor or consultant-related Contract otherwise set forth on
Section 3.17(a) of the Disclosure Letter;
 
(xxii) any other Contract that is material to the business of the Company and
its Subsidiaries, taken as a whole.
 
4917039.19
 
-34-

--------------------------------------------------------------------------------

 
Such contracts described in subsections (i) through (xxii) above, together with
the Lease Agreements, are referred to herein as the “Specified Contracts”.  The
Company has made available to Micron a true, correct and complete copy of each
of the written Specified Contracts and any amendments thereto, other than any
such Specified Contracts (or portions thereof) described in subsections (i)
through (v) above where the disclosure thereof would be prohibited by Applicable
Law relating to data protection and privacy.  Section 3.17(a) of the Disclosure
Letter contains an accurate and complete description of all material terms of
all oral Specified Contracts referred to therein, other than any such oral
Specified Contracts (or portions thereof) described in subsections (i) through
(v) above where the disclosure thereof would be prohibited by Applicable Law
relating to data protection and privacy.
 
(b) Each Specified Contract is valid and binding on the Company and/or each
Subsidiary of the Company party thereto, as the case may be, and, to the
knowledge of the Company, each other party thereto, and, to the knowledge of the
Company, is in full force and effect and is enforceable by the Company and/or
each such Subsidiary of the Company party thereto in accordance with its terms,
subject to laws of general application relating to bankruptcy, insolvency and
the relief of debtors and other laws of general application affecting
enforcement of creditors’ rights generally and rules of law governing specific
performance, injunctive relief or other equitable remedies.  None of the Company
or any of its Subsidiaries nor, to the knowledge of the Company, any other party
to a Specified Contract is in violation of, or default under (nor is the Company
aware of any condition that with the passage of time or the giving of notice, or
both, would cause such a violation of or default under) any Specified Contract
in any material respect, and neither the Company nor any of its Subsidiaries has
received notice of any such violation or default.  Neither the Company nor any
of its Subsidiaries has received written notice (or any other notice given in
accordance with the applicable provisions of such Contract) from any party to a
Specified Contract that such party intends to modify in any material respect,
cancel or terminate a Specified Contract.  There is no Action pending or, to the
knowledge of the Company, threatened involving, affecting or relating in any
manner to any Specified Contract, except, in each case, for any such Actions as
would not, individually or in the aggregate, reasonably be expected to have a
material adverse effect on the Company and its Subsidiaries, taken as a
whole.  No written claim for indemnification has been made and is pending (i)
against the Company or any of its Subsidiaries, or (ii) by the Company or any of
its Subsidiaries, in each case under any Specified Contract, which claim would
reasonably be expected to require the Company or any of its Subsidiaries to pay
to any other Person, or any Person to pay to the Company or any of its
Subsidiaries, an amount in excess of $1,000,000.
 
(c) To the Company’s knowledge, Section 3.17(c) of the Disclosure Letter sets
forth a true, correct and complete list of all Contracts (excluding intellectual
property license agreements) to which a Seller or an Affiliate of a Seller is a
party or by which a Seller or an Affiliate of a Seller, or any of their
respective properties, are otherwise bound and, in each case, under which the
Company or any of its Subsidiaries enjoys material rights necessary for the
operation of the Company’s or such Subsidiaries’ business as it is currently
conducted.
 
4917039.19
 
 
-35-

--------------------------------------------------------------------------------

 
3.18 Customers and Suppliers.  Section 3.18 of the Disclosure Letter sets
forth the ten (10) largest suppliers and ten (10) largest customers of the
Company and its Subsidiaries, based on the dollar amount of revenues or
purchases from the Formation Closing Date through the Balance Sheet Date.  Prior
to the date hereof, no such supplier or customer has cancelled or terminated, or
provided written notice that it intends to cancel or otherwise terminate, its
purchases from (in the case of customers) or sales or services to (in the case
of suppliers) the Company or its applicable Subsidiary.  To the knowledge of the
Company, as of the date hereof, no such supplier or customer has provided
written notice since December 31, 2008, that it will materially decrease or
materially limit its services, supplies or materials for use by the Company or
its applicable Subsidiary or its usage or purchase of the services and products
of the Company or its applicable Subsidiary, whether prior to, on or after the
Closing Date.  As of the date hereof, neither the Company nor any Subsidiary has
any pending dispute with any such customer or supplier which the Company
reasonably believes could have a materially adverse impact on the Company’s or
its applicable Subsidiary’s relationship with such customer or supplier, as the
case may be.
 
3.19 Interested Party Transactions.  None of the Sellers, the Sellers’
Subsidiaries, the Directors or Officers of the Company or its Subsidiaries or,
to the knowledge of the Company, any other Affiliates of the Company or its
Subsidiaries (nor, to the knowledge of the Company, any Affiliate or immediate
family member of any of such Persons, or any Entity in which any of such Persons
has or has had an equity or debt interest), (a) has any equity or debt interest
in any Entity that purchases from or sells or furnishes to the Company or any of
its Subsidiaries, any goods or services in an aggregate amount in excess of, or
reasonably expected by the Company to exceed $1,000,000 in any year or (b) is a
party to any Specified Contract to which the Company or any of its Subsidiaries
is a party; provided, however, that, for purposes of this Section 3.19, (x)
ownership of one percent (1%) or less of the outstanding voting stock of an
Entity shall be deemed to not be an “equity interest” in such Entity and (y)
ownership of less than $5,000,000 of debt in a publicly traded Entity or less
than $1,000,000 of debt in a privately held Entity shall be deemed to not be a
“debt interest” in such Entity.  Section 3.19(c) of the Disclosure Letter sets
forth a true, complete and correct list of all Contracts (or any amendments,
supplements or modifications thereto) to which the Company or any of its
Subsidiaries is a party with any Seller or any of its Affiliates that was
entered into since the date which is six (6) months prior to the date of this
Agreement.
 
3.20 Compliance; Permits.
 
(a) Compliance.  Neither the Company nor any of its Subsidiaries is, nor since
the Formation Closing Date has the Company or any of its Subsidiaries been, in
conflict with, or in default or in violation of any Applicable Law except for
any such conflicts, defaults or violations that, individually or in the
aggregate, were not, or would not reasonably be expected to be, materially
adverse to the business or operations of the Company and its Subsidiaries, taken
as a whole.
 
4917039.19
 
 
-36-

--------------------------------------------------------------------------------

 
(b) Permits.  The Company and its Subsidiaries hold, to the extent legally
required, all permits, licenses, variances, clearances, consents, commissions,
franchises, exemptions, orders and approvals from Governmental Entities
(“Permits”) that are necessary in all material respects for the operation of the
business as currently conducted by the Company and its Subsidiaries and to
permit, in all material respects, the Company and its Subsidiaries to own and
use their respective properties and assets in the manner in which they own and
use such properties and assets currently (collectively, “Company Permits”).  To
the knowledge of the Company, no suspension or cancellation of any of the
Company Permits is pending or is threatened in writing.  The Company and its
Subsidiaries are and have been in compliance, in all material respects, with the
terms of the Company Permits.
 
(c) Each class of Equity Securities of the Company is exempt from the
registration requirements of Section 12(g) of the Exchange Act pursuant to the
exemption provided in Rule 12g3-2(a) under the Exchange Act.
 
(d) Notwithstanding any other provision to the contrary, no representation or
warranty is made in this Section 3.20 with respect to Applicable Laws or Permits
relating to Taxes; Intellectual Property Rights; Hazardous Substances;
Environmental Permits and Environmental Laws; employee benefit plans and
employment matters; export control laws, economic sanctions, Export Approvals
and corrupt practices.
 
3.21 Litigation.  There is no Action by or against the Company or any of its
Subsidiaries pending, or to the knowledge of the Company, threatened in writing:
(a) as of the date hereof (i) seeking damages in excess of $1,000,000, (ii)
pursuing any criminal sanctions or penalties, or (iii) seeking equitable or
injunctive relief, or (b)(i) that would, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the business or
operations of the Company and its Subsidiaries, taken as a whole, (ii) that
would affect the legality, validity or enforceability of this Agreement or any
Ancillary Agreement, or (iii) seeking to enjoin, alter or delay the consummation
of the transactions contemplated hereby or thereby.  Except as would not
reasonably be expected to have a material adverse effect on the Company or any
of its Subsidiaries, no Governmental Entity has at any time challenged or
questioned in writing the legal right of the Company or any of its Subsidiaries
to conduct their respective operations as presently or previously
conducted.  Neither the Company nor any of its Subsidiaries has incurred any
material citations, fines or penalties under any Applicable Law.  There is no
Order, whether arising out of or relating to this Agreement or any of the
Ancillary Agreements or the transactions contemplated hereby or thereby, or
otherwise, to which the Company or any of its Subsidiaries is a party or by
which the Company or any of its Subsidiaries or any of their respective
properties or assets are otherwise bound that has or would reasonably be
expected to have the effect of prohibiting or restricting the Company or any of
its Subsidiaries, now or in the future, or that would prohibit or restrict
Micron or any of its Subsidiaries at any time after the Closing, from engaging
in any business or competing anywhere in the world, from selling, manufacturing
or otherwise distributing any product or service, from using any of its material
assets, from acquiring any tangible or intangible property, from providing
services to customers
 
4917039.19
 
-37-

--------------------------------------------------------------------------------

 
or potential customers or any class of customers, or from soliciting the
services or employment of or hiring any individual or group of individuals.
 
3.22 Books and Records.  The minute books of the Company and each of its
Subsidiaries, all of which have been made available to Micron, contain true,
correct and complete records in all material respects of all meetings held of,
and corporate action taken by, the shareholders, the Supervisory Board (and its
committees), the Managing Board (and its committees, if any) and the equivalent
bodies of its Subsidiaries.  The Company and its Subsidiaries (or their
respective representatives or agents) have made and kept (and the Company has
made available or provided to Micron to the extent requested by Micron) business
records, financial books and records, personnel records (other than the portions
thereof where the disclosure thereof would be prohibited by Applicable Law
relating to data protection and privacy), ledgers, sales accounting records, tax
records and related work papers and other books and records of the Company and
its Subsidiaries (the “Books and Records”).  The Books and Records have been
maintained in accordance with sound business practices in all material
respects.  The minute books and other Books and Records of the Company and each
of its Subsidiaries are in the possession of the Company and its Subsidiaries
(or their respective representatives or agents who are not Affiliates of any
Seller).
 
3.23 Environmental Matters.
 
(a) Condition of Property.  There have been no Releases of Hazardous Substances
following the Formation Closing Date from any Business Facility currently owned,
operated, occupied, controlled or leased by the Company or any of its
Subsidiaries, or from any other Business Facility, nor are there any existing
Releases of Hazardous Substances migrating through subsurface soils or
groundwater to, and reasonably likely to impact any Business Facility, except in
each case for Releases that have been fully remediated or that could not
reasonably be expected to subject the Company or any of its Subsidiaries to
material liability under any Environmental Law.
 
(b) Hazardous Substances Activities.  The Company and all of its Subsidiaries
are and have at all times since the Formation Closing Date been in compliance in
all material respects with all applicable Environmental Laws.
 
(c) Permits.  Since the Formation Closing Date, the Company and its Subsidiaries
have obtained all material Environmental Permits required by any Environmental
Law, and are, and at all times have been in material compliance with, all such
permits, and all such permits are in full force and effect.  All Environmental
Permits required by any Environmental Law to be obtained prior to the Closing
have been obtained or will be obtained prior to the Closing.  Section 3.23(c)(i)
of the Disclosure Letter accurately describes all of the material Environmental
Permits currently held by the Company and its Subsidiaries and relating to their
respective businesses.  Section 3.23(c)(ii) of the Disclosure Letter sets forth
a list of: (a) all Environmental Permits of any Person (other than the Company
or any of its Subsidiaries) under which the Company or any of its Subsidiaries
currently operates, (b) any services relating to any Hazardous Substances
Activities provided by any Seller or any of its Subsidiaries to the
 
4917039.19
 
 
-38-

--------------------------------------------------------------------------------

 
Company or any of its Subsidiaries identifying the location and the particular
service, and (c) any treatment systems or facilities of Sellers or any of its
Subsidiaries used by the Company or any of its Subsidiaries in connection with
the Hazardous Substances Activities of the Company or any of its
Subsidiaries.  To the knowledge of the Company, no circumstances exist which
could cause any material Environmental Permit to be revoked, modified, or
rendered non-renewable upon payment of the permit fee.
 
(d) Environmental Litigation.  No Action (including any revocation proceeding or
amendment procedure) or Order is pending, or to the knowledge of the Company,
threatened in writing, concerning or relating to any Environmental Permit or any
Hazardous Substances Activities of the Company or any of its Subsidiaries
relating to their respective businesses, or any Business Facility.
 
(e) Offsite Hazardous Substances Disposal.  The Company and its Subsidiaries are
in material compliance with all Environmental Laws that relate to the transfer
or transportation of any Hazardous Substances from any Business Facility for
offsite disposal.  Since the Formation Closing Date, the Company and its
Subsidiaries have transferred or released Hazardous Substances only to those
Disposal Sites set forth in Section 3.23(e) of the Disclosure Letter.  To the
knowledge of the Company, no Action or claim exists or is threatened against any
Disposal Site or against the Company or any of its Subsidiaries with respect to
any transfer, transportation or Release of any Hazardous Substance at any
Disposal Site that would be reasonably likely to result in material liability to
the Company or its Subsidiaries.
 
(f) Environmental Liabilities.  Neither the Company nor any of its Subsidiaries
is conducting or funding, or is required to conduct or fund, any remedial action
arising out of Environmental Laws, other than ongoing environmental health and
safety activities related to the handling and disposal of Hazardous Substances
in the ordinary course of business and consistent with past practices that are
customary for companies engaged in the business of fabricating, assembling,
testing and packaging semiconductor products.  Section 3.23(f)(i) of the
Disclosure Letter lists all underground storage tanks currently existing or
historically located at the Business Facilities.  Section 3.23(f)(ii) of the
Disclosure Letter lists all Contracts entered into by the Company or any of its
Subsidiaries (other than any Lease Agreements or ordinary course Contracts for
the handling, transportation, transfer or disposal of Hazardous Substances, or
any agreement between any Seller and the Company) that may require any of them
to guarantee, reimburse, pledge, defend, hold harmless or indemnify any other
Person with respect to Liabilities arising out of Environmental Laws.
 
(g) Reports and Records.  The Company has delivered to Micron or made available
for inspection by Micron and its Representatives the following categories of
records in the  Company’s and any of its Subsidiaries’ possession, custody or
control to the extent they are material to the environmental liabilities of the
Company:  (i) all environmental audits and environmental site assessments (i.e.,
Phase I or Phase II reports) and any other report, document or study material to
the environmental conditions of, and all notices of non-compliance, compliance
reports and monitoring reports for,  any Business Facility conducted at the
request
 
4917039.19
 
-39-

--------------------------------------------------------------------------------

 
of, or otherwise in the possession of the Company or any of their respective
Subsidiaries, (ii) any inventory of carbon emissions and carbon equivalent
emissions performed by or on behalf of the Company or any of its Subsidiaries,
(iii) all of the “ST Environmental Reports” as defined in the Master Agreement
and as referenced in subsection (ii)(A) of the definition “ST Pre-Closing
Environmental Liability” contained in the ST ACA and (iv) all of the “Intel
Environmental Reports” as defined in the Master Agreement and as referenced in
subsection (ii)(A) of the definition of “Intel Pre-Closing Environmental
Liability” contained in the Intel ATA.  To the knowledge of the Company, the
Company and its Subsidiaries comply with the Master Specifications of Micron set
forth in Schedule 3.23(g).  To the knowledge of the Company, the Company and its
Subsidiaries have complied with all environmental disclosure obligations imposed
by applicable law with respect to this transaction.
 
3.24 Employee Benefit Plans and Compensation; Employment Matters.
 
(a) Company Employee Plans.  Section 3.24(a) of the Disclosure Letter contains
an accurate and complete list of each Company Employee Plan pursuant to which
compensation or benefits are provided to two or more individuals, whether or not
subject to ERISA; provided, however, that with respect to Company Employee
Agreements, the Company need only list each form of agreement for each relevant
jurisdiction and any agreements that vary from such forms.
 
(b) List of Employees.  Except where prohibited by Applicable Law relating to
data protection and privacy, Section 3.24(b)(i) of the Disclosure Letter sets
forth a table providing, with respect to each Employee, (i) a randomly-generated
employee identification number (provided, however, that the Company shall
provide in the Privacy Clean Room a list matching each Key Company Employee to
his or her respective randomly generated Employee identification number),
(ii) the specific entity for whom he or she provides services, (iii) hiring
date, (iv) annual salary, (v) commission and bonus opportunity, (vi) accrued but
unused or unpaid vacation/paid time off balances, and (vii) the exempt and
non-exempt status of each employee of the Company and each of its Subsidiaries
as of the most recent practicable date prior to, but in no event more than
thirty (30) days prior to, the date of this Agreement, as applicable.  Except
where prohibited by Applicable Law relating to data protection and privacy,
Section 3.24(b)(ii) of the Disclosure Letter sets forth a complete list of each
organization (each, an “Employing Organization”) providing a seconded worker,
contingent worker, and any other service provider used by the Company (other
than the Employees set forth in Section 3.24(b)(i)) who provides services under
the direct or indirect control of the Company on a substantially full-time basis
(each, a “Contingent Worker”), including the number of Contingent Workers
provided by an Employing Organization in each country, as of the most recent
practicable date prior to, but in no event more than thirty (30) days prior to,
the date of this Agreement, as applicable.
 
(c) Documents.  With respect to each Company Employee Plan and Company Employee
Agreement, the Company has made available to Micron a current, accurate and
complete copy (or, to the extent no such copy exists, an accurate description)
thereof and any
 
4917039.19
 
-40-

--------------------------------------------------------------------------------

 
amendments thereto (or a representative form of agreement, including the
material terms related thereto with respect to each individual); provided,
however, that with respect to Company Employee Agreements (other than those with
Key Company Employees), the Company need only make available to Micron each form
of agreement and any agreements that vary from such forms; provided further,
that with respect to any Company Employee Plan which is an employment agreement
or an offer letter, the Company has made available to Micron solely those
agreements, if any, with the Chief Executive Officer of the Company (the
“CEO”),the Officers of the Company and Key Company Employees (the “Company Key
Employee Agreements”), and, to the extent applicable: (i) any related trust
agreement or other funding instrument; (ii) the most recent IRS determination,
opinion, notification or advisory letter issued with respect thereto, if
applicable; (iii) the most recent summary plan description together with any
summary of material modifications thereto, if any; (iv) all material
correspondence to or from any Governmental Entity relating to any Company
Employee Plan since April 1, 2008; and (v) the most recent (A) Form 5500 and
attached schedules, (B) audited financial statements, if any, (C)
nondiscrimination testing results, if any, and (D) actuarial valuation reports,
if any.  The Company has made available to Micron a current, accurate and
complete copy (including all amendments thereto) of the following documents used
by it or any of its Subsidiaries: (i) form of employment agreement; and (ii)
form of severance agreement.
 
(d) Employee Plan Compliance.  (i) Each Company Employee Plan (other than any
International Employee Plan) has been established, registered, maintained and
administered in material compliance with its terms and with the applicable
provisions of ERISA, the Code and other Applicable Law; (ii) to the knowledge of
the Company, (1) each Company Employee Plan which is intended to be qualified
within the meaning of Section 401(a) of the Code is so qualified and has
received a favorable national opinion letter as to its qualification, and (2)
nothing has occurred that would reasonably be expected to cause the loss of such
qualification; (iii) no event has occurred and no condition exists that would
reasonably be expected to subject the Company or any of its Subsidiaries, either
directly or by reason of their affiliation with an ERISA Affiliate, to any
material Tax, fine, lien, penalty or other material Liability imposed by ERISA,
the Code or other Applicable Law with respect to any Company Employee Plan; (iv)
neither the Company nor any of its Subsidiaries has incurred any current or
projected material Liability in respect of post-employment or post-retirement
health, medical or life insurance benefits for the Company Employees, except (1)
as required to avoid an excise tax under Section 4980B of the Code or (2) as may
be required pursuant to any other Applicable Law; (v) by its terms each Company
Employee Plan can be amended, terminated or otherwise discontinued after the
Closing in accordance with its terms, without liability to Micron, the Company
or any ERISA Affiliate (other than for accrued benefits and ordinary
administration expenses); (vi) there are no material audits, inquiries or
Actions pending or, to the knowledge of the Company, threatened in writing by
the IRS, Department of Labor, or any other Governmental Entity with respect to
any Company Employee Plan; and (vii)  the Company has timely made all material
contributions required by the terms of each Company Employee Plan.
 
(e) Pension Plan Liability.  (i) No Company Employee Plan is subject to Part 3
of Subtitle B of Title I of ERISA, Title IV of ERISA or Section 412 or
Section 4971 of the
 
4917039.19
 
-41-

--------------------------------------------------------------------------------

 
Code and (ii) there are no current or contingent pension plan liabilities that
are not either fully funded or accurately reflected in the Financial
Statements.  Neither Intel nor ST is currently, or ever has been, an ERISA
Affiliate of the Company.
 
(f) No Self Insured or Funded Welfare Plan or MEWA.  No Company Employee Plan
constitutes (i) a self insured plan that provides benefits to Company Employees
(including any such plan pursuant to which a stop loss policy or contract
applies); (ii) a “funded welfare plan” within the meaning of Section 419 of the
Code; or (iii) a Multiple Employer Welfare Arrangement, as defined under
Section 3(40)(A) of ERISA (without regard to Section 514(b)(6)(B) of ERISA),
established or maintained for the purpose of offering or providing welfare plan
benefits to the employees of two or more employers (including one or more
self-employed individuals), or to their beneficiaries.
 
(g) Collectively Bargained, Multiemployer and Multiple Employer Plan.  Neither
the Company nor any of its Subsidiaries has, within the past six years,
contributed to or been obligated to contribute to any multiemployer plan (as
defined in Section 3(37) and 4001(a)(3) of ERISA) for the benefit of any Company
Employees working predominately in the United States.  Neither the Company nor
any of its Subsidiaries has, within the past six years, maintained, established,
sponsored, participated in or contributed to any multiple employer plan (as
defined in Pension Benefit Guaranty Corporation Regulation Section 4001.2).
 
(h) Effect of Transaction.  Except as set forth on Section 3.24(h) of the
Disclosure Letter, and except as may otherwise be required pursuant to
Applicable Law, neither the execution of this Agreement, the shareholder
approval of this Agreement nor the consummation of the transactions contemplated
by this Agreement (whether alone or in connection with any subsequent event(s)),
will (i) result in severance pay or any increase in severance pay upon any
termination of employment on or after the date of this Agreement,
(ii) accelerate the time of payment or vesting or funding or set aside of
Company assets (through a grantor trust or otherwise) to pay compensation or
benefits under, increase the amount payable or result in any other material
obligation pursuant to, any of the Company Employee Plans, (iii) limit or
restrict the right of the Company or any of its subsidiaries to merge, amend or
terminate any of the Company Equity Plans, or (iv) cause the Company or any of
its Subsidiaries to record additional compensation expense on its income
statement with respect to any outstanding stock option or other equity-based
award.
 
(i) Section 409A.  Section 3.24(i) of the Disclosure Letter lists each Contract
between the Company or any ERISA Affiliate and any Employee that is a
“nonqualified deferred compensation plan” subject to Section 409A of the Code,
other than any such Contract where the disclosure thereof would be prohibited by
Applicable Law relating to data protection and privacy.  Each such nonqualified
deferred compensation plan, if any, has been maintained in good faith compliance
with the requirements of Section 409A of the Code and neither the Company nor
any ERISA Affiliate is reasonably expected to have any material Tax withholding
obligation in respect of Section 409A of the Code.  No compensation shall be
includable in the gross income of any Employee as a result of the operation of
Section 409A of the Code with
 
4917039.19
 
 
-42-

--------------------------------------------------------------------------------

 
respect to any arrangements or agreements in effect as of the Closing.  No
Company Employee Plan requires the Company or any of its Subsidiaries to pay a
Tax gross up payment to any Company Employee for Tax-related payments under
Section 409A of the Code.
 
(j) Employment Matters.  The Company and each of its Subsidiaries is in
compliance in all material respects with all Applicable Laws respecting
employment, labor, employment practices, terms and conditions of employment,
worker classification as employees or contractors for purposes of Applicable Law
and Company Employee Plans, Tax withholding and reporting, prohibited
discrimination, equal employment, fair employment practices, meal and rest
periods, immigration status, employee safety and health, wages (including
overtime wages), compensation, and hours of work.  The Company and each of its
Subsidiaries are not liable in any material respect for any arrears of wages,
severance pay, or any Taxes, or any penalty for failure to comply with any of
the foregoing, and  is not liable for any payment to any trust or other fund
governed by or maintained by or on behalf of any Governmental Entity, with
respect to unemployment compensation benefits, social security or other benefits
or obligations for Company Employees (other than routine payments to be made and
benefits payable in the normal course of business and consistent with past
practice). There are no material Actions, including any material labor disputes
or material labor grievances, pending, or, to the knowledge of the Company,
threatened against the Company, any of its Subsidiaries, or, to the Company’s
knowledge, any Company Employee, relating to any Company Employee or any Company
Employee Plan or Company Employee Agreement.  Except for any Labor Agreements
addressed in Section 3.24(k), neither the Company nor any of its Subsidiaries is
party to a conciliation agreement, consent decree or other Contract or Order
with any Governmental Entity with respect to employment practices.  The services
provided by each Company Employee in the U.S. is terminable at the will of the
Company and its ERISA Affiliates and any such termination would result in no
Liability to the Company or any ERISA Affiliate beyond such Liability which
would arise in the normal course of a routine, lawful employee termination,
excluding any severance or change of control payments.  Neither the Company nor
any of its Subsidiaries has any material Liability with respect to any
misclassification of: (i) any Person as an independent contractor rather than as
an employee, (ii) any employee leased from another employer, or (iii) any
employee currently or formerly classified as exempt from overtime wages.
 
(k) Labor Matters.  No strike, material labor dispute, slowdown, concerted
refusal to work overtime, or work stoppage against the Company or any of its
Subsidiaries is pending, or to the knowledge of the Company, threatened by any
union, works council, or other labor relations entity or by any individual or
group of individuals acting on behalf of or in concert with any such
entity.  The Company has no knowledge of any activities or proceedings of any
labor union to organize any Company Employees.  To the knowledge of the Company,
neither the Company nor any of its Subsidiaries has engaged in any material
unfair labor practices within the meaning of the National Labor Relations
Act.  Except as disclosed in Section 3.24(k) of the Disclosure Letter, neither
the Company nor any of its Subsidiaries is presently, nor, since the inception
of the Company, has it been, a party to, or bound by, any collective bargaining
agreement, union contract, or any other labor-related Contract with any union,
works council, or similar labor-relations entity (collectively, the “Labor
Agreements”)
 
4917039.19
 
-43-

--------------------------------------------------------------------------------

 
with respect to Company Employees and no such Labor Agreement is being
negotiated by the Company or any of its Subsidiaries.  Except as disclosed in
Section 3.24(k) of the Disclosure Letter, the consummation of the transactions
contemplated by this Agreement will not entitle any Person (including any works
council, union or other labor-relations entity) to any payments under any Labor
Agreement or require the Company or any Seller to consult with, provide notice
to, or obtain the consent or opinion of, any union, works council, or similar
labor-relations entity.
 
(l) WARN Obligations.  Except as set forth on Section 3.24(l) of the Disclosure
Letter, neither the Company nor any of its Subsidiaries has taken any action
which would constitute a “plant closing” or “mass layoff” within the meaning of
WARN, issued any notification of a plant closing or mass layoff required by
WARN, or incurred any Liability or obligation under WARN that remains
unsatisfied.  The Company shall comply with any notice or other obligations
under WARN prior to the Closing.
 
(m) No Interference or Conflict.  To the knowledge of the Company, no Company
Employee is obligated under any Contract or subject to any Order of any
Governmental Entity that would interfere with such Person’s efforts to promote
the interests of the Company or any of its Subsidiaries or that would interfere
with the business of the Company or any of its Subsidiaries as presently
conducted or currently proposed to be conducted.  Neither the execution nor
delivery of this Agreement, nor the carrying on of the Company’s business as
presently conducted or proposed to be conducted nor any activity of such Company
Employees in connection with the carrying on of the Company’s business or any of
its Subsidiaries’ businesses as presently conducted or currently proposed to be
conducted will, to the knowledge of the Company, conflict with or result in a
breach of the terms, conditions, or provisions of, or constitute a default
under, any contract or agreement under which any of such Company Employees is
now bound.
 
(n) International Employee Plan.  Each International Employee Plan has been
established, maintained and administered in material compliance with its terms
and conditions and with the requirements prescribed by any and all Applicable
Law.  Furthermore, no International Employee Plan has unfunded Liabilities, that
as of the Closing, will not be offset by insurance or accurately reflected in
the Financial Statements.  Except as required by Applicable Law, no condition
exists that would prevent the Company or any Subsidiary of the Company from
terminating or amending any International Employee Plan at any time for any
reason without liability to the Company or its Subsidiaries (other than ordinary
administration expenses or routine claims for benefits).
 
(o) International Employee Tax Matters.
 
(i) Section 3.24(o)(i) of the Disclosure Letter contains a schedule listing the
name of each Key Company Employee who, to the knowledge of the Company, is a
United States taxpayer whose regular place of employment is not located in the
United States and the country in which such Employee is regularly employed.
 
4917039.19
 
 
-44-

--------------------------------------------------------------------------------

 
(ii) Section 3.24(o)(ii) of the Disclosure Letter contains a schedule listing
all tax equalization, tax assistance or similar policies or Contracts (“Tax
Assistance Agreements”) with Key Company Employees, identifying which Tax
Assistance Agreement applies to which Key Company Employee.
 
3.25 Insurance.  The Company and its Subsidiaries are covered by insurance
policies and fidelity bonds (each a “Company Insurance Policy” and collectively,
the “Company Insurance Policies”) with reputable insurers in such amounts and
covering such risks as are consistent with normal industry practice for
companies engaged in businesses similar to those of the Company and its
Subsidiaries (taking into account the cost and availability of such
insurance).  There is no material claim by the Company or any of its
Subsidiaries pending under any of the Company Insurance Policies as to which the
Company has been notified in writing that coverage has been questioned, denied
or disputed or that the Company or any of its Subsidiaries reasonably believes
will be denied or disputed by the underwriters of such Company Insurance
Policies.  In addition, there is no pending claim under any Company Insurance
Policy for which the total value (inclusive of defense expenses), individually
or in the aggregate with all other pending claims, the Company reasonably
expects to exceed the policy limits under any Company Insurance Policy.  All
premiums due and payable under all Company Insurance Policies have been paid,
and the Company and its Subsidiaries are otherwise in compliance with the terms
of such Company Insurance Policies, except as would not reasonably be expected
to cause the coverage under any Company Insurance Policy to be materially
adversely affected.  The Company Insurance Policies (or other policies and bonds
providing substantially similar coverage) are in full force and effect on the
date hereof and will remain in full force and effect up to and including the
Closing Date (other than those Company Insurance Policies that have been retired
or expired in the ordinary course in accordance with their terms).  The Company
does not have knowledge of any threatened termination of any of the Company
Insurance Policies.  None of the Company or any of its Subsidiaries has ever
maintained, established, sponsored, participated in or contributed to any
formalized self insurance plan.
 
3.26 Export Control Laws and Economic Sanctions.  The Company and each of its
Subsidiaries have at all times since the Formation Closing Date conducted their
export and reexport transactions in accordance with all Applicable Law in all
material respects, including the Applicable Law of the European Union, The
Netherlands, the United States and each country from which it exports or
reexports its products, technologies, software or services, or where it
otherwise conducts business.  Neither the Company nor any of its Subsidiaries
has conducted any business, including exports and reexports of products,
software, technology and services, in violation of the economic and trade
sanctions administered by the U.S. Department of Treasury’s Office of Foreign
Assets Control or would be in violation thereof should the Share Purchase be
consummated pursuant to this Agreement.  Without limiting the foregoing:
 
(a) the Company and each of its Subsidiaries has obtained all required export
and reexport licenses, authorizations, orders, approvals, waivers, declarations
and any other consents from the appropriate Governmental Entity for (i) the
export and reexport, including tangible and intangible exports and reexports, of
its products, services, software and technologies
 
4917039.19
 
-45-

--------------------------------------------------------------------------------

 
and (ii) any releases, whether tangible or intangible, of its technologies to
any Persons (“Export Approvals”);
 
(b) the Company and each of its Subsidiaries is in compliance with the terms of
all Export Approvals;
 
(c) there are no pending or, to the knowledge of the Company, threatened claims
against the Company or any of its Subsidiaries with respect to such Export
Approvals;
 
(d) The Company and its Subsidiaries have established and maintain a compliance
program and reasonable internal controls and procedures that, for all periods
from the Formation Closing Date to the Closing Date, were appropriate to the
requirements of Applicable Law; and
 
(e) Section 3.26(e) of the Disclosure Letter sets forth the true, complete and
accurate export control classifications and Harmonized Tariff Schedule Codes
applicable to the products, services, software, and technologies of the Company
and its Subsidiaries.
 
3.27 Product and Service Warranties.
 
(a) Set forth in Section 3.27 of the Disclosure Letter are copies of the
standard forms of warranty offered by the Company or any of its Subsidiaries to
third parties with respect to each of the Company Products (other than Company
Products that account for an immaterial portion of the Company’s consolidated
revenues since the Formation Closing Date) marketed, sold, licensed or
sublicensed by the Company or any of its Subsidiaries at any time since the
Formation Closing Date.  All material service or warranty liabilities of the
Company or any of its Subsidiaries to customers or other Persons as of the
Balance Sheet Date are reflected on the Financial Statements to the extent
required by GAAP, and the reserve for warranty liabilities reflected thereon has
been determined and recorded in accordance with GAAP consistently applied.
 
(b) There are no warranty claims pending or, to the knowledge of the Company,
threatened against the Company or any of its Subsidiaries under any Contracts
which would reasonably be expected to involve a material monetary Liability
which is not reserved against in the Interim Financial Statements.
 
3.28 Product Liability.  (a) To the knowledge of the Company, there are no
material defects in the design or manufacture of any of the Company Products;
(b) neither the Company nor any of its Subsidiaries has initiated any, and, to
the knowledge of the Company there is currently no pending, recall, market
withdrawal or other similar notice or action relating to any of the Company
Products; and (c) neither the Company nor any of its Subsidiaries has received
any written notice of a claim against the Company or any of its Subsidiaries
alleging a design or manufacturing defect in the Company Products, in each case,
excluding any and all requests for product returns in the ordinary course of
business which have not had and are not reasonably
 
4917039.19
 
-46-

--------------------------------------------------------------------------------

 
expected to result in, individually or in the aggregate, any material Liability
to the Company and its Subsidiaries taken as a whole.
 
3.29 Brokers’ and Finders’ Fees.  Neither the Company nor any of its
Subsidiaries has incurred, or will incur, directly or indirectly, any Liability
for brokerage or finders’ fees or any similar charges, or agents’ commissions,
fees related to investment banking or similar advisory services in connection
with this Agreement or the Ancillary Agreements or any transaction contemplated
hereby or thereby, nor will Micron or any of its Affiliates incur, directly or
indirectly, any such Liability based on arrangements made by or on behalf of the
Company or any of its Subsidiaries or any of the Sellers or any of their
respective Affiliates.
 
3.30 Corrupt Practices.
 
(a) Neither (i) the Company nor any of its Subsidiaries have directly or
indirectly, nor (ii) any of their respective Officers, Directors, employees,
agents or representatives, or any Affiliate of or any Person associated with or
acting for or on behalf of the Company or any of its Subsidiaries, have directly
or indirectly, acting for or on behalf of the Company or any of its Subsidiaries
(1) made or attempted to make any improper contribution or gift, bribe, rebate,
payoff, influence payment, kickback, or other improper payment to any Person,
private or public, regardless of what form, whether in money, property, or
services to (A) obtain favorable treatment for business or Contracts secured,
(B) pay for favorable treatment for business or Contracts secured, or (C) obtain
special concessions or for special concessions already obtained, in each of
clauses (A), (B) and (C) in violation of any requirement of Applicable Law, (2)
to the knowledge of the Company, made or attempted to make any such contribution
or gift, bribe, rebate, payoff, influence payment, kickback, or other improper
payment in violation of any applicable written policy of the Company or any of
its Subsidiaries or (3) established or maintained any fund or asset for the
purpose of making any such contribution or gift, bribe, rebate, payoff,
influence payment, kickback, or other improper payment in violation of any
Applicable Law or applicable written policy of the Company or any of its
Subsidiaries and which the Company or any of its Officers, Directors or
Employees has willfully failed to record in the Books and Records.
 
(b) To the extent required by Applicable Law, the Company and its Subsidiaries
have established and maintain a compliance program and reasonable internal
controls and procedures that, for all periods prior to the Closing Date, were
appropriate to the requirements of anti-corruption and anti-bribery laws.
 
3.31 Confidentiality Agreements.  None of the Numonyx Parties or any of their
respective Affiliates is a party to or is bound by any confidentiality or
non-disclosure agreement in effect on the date hereof that is in connection with
or that contemplates a potential Alternative Transaction, except as set forth in
Schedule 3.31.
 
3.32 Governmental Incentives.  Section 3.32 of the Disclosure Letter sets forth
in reasonable detail (i) each financial grant, subsidy, benefit under a Tax
Agreement or other similar benefit or incentive provided by any Governmental
Entity to or for the benefit of the
 
4917039.19
 
-47-

--------------------------------------------------------------------------------

 
Company or any of its Subsidiaries or applicable to or affecting any of the
Transferred Entities or Transferred Assets, except, in the case of Transferred
Assets or Transferred Entities, to the extent such financial grant, subsidy,
benefit under a Tax Agreement or other similar benefit or incentive expired or
otherwise terminated with respect to such Transferred Assets or Transferred
Entities on or prior to the Formation Closing Date with no potential Liability
of the Company or any of its Subsidiaries with respect thereto (each, a
“Governmental Incentive”), (ii) a description of any mandatory holding periods
under such Governmental Incentives with respect to the shares or assets of the
Company or any of its Subsidiaries, and (iii) any requirements under such
Governmental Incentives relating to the type or number of personnel or
activities of the Company or any of its Subsidiaries or with respect to the
Transferred Assets or Transferred Entities.  The Company, and each of its
Subsidiaries (if applicable) is in compliance with the terms, conditions and
other requirements of each Governmental Incentive in all material respects, and
no Governmental Entity has notified the Company or any of its Subsidiaries of
any claim, or has threatened in writing to claim, that any material breach of a
Governmental Incentive has occurred.  To the knowledge of the Company, the
consummation of the transactions contemplated by this Agreement in and of itself
will not have any adverse effect on the continued validity and effectiveness of
any such Governmental Incentive.
 
3.33 Complete Copies of Materials.  The Company has made available to Micron
true and complete copies of each Specified Contract and each of the other
documents listed or specifically referred to on the Disclosure Letter, other
than any such Contracts and documents (or portions thereof) where the disclosure
thereof was not required under another Section of this Article III because of
any prohibition by Applicable Law relating to data protection and
privacy.  Section 3.33 of the Disclosure Letter contains a description of any
information that has not been made available to Micron due to Applicable Law
relating to data protection and privacy.
 
ARTICLE IV

 
REPRESENTATIONS AND WARRANTIES OF THE SELLERS
 
Each Seller, severally and not jointly, hereby represents and warrants to Micron
and the Buyer subject to such exceptions as are specifically disclosed in the
letter, if any, delivered by such Seller to Micron and dated as of the date
hereof (the “Seller Disclosure Letter”) (which Seller Disclosure Letter shall be
arranged in sections and subsections corresponding to the numbered and lettered
sections and subsections contained in this Article IV, with the disclosure in
any section or subsection of the Seller Disclosure Letter qualifying only the
corresponding section or subsection in this Article IV and such other sections
or subsections in this Article IV where the relevance of such disclosure to such
sections or subsections is reasonably apparent on its face) (except with respect
to the representations and warranties in Section 4.9, Section 4.11(a),
Section 4.12(a), Section 4.13(a), and Section 4.14(a), which are given solely by
Intel, and the representations and warranties in Section 4.10, Section 4.11(b),
Section 4.12(b), Section 4.13(b) and Section 4.14(b), which are given solely by
ST):
 
4917039.19
 
 
-48-

--------------------------------------------------------------------------------

 
4.1 Organization and Good Standing.  Such Seller is a corporation or other legal
Entity duly organized, validly existing, and in good standing (to the extent
such concept is applicable in such jurisdiction) under the laws of its
jurisdiction of organization.
 
4.2 Authority and Enforceability.  Such Seller has all requisite power and
authority to execute and deliver this Agreement and each Ancillary Agreement to
which such Seller is or will be a party, to perform its obligations hereunder
and thereunder and to consummate the transactions contemplated hereby and
thereby.  The execution and delivery of this Agreement and each Ancillary
Agreement to which such Seller is or will be a party, the performance of such
Seller’s obligations hereunder and thereunder and the consummation of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary action on the part of such Seller, and no further corporate,
partnership or other similar action is required on the part of such Seller to
authorize this Agreement or any Ancillary Agreements to which it is or will be a
party, the performance of such Seller’s obligations hereunder and thereunder or
the consummation of the transactions contemplated hereby and thereby.  This
Agreement and each of the Ancillary Agreements to which such Seller is or will
be a party have been, or upon execution and delivery will be, duly executed and
delivered by such Seller and, assuming the due authorization, execution and
delivery by the other parties hereto and thereto, constitute, or upon execution
and delivery will constitute, the valid and binding obligations of such Seller,
enforceable against such Seller in accordance with their respective terms,
subject to laws of general application relating to bankruptcy, insolvency and
the relief of debtors and other laws of general application affecting
enforcement of creditors’ rights generally and rules of law governing specific
performance, injunctive relief or other equitable remedies.
 
4.3 No Conflict.  The execution and delivery of this Agreement and each
Ancillary Agreement to which such Seller is or will be a party, the performance
by such Seller of its obligations hereunder and thereunder, and the consummation
of the transactions contemplated hereby and thereby, do not and will not
(a) conflict with, or result in any violation or breach of, any provision of the
Governing Documents of such Seller, (b) conflict with, violate or breach in any
material respect, result in the loss of any material benefit to such Seller or
any of its Subsidiaries or, to the knowledge of such Seller, to the Company or
any of its Subsidiaries, under, constitute a material default (or an event
which, with notice or lapse of time, or both, would constitute a material
default) under, result in the termination of or a right of termination or
cancellation under, give rise to a right of modification under, require the
payment of a penalty under or any increased fees or amounts under, accelerate or
result in the right of acceleration of the performance required by, require any
consent, approval or authorization to be obtained by such Seller, or require any
notification to be given by such Seller to any Person under, any of the terms,
conditions or provisions of (i) any material Contract to which such Seller is a
party, or by which it or any of its properties or assets are bound, (ii) any
Contract to which such Seller is a party, or by which it or any of its
properties or assets are bound, under which the Company or any of its
Subsidiaries have rights or otherwise receive benefits that are material to the
business and operations of the Company and its Subsidiaries, taken as a whole,
or (iii) any permits, licenses, variances, clearances, consents, commissions,
franchises, exemptions, orders or approvals from a Governmental Entity that are
held by such Seller or an Affiliate of such Seller
 
4917039.19
 
-49-

--------------------------------------------------------------------------------

 
and are necessary in any material respect for the operation of the business of
the Company and its Subsidiaries as currently conducted (such permits,
“Company-Related Permits”), (c) result in the creation of any Lien upon any of
the properties or assets of, such Seller under, any of the terms, conditions or
provisions of any material Contract to which such Seller is a party, or by which
it or any of its properties or assets are bound or (d) conflict with or violate,
in any material respect, any Applicable Law, except in the case of (b)(i), (c)
or (d) as would not have a material adverse effect on such Seller or its ability
to perform its obligations under, or consummate the transactions contemplated
by, this Agreement and the Ancillary Agreements to which it is or will be a
party.
 
4.4 Necessary Approvals.  No consent, approval, authorization or notification
of, or registration, declaration or filing with, any Governmental Entity
(including with respect to any Company-Related Permit) is required to be made or
obtained by or with respect to such Seller in connection with execution and
delivery of this Agreement and each Ancillary Agreement to which such Seller is
or will be a party, the performance by such Seller of its obligations hereunder
and thereunder, and the consummation of the transactions contemplated hereby and
thereby, except for (a) such consents, approvals, authorizations, notifications,
registrations, declarations and filings as may be required under applicable
securities laws, (b) the filing of notification under, and expiration or early
termination of the waiting period (including any extension thereof) under, the
HSR Act, as well as any required consents approvals, authorizations,
notifications, registrations, declarations, filings, and expiration or early
termination of the waiting periods (including any extensions thereof) under the
Antitrust Laws in other jurisdictions, if applicable, (c) such consents,
approvals, authorizations, notifications, registrations, declarations and
filings set forth in Section 4.4 of the Seller Disclosure Letter, and (d) such
consents, approvals, authorizations, notifications, registrations, declarations
and filings the failure of which to make or obtain would not have a material
adverse effect on such Seller or its ability to perform its obligations under,
or consummate the transactions contemplated by, this Agreement and the Ancillary
Agreements to which it is or will be a party.
 
4.5 Legal Ownership of Shares.
 
(a) Such Seller is the sole record and beneficial owner of the Shares set forth
opposite such Seller’s name on Schedule 2.1.  Such Shares constitute all of the
Shares owned, beneficially or of record, by such Seller, and such Seller has no
options, warrants or other rights to acquire Shares.  Except for any assignment
or agreement to assign the right to receive a portion of the Micron Shares in
accordance with Section 2.2 and Section 2.5, the Shares owned by such Seller are
not subject to any Liens (other than any Liens which may be created by Micron,
the Buyer or any of their respective Affiliates (excluding the Company or any of
its Subsidiaries on or prior to the Closing Date)) or any preemptive rights or
rights of first refusal of any kind, and such Seller has not granted any
options, warrants, calls or any other rights to purchase or otherwise acquire
such Shares or any interest therein to any other Person, or entered into any
Contract with respect thereto.  Such Seller has the sole right to transfer such
Shares to the Buyer.  Upon the Closing, in exchange for the consideration paid
pursuant to Section 2.2, the Buyer will receive good and marketable title to
such Shares, free and clear of any and all Liens,
 
4917039.19
 
-50-

--------------------------------------------------------------------------------

 
other than any Liens created by Micron, the Buyer or any of their respective
Affiliates (excluding the Company or any of its Subsidiaries on or prior to the
Closing Date).
 
(b) Except for the Securityholders’ Agreement, neither such Seller nor any of
its Affiliates is a party to any voting trust or voting agreement with respect
to, or granted any proxy to represent, the Shares.
 
(c) Upon the consummation of the Share Purchase, neither such Seller nor any of
its Affiliates will (i) directly or indirectly own any Equity Interests of the
Company, or (ii) have the right or authority, contractual or otherwise, to
directly or indirectly direct or participate in the vote of any Equity Interests
of the Company or the business, management and policies of the Company or any of
its Subsidiaries.
 
4.6 Absence of Claims by Such Seller.  Without giving effect to the terms of any
Ancillary Agreement that by its terms will become effective at the Closing, such
Seller does not have any (i) knowledge of any currently existing dispute of any
kind, character or nature whatsoever between the Company or any of its
Subsidiaries and such Seller or any of its Affiliates, or (ii) knowledge of any
currently existing facts or circumstances that would reasonably be expected to
give rise to a dispute described in clause (i).
 
4.7 Litigation Concerning Such Seller.  There is no Action of any nature
pending, or to the knowledge of such Seller, threatened, against such Seller,
nor is there any Order binding on such Seller or to which such Seller is
subject, arising out of or relating to (a) such Seller’s beneficial ownership of
Shares or rights to acquire shares of Company Capital Stock or other Equity
Interests of the Company, (b) such Seller’s capacity as a shareholder of the
Company or as a holder of the Existing Notes, (c) any transfer or contribution
of assets (tangible and intangible) or properties by such Seller or any of its
Affiliates to the Company or any of its Subsidiaries, or (d) any other Contract
between such Seller or any of its Affiliates and the Company or any of its
Subsidiaries. There is no Action of any nature pending, nor is there any Order
binding on such Seller or to which such Seller is subject, arising out of or
relating to this Agreement or any of the Ancillary Agreements or the
transactions contemplated hereby or thereby, which Action or Order would
adversely affect such Seller’s ability to consummate the transactions
contemplated hereby. There is no Action pending or, to the knowledge of such
Seller, threatened, against such Seller or any of its Affiliates with respect to
which such Seller or any of its Affiliates has a contractual right or a right
pursuant to Applicable Law to indemnification from the Company or any of its
Subsidiaries related to facts and circumstances existing prior to the date
hereof, nor, to the knowledge of such Seller, are there any currently existing
facts or circumstances that would reasonably be expected to give rise to such an
Action.
 
4.8 Investment Representations.  Such Seller (a) understands the Micron Shares
have not been, and, except as contemplated by and in accordance with the terms
of Article 5 of the Stockholder Rights and Restrictions Agreement, will not be,
registered under the Securities Act, or registered or qualified for resale under
any state or foreign securities laws, and are being offered and sold to such
Seller hereunder in reliance upon federal and state exemptions for transactions
not involving any public offering, (b) is acquiring the Micron Shares solely for
its
 
4917039.19
 
-51-

--------------------------------------------------------------------------------

 
own account for investment purposes, and not with a view to the distribution
thereof, (c)  has had the opportunity to obtain additional information
concerning Micron as desired in order to evaluate the merits and the risks
inherent in holding the Micron Shares, (d) is able to bear the economic risk
inherent in holding the Micron Shares subject to the restrictions on transfer of
the Micron Shares set forth in the Stockholder Rights and Restrictions
Agreement, and (e) is an “accredited investor” within the meaning of Rule 501(a)
of Regulation D under the Securities Act.
 
4.9 Intel ATA.
 
(a) Intel has, and to Intel’s knowledge, the Company and Numonyx B.V. have,
performed or complied with, in all material respects, all of the agreements,
covenants and obligations (other than (i) representations and warranties,
including the representations and warranties set forth in Article III and
Article IV of the Intel ATA, and (ii) indemnification agreements,
indemnification covenants and indemnification obligations, including the
indemnification obligations of Intel under Article VI of the Intel ATA) of such
party required to be performed under the Intel ATA and the Intel Entity
Capitalization and Assignment Agreement, other than such performance or
compliance that has been delayed or waived by the parties thereto pursuant to
the terms thereof.  A list of (i) any such waivers of a material nature and (ii)
any such material delays that are ongoing as of the date hereof, in each case
with respect to material obligations or agreements under the Intel ATA and the
Intel Entity Capitalization and Assignment Agreement, is set forth in
Section 3.13(a) of the Disclosure Letter.
 
(b) Since the Formation Closing Date, Intel has complied in all material
respects with its obligations, if any, under each consent of a third party
(including all Intel Contractual Consents (as defined in the Intel ATA))
necessary to assign or transfer to the Company or a Subsidiary of the Company
each Intel Transferred Contract (as defined in the Intel ATA), Intel Transferred
Permit (as defined in the Intel ATA) and other Intel Transferred Assets (which
Intel Transferred Assets are material to the Company and its Subsidiaries taken
as a whole), in each case, to the extent required in order for the Company or
any of its Subsidiaries to retain or receive the benefits of such Intel
Transferred Contract, Intel Transferred Permit or Intel Transferred Assets
(which Intel Transferred Assets are material to the Company and its Subsidiaries
taken as a whole).  Intel made all required consultations with, and obtained all
required consents, notices or opinions of, any labor or trade unions, works
councils or other employee representative bodies with respect to the Intel
Business Employees (as defined in the Intel ATA) prior to the consummation of
the transactions contemplated by the Intel ATA or any of the other Transaction
Documents (as defined in the Intel ATA).
 
(c) There have not been any claims for indemnification (i) under Article VI of
the Intel ATA made by (A) any Intel Indemnitee (as defined in the Intel ATA)
against the Company or Numonyx B.V. or (B) any Holdings Indemnitee (as defined
in the Intel ATA) against Intel, or (ii) by Intel or any of its Affiliates
against the Company or any of its Affiliates, or by the Company or any of its
Affiliates against Intel or any of its Affiliates, under any other Contract.
 
4917039.19
 
 
-52-

--------------------------------------------------------------------------------

 
4.10 ST ACA.
 
(a) ST has, and to ST’s knowledge, the Company and Numonyx B.V. have, performed
or complied with, in all material respects, all of the agreements, covenants and
obligations (other than (i) representations and warranties, including the
representations and warranties set forth in Article III and Article IV of the ST
ACA, and (ii) indemnification agreements, indemnification covenants and
indemnification obligations, including the indemnification obligations of ST
under Article VI of the ST ACA) of such party required to be performed under the
ST ACA and the ST Entity Capitalization and Assignment Agreement, other than
such performance or compliance that has been delayed or waived by the parties to
thereto pursuant to the terms thereof.  A list of (i) any such waivers of a
material nature and (ii) any such material delays that are ongoing as of the
date hereof, in each case with respect to material obligations or agreements
under the ST ACA and the ST Entity Capitalization and Assignment Agreement is
set forth in Section 3.14(a) of the Disclosure Letter.
 
(b) Since the Formation Closing Date, ST has complied in all material respects
with its obligations, if any, under each consent of a third party (including all
ST Contractual Consents (as defined in the ST ACA)) necessary to assign or
transfer to the Company or a Subsidiary of the Company each ST Transferred
Contract (as defined in the ST ACA), ST Transferred Permit (as defined in the ST
ACA) and other ST Transferred Assets (which ST Transferred Assets are material
to the Company and its Subsidiaries taken as a whole), in each case, to the
extent required in order for the Company or any of its Subsidiaries to retain or
receive the benefits of such ST Transferred Contract, ST Transferred Permit or
ST Transferred Assets (which ST Transferred Assets are material to the Company
and its Subsidiaries taken as a whole).    ST made all required consultations
with, and obtained all required consents, notices or opinions of, any labor or
trade unions, works councils or other employee representative bodies with
respect to the ST Business Employees (as defined in the ST ACA) prior to the
consummation of the transactions contemplated by the ST ACA or any of the other
Transaction Documents (as defined in the ST ACA).
 
(c) There have not been any claims for indemnification (i) under Article VI of
the ST ACA made by (A) any ST Indemnitee (as defined in the ST ACA) against the
Company or Numonyx B.V. or (B) any Holdings Indemnitee (as defined in the ST
ACA) against ST, or (ii) by ST or any of its Affiliates against the Company or
any of its Affiliates, or by the Company or any of its Affiliates against ST or
any of its Affiliates, under any other Contract.
 
4.11 Governmental Incentives.
 
(a) There is not now and there has not been at any time any Governmental
Incentive that both (i) applied to or affected any Intel Transferred Asset,
Intel Transferred Entity or Intel Assigned Entity transferred by Intel under the
Intel ATA or the Intel Entity Capitalization and Assignment Agreement, and (ii)
now requires or required at any time during the Pre-Closing Tax Period Intel or
any Subsidiaries of Intel to comply with the terms, conditions and other
requirements thereof in order for the Governmental Incentive to apply to or
affect the Company or any of its Subsidiaries.
 
4917039.19
 
-53-

--------------------------------------------------------------------------------

 
(b) There is not now and there has not been at any time any Governmental
Incentive that both  (i) applied to or affected any ST Transferred Asset, ST
Transferred Entity or ST Assigned Entity transferred by ST under the ST ACA or
the ST Entity Capitalization and Assignment Agreement, and (ii) now requires or
required at any time during the Pre-Closing Tax Period ST or any Subsidiaries of
ST to comply with the terms, conditions and other requirements thereof in order
for the Governmental Incentive to apply to or affect the Company or any of its
Subsidiaries.
 
4.12 Environmental Matters.
 
(a) Since the Formation Closing Date, to Intel’s knowledge, there has not been
any Release of Hazardous Substances from a facility owned or leased by Intel or
any of its Subsidiaries (excluding any such facility that is leased to the
Company or any of its Subsidiaries) and in close proximity to any of Intel’s
Seller Contributed Facilities that is migrating through subsurface soils or
groundwater toward any of Intel’s Seller Contributed Facilities.  No Action or
Order has been brought against Intel or any of its Subsidiaries or, to the
knowledge of Intel, threatened against Intel or any of its Subsidiaries in
writing, since the Formation Closing Date and concerning any Hazardous
Substances Activities occurring at any time on any of Intel’s Seller Contributed
Facilities.  Intel has provided to the Company all of the “ST Environmental
Reports” as defined in the Master Agreement and as referenced in subsection
(ii)(A) of the definition “ST Pre-Closing Environmental Liability” contained in
the ST ACA.
 
(b) Since the Formation Date, to ST’s knowledge, there has not been any Release
of Hazardous Substances from a facility owned or leased by ST or any of its
Subsidiaries (excluding any such facility that is leased to the Company or any
of its Subsidiaries) and in close proximity to any of ST’s Seller Contributed
Facilities that is migrating through subsurface soils or groundwater toward any
of ST’s Seller Contributed Facilities.  No Action or Order has been brought
against ST or any of its Subsidiaries or, to the knowledge of ST, threatened
against ST or any of its Subsidiaries in writing, since the Formation Closing
Date and concerning any Hazardous Substances Activities occurring at any time on
any of ST’s Seller Contributed Facilities.  ST has provided to the Company all
of the “Intel Environmental Reports” as defined in the Master Agreement and as
referenced in subsection (ii)(A) of the definition “Intel Pre-Closing
Environmental Liability” contained in the Intel ATA.
 
4.13 Intellectual Property Matters.
 
(a) Intel Originally Contributed Assets.
 
(i) (x) All Company Intellectual Property Rights assigned, contributed or
transferred by Intel or any of its Subsidiaries to the Company (each such item
an “Intel Originally Contributed Asset”), including any Contributed Registered
Intellectual Property, was as of the closing date of the asset contributions
contemplated by the Intel ATA (the “ATA Closing Date”), owned exclusively by
Intel free and clear of all Liens other than Permitted Liens and no Person other
than Intel had the right to license or grant rights (excluding rights permitted
under any have made grants) to such Intel Originally Contributed Asset to any
other Person, (y)
 
4917039.19
 
-54-

--------------------------------------------------------------------------------

 
following the ATA Closing Date, Intel does not have the right to grant, a
license of any Company Intellectual Property Rights (other than Trade Secrets
and Copyrights that fall within Intel Originally Contributed Assets) to any
other Person, nor has it granted or purported to grant a license to any other
Person of any Patents included in the Company Intellectual Property Rights, and
(z) following the ATA Closing Date, Intel does not have the right to assign, nor
has it assigned or purported to assign, ownership of any patents included in the
Company Intellectual Property Rights to any other Person.
 
(ii) The Intellectual Property Rights of Intel transferred or licensed to the
Company by Intel were all of the Intellectual Property Rights of Intel that,
absent a license to, or ownership thereof by, the Company, would be infringed by
the operations or products of the Company immediately following the ATA Closing
Date.
 
(b) ST Originally Contributed Assets.
 
(i) (x) All Company Intellectual Property assigned, contributed or transferred
by ST or any of its Subsidiaries to the Company (each such item a “ST Originally
Contributed Asset”), including any Contributed Registered Intellectual Property,
was as of the closing date of the asset contributions contemplated by the ST ACA
(the “ACA Closing Date”), owned exclusively by ST free and clear of all Liens
other than Permitted Liens and no Person other than ST had the right to license
or grant rights (excluding rights permitted under any have made grants) to such
ST Originally Contributed Asset to any other Person, (y) following the ACA
Closing Date, ST does not have the right to grant, a license of any Company
Intellectual Property Rights (other than Trade Secrets and Copyrights that fall
within ST Originally Contributed Assets) to any other Person, nor has it granted
or purported to grant a license to any other Person of any Patents included in
the Company Intellectual Property Rights, and (z) following the ACA Closing
Date, ST does not have the right to assign, nor has it assigned or purported to
assign ownership of any patents included in the Company Intellectual Property
Rights to any other Person.
 
(ii) The Intellectual Property Rights of ST transferred or licensed to the
Company by ST were all of the Intellectual Property Rights of ST that, absent a
license to, or ownership thereof by, the Company, would be infringed by the
operations or products of the Company immediately following the ACA Closing
Date.
 
4.14 Company-Related Permits.
 
(a) Section 4.14(a) of the Seller Disclosure Letter lists each Company-Related
Permit held by Intel or any of its Subsidiaries.
 
(b) Section 4.14(b) of the Seller Disclosure Letter lists each Company-Related
Permit held by ST or any of its Subsidiaries.
 
4.15 Company Representations and Warranties.  Such Seller has no knowledge that
any of the Company’s representations and warranties (disregarding for such
purposes all
 
4917039.19
 
-55-

--------------------------------------------------------------------------------

 
“knowledge” qualifications contained therein) set forth in Article III, as
qualified by the Disclosure Letter, (a) that are qualified by materiality,
material adverse effect or “Company Material Adverse Effect,” are or were
incorrect in any respect when made by the Company on the date of this Agreement,
and (b) that are not qualified by materiality, material adverse effect or
“Company Material Adverse Effect,” are or were incorrect in any material respect
when made by the Company on the date of this Agreement.
 
ARTICLE V

 
REPRESENTATIONS AND WARRANTIES OF MICRON
 
Micron hereby represents and warrants to the Sellers as follows:
 
5.1 Organization, Good Standing. 
 
(a) Micron is a corporation duly incorporated, validly existing, and in good
standing under the laws of the State of Delaware.  Micron has the requisite
corporate power and authority to own, lease, and operate its assets and
properties and to carry on its business as currently conducted.  Micron is duly
qualified or licensed as a foreign corporation to do business, and is in good
standing (to the extent such concept is applicable) in each jurisdiction where
the character or location of its assets or properties (whether owned, leased or
licensed) or the nature of its activities make such qualification or licensing
necessary to Micron’s business as currently conducted, except where the failure
to be so qualified or licensed or in good standing would not have a material
adverse effect on Micron.  True and correct copy of Micron’s Governing
Documents, as currently in effect, are available on the SEC’s EDGAR database,
and as of the date hereof, neither the Board of Directors nor the stockholders
of Micron have approved any amendment to such Governing Documents.
 
(b) The Buyer has been duly organized and is validly existing as a private
company with limited liability (besloten vennootschap met beperkte
aansprakelijkheid) and in good standing (to the extent such concept is
applicable) under the laws of The Netherlands. The Buyer has the requisite power
and authority to own, lease, and operate its assets and properties and to carry
on its business as currently conducted.  The Buyer is duly qualified or licensed
as a foreign corporation to do business, and is in good standing (to the extent
such concept is applicable) in each jurisdiction where the character or location
of its assets or properties (whether owned, leased or licensed) or the nature of
its activities make such qualification or licensing necessary to the Buyer’s
business as currently conducted, except where the failure to be so qualified or
licensed or in good standing would not have a material adverse effect on the
Buyer.
 
5.2 Authority and Enforceability.  Each of Micron and the Buyer has all
requisite corporate power and authority to enter into, execute and deliver this
Agreement and each Ancillary Agreement to which it is or will be a party, to
perform its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby.  The execution and delivery of
this Agreement and each Ancillary Agreement to which Micron or the Buyer is or
will be a party, the performance of Micron’s or the Buyer’s obligations
hereunder and
 
4917039.19
 
-56-

--------------------------------------------------------------------------------

 
thereunder and the consummation of the transactions contemplated hereby and
thereby have been duly authorized by all necessary corporate action on the part
of Micron and the Buyer, as the case may be, and no further corporate action is
required on the part of either Micron or the Buyer to authorize this Agreement
or any of the Ancillary Agreements to which it is or will be a party, the
performance of Micron’s or the Buyer’s obligations hereunder and thereunder or
the consummation of transactions contemplated hereby and thereby.  This
Agreement and each of the Ancillary Agreements to which Micron or the Buyer is
or will be a party have been, or upon execution and delivery will be, duly
executed and delivered by Micron or the Buyer, as the case may be, and, assuming
the due authorization, execution and delivery by the other parties hereto and
thereto, constitute, or upon execution and delivery will constitute, the valid
and binding obligations of Micron or the Buyer, as the case may be, enforceable
against Micron or the Buyer, as the case may be, in accordance with their
respective terms, subject to laws of general application relating to bankruptcy,
insolvency and the relief of debtors and other laws of general application
affecting enforcement of creditors’ rights generally and rules of law governing
specific performance, injunctive relief or other equitable remedies.
 
5.3 Non-Contravention.  The execution and delivery of this Agreement and each
Ancillary Agreement to which either Micron or the Buyer is or will be a party,
the performance by each of Micron and the Buyer of its obligations hereunder and
thereunder, and the consummation of the transactions contemplated hereby and
thereby, do not and will not (a) conflict with, or result in any violation or
breach of, any provision of the Governing Documents of Micron or the Buyer,
(b) conflict with, violate or breach in any material respect, result in the loss
of any material benefit under, constitute a material default (or an event which,
with notice or lapse of time, or both, would constitute a material default)
under, result in the termination of or a right of termination or cancellation
under, give rise to a right of modification under, require the payment of a
penalty or any increased fees or amounts under, accelerate or result in the
right of acceleration of the performance required by, or require any consent,
approval or authorization to be obtained by Micron or any of its Subsidiaries
from any Person under, or require any notification to be given by Micron or the
Buyer to any Person under, any of the terms, conditions or provisions of any
material Contract to which Micron or the Buyer is a party, or by which either or
any of their respective properties or assets are bound, (c) result in the
creation of any Lien upon any of the material properties or assets of Micron or
the Buyer, or (d) conflict with or violate, in any material respect, any
Applicable Law, except in the case of (b), (c) or (d) as would not have a
material adverse effect on Micron or the Buyer or on the ability of either
Micron or the Buyer to execute and deliver, perform its obligations under, or
consummate the transactions contemplated by, this Agreement and the Ancillary
Agreements to which it is or will be a party.
 
5.4 Necessary Approvals.  No consent, approval, authorization or notification
of, or registration, declaration or filing with, any Governmental Entity is
required to be made or obtained by or with respect to Micron or the Buyer in
connection with the execution and delivery of this Agreement and each Ancillary
Agreement to which Micron or the Buyer is or will be a party, the performance by
Micron or the Buyer of its obligations hereunder and thereunder, and the
consummation of the transactions contemplated hereby and thereby, except for
(a) such
 
4917039.19
 
-57-

--------------------------------------------------------------------------------

 
consents, approvals, authorizations, registrations, declarations and filings as
may be required under applicable securities laws, (b) such filings with the
Dutch trade register as required under Dutch law, (c) the filing of notification
under, and expiration or early termination of the waiting period  (including any
extension thereof) under, the HSR Act, as well as any required consents,
approvals, authorizations, notifications, registrations, declarations, filings
and expiration or early termination of the waiting periods (including any
extension thereof) under the Antitrust Laws in other jurisdictions, if
applicable, and (d) such consents, approvals, authorizations, notifications,
registrations, declarations and filings the failure of which to make or obtain
would not have a material adverse effect on Micron or the Buyer or on the
ability of either Micron or the Buyer to execute and deliver, perform its
obligations under, or consummate the transactions contemplated by, this
Agreement and the Ancillary Agreements to which it is or will be a party.  Based
on the representations of the Sellers in Section 4.8, no registration statement
is required to be filed by Micron pursuant to the Securities Act in connection
with the issuance and delivery to the Sellers of the Micron Shares.
 
5.5 Capitalization.  The authorized capital stock of Micron consists of three
billion (3,000,000,000) shares of Micron Common Stock.  As of the close of
business on February 5, 2010: (i) 851,311,564 shares of Micron Common Stock were
issued and outstanding, and (ii) no shares of Micron Common Stock were held by
Micron as treasury shares.  All outstanding shares of capital stock of Micron
have been duly authorized, and all such issued and outstanding shares have been
validly issued and are fully paid and nonassessable.  The Micron SEC Documents
include information regarding equity securities reserved for issuance under
Micron’s equity incentive plans and employee stock purchase plans and upon
conversion of convertible securities as of the date hereof.  Except as set forth
in the Micron SEC Documents filed prior to the date hereof, or as issued or
granted pursuant to plans disclosed in the Micron SEC Documents filed prior to
the date hereof, as of the date hereof, there are no other equity securities,
options, warrants, calls, rights, commitments or agreements of any character to
which Micron or any of its Subsidiaries is a party or by which Micron or any of
its Subsidiaries is bound obligating Micron or any of its Subsidiaries to issue,
deliver, sell, repurchase or redeem, or cause to be issued, delivered, sold,
repurchased or redeemed, any shares of the capital stock of Micron.
 
5.6 Micron Shares.  The Micron Shares have been duly authorized and, when issued
as contemplated by this Agreement, will be validly issued, fully paid and
nonassessable and will be free and clear of all Liens and defects of title other
than (i) Liens set forth in the Stockholder Rights and Restrictions Agreement
and (ii) any Liens which may be created by a Seller or any of its
Affiliates.  The issuance and sale of the Micron Shares pursuant hereto will not
give rise to any preemptive rights or rights of first refusal.
 
5.7 SEC Reports and Financial Information.
 
(a) From January 1, 2008 through the date hereof, Micron filed all forms,
reports, registration statements, proxy statements and related documents
(including, in each case, exhibits) required to be filed by it with the SEC (the
“Micron SEC Documents”).  As of their respective dates, or, if amended prior to
the date hereof, as of the date of the last such
 
4917039.19
 
-58-

--------------------------------------------------------------------------------

 
amendment, (i) the Micron SEC Documents complied as to form in all material
respects with the requirements of the Exchange Act and the Securities Act, as
applicable, and, in each case, the applicable rules and regulations promulgated
thereunder, and (ii) none of the Micron SEC Documents contained any untrue
statement of a material fact or omitted to state any material fact required to
be stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, except to the extent
corrected by a subsequently filed Micron SEC Document prior to the date hereof.
 
(b) The consolidated financial statements (including all related notes and
schedules) of Micron included in Micron SEC Documents have been prepared in
accordance with GAAP applied on a consistent basis during the periods involved
(except as may be indicated therein or in the notes thereto) and fairly present
in all material respects the consolidated financial position of Micron and its
consolidated Subsidiaries, as of the respective dates thereof, and the
consolidated results of their operations and their consolidated cash flows for
the respective periods then ended (subject, in the case of the unaudited
statements, to normal year-end audit adjustments, none of which Micron expects,
as of the date hereof, to be material, and to any other adjustments described
therein, including the notes thereto) in conformity with GAAP (except, in the
case of the unaudited statements, as permitted by the rules and regulations of
the SEC).
 
5.8 Compliance with Law.  Each of Micron and its Subsidiaries is in compliance
with all Applicable Laws, except for any violations that would not, either
individually or in the aggregate, have a material adverse effect on Micron and
its Subsidiaries, taken as a whole.
 
5.9 Litigation.  Except as set forth in the Micron SEC Documents filed prior to
the date hereof, as of the date hereof, there is no Action of any nature
pending, or to the knowledge of Micron, threatened, against Micron or the Buyer,
nor is there any Order binding on Micron or the Buyer or to which Micron or the
Buyer is subject, in either case (a) which has or would reasonably be expected
to have a material adverse effect on Micron and its Subsidiaries, taken as a
whole or (b) arising out of or relating to this Agreement or any of the
Ancillary Agreements to which Micron or the Buyer is or will be a party or the
transactions contemplated hereby or thereby, which Action or Order, in the case
of clause (b), would adversely affect Micron’s or the Buyer’s ability to
consummate the transactions contemplated hereby.
 
5.10 Brokers’ and Finders’ Fees.  Neither Micron nor any of its Subsidiaries has
incurred, or will incur, directly or indirectly, any Liability for brokerage or
finders’ fees or any similar charges or agents’ commissions, fees related to
investment banking or similar advisory services in connection with this
Agreement or the Ancillary Agreements or any transaction contemplated hereby or
thereby, nor will any Seller or any Affiliate of any Seller incur, directly or
indirectly, any such Liability based on arrangements made by or on behalf of
Micron or any of its Subsidiaries; provided that fees owed by Micron to Goldman,
Sachs & Co., as financial adviser in connection with the transactions
contemplated by this Agreement or the Ancillary Agreements, pursuant to an
engagement entered into between such parties on or prior to the date hereof
shall not be deemed to be a breach of the representations and warranties
contained in this
 
4917039.19
 
-59-

--------------------------------------------------------------------------------

 
Section, so long as no Seller, nor any of Affiliate of any Seller, incurs,
directly or indirectly, any Liability based on or arising out of such
arrangements between Micron and Goldman, Sachs & Co.
 
5.11 Full Disclosure.  As of the date hereof, the information contained in the
representations and warranties of Micron and the Buyer set forth in this
Article V and in the Micron SEC Documents (as corrected by any subsequently
filed Micron SEC Documents) with respect to the business, operations, results of
operation and financial condition of Micron, taken together, is true and
complete in all material respects and does not omit to state any material fact
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading.
 
5.12 Non-Reliance.  Micron acknowledges that, in entering into this Agreement
and the Ancillary Agreements and consummating the transactions contemplated by
this Agreement and the Ancillary Agreements, it has not relied upon, and none of
the Company, the Sellers nor any of their respective Affiliates have made, any
representation or warranty to Micron or the Buyer, express or implied, with
respect to the Shares, the Company and its Subsidiaries or their respective
business, operations, assets, liabilities, results of operations, financial
condition, technology and prospects, other than the representations and
warranties made by the Company or the Sellers in Article III, Article IV or
elsewhere in this Agreement or in any Ancillary Agreement or in any certificate
executed and delivered by or on behalf of the Company or any of the Sellers or
any of their respective Affiliates, or any Representatives of any of the
foregoing by or on their behalf, pursuant hereto or thereto.  Nothing in this
Section 5.12 shall obviate any rights or remedies that the Company or any of its
Subsidiaries may have against any Seller or any of its Affiliates pursuant to
any agreements entered into between such Seller or any of its Affiliates, on the
one hand, and the Company or any of its Subsidiaries, on the other hand, or any
certificate or other instrument executed and delivered by or on behalf of such
Seller or any of its Affiliates, or any Representatives of any of the foregoing
by or on their behalf, to the Company or any of its Subsidiaries pursuant
thereto.
 
ARTICLE VI

 
CONDUCT PRIOR TO THE CLOSING DATE
 
6.1 Conduct of Business of the Company
 
(a) Except as expressly permitted by this Agreement, as expressly required by
Section 6.1(b), as expressly contemplated by and in accordance with the M6
Option Agreement or as consented to in writing by Micron, during the Interim
Period, the Company shall, and shall cause each of its Subsidiaries to, and each
Seller agrees to use all reasonable efforts to cause the Company, and to cause
the Company to cause its Subsidiaries, to, (i) maintain its existence in good
standing under Applicable Law, (ii) operate its business in the ordinary course
consistent with past practice, (iii) use its reasonable best efforts to pay or
perform its Liabilities and obligations when due (subject to good faith disputes
over such Liabilities and obligations and to the limitations in Section 6.1(b))
and (iv) use its reasonable best efforts to (A) preserve intact its
 
4917039.19
 
 
-60-

--------------------------------------------------------------------------------

 
present business organization, (B) keep available the services of its officers
and key employees, (C) maintain its assets and properties in good operating
condition and repair, (D) preserve its relationships with customers, suppliers,
distributors, licensors, licensees, and others having business dealings with it,
(E) keep in full force and effect all material Company Insurance Policies, and
(F) prosecute and maintain all registrations and applications to register
Company Intellectual Property Rights, including paying any Patent issuance,
maintenance or other similar fees when due, and filing when due any
certificates, notices or responses related to the prosecution or maintenance of
any Company Intellectual Property Rights, except in the case of clauses (C), (D)
and (F) above where (x) the failure to take such action does not and would not
have an adverse impact on the business, operations, assets or properties of the
Company and (y) the Company determines in good faith it would be commercially
reasonable for the Company to refrain from taking such action.
 
(b) Without limiting the generality of Section 6.1(a), and except as expressly
set forth in Schedule 6.1(b) (which shall be organized in numbered subsections
corresponding with the clauses of this Section 6.1(b)), as expressly permitted
by this Agreement, as expressly contemplated by and in accordance with the M6
Option Agreement or as consented to in writing by Micron, during the Interim
Period, the Company shall not, and shall cause each of its Subsidiaries not to,
and each Seller agrees to use all reasonable efforts to cause the Company, and
to cause the Company to cause its Subsidiaries, not to:
 
(i) make, authorize, or make any commitment or any Contract with respect to,
capital expenditures or capital additions or improvements, other than any
capital expenditures, capital additions or improvements (A) that are
specifically identified in, and to the extent provided by, the Approved Capital
Expenditure Plan, or (B) that are not specifically identified in the Approved
Capital Expenditure Plan but which do not exceed $3,000,000 in the aggregate
over any thirty (30) day period;
 
(ii) (A) sell, license, transfer or assign to any Person any rights to any
Company Intellectual Property Rights or Technology owned by the Company or any
of its Subsidiaries or enter into or amend any Contract with respect to the
Company Intellectual Property Rights or Technology owned by the Company or any
of its Subsidiaries with any Person (other than pursuant to non-exclusive
license agreements entered into with customers in the ordinary course of
business consistent with past practice and solely for the purpose of permitting
such customers to use or resell Company Products), (B) buy or license any
Intellectual Property Rights or enter into or amend any Contract with respect to
the Intellectual Property Rights or Technology of any Person, other than
licenses with respect to generally commercially available Technology that is not
included in a Company Product or used in or necessary to the manufacture of any
Company Product, or (C) enter into or amend any Contract with respect to the
development of any Intellectual Property Rights or Technology with any Person
(other than Contracts with Company Employees and individual consultants and
professional services Contracts with customers, in each case in the ordinary
course of business consistent with past practice);
 
4917039.19
 
-61-

--------------------------------------------------------------------------------

 
(iii) take, or fail to take, any action that would reasonably be expected to
result in any loss, lapse, abandonment, invalidity or unenforceability of any
material Company Intellectual Property Rights;
 
(iv) enter into any new line of business or discontinue any line of business;
 
(v) cancel any debts or waive any claims or rights of substantial value
(including the cancellation, compromise, release or assignment of any
Indebtedness owed to, or claims held by, the Company or any its Subsidiaries),
except for (A) cancellations made or waivers granted with respect to claims
other than Indebtedness in the ordinary course of business consistent with past
practice which do not exceed $5,000,000 in the aggregate, or (B) cancellations
made or waivers granted with respect to customer credits for distributor
returns, customer returns of defective products, negotiated refunds and other
similar transactions, in each case, in the ordinary course of business
consistent with past practice, none of which would be material in the aggregate
with respect to any individual customer;
 
(vi) (A) terminate or extend, or materially amend, waive, modify, or violate the
terms of, any Material Specified Contract, (B) enter into, terminate or extend,
or materially amend, waive, modify, or violate the terms of, any Contract which
would have constituted a Material Specified Contract had such Contract been
entered into prior to the date hereof (taking into account the effects of such
extension, amendment, waiver or modification), or (C) agree to be subject to any
Order that would have been required to have been disclosed in the Disclosure
Letter as an exception to the representations and warranties of the Company and
the Sellers in Section 3.21 had such Order been in effect on or prior to the
date hereof, other than, in the case of (A) and (B), the entry into, or the
termination, extension, amendment, waiver or modification of, in the ordinary
course of business consistent with past practice, (x) any sales, marketing or
distribution Contract involving payment by or to the Company or any of its
Subsidiaries of no more than $20,000,000 over the Term of such Contract  (except
for any extension of payment terms under any such Contract) that is not a
Specified Contract under Section 3.17(a)(vi) or (y) any other Material Specified
Contract involving payment by or to the Company or any of its Subsidiaries of no
more than $5,000,000 over the initial Term of such Contract not of a type
described in paragraphs (i), (iv), (v), (vi), (vii), (viii), (xii) (provided
that paragraph (xii) shall not be construed to cover a commercial development
contract with an existing customer that is not material under which (A) the
Company or its applicable Subsidiary agrees to design and manufacture for such
customer a specific custom product, and (B) the Company or its applicable
Subsidiary grants no license under Company Intellectual Property Rights to such
customer other than rights sufficient to enable such customer to use and sell
such custom product) and (xx) of Section 3.17(a) and which would not become a
Contract of a type described in any such paragraphs as a result of any such
amendment, waiver or modification;
 
(vii) (A) settle or compromise any pending or threatened Actions, except for
compromises or settlements that are for monetary damages only and do not exceed
$1,000,000 individually or in the aggregate or (B) commence any Actions other
than in the
 
4917039.19
 
-62-

--------------------------------------------------------------------------------

 
ordinary course of business consistent with past practice or to enforce this
Agreement or any Ancillary Agreement;
 
(viii) declare, set aside, or pay any dividends on or make any other
distributions (whether in cash, stock or property) in respect of any Company
Capital Stock or any capital stock of any Subsidiary of the Company, or split,
combine or reclassify any Company Capital Stock or any capital stock of any
Subsidiary of the Company or issue or authorize the issuance of any other
securities in respect of, in lieu of or in substitution for shares of Company
Capital Stock or shares of any capital stock of any Subsidiary of the Company,
or repurchase, redeem or otherwise acquire, directly or indirectly, any shares
of Company Capital Stock or shares of any capital stock of any Subsidiary of the
Company (or options, warrants or other rights exercisable therefor); provided,
however, that nothing in this subsection shall apply to dividends, between or
among the Company and its Subsidiaries in the ordinary course of business
consistent with past practice;
 
(ix) issue, grant, deliver or sell or authorize or propose the issuance, grant,
delivery or sale of, or purchase or propose the purchase of, any shares of
Company Capital Stock or shares of any capital stock of any Subsidiary of the
Company or any securities convertible into, or subscriptions, rights, warrants
or options to acquire, or other Contracts of any character obligating it to
issue or purchase, any such shares or other convertible securities;
 
(x) cause or permit any amendments to its Governing Documents, or to the
Governing Documents of any of its Subsidiaries;
 
(xi) propose or adopt a plan of complete or partial liquidation, dissolution,
merger, consolidation, restructuring, recapitalization or other reorganization
of the Company or any of its Subsidiaries (other than the transactions
contemplated hereby);
 
(xii) acquire or agree to acquire by merging or consolidating with, or acquire
or agree to acquire all or any substantial portion of the assets or any equity
securities of, any business or any Entity or division thereof, or otherwise
acquire or agree to acquire any assets which are material, individually or in
the aggregate, to the business of the Company and its Subsidiaries taken as a
whole;
 
(xiii) sell, license, mortgage, transfer, lease, assign, pledge, subject to any
Lien (other than a Permitted Lien) or otherwise dispose of or encumber any
properties or assets (including stock or other ownership interests of its
Subsidiaries), other than (A) dispositions of obsolete inventory, (B)
dispositions of non-functioning or obsolete equipment or other tangible personal
property (other than equipment) in the ordinary course of business consistent
with past practice, (C) sales of Company Products in the ordinary course of
business consistent with past practice and (D) granting of cash collateralized
guarantees in the ordinary course of business consistent with past practice in
amounts not to exceed $2,000,000 individually or $10,000,000 in the aggregate;
 
4917039.19
 
-63-

--------------------------------------------------------------------------------

 
(xiv) enter into any Contract to purchase, sell or assign any fee or leasehold
interest in real property, grant any security interest in real property (other
than a Permitted Lien), enter into any Contract to lease, sublease or license or
other occupancy agreement with respect to any real property, or alter, amend or
modify in any material manner, or terminate any of the terms of any Lease
Agreements;
 
(xv) (A) incur or assume any Indebtedness within the meaning of clause (a) of
the definition of  Indebtedness (and clause (i) of the definition of
Indebtedness as it relates to Indebtedness within the meaning of such clause
(a)), other than under the Credit Agreement, (B) incur or assume any
Indebtedness within the meaning of clauses (b) through (h) of the definition of
Indebtedness (and clauses (i) and (j) of the definition of Indebtedness as it
relates to Indebtedness within the meaning of such clauses (b) through (h))  in
an amount exceeding $5,000,000 in the aggregate, (C) issue any bonds, notes,
debentures or similar instruments, (D) assume, guarantee, endorse or otherwise
become liable or responsible (whether directly, contingently or otherwise) for
the Liabilities of any other Person (other than a Wholly-Owned Subsidiary), or
(E) make any loans, advances or capital contributions to or investments in any
other Person (other than a Wholly-Owned Subsidiary) except for (x) advances to
employees of the Company or any of its Subsidiaries in accordance with the
Company’s policies in the ordinary course of business consistent with past
practice and (y) vendor financing provided solely in connection with the sale or
license of Company Products in the ordinary course of business consistent with
past practice that provides for payment terms not greater than one-hundred and
twenty (120) days;
 
(xvi) enter into any Contract with respect to, or take any action in furtherance
of, a Replacement Financing;
 
(xvii) (A) increase or accelerate benefits payable under any existing severance
or termination pay policies or Company Employee Plan, (B) enter into any
employment, deferred compensation or other similar Contract (or amend any such
existing Contract) with any Officer or Director-level employee, (C) establish,
adopt or amend (except as required by Applicable Law) any bonus, profit-sharing,
thrift, pension, retirement, deferred compensation, compensation, stock option,
restricted stock or other benefit plan or arrangement covering any Company
Employee, or (D) increase or change the salary, bonus or other benefits or
compensation (including equity based compensation) payable (i) to any officer or
director-level employee or (ii) to any Employee (other than in the ordinary
course of business consistent with past practice, as required by Applicable Law
or pursuant to a Labor Agreement);
 
(xviii) (A) adopt, modify, amend, or terminate any Company Employee Plan (other
than executing the Company’s standard at-will offer letter, the form of which
has been made available to Micron, provided that the offer letter does not
provide for severance, termination or change of control payments or notice to
terminate employment) or Labor Agreement, or (B) make any declaration or payment
or enter into any Contract or obligation of any kind for the payment (whether in
cash, equity or otherwise) by the Company or any of its ERISA Affiliates of any
severance payment, change of control payment, termination payment,
 
4917039.19
 
-64-

--------------------------------------------------------------------------------

 
special bonus or special remuneration to any Person, other than payments made
pursuant to written Contracts existing on the date hereof and disclosed in the
Disclosure Letter or as otherwise required by Applicable Law;
 
(xix) (A) hire or offer to hire any new Officers or (B) terminate any Company
Employees or induce, or attempt to induce, any of the Company Employees, whether
directly or indirectly, to terminate their employment with or services to the
Company or any of its Subsidiaries if any such terminations or induced
terminations would, individually or in the aggregate, be reasonably expected to
adversely effect the ability of the Company or any of its Subsidiaries to
conduct its operations as currently conducted;
 
(xx) send any written communications (including electronic communications) to
Company Employees regarding this Agreement or any of the Ancillary Agreements or
the transactions contemplated hereby or thereby or make any representations or
issue any communications to Company Employees that are inconsistent with this
Agreement, any of the Ancillary Agreements or the transactions contemplated
hereby or thereby, including any representations regarding offers of employment
from, or terms of employment with, Micron or any of it Subsidiaries following
the Closing;
 
(xxi) pay, discharge or satisfy, in an amount in excess of $1,000,000 in any one
case, or in the aggregate, any claim or Liability (absolute, accrued, asserted
or unasserted, contingent or otherwise), including interest thereon, other than
the payment, discharge or satisfaction when due and in the ordinary course of
business consistent with past practice of Liabilities reflected or reserved
against in the Current Balance Sheet or incurred after the Balance Sheet Date in
the ordinary course of business consistent with past practice;
 
(xxii) extend or delay the payment of any accounts payable, except with respect
to any amounts that are subject to good faith disputes;
 
(xxiii) revalue any assets of the Company or any of its Subsidiaries (whether
tangible or intangible), including writing off notes or accounts receivable,
accelerate, settle, discount or compromise any accounts receivable or reverse
any reserves with respect thereto, or adopt or change the Company’s accounting
policies or procedures, including with respect to reserves for excess or
obsolete inventory, doubtful accounts or other reserves, depreciation or
amortization policies or rates, billing and invoicing policies, or payment or
collection policies or practices, except insofar as may have been required by
GAAP, or change their fiscal year end; or
 
(xxiv) take, commit or agree to take, any of the actions described in
Sections 6.1(b)(i) through 6.1(b)(xxiii), inclusive.
 
(c) Without limiting the application of Section 6.1(a) or Section 6.1(b), except
(A) as expressly set forth in Schedule 6.1(c), (B) as expressly contemplated by
and in accordance with the M6 Option Agreement, but subject to Section 6.5, (C)
for the settlement of Related Party Accounts (I) in the ordinary course of
business consistent with past practice (provided, that
 
4917039.19
 
-65-

--------------------------------------------------------------------------------

 
such Related Party Accounts are (x) for services obtained in the ordinary course
of business consistent with past practices under agreements existing as of the
date hereof and identified under Section 3.19 of the Disclosure Letter or
entered into after the date hereof in compliance with Section 6.1 and (y) are
settled pursuant to the terms of such agreements or through off-set in a manner
that would otherwise satisfy the requirements of this Section 6.1(c)) or (II) in
accordance with Section 7.25, and (D) as consented to in writing by Micron,
during the Interim Period, the Company will not, and will not permit any of its
Subsidiaries to, and each Seller agrees to use all reasonable efforts to cause
the Company, and to cause the Company to cause its Subsidiaries, not to, make
any payment to, or sell, lease, transfer or otherwise dispose of any of its
properties or assets to, or purchase any property or assets from, or enter into
or make or amend any transaction, Contract, loan, advance or guarantee with, or
for the benefit of, any Seller or any of their respective Affiliates or any
other Affiliate of the Company or any of its Subsidiaries (each, an “Affiliate
Transaction”), and each Seller agrees that such Seller shall not, and shall
cause each of its Affiliates not to, enter into, accept or participate in any
Affiliate Transaction, unless (x) the terms thereof are no less favorable to the
Company or such Subsidiary than those which would reasonably be expected to be
obtained at the time of such transaction in an arm’s-length transaction with a
Person who is neither a Seller nor an Affiliate of any Seller nor any other
Affiliate of the Company or any of its Subsidiaries and (y) such Affiliate
Transaction is entered into or made, as the case may be, in the ordinary course
of business consistent with past practice.  The provisions of this
Section 6.1(c) will not prohibit (i) transactions between or among the Company
and its Subsidiaries; (ii) payment of reasonable directors fees to Persons who
are not otherwise Affiliates of the Company or employed by the Sellers or any of
their Affiliates; (iii) any contribution of cash described in Section 12.5; and
(iv) any employment or consulting agreement with natural Persons or reasonable
and customary indemnification arrangements, entered into by the Company or any
of its Subsidiaries and the payment of compensation to directors, officers and
employees of the Company or any of its Subsidiaries (including amounts paid
pursuant to employee benefit plans, employee stock option or similar plans), in
each case in the ordinary course of business consistent with past practice on
customary and commercially reasonable terms.
 
(d) If the taking of any of the actions contemplated or required by, or the
failure to take any of the actions prohibited by, Section 6.1(a), Section 6.1(b)
or Section 6.1(c) or any other provision of this Agreement or any of the
Ancillary Agreements would constitute a breach or violation by the Company or
any of its Subsidiaries of any existing Contract between or among the Company or
any of its Subsidiaries, on the one hand, and any of the Sellers or any of their
respective Affiliates, on the other hand, each Seller (on its own behalf and on
behalf of each of its Affiliates) hereby (i) consents to the Company and any of
its Subsidiaries, as the case may be, taking or failing to take each such
action, and (ii) waives any and all claims it may have for any breach or
violation that would result from the taking or failure to take any such action
by the Company or any of its Subsidiaries.
 
6.2 Procedures for Requesting Micron Consent.  If the Company desires to take an
action that would be prohibited, or refrain from taking an action that would be
required, pursuant to Section 6.1 without the written consent of Micron, prior
to taking, or refraining from taking,
 
4917039.19
 
 
-66-

--------------------------------------------------------------------------------

 
such action the Company may request such written consent by sending an e-mail or
facsimile to each of the following individuals:
 
Karen Metz
Telephone: (208) 368-3828
Facsimile: (208) 368-3331
E-mail address: kmetz@micron.com
 
Jeffrey M. Moss
Telephone: (208) 368-4513
Facsimile: (208) 368-4540
E-mail address: jmmoss@micron.com
 
Either of the individuals set forth above may grant consent on behalf of Micron
to the taking of any action which would otherwise be prohibited pursuant to
Section 6.1, or the refraining to take any action which would otherwise be
required pursuant to Section 6.1, by e-mail or such other notice that complies
with the provisions of Section 12.2.
 
6.3 No Solicitation.
 
(a) During the Interim Period, each of the Numonyx Parties agrees with Micron
that it will not, and will cause its Affiliates and its and their respective
Representatives not to, directly or indirectly, (i) knowingly solicit, initiate,
seek, encourage, facilitate or support any inquiry, proposal or offer from,
(ii) furnish any information to, (iii) participate in any discussions or
negotiations with, or (iv) enter into any Contract with, any Person or its
Representatives regarding any Alternative Transaction.  Each of the Numonyx
Parties also agrees that it will, and will cause its Affiliates and its and
their respective Representatives to, immediately cease any existing activities,
discussions and negotiations with any Person and/or its Representatives with
respect to any Alternative Transaction.  During the Interim Period, and subject
to the terms and conditions of any confidentiality or non-disclosure agreement
in effect prior to the execution hereof that expressly contemplates an
Alternative Transaction, each of the Numonyx Parties shall promptly, and in any
event within one (1) Business Day, notify Micron of the receipt (whether oral or
in writing) by any Numonyx Party, its Affiliates or its or their respective
Representatives of (a) any offer, proposal or inquiry from any Person regarding
an Alternative Transaction, (b) any request from a Person for information or
access to the properties, books or records of the Company or any Subsidiary
relating to or under circumstances that would reasonably be expected to lead to
an offer, proposal or inquiry regarding an Alternative Transaction, or (c) any
other communication from a Person relating to or that would reasonably be
expected to lead to an offer, proposal or inquiry regarding an Alternative
Transaction.  Subject to the terms and conditions of any confidentiality or
non-disclosure agreement in effect prior to the execution hereof that expressly
contemplates an Alternative Transaction, any such notice delivered by a Numonyx
Party to Micron shall be in writing and include (i) the identity of the Person
making such offer, proposal or inquiry, requesting such information or access,
or otherwise communicating with a Numonyx Party, its Affiliates or its or their
respective Representative, and (ii) a copy of any written correspondence
 
4917039.19
 
-67-

--------------------------------------------------------------------------------

 
or other documents and materials, or if made orally, a summary of the terms and
conditions of such offer, proposal or inquiry, request for information or access
or other communication.
 
(b) The Parties acknowledge and agree that there would be no adequate remedy at
law or in damages to compensate Micron and its Affiliates for a breach of this
Section 6.3.  Each Numonyx Party hereby agrees that such Numonyx Party shall be
responsible for any breach of this Agreement by it or any of its Affiliates or
its or their respective Representatives.
 
6.4 Covenant Not to Transfer or Take Other Actions.  Each Seller agrees not to,
directly or indirectly, without the prior written consent of Micron:  (a) offer
for sale, sell, transfer, tender, pledge, hypothecate, assign or otherwise
dispose of, or grant or enter into any Contract, option, commitment or other
arrangement or understanding with respect to, or consent to the offer for sale,
sale, transfer, tender, pledge, hypothecation, assignment or other disposition
of, or create or allow to exist any Lien (other than Liens under the Company’s
Governing Documents and the Securityholders’ Agreement, each as in effect on the
date hereof) on or with respect to, any or all of the Shares held by such Seller
(or any interest therein); (b) make any demand for or exercise any right with
respect to the registration of any Shares or any security convertible into or
exercisable or exchangeable for any outstanding shares of Company Capital Stock;
or (c) grant any proxies or powers of attorney with respect to the Shares held
by such Seller, deposit any Shares into a voting trust or enter into any
Contract with respect to the voting of any Shares.
 
6.5 Actions Under M6 Option Agreement.  During the Interim Period, (i) except as
expressly consented to in writing by Micron (which consent shall not be
unreasonably withheld, conditioned or delayed, unless any amendment, supplement,
modification, consent or waiver described in this clause (i) would adversely
affect the rights or obligations of Micron or the Company or any of their
respective Subsidiaries under the M6 Option Agreement), the Company shall not,
and shall cause each of its Subsidiaries not to, amend, supplement or otherwise
modify, or grant any waiver of or consent under, any provision of the M6 Option
Agreement (or agree to take any such action), it being understood that the
Company’s right to grant its consent to extend the call option exercise period
pursuant to Section 2.2 thereunder may not be exercised without the prior
written consent of Micron (which consent shall not be unreasonably withheld,
conditioned or delayed), and (ii) ST and the Company shall, and shall instruct
its Representatives to, provide Micron and its Representatives with a reasonable
opportunity to review and comment on any documents, certificates or other
written instruments related to the transactions contemplated by the M6 Option
Agreement prior to the execution and delivery thereof, and shall use all
reasonable efforts to include in such documents, certificates and instruments
comments reasonably proposed by Micron and its Representatives; provided,
however, that (x) such obligation to include comments shall be limited to
comments that are focused on maintaining consistency with the express terms of
the M6 Option Agreement and (y) neither ST nor the Company nor any of their
respective Subsidiaries shall propose drafts of any such documents, certificates
or instruments with terms that are inconsistent with the express terms of the M6
Option Agreement.
 
4917039.19
 
-68-

--------------------------------------------------------------------------------

 
ARTICLE VII

 
ADDITIONAL AGREEMENTS
 
7.1 Access to Information. 
 
(a) During the Interim Period, the Company shall (and shall cause each of its
Subsidiaries to) afford Micron and its Representatives reasonable access during
normal business hours on reasonable notice upon the request of Micron or any of
its Representatives to (i) all of the assets and Real Properties (including for
the performance of all environmental testing or investigations (including but
not limited to Micron’s Environmental Assessments) in a manner so as not to
interfere with the normal operations of the Company, as Micron may desire, with
Micron providing the Company and Sellers a scope of work in advance, performing
such work in consultation with the Company, providing the Company and Sellers
with an opportunity to take split samples of any environmental media collected
at their own cost and expense and without interfering with Micron’s and its
Representatives’ testing or investigations, and providing the Company and
Sellers copies of all data and reports generated promptly upon their receipt by
Micron and no later than the Closing Date), Contracts and books and records of
the Company and its Subsidiaries, including Company Intellectual Property
Rights, (ii) all other information concerning the business, finances,
operations, properties, assets and personnel of the Company and its Subsidiaries
as Micron and its Representatives may reasonably request and (iii) all current
Company Employees as reasonably requested by Micron; provided, however, that no
such access or information shall be required to be provided or given to the
extent prohibited by Applicable Law, provided that the Company uses all
reasonable efforts to establish with Micron a process that, through use of steps
such as entering into appropriate data protection agreements, targeted
redactions, the provision of information to counsel to review and summarize for
Micron, or the use of a “clean room” environment for analysis and review of
information by joint integration teams in coordination with counsel and the
Company, will provide Micron with timely access to the fullest extent possible
to the substance of the access or information so requested pursuant to this
Section 7.1(a), in each case, in a manner that allows the Company to comply with
Applicable Law. The Company agrees to make available to Micron and its
Representatives copies of internal financial statements promptly upon
request.  The Company will use its reasonable best efforts to cause its
employees and other Representatives, and the employees and other Representatives
of its Subsidiaries, to cooperate with Micron and its Representatives in their
investigation of the business of the Company and its Subsidiaries.
 
(b) Following the Closing, in addition to the applicable rights and obligations
of the Parties under the Master Agreement, as amended by the Master Agreement
Amendment, the Intel ATA, as amended by the Intel ATA Amendment, and the ST ACA,
as amended by the ST ACA Amendment, each Party and their respective Subsidiaries
and controlled Affiliates (the “Possessing Party”) will afford each other Party
(the “Receiving Party”) and the Receiving Party’s Representatives, during normal
business hours, reasonable access to information in the Possessing Party’s
possession or control relating to the business and operations of the Company and
its Subsidiaries prior to the Closing and, to the extent reasonably requested,
at the Receiving
 
4917039.19
 
-69-

--------------------------------------------------------------------------------

 
Party’s expense, will provide copies and extracts therefrom, all to the extent
that such access may be reasonably required by the Receiving Party in connection
with (i) the preparation of Tax Returns, (ii) compliance with the requirements
of any Governmental Entity or Applicable Law, (iii) the preparation of financial
statements or (iv) to facilitate the resolution of claims made by any third
party against any Micron Indemnitee or Seller Indemnitee pertaining to the
business or operations of the Company and its Subsidiaries prior to Closing;
provided, however, that nothing in this Section 7.1(b) shall be deemed to
require any Party to disclose any information (x) that it is prohibited from
disclosing under any non-disclosure agreement entered into prior to the date
hereof or in the ordinary course of business consistent with past practice after
the date hereof, or (y) the disclosure of which would jeopardize the
preservation of any attorney-client privilege with respect thereto.
 
7.2 Public Disclosure.  None of the Parties nor any of their respective
Affiliates shall issue any press release or otherwise make any public statement
with respect to this Agreement, any of the Ancillary Agreements or any of the
transactions contemplated hereby or thereby without the prior written consent of
each of the other Parties, except as may be required by Applicable Law, or by
the rules and regulations of, or pursuant to any agreement with, the NASDAQ
Stock Market, the New York Stock Exchange or any other U.S. or non-U.S.
securities exchange or market on which any securities of such Party are then
listed or quoted, or any Governmental Entity regulating any such non-U.S.
securities exchange or market. If any Party determines, with the advice of
counsel, that it is required by Applicable Law or the rules and regulations of,
or pursuant to agreement with, any such exchange or market to publicly disclose
this Agreement or any of the Ancillary Agreements or any of the transactions
contemplated hereby or thereby, it shall, a reasonable time before making any
such public disclosure, consult with the other Parties regarding such public
disclosure and seek confidential treatment for such information to be so
disclosed, as may be reasonably requested by any other Party.  If any Party
determines to make any public statements with respect to this Agreement, any of
the Ancillary Agreements or any of the transactions contemplated hereby or
thereby in accordance with the terms of this Agreement, then each other Party
shall be entitled to make a public statement following such public statement;
provided it coordinates the timing thereof with each other Party and obtains
each other Party’s prior approval of the contents thereof, not to be
unreasonably withheld, conditioned or delayed. The Parties agree to announce the
execution of this Agreement in a press release at such time and in such form as
is mutually agreed upon by all of the Parties.
 
7.3 Transaction Expenses.  Whether or not the Share Purchase and the other
transactions contemplated by this Agreement and the Ancillary Agreements are
consummated, all fees and expenses incurred by a Party in connection with the
negotiation and effectuation of the terms and conditions of this Agreement and
the Ancillary Agreements and the transactions contemplated hereby and thereby,
including all legal, accounting, financial advisory, consulting and all other
fees and expenses of other Persons incurred by a Party in connection therewith
(“Transaction Expenses”), shall be the obligation of the respective Party
incurring such fees and expenses, other than any reasonable and documented
out-of-pocket costs or expenses incurred by the Company pursuant to
Section 7.27.  Not later than the date of delivery of the Final Allocation
pursuant to Section 2.2(a), the Company shall provide Micron with a detailed
 
4917039.19
 
-70-

--------------------------------------------------------------------------------

 
statement, prepared in good faith, in form and substance reasonably satisfactory
to Micron (the “Statement of Expenses”), setting forth all Company Transaction
Expenses incurred, or reasonably expected to be incurred, by the Company and its
Subsidiaries, including the amounts paid, or to be paid, through the
Closing.  The Statement of Expenses shall be certified by the Company’s Chief
Financial Officer as true and correct as of the date thereof.
 
7.4 Reasonable Efforts; Regulatory Filings.
 
(a) Each of Micron, the Buyer, the Company and the Sellers shall use all
reasonable efforts to:
 
(i) take, or cause to be taken, all actions, and refrain from omitting or
failing to take any actions, and do, or cause to be done, and to assist and
cooperate with the other Parties in doing, all things, that are reasonably
necessary, proper or advisable to consummate and make effective the transactions
contemplated hereby and by the Ancillary Agreements as promptly as reasonably
practicable, including to cause the conditions to Closing set forth in
Article IX to be satisfied (subject, in the case of Section 9.2(j), to the
obligations and restrictions contained in Section 6.1 and, in the case of the
Sellers, to Section 12.5);
 
(ii) take, or cause to be taken, all actions, and refrain from omitting or
failing to take any actions, and do, or cause to be done, all things reasonably
necessary or appropriate, in the most expeditious manner reasonably practicable,
to obtain from any Governmental Entity any consents, licenses, permits, waivers,
approvals, authorizations, or Orders required to be obtained by Micron, the
Company, each Seller, or any of their respective Affiliates in connection with
the authorization, execution and delivery of this Agreement and the Ancillary
Agreements, the performance by each Party of its obligations hereunder and
thereunder and the consummation of the transactions contemplated hereby and
thereby;
 
(iii) as promptly as reasonably practicable, make all necessary filings,
notices, petitions, statements, registrations, submissions of information,
applications or submissions of other documents with respect to this Agreement,
the Ancillary Agreements and the transactions contemplated hereby and thereby
under (A) any applicable federal, state or foreign securities laws, (B) any
Antitrust Laws and any related governmental request thereunder (including
voluntary submissions of information and documentary material requested by the
appropriate Governmental Entities pursuant to any applicable Antitrust Laws),
and (C) any other Applicable Law; and
 
(iv) execute and deliver any additional instruments reasonably necessary to
consummate the transactions contemplated by, and to fully carry out the purposes
of, this Agreement and the Ancillary Agreements.
 
The Parties shall furnish to each other all information required for any
application or other filing to be made pursuant to any Applicable Law in
connection with the transactions contemplated by this Agreement and the
Ancillary Agreements.  For the avoidance of doubt, the Parties agree that
 
4917039.19
 
-71-

--------------------------------------------------------------------------------

 
nothing contained in this Section 7.4(a) shall modify or affect their respective
rights and responsibilities under Section 7.4(b).
 
(b) Without in any way limiting the generality of Section 7.4(a), the Parties
agree (i) to cooperate and to use all reasonable efforts to obtain any
government clearances, consents, permits, waivers, authorizations or approvals
required for Closing under the HSR Act and any other Applicable Law designed to
prohibit, restrict or regulate actions for the purpose or effect of
monopolization or restraint of trade (collectively, “Antitrust Laws”), (ii) to
respond to any requests for information from any Governmental Entity under any
Antitrust Law and (iii) in the case of Micron and the Company, prior to receipt
of the Antitrust Approvals, (A) to refrain from (x) directly or indirectly
acquiring or entering into an agreement to acquire any equity interest in, or
any material assets from, or (y) entering into or agreeing to enter into any
joint venture or partnership (or similar transaction) with, any Person
identified on Schedule 7.4(b), and (B) to refrain from publicly disclosing an
intent, purpose or plan to take any of the actions prohibited by the foregoing
clause (A), or the existence of discussions between such Party and any Person
identified on Schedule 7.4(b) with respect to the matters described in the
foregoing clause (A) (unless such Party or such Person is required to make such
public disclosure in order to comply with Applicable Law); provided, however,
that nothing contained in this Agreement will require any Party or any of its
Affiliates to (x) litigate, pursue or defend any Action challenging any of the
transactions contemplated hereby or by any of the Ancillary Agreements as
violative of any Antitrust Laws, or (y) agree to (1) any license, sale or other
disposition or holding separate (through establishment of a trust or otherwise)
of any shares of capital stock or of any business, assets or properties of the
Party or any of its Subsidiaries (including, with respect to Micron, the Company
or any of its Subsidiaries following the Closing) or (2) the imposition on the
Party or any of its Subsidiaries (including, with respect to Micron, the Company
or any of its Subsidiaries following the Closing) of any impediment under any
Antitrust Law, or of any other limitation on the ability of the Party or any of
its Subsidiaries (including, with respect to Micron, the Company or any of its
Subsidiaries following the Closing) to conduct their respective businesses or
own any capital stock or assets or to acquire, hold or exercise full rights of
ownership of their respective businesses and, in the case of Micron, the
businesses of the Company and its Subsidiaries.  In connection with obtaining
clearances or approvals under the Antitrust Laws, the Parties will consult and
cooperate with one another, and consider in good faith the views of one another,
in connection with, and provide to the other parties in advance, any analyses,
appearances, presentations, memoranda, briefs, arguments, opinions and proposals
made or submitted by or on behalf of any Party in connection with proceedings
under or relating to any Antitrust Law.
 
(c) Each Party will promptly (with respect to clauses (i), (ii) and (iii) below)
and within one (1) Business Day (with respect to clause (iv) below) notify the
other Parties in writing of (i) any communication received by that Party or any
of its Affiliates from any Governmental Entity in connection with this Agreement
or any of the Ancillary Agreements or the transactions contemplated hereby or
thereby (excluding any notification of the expiration or termination of any
waiting period (or extension thereof) or of the receipt of any clearance,
approval or consent) and, subject to Applicable Law, provide the other Parties
with a copy of any
 
4917039.19
 
-72-

--------------------------------------------------------------------------------

 
such written communication (or written summary of any oral communication),
(ii) any Action pending or, to its knowledge, threatened against such Party that
challenges the transactions contemplated by this Agreement or any of the
Ancillary Agreements, (iii) any notice or other communication from any Person
alleging that the consent of such Person is or may be required in connection
with the transactions contemplated by this Agreement or any of the Ancillary
Agreements and (iv) any notification of the expiration or termination of any
waiting period (or extension thereof) or of the receipt of any clearance,
approval or consent and, subject to Applicable Law, provide the other Parties
with a copy of any such written communication (or written summary of any oral
communication).  Each Party agrees that it will not participate in any
substantive meeting or discussion with any Governmental Entity in respect of any
filing, investigation or inquiry concerning the transactions contemplated by
this Agreement or any of the Ancillary Agreements unless, to the extent
reasonably practicable, it consults with the other Parties in advance and, to
the extent permitted by such Governmental Entity, give the other Parties the
opportunity to attend and participate thereat.
 
7.5 Consents.  As soon as reasonably practicable following the date hereof, the
Company will use all reasonable efforts to obtain such consents, waivers and
approvals under any of its or its Subsidiaries’ respective Contracts as may be
required to be obtained under the terms of such Contracts in connection with the
consummation of the transactions contemplated hereby in order to avoid any of
the consequences described in clauses (b) or (c) of Section 3.5, as may be
reasonably requested by Micron after consultation with the Company, including
all such consents, waivers and approvals with respect to the Contracts
identified in Section 3.5 of the Disclosure Letter.  In connection with seeking
such consents, waivers and approvals, the Company shall (A) keep Micron
reasonably informed of all material developments, (B) at Micron’s request,
include Micron in any discussions or communications with any parties whose
consent, waiver or approval is sought hereunder, and (C) inform Micron promptly
of any demand or other request, which demand or request is made by any Person
whose consent, waiver or approval is required, that the Company or any of its
Subsidiaries pay any money to such Person, whether before, on or after the
Closing Date, in order to obtain the consent, waiver or approval of such Person,
and the amount of money so demanded or requested.  Neither the Company nor such
Subsidiary shall be required to pay any money to such Person in order to obtain
the consent, waiver or approval of such Person.  All such consents, waivers and
approvals shall be in a form reasonably acceptable to Micron (it being agreed
and understood that any consent, waiver or approval that is conditioned on the
payment by the Company or any of its Subsidiaries of any money following the
Closing Date to the Person whose consent, waiver or approval is sought
hereunder, shall not be deemed unacceptable by Micron solely as a result of such
condition).  Micron shall not have any liability to the Company, the Sellers or
any other Person for any Liabilities resulting from the Company seeking to
obtain such consents, waivers and approvals.
 
7.6 Notification of Certain Matters.  During the Interim Period, each Party
shall promptly notify the other Parties in writing of (i) any fact, condition,
event or occurrence known to such Party that will or is reasonably likely to
result in the failure of any of the conditions contained in Article IX to be
satisfied with respect to such Party or (ii) the commencement of any Action by
or against such Party that will or is reasonably likely to affect the legality,
validity
 
4917039.19
 
-73-

--------------------------------------------------------------------------------

 
or enforceability of this Agreement or any Ancillary Agreement, or seeking to
enjoin, alter or delay the consummation of the transactions contemplated hereby
or thereby.  No notification made by any Party pursuant to this Section 7.6
shall modify or otherwise affect in any manner the representations, warranties,
covenants or agreements of the Parties or the conditions to the obligations of
the Parties under this Agreement and shall not be deemed to cure any related
breaches of representations, warranties, covenants or agreements contained in
this Agreement, nor shall the failure of any Party to take any action with
respect to any such notice be deemed a waiver of any such breach or breaches or
any such condition.
 
7.7 Company Approvals. Prior to the Closing, the Company and the Sellers shall
take all actions necessary and appropriate, including holding a meeting,
adopting appropriate resolutions and/or obtaining the written consents or
waivers of the Company’s Supervisory Board (the “Supervisory Board”), the
Company’s Managing Board (the “Managing Board”), the shareholders of the
Company, and, if requested by Micron with reasonable advance notice, one or more
of its Subsidiaries designated by Micron, to:
 
(a) approve this Agreement and each of the Ancillary Agreements to which the
Company or any of its Subsidiaries is or will be a party and the transactions
contemplated hereby and thereby as well as to approve the transfer of the Shares
by the Sellers to the Buyer as required under the transfer restrictions included
in the Company’s articles of association (including any required reapprovals
thereof);
 
(b) (i) amend the articles of association of the Company in the form of the
Pre-Closing Deed of Amendment, to take effect prior to the Closing, and (ii)
subject to Applicable Law, amend the Governing Documents of any such designated
Subsidiary, in each case in form and substance reasonably satisfactory to
Micron, the Company and the Sellers and that is reasonably necessary (A) for the
consummation of the transactions contemplated hereby or (B) to make appropriate
modifications to any references therein to any of the Sellers or any of their
respective Affiliates (the “Amended Subsidiary Governing Documents”), such
amendments to take effect upon the Closing;
 
(c) elect new directors of any such designated Subsidiary (collectively, the
“New Directors”), which New Directors shall be designated by Micron, to take
office effective as of the Closing; and
 
(d) grant such other consents, approvals and waivers (which, in the case of
consents, approvals or waivers of any of the Sellers, shall be at no cost to the
Company, Micron or any of their respective Subsidiaries) as are reasonably
requested by Micron in order to effectuate the transactions contemplated by this
Agreement and the Ancillary Agreements in accordance with their respective terms
(it being understood that the Sellers shall only be required to comply with this
clause (d) in their capacities as securityholders of the Company and parties to
any agreements to which the Company or any of its Subsidiaries is also a party);
provided that nothing in this Section 7.7(d) shall expand or diminish in any way
any of the obligations of any of the Sellers or the Company set forth in Section
7.17.
 
4917039.19
 
 
-74-

--------------------------------------------------------------------------------

 
The form and substance of the aforementioned resolutions, consents, approvals
and waivers to be adopted by the Supervisory Board (the “Supervisory Board
Resolutions”), the Managing Board (the “Managing Board Resolutions”), the
shareholders of the Company (the “Shareholder Resolutions”) and any such
designated Subsidiaries of the Company (the “Subsidiary Resolutions”) shall be
subject to the prior review and consent of Micron, which shall not be
unreasonably withheld, conditioned or delayed.
 
7.8 Resignations of Directors.  Prior to the Closing, (i) the Company shall,
except as otherwise indicated by Micron to the Company in writing, use all
reasonable efforts to cause each member of the Supervisory Board of the Company
and each Director of its Subsidiaries to execute a resignation letter and
general release, substantially in the form attached hereto as Exhibit A (each, a
“Director Resignation Letter”), to be effective as of the Closing, provided that
neither the Company nor any of its Subsidiaries shall pay any amounts to any
such Supervisory Board member or Director in exchange for his or her
resignation, and (ii) to the extent the Company is unable to obtain a Director
Resignation Letter from any Person specified in clause (i) above, the Sellers
(with respect to any member of the Supervisory Board of the Company) and the
Company (with respect to each Director of the Company’s Subsidiaries that is an
employee or other designee of any Seller or any Affiliate of a Seller) shall,
except as otherwise indicated by Micron to the Company in writing, cause such
Person to be removed from such Board, such removal to be evidenced in writing
(each such writing, a “Director Removal Document” and, together with the
Director Resignation Letters, the “Director Termination Documents”). The Buyer,
acting in its capacity as the sole shareholder of the Company as of the Closing,
shall (and Micron shall cause the Buyer to) adopt a resolution to discharge all
persons who were Directors of the Company during the financial years 2009 and
2010 from liability for their supervision on the management by the Managing
Board over the financial years 2009 and 2010, upon the adoption of the annual
accounts of the financial years 2009 and 2010.  The Buyer and the Company shall
(and Micron shall cause the Buyer to) deregister the aforementioned Directors of
the Company from the Company’s trade register extract within five days after the
Closing.
 
7.9 Tax Matters.
 
(a) Tax Returns. The Company shall prepare or cause to be prepared and shall
timely file or cause to be timely filed all Tax Returns with respect to the
Company and each of its Subsidiaries, except that Intel shall be responsible for
and shall prepare at its own expense any United States federal income Tax Return
of the Company (IRS Form 1065) for all periods through and including the Closing
Date.  Except as provided in Schedule 7.9 or as requested by the Sellers and
consented to in writing by Micron (such consent not to be unreasonably
conditioned, withheld or delayed), all Tax Returns with respect to the Company
and each of its Subsidiaries for any taxable period that ends prior to or
includes the Closing Date shall be prepared in a manner consistent with prior
Tax Returns filed by or with respect to the Company and each of its
Subsidiaries, except as otherwise required by Applicable Law. The Company shall
timely remit or cause to be remitted to the appropriate Governmental Entity all
Taxes of the Company or any of its Subsidiaries shown to be due on such Tax
Returns.  With respect to any
 
4917039.19
 
-75-

--------------------------------------------------------------------------------

 
such Tax Return that is material and is filed prior to Closing, the Sellers
shall use all reasonable efforts to cause the Company to, and with respect to
any such Tax Return that is material and that is filed following the Closing,
Micron shall cause the Company to, provide a draft of such Tax Return, together
with all supporting documents, to the other Party or Parties (as applicable) no
later than 30 days prior to the filing thereof; and any disputes concerning the
manner in which such Tax Returns are prepared shall be resolved as provided in
Section 7.9(g).  Except as required by a determination of a Governmental Entity
or as provided in Schedule 7.9, neither Micron, on the one hand, or the Sellers,
on the other hand, shall amend or permit to be amended any Tax Returns of the
Company or any of its Subsidiaries to the extent such amendment by or permitted
by Micron could increase the liability of the Sellers for Taxes (whether under
this Agreement or otherwise), or such amendment by or permitted by the Sellers
could increase the liability of Micron or its Affiliates for Taxes (whether
under this Agreement or otherwise), without the consent of the Party that could
be adversely affected (such consent not to be unreasonably withheld, conditioned
or delayed).  Unless Intel otherwise directs, none of Micron, the Company or any
of their Affiliates shall change the classification for U.S. federal income tax
purposes of the Company and its Subsidiaries for any taxable period or portion
thereof ending on or before the Closing Date.
 
(b) Responsibility for Payment of
Taxes.                                                                
 
(i) With respect to any Taxes attributable (as provided in Section 7.9(b)(vii))
to any Tax period or portion thereof ending on and including, or ending before,
the Formation Closing Date (such periods, the “Pre-Formation Tax Period”, and
such Taxes, “Pre-Formation Taxes”), Micron and its Affiliates shall be entitled
to, and their sole recourse shall be the exercise of, any rights afforded to any
of them pursuant to the Intel ATA, as amended by the Intel ATA Amendment and the
ST ACA, as amended by the ST ACA Amendment, which amendments will set forth,
among other things, that (1) notwithstanding anything to the contrary in the
Intel ATA or the ST ACA, neither the Intel Indemnitees (as defined in the Intel
ATA) nor the ST Indemnitees (as defined in the ST ACA) shall have any recourse
against Micron or its Affiliates pursuant to the Intel ATA or the ST ACA for
Taxes attributable to the Pre-Formation Tax Period or Pre-Closing Tax Period,
(2) any unpaid Sales Taxes in connection with the transactions contemplated by
the ST ACA or the Intel ATA and any Taxes described in the proviso in
Section 5.8(b)(i) of the Intel ATA and the ST ACA (A) shall be the
responsibility of ST or Intel as provided in the ST ACA or the Intel ATA, as
applicable and to the extent allocated to ST or Intel therein, and (B) to the
extent not so allocated, shall be the responsibility of the Sellers pursuant to
the terms of this Agreement (and not the ST ACA or the Intel ATA), and (3) to
the extent that any transaction, event or circumstance occurring or deemed to
occur in the Pre-Closing Tax Period gives rise to Taxes attributable to the
Pre-Formation Tax Period, the Sellers shall indemnify and hold harmless Micron
and its Affiliates from and against such Taxes pursuant to the terms of this
Agreement (and not the Intel ATA or the ST ACA).
 
(ii) Except as otherwise specifically provided in this Section 7.9, the Sellers
shall be liable for, severally in proportion to their Indemnification Percentage
and not
 
4917039.19
 
-76-

--------------------------------------------------------------------------------

 
jointly (except as provided in Section 10.3(g)), and shall indemnify and hold
Micron and its Affiliates harmless from and against, all Taxes (including
interest, penalties, and additions) (A) that arise as a result of any breach of
any representation or warranty under Section 3.11 (Taxes) (disregarding any
exceptions to any such representation or warranty set forth in the Disclosure
Letter), provided such Taxes either (1) are attributable (as provided in
Section 7.9(b)(vii)) to the Pre-Closing Tax Period, (2) arise as a result of a
breach of the representation in Section 3.11(f), or (3) are interest, penalties,
additions to tax or defense costs arising in a Post-Closing Tax Period with
respect to Taxes otherwise indemnifiable by the Sellers pursuant to this
Agreement, (B) that arise as a result of the transactions contemplated by
Section 7.14 (Capitalization of Existing Notes), (C) that are described in
Section 7.9(b)(i)(2)(B) or (D) that are attributable to the Pre-Formation Tax
Period arising from any transaction, event or circumstance occurring or deemed
to occur in the Pre-Closing Tax Period, in each case subject to the limitations
set forth in Article X; provided, that the failure of Section 3.11(c) of the
Disclosure Letter to list a jurisdiction in which the Company or any of its
Subsidiaries is subject to a Tax, or a type(s) of Tax incurred in a particular
jurisdiction in the ordinary course of business consistent with past practice,
shall not in and of itself give rise to any liability pursuant to this
Section 7.9(b)(ii).  Any refunds or credits of Taxes described in the preceding
sentence that, following the Closing, are actually received in cash, or actually
reduce the cash Taxes required to be paid, by Micron or any of its Affiliates
shall be for the account of Sellers, and Micron will promptly pay or cause to be
paid over to the Sellers any such refund or the amount of any such
reduction.  If (A) an adjustment to a Tax Return that creates a liability for
which Sellers are required to indemnify Micron Indemnitees gives rise to a
correlative Tax benefit, and (B) such correlative Tax benefit is recognized in
the form of a refund actually received in cash or an actual reduction in cash
Taxes that otherwise would have been payable, and (C) such refund or reduction
is recognized either (1) with respect to any of the five (5) taxable years
following the taxable year in which the Closing Date occurs or (2) prior to the
time the related indemnity payment is made, then Micron will promptly pay or
cause to be paid over to the Sellers any such refund or the amount of any such
reduction (or, if clause (2) above is applicable, such indemnity payment will be
offset by the amount of such refund or reduction), provided that the Sellers
have satisfied the related indemnification obligation pursuant to this
Section 7.9.
 
(iii) Taxes and related Losses relating in any manner to the M6 Going Concern or
the transactions contemplated by the M6 Option Agreement shall be borne as
provided in the M6 Option Agreement.
 
(iv) [intentionally omitted.]
 
(v) Taxes arising from any bonuses or other compensatory payments in connection
with the transactions contemplated by this Agreement, if any, shall be borne by
the Company.
 
(vi) Except as otherwise specifically provided in this Section 7.9, the Buyer
and Micron shall be liable for and shall indemnify and hold the Sellers harmless
from and
 
4917039.19
 
-77-

--------------------------------------------------------------------------------

 
against all Taxes of the Company and its Subsidiaries attributable (as provided
in Section 7.9(b)(vii)) to the Post-Closing Tax Period.
 
(vii) With respect to any taxable period that includes but does not end on the
Formation Closing Date or the Closing Date, as applicable, Taxes shall be
attributed to the Pre-Formation Tax Period, the Pre-Closing Tax Period and the
Post-Closing Tax Period, as applicable, by means of a closing of the books and
records of the Company or the relevant Subsidiary, as applicable, as of the
close of the Formation Closing Date or the Closing Date, as applicable, as if
the tax period ended as of such date; provided, that exemptions, allowances or
deductions that are calculated on an annual basis (including depreciation and
amortization deductions), other than with respect to property placed in service
after the relevant closing, shall be allocated between the portion of the
taxable period ending on the Formation Closing Date or the Closing Date, as
applicable, and the portion of the taxable period after such date in proportion
to the number of days in each such portion of the taxable period; and, provided,
further, that personal property, ad valorem and other similar Taxes that are not
based on income, revenue, expenses or any items or combination thereof shall be
allocated between the portions of the taxable period on or before the Formation
Closing Date or the Closing Date, as applicable, and after such date in
proportion to the number of days in each such portion.
 
(viii) In the event that either the Sellers or Micron or any of their respective
Affiliates makes a payment for which the other Party is responsible under this
Section 7.9, the other Party shall pay such reimbursement promptly upon request
therefor, but in no event later than 30 days after the later of (A) the date
such payment would become delinquent under Applicable Law or (B) presentation of
a statement setting forth the amount of reimbursement to which the presenting
Party is entitled along with such supporting evidence as is reasonably necessary
to calculate the amount of reimbursement. Any payment required under this
Section 7.9 and not made when due shall bear interest at the rate per annum
equal to the rate of interest published from time to time by the Wall Street
Journal Eastern Edition, as the “prime rate” at large U.S. money center banks
prevailing during such period plus 3.0%, calculated on a daily basis from the
date such amounts were required to be paid until the date of actual payment.
 
(c) Sales Taxes.  All Sales Taxes arising out of or incurred in connection with
the transactions contemplated by this Agreement or the Ancillary Agreements
(other than Sales Taxes arising from any transactions between the Sellers and
their Affiliates or between the Buyer and its Affiliates) shall be borne 50% by
the Sellers and 50% by Micron, except as otherwise provided in the Ancillary
Agreements. To the extent permitted by Applicable Law, the Parties shall
cooperate and use reasonable best efforts to minimize such Sales Taxes.  To the
extent a Governmental Entity provides notice to any of the Parties or any of
their respective Affiliates of an audit, claim, dispute or controversy relating
to Sales Taxes for which the other Party has any responsibility hereunder, the
Party receiving the notice shall promptly notify the other Party. The Parties
shall cooperate as reasonably requested to defend any audit with respect to
Sales Taxes described herein, and the Party responsible therefor shall pay when
due any additional Sales Taxes ultimately assessed.  Any refund or credit of
Sales Taxes (including any interest received thereon) shall be shared 50% by the
Sellers and 50% by Micron.
 
4917039.19
 
 
-78-

--------------------------------------------------------------------------------

 
(d) Treatment of Indemnity Payments. To the extent permitted by Applicable Law,
the Parties shall treat all indemnification payments made under this Agreement
as an adjustment to the consideration for the Shares for applicable Tax
purposes.
 
(e) Tax Sharing Agreements.  Effective as of and after the Closing, neither the
Company nor any of its Subsidiaries (nor Micron or any of its Affiliates by
virtue of ownership of the Company or any of its Subsidiaries) shall have any
liability under any Tax sharing, indemnification or allocation agreement (or
similar agreement or arrangement) to which it is otherwise a party or by which
it is otherwise bound, including the Letter of Undertaking between Numonyx
Israel and Intel Israel relating to VAT, but excluding (i) this Agreement, (ii)
the Ancillary Agreements, (iii) any such agreement entered into in the ordinary
course of business consistent with past practice with vendors, lessors,
employees or customers the primary purpose of which is not Tax related, and (iv)
any such agreement with respect to Governmental Incentives (it being understood
that agreements with respect to Governmental Incentives are governed by Section
7.22).
 
(f) Section 338(g) Election. The Parties agree that an election under Section
338(g) of the Code shall not be made with respect to the deemed purchase of the
shares of Numonyx Cayman Corporation.
 
(g) Tax Return Dispute Resolution. If the Parties are unable to resolve any
disputes regarding Tax Returns to be filed by or on behalf of the Company or any
Subsidiary (other than Tax Returns for which Intel is responsible hereunder,
which Tax Returns shall be filed as determined by Intel), the disputed issue or
issues shall be referred for resolution to a partner at a “Big 4” accounting
firm (or other internationally recognized accounting firm) reasonably acceptable
to the Parties, who shall be requested to resolve the disputed issues, on the
basis of the position most likely to be sustained if challenged in a court
having first appellate jurisdiction over the matter (which for United States
federal income tax issues shall be deemed to be the United States Court of
Appeals for the circuit in which such matter would be heard). The scope of the
accounting firm’s engagement (which will not be an audit) shall be limited to
the resolution of the disputed issues in the Tax Returns at issue. The decision
of such accounting firm shall be final and binding on the Parties, and the costs
of such accounting firm shall be borne 50% by the Sellers and 50% by Micron.  If
a disputed Tax Return becomes due (taking into account extensions of time to
file, which shall be sought as necessary to avoid the delinquent filing of any
Tax Returns of the Company or any of its Subsidiaries), it shall be filed as
determined by the Party responsible for the preparation and filing of such Tax
Return pursuant to this Agreement, and shall be amended and re-filed as required
by the outcome of the referral to the accounting firm as provided herein.
 
(h) Tax Covenants for the Interim Period.  Except to the extent such actions
pertain to Tax Returns for which Intel is responsible hereunder or as consented
to in writing by Micron, during the Interim Period (notwithstanding anything in
Section 7.9(i)(ii) to the contrary), the Company shall not, and shall cause each
of its Subsidiaries not to, make or change any material Tax election (including
any such election to change the status of any entity as a
 
4917039.19
 
-79-

--------------------------------------------------------------------------------

 
corporation, partnership or disregarded entity for Tax purposes), adopt or
change any material Tax accounting method, enter into any closing agreement in
respect of material Taxes, settle or compromise any material Tax claim or
assessment, enter into or modify any Tax ruling or any Tax Agreement, engage in
any negotiations or material discussions with any Governmental Entity regarding
transfer pricing (including any such negotiations or material discussions with
the Investment Center, regardless of whether such negotiations or material
discussions initially commenced prior to the date hereof) or consent to any
extension or waiver of the limitation period applicable to any material Tax
claim or assessment, other than any such extension resulting solely from an
extension of time to file a Tax Return of the Company or any of its
Subsidiaries.
 
(i) Procedures Upon Notification of Tax Matter.  This Section 7.9(i) (and not
Section 10.7) shall govern the procedures for notifying a Party of certain
events with respect to Taxes and the manner in which Tax related audits and
contests will be conducted.
 
(i) If any Governmental Entity issues a notice of audit, examination,
administrative or judicial proceeding, inquiry or other document or request that
could give rise to a liability of the Sellers for Taxes with respect to the
Company or any Subsidiary (a “Tax Matter”), Micron shall, promptly upon receipt
thereof by Micron, the Buyer and/or the Company or such Subsidiary, inform the
Sellers of such Tax Matter in a written notice to each of the Sellers (the “Tax
Matters Notice”).  The failure of Micron to timely forward such notification in
accordance with the immediately preceding sentence shall not relieve the Sellers
of their obligations under this Section 7.9 or Article X with respect thereto,
if any, except and to the extent that the failure to timely forward such
notification materially prejudices the ability of the Sellers, the Company or
any Subsidiary to contest such liability for Taxes or increases the amount of
such Taxes.  The Sellers have the sole right, but not the obligation, to
represent the interests of the Sellers, the Company or any Subsidiary in any
Tax Matter at the sole cost and expense of the Sellers; provided, however, that
the Sellers shall not have such right if (i) Micron has indicated to the
Sellers, in form and substance reasonably satisfactory to the Sellers, that it
will not seek any amounts from the Sellers under this Agreement, the Intel ATA,
the ST ACA or otherwise, as a result of such Tax Matter and (ii) such Tax Matter
would not reasonably be expected to otherwise adversely affect the interests of
any of the Sellers.  Unless the Sellers indicate to Micron within thirty (30)
days following the Sellers’ receipt from Micron of the Tax Matters Notice that
the Sellers intend to represent the interests of the Company, the Sellers shall
be deemed to have declined to so represent the Company or Subsidiary, and Micron
shall be responsible for such representation without prejudice to Micron’s
rights under this Section 7.9 and Article X but subject to
Section 7.9(i)(ii).  Regardless of which Party represents the interests of the
Company or any Subsidiary in connection with a Tax Matter, the other Party shall
have the right, upon written request by such Party to the Party representing the
interests of the Company or a Subsidiary and at the requesting Party’s sole cost
and expense, to participate in any and all substantive meetings or other
proceedings (whether in-person or telephonic) and to receive copies of all
substantive correspondence and other documentation with respect to such Tax
Matter.
 
4917039.19
 
 
-80-

--------------------------------------------------------------------------------

 
(ii) The Sellers, on the one hand, and Micron and/or the Company or any of their
respective Subsidiaries on the other hand, shall not enter into any compromise
or agree to settle any claim pursuant to any Tax Matter or enter into or modify
any Tax Agreement (unless such Tax Matter or Tax Agreement relates to a
Governmental Incentive, in which case Section 7.22(a) shall govern, except that
consent shall be required in accordance with this Section 7.9(i)(ii) with
respect to any aspect of such Tax Matter or Tax Agreement that is not a
Governmental Incentive) which would adversely affect the other Party (taking
into account the other Party’s rights to indemnification or obligation to
indemnify under this Agreement) without the written consent of the other Party,
which consent may not be unreasonably withheld, conditioned or delayed.
 
(j) Tax Information for Seller Tax Compliance.  Following the Closing, Micron
shall and shall cause the Company and each Subsidiary of the Company to
cooperate as reasonably requested by each Seller (including by providing
reasonable access to and permitting the making of copies of books and records
and providing assistance, and making Employees available on a mutually
convenient basis to provide additional information and explanations of any
material provided) in order to enable such Seller to satisfy its Tax reporting
and payment obligations with respect to its ownership interest in the Company
(including preparing Tax Returns, preparing for an audit or for the prosecution
or defense of any claim, suit or proceeding relating to any adjustment or
proposed adjustment with respect to Taxes of or with respect to the Company or
any Subsidiary); provided, that the requesting Seller shall reimburse Micron for
reasonable out-of-pocket costs incurred to provide requested information upon
presentation of reasonably satisfactory evidence of the amount of such
costs.  Such information may include, but shall not be limited to, all of the
information required to be set forth on Schedule K-1 to U.S. Internal Revenue
Service Form 1065 with respect to such Seller for the taxable year of the
Company ending on the Closing Date.  Micron shall cause the Company and each
Subsidiary to retain in its possession supporting books and records and any
other materials that pertain to Taxes of or with respect to the Company or any
Subsidiary for any taxable period ending on or prior to or including the Closing
Date until the later of (i) the time period such books and records are required
to be retained under Applicable Law, and (ii) expiration of the relevant statute
of limitations.  After such time, such materials may be disposed of; provided,
that prior to such disposition Micron shall cause the Company and each
Subsidiary to give the Sellers a reasonable opportunity to take possession of
such materials.
 
(k) United States Tax Treatment of Transaction.  The Parties agree that, for
United States federal income tax purposes, the purchase of the Shares pursuant
to this Agreement shall be treated by Micron as a taxable acquisition by the
Buyer of the assets of the Company and of any entity treated as a division or
branch of the Company for such purposes and by each of the Sellers as a taxable
sale of a partnership interest comprised of their Shares.
 
(l) Extensions of Statutes of Limitations. Without the advance written consent
of the Sellers, not to be unreasonably withheld, conditioned or delayed, Micron
shall not extend and shall not permit to be extended the statute of limitations
on the assessment of any Tax with respect to a period for which the Sellers may
be liable under this Agreement or otherwise for the
 
4917039.19
 
-81-

--------------------------------------------------------------------------------

 
related Taxes, other than any such extension resulting solely from an extension
of the time to file a Tax Return of the Company or any of its Subsidiaries.
 
(m) Conflicts.  Notwithstanding anything to the contrary in this Agreement, the
Intel ATA or the ST ACA, the matters described in Section 7.22 (Responsibility
for Clawback Liabilities under Grants, Incentives and Tax Agreements) shall be
governed by Section 7.22 and not this Section 7.9, the Intel ATA or the ST ACA,
regardless of whether they otherwise would constitute Pre-Formation Taxes or be
described in this Section 7.9.  Notwithstanding anything to the contrary in this
Agreement, except as set forth in Section 7.22, all matters relating to Taxes
shall be governed by this Section 7.9 to the extent of a conflict between the
provisions of this Section 7.9 and any other provision of this Agreement, other
than Section 7.22.  For the avoidance of doubt, Section 10.3(m) shall apply to
matters relating to Taxes (other than Taxes governed by Section 7.22).
 
7.10 Directors and Officers Liability Insurance.
 
(a) Prior to the Closing Date, Micron shall purchase a six-year “tail” prepaid
directors’ and officers’ liability insurance policy covering claims after the
Closing arising from facts or events that occurred in whole or in part at or
prior to the Closing Date and covering each Person who served as a Director or
Officer of the Company or any of its Subsidiaries at any time prior to the
Closing Date (each such Person, a “D&O Indemnified Party”) who is covered as of
the Closing Date by the Company’s existing policy of the Company’s directors’
and officers’ liability insurance (the “Existing D&O Policy”), on terms and
conditions no less favorable in the aggregate to the D&O Indemnified Parties
than the terms and conditions in effect on the date hereof under the Existing
D&O Policy.  Micron shall, and shall cause the Company to, maintain such “tail”
policy in full force and effect and continue to honor their respective
obligations thereunder for such six-year period following the Closing
Date.  Notwithstanding the foregoing, Micron’s total expenditures on such “tail”
policy shall not be required to exceed 200% of the current annual premium for
the Existing D&O Policy and such expenditures shall not be a Company Transaction
Expense; provided, that if Micron’s total expenditures on such “tail” policy
would otherwise exceed 200% of the current annual premium for the Existing D&O
Policy, Micron shall, and shall cause the Company to, obtain a policy with the
greatest coverage available for a cost not exceeding 200% of the current annual
premium for the Existing D&O Policy.
 
(b) The provisions of this Section 7.10 shall survive the Closing for a period
of six (6) years and are (i) intended to be for the benefit of, and shall be
enforceable by, each D&O Indemnified Party and his or her heirs and
representatives, and shall be binding on all successors and assigns of Micron
and the Company, and (ii) are in addition to, and not in substitution for, any
other rights to indemnification or contribution that any such Person may have by
contract or otherwise. In the event Micron or the Company (A) consolidates with
or merges into any other Person and shall not be the continuing or surviving
corporation or entity in such consolidation or merger or (B) transfers all or
substantially all of its properties and assets to any Person, then, and in each
case, proper provision shall be made so that the successor and
 
4917039.19
 
-82-

--------------------------------------------------------------------------------

 
assign of Micron or the Company, as the case may be, honors the obligations set
forth with respect to Micron or the Company, as the case may be, in this
Section 7.10.
 
(c) Each Seller, on behalf of such Seller and each of such Seller’s successors
and assigns (collectively, the “Releasor Parties”) and in such Seller’s capacity
as a present or former securityholder of the Company or any of its Subsidiaries,
effective as of the Closing, does hereby unconditionally, irrevocably and
absolutely release and forever discharge each D&O Indemnified Party, in his or
her capacity as such (collectively the “Released Parties”), from any and all
loss, Liability, obligations, claims, costs, demands, Actions, causes of action,
suits, debts, accounts, covenants, Contracts, controversies, damages and
judgments of every kind, nature and character (including claims for damages,
costs, expenses and attorneys’, brokers’ and accountants’ fees and expenses), in
each case, arising from the Released Party’s status as a Director or Officer of
the Company or any of its Subsidiaries or from any actions by or omissions of
such Released Party acting in such capacity (including any fiduciary duty claims
against the Released Parties) in connection with any transaction, affair,
occurrence, act or omission, whether in law, equity or otherwise, whether known
or unknown, suspected or unsuspected, that Releasor Party has as of the Closing,
has ever had or at any time could have asserted against any of the Released
Parties arising from such matters (collectively, the “Released
Claims”).  Notwithstanding anything to the contrary contained herein, this
release shall not operate to discharge or release the Released Parties from, and
the Released Claims shall in no event include any rights or claims that a
Releasor Party may have against any Released Party in any capacity other than as
a securityholder of the Company or any of its Subsidiaries (including under any
Contract such party may have with any Released Party in such other
capacity).  Each such Releasor Party hereby irrevocably agrees, effective as of
the Closing Date, to refrain from, directly or indirectly, asserting any claim
or demand or commencing (or allowing to be commenced on such Releasor Party’s
behalf) any Action of any kind, in any agency, court or before any tribunal,
against any Released Party based upon any Released Claim, it being the intent by
such Releasor Party that with the execution by Releasor Party of this Agreement,
the Released Parties will be absolutely, unconditionally and forever discharged
of and from any and all obligations related in any way to the Released Claims.
 
(d) The Company and its Subsidiaries, on behalf of themselves and their
respective successors and assigns (collectively, the “Company Releasor
Parties”), effective as of the Closing, do hereby unconditionally, irrevocably
and absolutely release and forever discharge each Person who served, prior to
the Closing Date, as a Director of the Company or any of its Subsidiaries, in
his or her capacity as such, who is not continuing as a Director of the Company
or any of its Subsidiaries as of immediately following the Closing and who has
executed and delivered a Director Resignation Letter on or prior to the Closing
(collectively the “Company Released Parties”) from any and all loss, Liability,
obligations, claims, costs, demands, Actions, causes of action, suits, debts,
accounts, covenants, Contracts, controversies, damages and judgments of every
kind, nature and character (including claims for damages, costs, expenses and
attorneys’, brokers’ and accountants’ fees and expenses), in each case, arising
from the Company Released Party’s status as a Director of the Company or any of
its Subsidiaries or from any actions by or omissions of such Company Released
Party acting in such capacity
 
4917039.19
 
-83-

--------------------------------------------------------------------------------

 
(including any fiduciary duty claims against the Company Released Parties) in
connection with any transaction, affair, occurrence, act or omission, whether in
law, equity or otherwise, whether known or unknown, suspected or unsuspected,
that the Company Releasor Party has as of the Closing, has ever had or at any
time could have asserted against any of the Company Released Parties arising
from such matters (collectively, the “Company Released Claims”).  Each Company
Releasor Party hereby irrevocably agrees, effective as of the Closing Date, to
refrain from, directly or indirectly, asserting any claim or demand or
commencing (or allowing to be commenced on such Company Releasor Party’s behalf)
any Action of any kind, in any agency, court or before any tribunal, against any
Company Released Party based upon any Company Released Claim, it being the
intent by such Company Releasor Party that with the execution by the Company of
this Agreement, the Company Released Parties will be absolutely, unconditionally
and forever discharged of and from any and all obligations related in any way to
the Company Released Claims.
 
7.11 Confidentiality Obligations. 
 
(a) Each Party, if and to the extent that it is a Receiving Party, hereby agrees
that it shall, and shall cause its Affiliates to, subject to Section 7.11(b) and
Section 7.11(c), unless otherwise agreed to in writing by the applicable
Disclosing Party, (i) maintain all Confidential Information with at least the
same degree of care it uses to protect its own confidential information, but in
no case with less than reasonable care, (ii) not disclose or reveal any
Confidential Information to any Person other than such Receiving Party’s
Representatives who need to know the Confidential Information for any purpose in
connection with the negotiation or consummation of the transactions contemplated
by this Agreement or the Ancillary Agreements, and (iii) cause such
Representatives to observe the terms of this Section 7.11, in each case, except
as required by Applicable Law.  Each Party, if and to the extent that it is a
Receiving Party, shall be responsible for any breach of the terms of this
Section 7.11 by it or its Representatives.
 
(b) In the event that a Receiving Party or any of its Representatives is
required by Applicable Law or by legal process to disclose any Confidential
Information, such Receiving Party, to the extent that it is permitted to do so
under Applicable Law, shall provide the applicable Disclosing Party with prompt
notice of such requirement in order to enable such Disclosing Party (i) to seek
an appropriate protective order or other remedy, (ii) to consult with such
Receiving Party with respect to such Disclosing Party’s taking steps to resist
or narrow the scope of such request or legal process or (iii) to waive
compliance, in whole or in part, with the terms of this Section 7.11.  In the
event that such protective order or other remedy is not obtained, or such
Disclosing Party waives compliance, in whole or in part, with the terms of this
letter agreement, such Receiving Party or its Representative shall use all
reasonable efforts to disclose only that portion of the Confidential Information
which is legally required to be disclosed and to ensure that all Confidential
Information that is so disclosed will be accorded confidential treatment.  In
the event that such Receiving Party or its Representatives shall have complied
fully with the provisions of this paragraph, such disclosure may be made by such
Receiving Party or its Representatives without any liability hereunder.
 
4917039.19
 
 
-84-

--------------------------------------------------------------------------------

 
(c) Notwithstanding anything to the contrary set forth in this Section 7.11, (i)
the obligations of Micron and the Buyer under this Section 7.11, to the extent
either of them is a Receiving Party of Confidential Information of the Company
or any of its Subsidiaries, including any of their respective properties,
employees, finances, businesses and operations, shall terminate as of the
Closing, and (ii) none of the Sellers, to the extent any of them is a Receiving
Party of Confidential Information of the Company or any of its Subsidiaries,
including any of their respective properties, employees, finances, businesses
and operations, shall have any obligations under this Section 7.11 with respect
to such Confidential Information until the Closing.  For the avoidance of doubt,
nothing in this Section 7.11 limits or otherwise affects any rights or
obligations of the Parties under the Intel-Micron Intellectual Property
Agreement (Trade Secrets and Copyrights) or under the ST-Micron Intellectual
Property Agreement.
 
(d) This Section 7.11 constitutes the entire agreement of the Parties with
respect to Confidential Information, and takes precedence over and replaces any
prior non-disclosure or similar agreement, oral or written, that may exist
between any or all of the Parties (“Prior Confidentiality Agreement”) with
respect to such Confidential Information.  This Agreement does not otherwise
supersede or replace any Prior Confidentiality Agreement.
 
7.12 Non-Solicitation of Employees. 
 
(a) From the period beginning on the date of this Agreement and continuing until
the earlier of the Closing Date or the date this Agreement is terminated in
accordance with its terms (such period, the “Non-Solicit Period”), neither
Micron nor any of the Sellers shall, and each of Micron and each Seller shall
cause their respective controlled Affiliates not to, directly or indirectly,
solicit the performance of services by any current Company Employee for Micron,
any such Seller or any of their respective controlled Affiliates or on behalf of
or in conjunction with any other Person.
 
(b) The foregoing restrictions shall not apply (i) to responses to or follow-up
hiring in respect of general solicitations or advertisements for job positions
not specifically directed to current Company Employees; or (ii) to any current
Company Employee who terminates his or her employment without any solicitation
directly or indirectly from any Seller or any of its Affiliates, or Micron or
any of its Affiliates.
 
7.13 Existing Bank Debt.
 
(a) Subject to Section 12.5 and Micron’s compliance with its funding obligations
under Section 7.13(c), the Sellers and the Company shall cause the Facilities
Agreement, dated March 25, 2008, between Numonyx B.V., Intesa Sanpaolo S.p.A.
and Unicredit Banca D’Impresa S.p.A., as mandated Lead Arrangers (the “Lead
Arrangers”), the financial institutions listed in Part B of Schedule 1 thereto,
as lenders (the “Lenders”), Intesa Sanpaolo S.p.A., as issuing bank (the
“Issuing Bank”), and Intesa Sanpaolo S.p.A., as agent (the “Agent” and, together
with the Lead Arrangers, the Lenders and the Issuing Bank, the “Credit Agreement
Counterparties”) (the “Credit Agreement”), and the related credit commitments,
extensions of credit and letters of credit (the “Bank Financing”), to be repaid
in full as

 
4917039.19
 
-85-

--------------------------------------------------------------------------------

 
contemplated by this Section 7.13 and terminated to the extent contemplated by
Section 9.2(h) and the Pay-off Letter.
 
(b) In order to permit the repayment in full of the Credit Agreement Repayment
Amount as contemplated by Section 7.13(a), Numonyx B.V. shall, and the Company
shall cause Numonyx B.V. to, immediately prior to the Closing, deposit into an
escrow account to be established with one or more of the Lead Arrangers or such
other banks as may be reasonably acceptable to the Company, Micron, Intel and
ST, by wire transfer of immediately available funds, an amount equal to the
lesser of (i) the amount by which the Net Available Cash (calculated without
giving effect to clauses (ii), (iii) and (iv) of the definition thereof) exceeds
the amount set forth on Schedule 7.13(b) and (ii) the Credit Agreement Repayment
Amount (such lesser amount, the “Company Deposit Amount”).  The arrangements
with respect to such escrow account shall be reasonably satisfactory to the
Company, Micron, Intel and ST, and shall provide inter alia that, (x)
immediately following the Closing, the amounts on deposit in such escrow account
shall be automatically released to the Lenders as payment on behalf of Numonyx
B.V. of all or a portion of the Credit Agreement Repayment Amount and (y) if the
Closing does not occur within two (2) Business Days after the date that such
escrow account is funded by Numonyx B.V. in accordance with this
Section 7.13(b), the amounts on deposit in such escrow account shall be
automatically released to Numonyx B.V. on the next Business Day following such
second Business Day.
 
(c) In order to permit the repayment in full of the Credit Agreement Repayment
Amount as contemplated by Section 7.13(a), subject to the satisfaction or waiver
of the conditions to closing set forth in Section 9.1 and Section 9.2 (other
than the condition set forth in Section 9.2(h)(ii)) and the receipt of written
confirmation from each of the Sellers that all of the conditions to closing set
forth in Section 9.1 and Section 9.3 have been satisfied or irrevocably waived,
if the Credit Agreement Repayment Amount exceeds the Company Deposit Amount,
Micron shall, immediately prior to the Closing, deposit into an escrow account
to be established with one or more of the Lead Arrangers or such other banks as
may be reasonably acceptable to the Company, Micron, Intel and ST, by wire
transfer of immediately available funds in accordance with written instructions
provided to Micron by Numonyx B.V. no later than two (2) Business Days prior to
the Closing Date, an amount equal to the amount by which the Credit Agreement
Repayment Amount exceeds the Company Deposit Amount (such excess amount, the
“Micron Deposit Amount”), such obligation to be satisfied by Micron immediately
following confirmation by the Lenders that Numonyx B.V. and the Company have
funded the Company Deposit Amount in accordance with Section 7.13(b).  The
Micron Deposit Amount shall be made available and provided by the Buyer in the
form of an interest-free loan to the Company and an amount of cash equal to the
Micron Deposit Amount shall immediately be made available and provided by the
Company in the form of an identical interest-free loan to Numonyx B.V.  The
arrangements with respect to such escrow account and such interest-free loan
shall be reasonably satisfactory to Micron, the Company, Intel and ST, and shall
provide inter alia that, (x) immediately following the Closing, the amounts on
deposit in such escrow account shall be automatically released to the Lenders as
payment on behalf of Numonyx B.V. of a portion of the Credit Agreement Repayment
Amount (and upon such release of such amounts
 
4917039.19
 
-86-

--------------------------------------------------------------------------------

 
on deposit, the Buyer and the Company agree that the Buyer and the Company shall
each make a contribution to the capital (agiostorting) of the Company and
Numonyx B.V., respectively, in an amount in cash equal to the Micron Deposit
Amount immediately following the transfer of the Shares to the Buyer, provided
that the Buyer’s and the Company’s respective obligations to make such capital
contributions in cash (agiostorting) shall be simultaneously setoff against the
claims of the Buyer and the Company, respectively, under their respective
aforementioned relevant interest-free loans for an amount of cash equal to the
Micron Deposit Amount) and (y) if the Closing does not occur within two (2)
Business Days after the date that such escrow account is funded by Micron in
accordance with this Section 7.13(c), the amounts on deposit in such escrow
account shall be automatically released to Micron on the next Business Day
following such second Business Day, which release shall constitute a repayment
of the aforementioned interest-free loan by the Company to Numonyx B.V. and the
aforementioned interest-free loan by the Buyer to the Company.
 
(d) The Sellers and the Company agree that, effective upon the Closing, that
certain Reimbursement, Guaranty, Contribution and Intercreditor Agreement, dated
as of March 25, 2008, by and among the Company, Numonyx B.V., ST and Intel (the
“Contribution Agreement”) shall terminate, and no party thereto shall have any
further rights or obligations thereunder (including under any provisions thereof
that would otherwise survive a termination in accordance with its terms).
 
7.14 Capitalization of Existing Notes. 
 
(a) At the Closing, each Seller will contribute to the capital of the Company,
with no further effect on the Final Allocation, all of the principal amount of
the Existing Notes outstanding as of the date of this Agreement held by such
Seller plus all of the principal amount issued after the date of this Agreement
as payment in kind with respect to such Existing Notes held by such Seller plus
all accrued and unpaid interest through the Closing with respect to the
foregoing, pursuant to the Capital Contribution Agreement substantially in the
form attached hereto as Exhibit B (the “Capital Contribution Agreement”), all of
which shall be cancelled and treated as a non-taxable transaction for all income
Tax purposes; provided, however, that (i) in the event that the transactions
contemplated by the M6 Option Agreement have been consummated (the date of such
consummation being the “M6 Closing Date”) prior to the Closing, then
$78,000,000.00 of accreted value of ST’s Existing Notes will have already been
reduced on the M6 Closing Date as payment of the Call Option Exercise Price (as
defined in the M6 Option Agreement), and (ii) in the event that the Call Option
(as defined in the M6 Option Agreement) has been exercised prior to the Closing
but the M6 Closing Date has not occurred prior to the Closing, then
$78,000,000.00 of accreted value of ST’s Existing Notes will not be so
contributed pursuant to the foregoing provisions of this Section 7.14(a) but
will instead be treated at the Closing as prepayment of the Call Option Exercise
Price, all in accordance with the terms of the M6 Option Agreement and the
Capital Contribution Agreement.
 
(b) The Sellers and the Company agree that, effective upon the Closing, that
certain Note Agreement, dated as of March 30, 2008, by and among ITA, ST,
Redwood and PK
 
4917039.19
 
-87-

--------------------------------------------------------------------------------

 
(the “Note Agreement”) shall terminate, and no party thereto shall have any
further rights or obligations thereunder (including under any provision thereof
that would otherwise survive a termination in accordance with its terms).
 
7.15 Continuing and Transition Services.   
 
(a) Intel Continuing and Transition Services.
 
(i) Intel Continuing Facility Services.  Intel shall, or shall cause its
applicable Subsidiaries to, ensure that Fab 1 is supplied with facility-related
services provided to Fab 1 as of the date hereof by Intel (the “Intel Continuing
Facility Services”), subject to the provisions of this Section 7.15(a)(i),
Section 7.15(a)(ii) and Section 7.15(a)(iv).  Accordingly, subject to
Section 7.15(a)(ii) and Section 7.15(a)(iv), Intel shall, or shall cause its
applicable Subsidiaries to, (A) provide all such Intel Continuing Facility
Services required to be provided by Intel or its Subsidiaries under the Fab 1
Lease Amendment No. 2 and the Israel MBR Agreement (such Fab 1 Lease Amendment
No. 2 and such Israel MBR Agreement collectively, the “Intel Continuing Services
Contracts”) (the “Documented Intel Continuing Services”), and (B) further
provide any Intel Continuing Facility Service not constituting a Documented
Intel Continuing Service (the “Additional Intel Continuing Services”) to the
Company (or its applicable Subsidiary), provided that upon receipt by Intel (or
its applicable Subsidiary) of a request from the Company (or its applicable
Subsidiary) or upon receipt by the Company (or its applicable Subsidiary) of a
request from Intel (or its applicable Subsidiary), Intel (or its applicable
Subsidiary) and the Company (or its applicable Subsidiary) shall promptly
negotiate in good faith to either amend the Intel Continuing Services Contracts
to set forth the terms and conditions of the Additional Intel Continuing
Services, or enter into a new contract setting forth the terms and conditions of
the Additional Intel Continuing Service(s) (each, a “New Intel Continuing
Services Contract”).
 
(ii) Each Documented Intel Continuing Service shall be provided to Fab 1 in
accordance with the terms of the applicable Intel Continuing Services Contract,
and, for the avoidance of doubt, neither Intel nor any of its Affiliates shall
have any obligation whatsoever to provide any Intel Continuing Facility Service
on any terms or for any periods of time other than those set forth
therein.  Except as may be otherwise set forth in any applicable New Intel
Continuing Services Contract, each Additional Intel Continuing Service provided
to Fab 1 in accordance with Section 7.15(a)(i) shall be provided with a quality,
at a price and under other terms no less favorable to the Company or its
applicable Subsidiary than those provided as of the date hereof with respect to
such Additional Intel Continuing Service and, subject to the other provisions of
this Section 7.15(a), for a service term coterminous with the term of the Fab 1
Lease, as amended from time to time.  Notwithstanding the foregoing, in the
event that any Additional Intel Continuing Service is provided other than
pursuant to an amended Intel Continuing Services Contract or a New Intel
Continuing Services Contract at any time after the date that is two (2) years
following the Closing Date and  Intel’s or its applicable Subsidiary’s continued
provision of such Additional Intel Continuing Service would result in Intel or
its applicable Subsidiary not fully recovering its actual fully-burdened costs
of providing such
 
4917039.19
 
-88-

--------------------------------------------------------------------------------

 
Additional Intel Continuing Service, plus a margin of seven and one half percent
(7.5%), then Intel (or its applicable Subsidiary) and the Company (or its
applicable Subsidiary) shall, if requested by Intel, negotiate in good faith to
reach agreement with respect to any changes in the quality, price or other terms
under which such Additional Intel Continuing Service is to be provided from and
after such time.  If Intel (or its applicable Subsidiary) and the Company (or
its applicable Subsidiary) are unable to reach such agreement within six (6)
months following such request by Intel with respect to any Additional Intel
Continuing Service, then Intel may, at its sole option, either (1) unilaterally
modify the charges for such Additional Intel Continuing Service in a manner
reasonably calculated by Intel to provide for the full recovery of its and its
Subsidiaries’ actual fully-burdened costs of providing such Additional Intel
Continuing Service, plus a margin of seven and one half percent (7.5%), provided
that such adjustment shall have no retroactive effect or retroactive application
to fees paid, due or owing by the Company or its applicable Subsidiary with
respect to such Additional Intel Continuing Service or (2) if such Additional
Intel Continuing Service (A) would not require the Company or its applicable
Subsidiary to replicate at a Company or Subsidiary facility any material capital
assets located at the Intel facility proximate to Fab 1 and used by Intel to
provide such Additional Intel Continuing Service, and (B) is capable of being
provided by a third party or the Company or its applicable Subsidiaries without
undue effort by or costs to the Company or its applicable Subsidiaries,
terminate such Additional Intel Continuing Service upon reasonable prior written
notice to the Company, which in no event shall be provided fewer than ninety
(90) days prior to any such termination.
 
(iii) Intel Transition Services.  Intel shall, or shall cause its applicable
Subsidiaries to, ensure that the Company and its applicable Subsidiaries are
supplied with the support services (the “Intel Transition Services”) required to
be provided by Intel or its Subsidiaries under the Transition Services
Agreement, dated March 30, 2008, by and between Intel and Numonyx B.V., as
amended by Amendment No. 2, dated October 1, 2009 (the “Intel Transition
Services Contract”), subject to the provisions of this Section 7.15(a)(iii)  and
Section 7.15(a)(iv).  Subject to Section 7.15(a)(iv), each Intel Transition
Service shall be provided in accordance with the terms of the Intel Transition
Services Contract.  Intel (or its applicable Subsidiaries) shall further provide
any Intel Transition Service provided as of the date hereof but that is not
covered by the Intel Transition Services Contract (the “Additional Intel
Transition Services”), in each case, if so requested by the Company (or its
applicable Subsidiaries) prior to the expiration of ninety (90) days from the
date hereof (the “Intel Request Period”); provided that any such request not
made prior to the expiration of the Intel Request Period shall not be effective
hereunder.   Such Additional Intel Transition Service shall be reflected within
an additional or amended written schedule to the Intel Transition Services
Contract, the terms of which additional or amended written schedule shall be
negotiated in good faith by the Company (or its applicable Subsidiary) and Intel
(or its applicable Subsidiary) and shall set forth the terms and conditions of
such Additional Intel Transition Service.  Each Intel Transition Service and
Additional Intel Transition Service shall be provided in accordance with the
terms of the Intel Transition Services Contract and, for the avoidance of doubt,
neither Intel nor any of its Affiliates shall have any obligation whatsoever to
provide any Intel Transition Service on any terms or for any periods of time
other than those set forth therein.  For the
 
4917039.19
 
-89-

--------------------------------------------------------------------------------

 
avoidance of doubt, no Intel Transition Service provided under the Intel
Transition Services Contract shall be required to be provided by Intel (or its
applicable Subsidiary) at any time following June 30, 2010 and Additional Intel
Transition Services shall not include any service not provided by Intel to the
Company or any of its Subsidiaries as of the date hereof.
 
(iv) Excluded Continuing and Transition Services.  Notwithstanding any other
provision of this Section 7.15(a), neither Intel nor any of its Affiliates shall
be required to provide any Intel Continuing Facility Service or Intel Transition
Service set forth on Schedule 7.15(a)(iv).
 
(v) Intel, the Company and Micron shall use all reasonable efforts and shall
otherwise cooperate to identify and define with reasonable particularity all
such existing Contracts and services described in this Section 7.15(a) prior to
the Closing Date, and shall negotiate in good faith one or more written
Contracts, or written schedules to the Intel Continuing Services Contracts or
Intel Transition Services Contract (as applicable), documenting such parties’
agreement(s) with respect to each Additional Intel Continuing Service or
Additional Intel Transition Service (as applicable) required to be provided
hereunder.
 
(b) ST Continuing and Transition Services.
 
(i) ST Existing Documented Services.  Effective as of the Closing Date, each of
the Contracts between ST (or its applicable Subsidiaries) and the Company (or
its applicable Subsidiaries) set forth in Schedule 7.15(b)(i) (the “Existing ST
Services Contracts”) shall be terminated and of no further force and effect, and
replaced in their entirety by the applicable Continuing Services Agreement,
Transition Services Agreement or Reverse Continuing Services Agreement to be
entered into at the Closing between ST (or its applicable Subsidiaries) and the
Company (or its applicable Subsidiaries) pursuant to (ii), (iii) and (iv) of
Section 7.15(b).
 
(ii) ST Documented Continuing Services and Reverse Continuing Facility
Services.  At the Closing, ST (or its applicable Subsidiaries) and the Company
(or its applicable Subsidiaries) shall enter into ST Continuing Services
Agreements and ST Reverse Continuing Services Agreements.  From and after the
Closing Date, and subject to this Section 7.15(b)(iii), ST shall, or shall cause
its applicable Subsidiaries to, provide all services described in the schedules
attached to the applicable Continuing Services Agreement pursuant to the terms
set forth in such Continuing Services Agreement (the “Documented ST Continuing
Services”), and the Company shall, or shall cause its applicable Subsidiaries
to, provide all services described in the schedules attached to the applicable
Reverse Continuing Services Agreement pursuant to the terms set forth in such
Reverse Continuing Services Agreement (the “Documented ST Reverse Continuing
Services”).  Each Documented ST Continuing Service and Documented ST Reverse
Continuing Service, as applicable, shall be provided in accordance with the
terms of the ST Continuing Services Agreement or ST Reverse Continuing Services
Agreement, as applicable, governing the provision of such Documented ST
Continuing Service or Documented ST Reverse Continuing Service, as applicable,
and, for the avoidance of doubt, neither ST nor any of its Affiliates shall have
any obligation whatsoever to provide any
 
4917039.19
 
-90-

--------------------------------------------------------------------------------

 
Documented ST Continuing Service, and neither the Company nor any of its
Affiliates shall have any obligation whatsoever to provide any Documented ST
Reverse Continuing Service, on any terms or for any periods of time other than
those set forth therein.
 
(iii) ST Additional Continuing Facility Services and Reverse Continuing Facility
Services.
 
(A) ST shall, or shall cause its applicable Subsidiaries to, ensure that the
Company and its Subsidiaries are supplied with all services of a continuing
nature (i.e., facility-related services and other services that are (i) not
general and administrative services or corporate support services (unless
related to manufacturing support) and (ii) not reasonably independently
performable by the Company or its Subsidiaries or a third party without
significant disruption, start-up expenditures or significant cost increase to
the Company) as are provided as of the date hereof by ST or its applicable
Subsidiaries to the Company and its Subsidiaries, to the extent such services do
not constitute Documented ST Continuing Services and were not required to be
provided to the Company and its Subsidiaries at any time prior to the Closing
Date by ST or its Subsidiaries pursuant to the face of any schedule to any
Existing ST Services Contract, provided such schedule was made available to
Micron (the “Additional ST Continuing Services”), subject to the provisions of
this Section 7.15(b)(iii).  Where clause (ii) of this Section 7.15(b)(iii)(A) is
the sole reason a service may not constitute an Additional ST Continuing
Service, ST shall continue to provide such service on the same terms and
conditions as if such service constituted an Additional ST Continuing Service
for a reasonable transitional period of time under the circumstances to allow
the Company and its Subsidiaries to find an alternative service provider.  For
the avoidance of doubt, services that may fall within the scope of this Section
7.15(b)(iii)(A) may include services of a continuing nature previously
considered or referred to as “transition services” or “TSAs” by either the
Company or ST prior to the date hereof, provided that such services do not
appear on the face of any schedule to any Existing ST Services Contract.
 
(B) The Company shall, or shall cause its applicable Subsidiaries to, ensure
that ST and its Subsidiaries are supplied with all services of a continuing
nature (i.e., facility-related services and other services that are (i) not
general and administrative services or corporate support services (unless
related to manufacturing support) and (ii) not reasonably independently
performable by ST or its Subsidiaries or a third party without significant
disruption, start-up expenditures or significant cost increase to ST) as are
provided as of the date hereof by the Company or its applicable Subsidiaries  to
ST and its Subsidiaries, to the extent such services do not constitute
Documented ST Reverse Continuing Services and were not required to be provided
to ST and its Subsidiaries at any time prior to the Closing Date by the Company
or its Subsidiaries pursuant to the face of any schedule to any Existing ST
Services Contract (the “Additional ST Reverse Continuing Services” and, together
with the Additional ST Continuing Services, the “Additional ST
Continuing/Reverse Services”), subject to the provisions of this
Section 7.15(b)(iii).  Where clause (ii) of this Section 7.15(b)(iii)(B) is the
sole reason a service may not constitute an Additional ST Reverse Continuing
Service, the Company shall continue to provide such service on the same terms
and conditions as if such service
 
4917039.19
 
-91-

--------------------------------------------------------------------------------

 
constituted an Additional ST Reverse Continuing Service for a reasonable
transitional period of time under the circumstances to allow ST and its
Subsidiaries to find an alternative service provider.  For the avoidance of
doubt, services that may fall within the scope of this Section 7.15(b)(iii)(B)
may include services of a continuing nature previously considered or referred to
as “transition services” or “TSAs” by either the Company or ST prior to the date
hereof, provided that such services do not appear on the face of any schedule to
any Existing ST Services Contract.
 
(C) The Party providing (or causing its Subsidiaries to provide) any Additional
ST Continuing/Reverse Service shall be the “ST Services Providing Party” with
respect to such Additional ST Continuing/Reverse Service, and the Party
receiving (or having its Subsidiaries receive) any Additional ST
Continuing/Reverse Service shall be the “ST Services Receiving Party” with
respect to such Additional ST Continuing/Reverse Service.  Each Additional ST
Continuing/Reverse Service provided in accordance with this Section 7.15(b)(iii)
shall be provided with a quality, at a price and under other terms no less
favorable to the ST Services Receiving Party (or its applicable Subsidiaries)
than those provided as of the date hereof with respect to such Additional ST
Continuing/Reverse Service and, for the avoidance of doubt, for a service term
consistent with the longest term of any applicable lease or sublease relating to
the Real Property to or from which the service is provided (but subject in all
cases to the last sentence of this Section 7.15(b)(iii)).
 
(D) Further, upon receipt by the ST Services Providing Party (or its applicable
Subsidiary) of a request from the ST Services Receiving Party (or its applicable
Subsidiary), the ST Services Providing Party (or its applicable Subsidiary) and
the ST Services Receiving Party (or its applicable Subsidiary) shall promptly
negotiate in good faith to either amend the applicable ST Continuing Services
Agreements or ST Reverse Continuing Services Agreements to set forth the terms
and conditions of the applicable Additional ST Continuing/Reverse Services, or
enter into a new contract (each, a “New ST Continuing/Reverse Services
Contract”) setting forth the terms and conditions of the Additional ST
Continuing/Reverse Service(s). Requests to establish terms and conditions for an
Additional ST Continuing/Reverse Service under this Section 7.15(b)(iii) shall
be made by the ST Services Receiving Party within one (1) year following the
Closing Date, otherwise such request shall not be effective hereunder.  Any
Additional ST Continuing/Reverse Service made subject to a New ST
Continuing/Reverse Services Contract or amended ST Continuing Services Agreement
or ST Reverse Continuing Services Agreement  shall thereafter constitute a
Documented ST Continuing Service or Documented ST Reverse Continuing Service, as
applicable, subject to Section 7.15(b)(ii) from and after the date of the
applicable agreement becomes effective and thereafter shall not constitute an
Additional ST Continuing/Reverse Service subject to this
Section 7.15(b)(iii).  Notwithstanding the foregoing, in the event that any
Additional ST Continuing/Reverse Service is provided at any time after the date
that is two (2) years following the Closing Date and the ST Services Providing
Party’s or its applicable Subsidiary’s continued provision of such Additional ST
Continuing/Reverse Service would result in the ST Services Providing Party or
its applicable Subsidiary not fully recovering its actual fully-burdened costs
of providing such Additional ST Continuing/Reverse Service plus a
 
4917039.19
 
-92-

--------------------------------------------------------------------------------

 
margin of seven and one half percent (7.5%), then the ST Services Providing
Party (or its applicable Subsidiary) and the ST Services Receiving Party (or its
applicable Subsidiary) shall, if requested by the ST Services Providing Party,
negotiate in good faith to reach agreement with respect to any changes in the
quality, price or other terms under which such Additional ST Continuing/Reverse
Service is to be provided from and after such time.  If the ST Services
Providing Party (or its applicable Subsidiary) and the ST Services Receiving
Party (or its applicable Subsidiary) are unable to reach such agreement within
six (6) months following such request by the ST Services Providing Party with
respect to any Additional ST Continuing/Reverse Service, then the ST Services
Providing Party may, at its sole option, either (1) unilaterally modify the
charges for such Additional ST Continuing/Reverse Service in a manner reasonably
calculated by the ST Services Providing Party to provide for the full recovery
of its and its Subsidiaries’ actual fully-burdened costs of providing such
Additional ST Continuing/Reverse Service, plus a margin of seven and one half
percent (7.5%), provided that such modification shall have no retroactive effect
or retroactive application to fees previously paid, due or owing by the ST
Services Receiving Party or its applicable Subsidiary with respect to such
Additional ST Continuing/Reverse Service or (2) if such Additional ST
Continuing/Reverse Service (A) would not require the ST Services Receiving Party
or its applicable Subsidiary to replicate at any of the Real Property or any ST
facility, as applicable, any material capital assets located at the ST facility
or Real Property, as applicable, proximate to such Real Property or ST facility,
as applicable, and used by the ST Services Providing Party to provide such
Additional ST Continuing/Reverse Service, and (B) is capable of being provided
by a third party or the ST Services Receiving Party or its applicable
Subsidiaries without undue effort by or costs to the ST Services Receiving Party
or its applicable Subsidiaries, terminate such Additional ST Continuing/Reverse
Service upon reasonable prior written notice to the ST Services Receiving Party,
which in no event shall be provided fewer than ninety (90) days prior to any
such termination.
 
(iv) ST Transition Services.  At the Closing, ST (or its applicable
Subsidiaries) and the Company (or its applicable Subsidiaries) shall enter into
the ST Transition Services Agreement.  From and after the Closing Date, ST
shall, or shall cause its applicable Subsidiaries to, provide all support
services described in the schedules attached to the ST Transition Services
Agreement pursuant to the terms set forth in the ST Transition Services
Agreement (the “Documented ST Transition Services”).  In addition, ST shall, or
shall cause its applicable Subsidiaries to, provide all transition support
services provided to the Company (or its applicable Subsidiaries) as of the date
hereof by ST (or its applicable Subsidiaries) to the extent such transition
support services do not constitute Documented ST Transition Services and were
not required to be provided to the Company and its Subsidiaries at any time
prior to the Closing Date by ST or its Subsidiaries pursuant to the face of any
schedule to any Existing ST Services Contract, provided such schedule was made
available to Micron (the “Additional ST Transition Services”); provided that the
Company (or its applicable Subsidiaries) must request such Additional ST
Transition Service prior to the expiration of one-hundred and eighty (180) days
from the date hereof (“ST Request Period”), otherwise any such request not made
prior to the expiration of the ST Request Period shall not be effective
hereunder.  Such Additional ST Transition Service shall be reflected within an
additional or amended written schedule to the ST
 
4917039.19
 
-93-

--------------------------------------------------------------------------------

 
Transition Services Agreement, the terms of which additional or amended written
schedule shall be negotiated in good faith by ST (or its applicable Subsidiary)
and the Company (or its applicable Subsidiary) and shall set forth the terms and
conditions of such Additional ST Transition Services.  Each ST Transition
Service and Additional ST Transition Service shall be provided in accordance
with the terms of the ST Transition Services Agreement and, for the avoidance of
doubt, neither ST nor any of its Affiliates shall have any obligation whatsoever
to provide any ST Transition Service on any terms or for any periods of time
other than those set forth therein.
 
(v) ST, the Company and Micron shall use reasonable efforts and shall otherwise
cooperate to identify and define with reasonable particularity all such existing
Contracts and services described in this Section 7.15(b) prior to the Closing
Date and to provide written schedules to the Continuing Service Agreement(s) or
Transition Services Agreement (as applicable) and Reverse Continuing Services
Agreement(s) contemplated for execution pursuant to this Section 7.15(b), and
shall further negotiate in good faith one or more written Contracts, or written
schedules to such Continuing Service Agreement(s), Transition Services Agreement
(as applicable) and Reverse Continuing Services Agreement(s), documenting such
parties’ agreement(s) with respect to services required to be provided
hereunder.
 
7.16 Fab 1 Lease.  From and after the Closing, each of Micron and the Buyer
shall cause Numonyx Israel to comply with the terms of the Fab 1 Lease, as
amended from time to time (it being acknowledged and agreed that, for these
purposes, Clauses 17.1, 17.2 and 21.3 of the Fab 1 Lease, as amended by the Fab
1 Lease Amendment No. 2, shall be deemed to have been stated in their entirety
(mutatis mutandis) in this Agreement), provided that any such amendment entered
into from and after the date hereof and prior to the Closing shall have been
consented to in writing by Micron.
 
7.17 Other Agreements.
 
(a) At the sole cost of ST, ST and the Company shall cause the Lease Agreement,
dated December 17, 2007, by and between STMicroelectronics Pte Ltd and
STMicroelectronics (Memory) Pte Ltd (now known as Numonyx Pte Ltd), for parts of
No 18, Ang Mo Kio Industrial Park 2, Singapore (the “Singapore Copper Fab
Lease”) to be amended to (i) extend the term of the Singapore Copper Fab Lease
until January 1, 2012, (ii) delete the landlord’s right to terminate the
Singapore Copper Fab Lease on 90 days’ prior written notice contained in
Section 5.17 of the Singapore Copper Fab Lease, and (iii) provide that any
obligation to return the demised premises to its original condition shall be
subject to customary ordinary wear and tear exceptions and any requirement that
such condition be to the landlord’s satisfaction shall be subject to a
reasonableness standard, which amendment shall be in form and substance
reasonably satisfactory to Micron and take effect upon the Closing.
 
(b)  The Company shall use all reasonable efforts to cause, prior to the Closing
Date, (i) the Housing and Development Board of Singapore (the “HDB”) to issue to
Numonyx Pte Ltd a lease (the “Singapore Lease”), on terms and conditions
substantially similar to the terms and conditions of the existing lease to which
the Singapore Real Property is subject
 
4917039.19
 
-94-

--------------------------------------------------------------------------------

 
as of the date hereof, and in all other respects reasonably acceptable to
Micron, pursuant to which the HDB shall lease to Numonyx Pte Ltd the improved
real property known as No. 8 Ang Mo Kio Ave 12 and a portion of the improved
real property known as No. 18 Ang Mo Kio Industrial Park 2, Singapore, such
portion known as New Lot No. 16762C comprising approximately 3941.1 square
meters (collectively, the “Singapore Real Property”), (ii) the Singapore Lease
to be registered with the Singapore Land Authority, and (iii) the Singapore Land
Authority to issue a certificate of title in respect of the registered Singapore
Lease.  The Company shall keep Micron reasonably informed of all material
developments in connection with the Company’s performance of its obligations
under this Section 7.17(b) and, at Micron’s request, shall include Micron in any
discussions or communications with the HDB and the Singapore Land Authority.  ST
shall, at its sole cost and expense, use all reasonable efforts to cooperate
with the Company to facilitate the foregoing.  To the extent any of the events
described in clauses (i), (ii) and (iii) above have not occurred prior to the
Closing Date, ST shall, at its sole cost and expense and until each of the
events described in clauses (i), (ii) and (iii) shall have occurred, (x)
continue to exercise all reasonable efforts to cooperate with the Company to
facilitate the foregoing until such events have occurred, (y) shall not, and
shall cause its Affiliates not to, disturb or impair Numonyx Pte Ltd’s use and
enjoyment of and manufacturing activities on the Singapore Real Property in any
material respect, and shall use all reasonable efforts to ensure that Numonyx
Pte Ltd’s use and enjoyment of and manufacturing activities on the Singapore
Real Property shall not otherwise be disturbed or impaired in any material
respect, and (z) shall cooperate following the Closing in any reasonable
arrangement consistent with Applicable Law and contractual obligations
(including subleasing, sublicensing or subcontracting) designed to provide to
Numonyx Pte Ltd the economic and operational equivalent of obtaining the
Singapore Lease.
 
(c) Immediately prior to the Closing, the parties to the Securityholders’
Agreement shall enter into an Amendment and Termination Agreement substantially
in the form of Exhibit C (the “Amendment and Termination Agreement”), which
shall cause the Securityholders’ Agreement to be amended immediately prior to
the Closing, and to be terminated at the Closing.
 
7.18 Lock-Up.  Each Seller agrees that it will not, and will cause its
controlled Affiliates and the Representatives acting on its or any of its
Affiliates behalf not to, directly or indirectly, during the Measurement Period,
(i) offer, pledge, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, lend, or otherwise transfer or dispose of, directly or
indirectly, any shares of Micron Common Stock or any securities convertible into
or exercisable or exchangeable for shares of Micron Common Stock or (ii) enter
into any swap or other arrangement that transfers to another, in whole or in
part, any of the economic consequences of ownership of shares of Micron Common
Stock, whether any such transaction described in clause (i) or (ii) above is to
be settled by delivery of shares of Micron Common Stock or such other
securities, in cash or otherwise.  The foregoing sentence shall not apply to
transactions (x) between or among a Seller, on the one hand, and one or more of
its controlled Affiliates, on the other hand, or between or among controlled
Affiliates of a Seller, so long as such each such controlled Affiliate agrees to
be bound
 
4917039.19
 
-95-

--------------------------------------------------------------------------------

 
by the obligations of the Sellers set forth in this Section 7.18 prior to or
concurrent with the consummation of any such transaction or (y) between the
Sellers to give effect to any assignment or agreement to assign the right to
receive a portion of the Micron Shares in accordance with Section 2.2 and
Section 2.5.  In addition, each Seller agrees that, without the prior written
consent of Micron, it will not, during the Interim Period, make any demand for
or exercise any right with respect to, the registration of any shares of Micron
Common Stock or any security convertible into or exercisable or exchangeable for
shares of Micron Common Stock.
 
7.19 Standstill.  Each Seller agrees that during the Interim Period it will not,
and will cause its controlled Affiliates and the Representatives acting on its
or any of its Affiliates behalf not to, directly or indirectly, acting alone or
in concert with others, unless specifically consented to in writing in advance
by the Board of Directors of Micron:
 
(a) acquire or agree to acquire, or offer, propose or seek to acquire, directly
or indirectly, by purchase or otherwise, ownership (including beneficial
ownership as defined in Rule 13d-3 under the Exchange Act) of any securities,
assets or businesses of Micron or any of its Subsidiaries, or any direct or
indirect rights or options to acquire such ownership (including from any other
Person); provided, however, that the foregoing shall not prohibit or prevent any
Seller from (i) acquiring any such securities pursuant to a stock split, stock
dividend or similar recapitalization of Micron, (ii) preserving its rights as a
stockholder in Micron, including, without limitation, by participating in rights
or subscription offerings offered to all Micron stockholders, (iii) exercising a
Catch-Up Right pursuant to Section 7.26 or (iv) acquiring any securities or
assets pursuant to Section 2.9);
 
(b) effect or seek, offer or propose to effect (with or without conditions) any
merger, consolidation, business combination, recapitalization, restructuring,
liquidation, dissolution or other extraordinary transaction with or involving
Micron or any of its Subsidiaries or any of its or their respective securities
or assets;
 
(c) (i) make, or in any way participate in or encourage, any “solicitation” of
“proxies” (as such terms are used in the rules of the SEC) or consents to vote
Micron Voting Securities, (ii) seek to advise or influence any Person (other
than any Affiliate of such Seller) with respect to the voting of any Micron
Voting Securities (other than in accordance with and consistent with the
recommendation of the Board of Directors of Micron), or (iii) call or seek to
have called any meeting of the holders of Micron Voting Securities (or
securities convertible into, or exercisable or exchangeable for, Micron Voting
Securities);
 
(d) deposit any Micron Voting Securities in a voting trust or subject any Micron
Voting Securities to any Contract with any Person with respect to the voting of
such Micron Voting Securities, other than the Stockholder Rights and
Restrictions Agreement;
 
(e) seek to place a representative on the Board of Directors of Micron, seek the
removal of any member of the Board of Directors of Micron, or otherwise seek or
propose to influence or control the Board of Directors, the management, or the
policies of Micron; provided, however, that this clause (e) shall not limit the
ability of any Seller to freely vote any Micron
 
4917039.19
 
-96-

--------------------------------------------------------------------------------

 
Voting Securities in the election of directors to the Board of Directors of
Micron, or the removal of directors therefrom, so long as such candidates for
election were not nominated by, or such proposal for removal was not made by,
such Seller or its controlled Affiliates or any Group or member of any Group of
which any of them is a member;
 
(f) form, join or in any way participate in a Group or other group, or otherwise
act in concert with any third Person (other than any Affiliate of such Seller),
for the purpose of acquiring, holding, voting or disposing of any Equity
Securities of Micron;
 
(g) assist, participate in, provide or arrange financing to or for, solicit,
encourage, induce or attempt to induce any effort or attempt by, or enter into
any discussions, negotiations, arrangements or understandings with, any Person
or Group to do or seek to do any of the foregoing;
 
(h) disclose any intent, purpose, plan or proposal to do any of the foregoing;
or
 
(i) take any action that would reasonably be expected to compel Micron to make a
public announcement regarding the possibility of any of the foregoing.
 
Nothing in this Section 7.19 shall be deemed to prevent or otherwise limit or
restrict the exercise of any rights or remedies available to a Seller or any
Affiliate of a Seller under, in connection with, contemplated by or arising out
of (i) this Agreement (including Section 2.2 and Section 2.5) or any Ancillary
Agreement, (ii) any other agreement entered into on or prior to the date hereof
between Micron and/or one or more of its Subsidiaries, on the one hand, and such
Seller and/or one or more of its Subsidiaries, on the other hand, including the
following agreements as they may be amended by the parties thereto (provided,
that Micron or one of its controlled Affiliates is a party to such amendment):
(A) the Securities Purchase Agreement between Micron and Intel Capital
Corporation dated September 24, 2003, and any other agreement or instrument
entered into thereunder, including  the Securities Rights and Restrictions
Agreement of even date therewith between Micron and Intel Capital Corporation
and the Stock Rights Agreement of even date therewith between Micron and Intel
Capital Corporation; (B)  the Securities Purchase Agreement between Micron and
Intel dated October 19,1998, and any other agreement or instrument entered into
thereunder, including  the Securities Rights and Restrictions Agreement of even
date therewith between Micron and Intel and the Stock Rights Agreement of even
date therewith between Micron and Intel; and (C) the Amended and Restated
Limited Liability Operating Agreement of IM Flash Technologies, LLC between
Micron and Intel dated as of February 27, 2007 and any other operating agreement
or similar Governing Documents of any Applicable Joint Venture (as defined in
such Amended and Restated Limited Liability Operating Agreement) entered into
pursuant to such Amended and Restated Limited Liability Operating Agreement,
including the Limited Liability Partnership Agreement of IM Flash Singapore, LLP
between Micron Semiconductor Asia Pte Ltd and Intel Technology Asia Pte Ltd
dated as of February 27, 2007; or (iii) the M6 Option Agreement.
 
4917039.19
 
 
-97-

--------------------------------------------------------------------------------

 
7.20 Termination of Certain Benefit Plans.  Effective as of no later than the
Closing Date, the Company and any ERISA Affiliate shall terminate any and all
Company Employee Plans intended to include a Code Section 401(k) arrangement
(each, a “401(k) Plan”) (unless Micron provides written notice to the Company at
least two (2) Business Days prior to the Closing Date that such 401(k) Plans
shall not be terminated).  Unless Micron provides such written notice to the
Company, no later than two (2) Business Days prior to the Closing Date, the
Company shall provide Micron with evidence that such Company Employee Plans have
been terminated (effective as of no later than the Closing Date) pursuant to
resolutions of the Board of Directors of the Company or such ERISA Affiliate, as
the case may be.  The form and substance of such resolutions shall be subject to
review and approval of Micron, which shall not be unreasonably withheld,
conditioned or delayed.  The Company also shall take such other actions in
furtherance of terminating such Company Employee Plans as Micron may reasonably
require.  In the event that termination of a 401(k) Plan would reasonably be
anticipated to trigger liquidation charges, surrender charges or other fees, the
Company shall take such actions as are necessary to reasonably estimate the
amount of such charges and/or fees and provide such estimate in writing to
Micron no later than seven (7) Business Days prior to the Closing Date.
 
7.21 Treatment of Company RSUs. 
 
(a) Company RSUs.  Prior to the Closing Date, the Company shall take no action
to accelerate the vesting of any Company RSUs nor shall it deliver Shares,
Depositary Receipts, or cash in settlement of any Company RSUs.  At the Closing,
each Company RSU that is outstanding as of the Closing, whether vested or
unvested, shall, on the terms and subject to the conditions set forth in this
Agreement, be assumed by Micron through assumption of the Company RSU or
substitution of a comparable restricted stock unit from a Micron equity
incentive plan (each, an “Assumed RSU”).  Each Assumed RSU shall continue to
have, and be subject to, the vesting arrangements and performance criteria as
are in effect immediately prior to the Closing, except that such Assumed RSU
shall represent the right to receive, upon vesting, that number of whole shares
of Micron Common Stock equal to the product (rounded down to the next whole
number of shares of Micron Common Stock, with no cash being payable for any
fractional share eliminated by such rounding) of (x) the number of Company
Ordinary Shares issuable upon full vesting of such Company RSU multiplied by (y)
the RSU Exchange Ratio.  Consistent with the terms of the Company Equity Plan
and the documents governing the outstanding Company RSUs under such plan as in
effect on the date hereof, the Share Purchase shall not cause the termination of
any of the outstanding Company RSUs held by Employees under such plan or
accelerate the vesting or settlement of such Company RSUs or, following the
Closing, the Assumed RSUs.  Within one hundred and eighty (180) days following
the Closing Date, Micron shall issue to each Company RSU Holder a document
evidencing the foregoing assumption of such Company RSU by Micron.
 
(b) Authorization; Necessary Actions.  Prior to the Closing Date, the Sellers
and the Company shall (and each Seller shall use all reasonable efforts to cause
the Board of Directors of the Company to) take all actions reasonably necessary
or advisable to allow for the treatment of the Company RSUs contemplated by
Section 7.21(a) under the terms of the
 
4917039.19
 
-98-

--------------------------------------------------------------------------------

 
Company Equity Plan and all agreements evidencing Company RSUs, including the
amendment of any of the foregoing or the giving of any notice required under the
Company Equity Plan or any such agreement relating to the Company RSUs and,
without limiting the generality of the foregoing, each Seller and the Company
shall (and each Seller shall use all reasonable efforts to cause the Board of
Directors of the Company to) pass all appropriate resolutions and give all
consents, approvals and waivers that are necessary to allow for the treatment of
the Company RSUs as contemplated by Section 7.21(a).  Notwithstanding the
foregoing, the Company undertakes not to amend the terms and conditions of the
Company Equity Plan or any of the agreements evidencing Company RSUs prior to
the Closing without the prior written consent of Micron.
 
7.22 Responsibility for Clawback Liabilities under Grants, Incentives and Tax
Agreements.
 
(a) From and after the date of this Agreement, (i) Micron and the Sellers shall
determine the Governmental Incentives applicable to or affecting the Company or
any of its Subsidiaries Realized in any period or portion thereof ending on or
prior to (and including) the Closing Date that are potentially subject to
repayment or recapture of any kind on the grounds that the Company or any of its
Subsidiaries has failed to meet, or following the Closing will fail to meet, the
terms of any such Governmental Incentive, (ii) (A) prior to any Party engaging
in any material discussion with any Governmental Entity concerning Governmental
Incentives for which another Party may be responsible under this Agreement, or
(B) in the event of any claim by a Governmental Entity involving any such
Governmental Incentive that could potentially result in a claim by Micron
against the Sellers under this Agreement with respect to Governmental
Incentives, or any inquiry that could reasonably be expected to lead to any such
claim, the Party intending to engage in any such discussion or receiving any
such claim or any inquiry shall promptly notify the other Party, and (iii) the
Sellers and Micron shall cooperate in good faith in developing appropriate
approaches with respect to the matters described in clause (i) and clause (ii)
above.  Micron shall have the right to control, and the Sellers shall have the
right to participate in (but not to control), any negotiations or discussions
with a Governmental Entity with respect to Governmental Incentives to the extent
applicable to or affecting the Company or any of its Subsidiaries in the
Post-Closing Tax Period, including any such negotiations or discussions, to the
extent applicable to or affecting the Company or any of its Subsidiaries in the
Post-Closing Tax Period (x) with respect to modifying the terms of existing
Governmental Incentives or entering into new Governmental Incentives if such
modifications to or new Governmental Incentives are applicable solely to the
Post-Closing Tax Period or (y) in the context of any claim referred to in clause
(ii) above.  The Sellers shall have the right to control, and Micron shall have
the right to participate in (but not to control), any negotiations or
discussions with a Governmental Entity to the extent applicable to or affecting
Governmental Incentives Realized in the Pre-Formation Tax Period or the
Pre-Closing Tax Period (or any Clawback (as defined in Section 7.22(b)) with
respect thereto), including such negotiations or discussions, to the extent
applicable to or affecting Governmental Incentives Realized in the Pre-Formation
Tax Period or the Pre-Closing Tax Period (x) with respect to modifying the terms
of existing Governmental Incentives or entering into new Governmental Incentives
if such
 
4917039.19
 
-99-

--------------------------------------------------------------------------------

 
modifications to or new Governmental Incentives are applicable solely to the
Pre-Formation Tax Period or the Pre-Closing Tax Period or (y) in the context of
any claim referred to in clause (ii) above.  Notwithstanding any other provision
set forth in this Section 7.22(a), ST and Newco (as defined in the M6 Option
Agreement) shall have the right, without the participation of Micron, to
negotiate a new or amended agreement with the Italian government and European
Union authorities with respect to the M6 Going Concern in accordance with
Schedule 7.22 (such new or amended agreement, or the existing agreement with
respect to the M6 Going Concern, the “M6 Programme Agreement”), provided that
such new or amended M6 Programme Agreement (1) would be effective only after the
Closing (as defined in the M6 Option Agreement), (2) would not result in any
Loss (as defined in the M6 Option Agreement) to any Numonyx Indemnified Party
(as defined in the M6 Option Agreement), other than any such Loss that would be
fully indemnified under the M6 Option Agreement, and (3) would not result in any
obligations of the Numonyx Indemnified Parties after the earlier to occur of the
Closing Date (as defined in this Agreement) or the “Closing Date” (as defined in
the M6 Option Agreement) other than as set forth in the M6 Option Agreement.  If
ST has exercised the Call Option (as defined in the M6 Option Agreement), ST and
Newco shall have the right to enter into a new or amended M6 Programme
Agreement, and to terminate or to amend the existing M6 Programme Agreement, in
accordance with the preceding sentence, without the consent of Micron. For the
avoidance of doubt, any negotiation or material discussion relating to the
existing M6 Programme Agreement, or any new or modified M6 Programme Agreement,
that is not in accordance with the second preceding sentence shall be subject to
this Section 7.22(a) (other than the two immediately preceding sentences).  For
purposes of this Agreement, a Governmental Incentive is “Realized” in the period
during which the Governmental Incentive is actually received in cash or the
obligation to make cash payments of Taxes (or other amounts payable to a
Governmental Entity) is actually reduced, based on such benefits claimed by the
Company or its Subsidiaries and prior to any action by a Governmental Entity
with respect to a Clawback (as defined in Section 7.22(b)).  For the avoidance
of doubt, none of Micron, the Company or any of their Subsidiaries shall be
required in connection with the foregoing to maintain or increase any particular
type or quantum of personnel, activities, assets, or investment or level of
operations in any jurisdiction, regardless of whether the terms of the
Governmental Incentives prior to the date of this Agreement would have so
required.
 
(b) In the event that Micron, the Company or any of their Subsidiaries is
required at any time to forfeit, or compensate a Governmental Entity for, any
Governmental Incentive Realized in any period or portion thereof ending on or
prior to (and including) the Closing Date, whether such forfeiture or
compensation occurs by way of payment, offset of any claim or amount owing, or
other similar detriment (each, a “Clawback”), the Sellers shall promptly
indemnify Micron, the Company or the relevant Subsidiary, as applicable,
severally in proportion to their Indemnification Percentage and not jointly
(except as provided in Section 10.3(g)), for the amount of any such Clawback, as
well as all related Losses, which amount and Losses (the “Indemnifiable Clawback
Amount”) will be Indemnifiable Losses hereunder; provided, however, that, if a
Governmental Incentive is modified or a new Governmental Incentive is issued
after the date hereof with the prior written consent of Micron with the result
that, after the date of the Current Balance Sheet, the Company or any of its
 
4917039.19
 
-100-

--------------------------------------------------------------------------------

 
Subsidiaries Realizes a Governmental Incentive in a Pre-Closing Tax Period or
Pre-Formation Tax Period to which it would not, absent such new or modified
Governmental Incentive, have been entitled under the terms of any Governmental
Incentive in effect prior to such new or modified Governmental Incentive if such
terms had been complied with, then the subsequent forfeiture of, or compensation
to a Governmental Entity for, such new or modified Governmental Incentive shall
not be considered a Clawback treated as an Indemnifiable Clawback Amount..  For
the avoidance of doubt, Taxes attributable (determined in the manner provided in
Section 7.9(b)(vii)) to any period or portion thereof ending on or prior to (and
including) the Closing Date arising from a change in the Tax rate or transfer
pricing applicable to the Company or any of its Subsidiaries resulting from any
failure to comply with the terms of the applicable Governmental Incentive prior
to the Closing Date (including any renegotiation of such terms in a manner
consistent with this Section 7.22 relating to such failure to comply) shall be a
Clawback.  Any refunds or credits of Clawbacks for which Sellers have
indemnified Micron, the Company or one of their Subsidiaries that, following the
Closing, are actually received in cash, or actually reduce the cash Taxes
required to be paid, by Micron or any of its Affiliates shall be for the account
of Sellers, and Micron will promptly pay or cause to be paid over to the Sellers
any such refund or the amount of any such reduction.  If (A) an adjustment that
creates an Indemnifiable Clawback Amount or payment of an Indemnifiable Clawback
Amount gives rise to a correlative Tax benefit, and (B) such correlative Tax
benefit is recognized in the form of a refund actually received in cash or an
actual reduction in cash Taxes that otherwise would have been payable, and (C)
such refund or reduction is recognized either (1) with respect to any of the
five (5) taxable years following the taxable year in which the Closing Date
occurs or (2) prior to the time the related indemnity payment is made, then
Micron will promptly pay or cause to be paid over to the Sellers any such refund
or the amount of any such reduction (or, if clause (2) above is applicable, such
indemnity payment will be offset by the amount of such refund or reduction),
provided that the Sellers have paid the related indemnification obligation
pursuant to this Section 7.22.  Any claim for indemnification pursuant to this
Section 7.22(b) or any Third Party Claim regarding any Governmental Incentive,
including any Clawback, shall be governed by Section 7.22(a) and, to the extent
consistent with Section 7.22(a), Section 10.5, and Section 7.9(i) and
Section 10.7 shall not apply to any such claim.  Notwithstanding anything to the
contrary in this Agreement, (1) to the extent of a conflict between the
provisions of this Section 7.22 and any other provision of this Agreement, this
Section 7.22 shall govern and control and (2) the Sellers shall have no
obligation to indemnify Micron, the Company or any Affiliate thereof, for Losses
(whether the claim therefor is made under Article X or otherwise) with respect
to Governmental Incentives other than (A) the Indemnifiable Clawback Amount, (B)
interest, penalties, additions to tax or defense costs arising in a Post-Closing
Tax Period with respect to such Indemnifiable Clawback Amount and (C) amounts
arising as a result of a breach by any Seller of Section 7.22(a).  For the
avoidance of doubt, the Sellers shall not be liable for any failure or inability
of Micron, the Company or any Affiliate thereof to Realize any Governmental
Incentive in any Post-Closing Tax Period.
 
7.23 Solvency.  For a period of twelve (12) months following the Closing, Micron
shall (i) take all necessary action to maintain at all times during such period
the solvency of each of the Company and Numonyx B.V., (ii) cause each of the
Company and Numonyx B.V. to satisfy
 
4917039.19
 
-101-

--------------------------------------------------------------------------------

 
their respective Liabilities as they become due (subject to good faith disputes
over such Liabilities) and (iii) cause each of the Company and Numonyx B.V. not
to take any action inconsistent with the foregoing clauses (i) and (ii).
 
7.24 Release of Liens. 
 
(a) On or prior to the Closing Date, the Sellers and the Company shall cause, at
the Sellers’ sole expense, all Liens held by or in favor of the Sellers on any
of the assets of the Company or any of its Subsidiaries, including the Company
Stock Pledges and any other Liens (other than Permitted Liens) on the
outstanding capital stock of the Company’s Subsidiaries (such Liens, “Seller
Liens”) to be released in full.
 
(b) On or prior to the Closing Date, the Sellers and the Company shall use all
reasonable efforts to cause all Liens on any of the assets of the Company or any
of its Subsidiaries (other than Seller Liens) (such Liens, “Non-Seller Liens”),
other than Permitted Liens and financing leases and other purchase money Liens
arising in the ordinary course of business, to be released in full.  In
connection with seeking the release of such Non-Seller Liens, the Company shall
inform Micron promptly of any demand or other request, which demand or request
is made by any Person that holds any such Non-Seller Liens, that the Company or
any of its Subsidiaries pay any money to such Person, whether before, on or
after the Closing Date, in order to obtain the release of any such Non-Seller
Liens, and the amount of money so demanded or requested.  Neither the Company
nor such Subsidiary shall be required to pay any money to such Person in order
to obtain the release of such Non-Seller Lien.  All such releases of Non-Seller
Liens shall be in a form reasonably acceptable to Micron (it being agreed and
understood that any release that is conditioned on the payment by the Company or
any of its Subsidiaries of any money following the Closing Date to the Person
whose release is sought hereunder, shall not be deemed unacceptable by Micron
solely as a result of such condition).  Micron shall not have any liability to
the Company, the Sellers or any other Person for any Liabilities resulting from
the Company seeking to obtain the release of such Non-Seller Liens.
 
7.25 Settlement of Related Party A/R and A/P.  Immediately prior to the Closing,
(a) the Sellers shall, and shall cause their respective Affiliates to, satisfy
in full all outstanding and accrued accounts receivable owing to the Company or
any of its Subsidiaries (the “Related Party Accounts Receivable”) and (b) the
Company shall, and shall cause its Subsidiaries to, satisfy in full all
outstanding and accrued accounts payable owing to the Sellers or any of their
respective Affiliates (the “Related Party Accounts Payable” and, collectively
with the Related Party Accounts Receivable, the “Related Party Accounts”), other
than (I) Related Party Accounts that (i) are incurred in the ordinary course of
business consistent with past practice, (ii) did not arise in connection with
the rendering of any “acting on behalf”-type services, (iii)(A) with respect to
Related Party Accounts Receivable, do not exceed $7,000,000 in the aggregate and
(B) with respect to Related Party Accounts Payable, do not exceed $7,000,000 in
the aggregate, and (iv) are payable within thirty (30) days and are not yet past
due (such Related Party Accounts, the “Ordinary Course Related Party Accounts”),
which Ordinary Course Related Party Accounts shall be settled following the
Closing in the ordinary course of business
 
4917039.19
 
-102-

--------------------------------------------------------------------------------

 
consistent with past practice and (II) any Related Party Accounts in respect of
any Affiliate Transaction that is made or entered into in breach of
Section 6.1(c).
 
7.26 Micron Rights Offering.  From the date hereof through and including the
Closing Date, subject to applicable rules and regulations of the NASDAQ Global
Select Market and Applicable Law, Micron agrees that it shall not commence a
“below market” rights offering in respect of Micron Common Stock to its existing
stockholders unless it provides each of the Sellers with an opportunity (a
“Catch-Up Right”) to acquire shares of Micron Common Stock on the same terms and
conditions as provided for in such rights offering, assuming, for purposes of
determining the number of shares of Micron Common Stock each Seller would be
permitted to acquire in such rights offering, that each Seller holds a number of
shares of Micron Common Stock equal to the maximum number of shares of Micron
Common Stock to be issued to such Seller at Closing in accordance with
Section 2.3(b), after giving effect to any assignment of such shares pursuant to
Section 2.5 and Schedule 2.2(a).  For purposes of this Section 7.26, a “below
market” rights offering shall mean the offer to existing holders of Micron
Common Stock in proportion to their existing ownership of the right to purchase
additional shares of Micron Common Stock at a price per share less than 95% of
the closing sale price of Micron Common Stock on the trading day immediately
prior to the date such offer is made.
 
7.27 Micron Financing Cooperation.
 
(a) From and after April 15, 2010 until the Closing, the Company shall, and
shall cause its Subsidiaries to, and shall use all of their respective
reasonable efforts to cause the respective officers, employees, consultants and
advisors, including legal and accounting, of the Company and its Subsidiaries
to, provide to Micron all cooperation reasonably requested by Micron in
connection with the arrangement of any offering of debt or equity securities or
any debt financing that may be contemplated by Micron to occur at any time on or
after June 15, 2010, including (i) participation in a reasonable number of
meetings, presentations, road shows and due diligence sessions, (ii) assisting
with the preparation of materials, offering documents, private placement
memoranda, bank information memoranda, prospectuses, business projections and
similar documents required in connection with any such offering; provided,
however, that (x) any private placement memoranda or prospectuses in relation to
any debt or equity securities need not be issued by the Company or any of its
Subsidiaries, and (y) any information regarding the Company, any of its
Subsidiaries or any Seller contained in any such materials, offering documents,
private placement memoranda, bank information memoranda, prospectuses, business
projections and similar documents (other than any such information that has been
disclosed publicly by the Company or such Seller or  in accordance with
Section 7.2) shall be subject to the prior review and approval of the Company
and the applicable Sellers, as the case may be (which approval shall not be
unreasonably withheld, conditioned or delayed), (iii) using all reasonable
efforts to cause its independent accountants to provide assistance and
cooperation to Micron, including participating in a reasonable number of
drafting sessions and accounting due diligence sessions, providing consent to
Micron to use and, if applicable, file with the SEC their audit reports relating
to the Company and providing any necessary “comfort letters”, (iv) subject to
Section 7.27(b), providing reasonable access to Financing Sources to the
information that has
 
4917039.19
 
-103-

--------------------------------------------------------------------------------

 
been made available to Micron to the extent customarily provided for due
diligence purposes in connection with any such offering or financing (which, for
the avoidance of doubt, shall exclude information that is subject to data
protection and privacy laws) and to the financial statements and other financial
information that has been delivered to Micron following the date hereof pursuant
to Section 7.28 (collectively, the “Financing Due Diligence Materials”) and (v)
as promptly as practicable, use all reasonable efforts to furnish to Micron and
the Financing Sources with all financial and other pertinent information
regarding the Company reasonably requested by Micron that either currently
exists, has been delivered to Micron under Section 7.28 or is derived from or
based upon such information, including (in the case of a registered offering by
Micron or a private placement by Micron under Rule 144A of the Securities Act)
all financial statements and data either required or of the type required by
Regulation S-X and Regulation S-K and the other accounting rules and regulations
of the SEC (including assistance with the preparation of any pro forma financial
statements), that is of the type and form customarily included in private
placement memoranda relating to private placements under Rule 144A of the
Securities Act at the applicable time during Micron’s and the Company’s fiscal
year such offerings will be made, all of which will be subject to the Applicable
Financial Statement Requirements (the “Required Financial Information”), and
providing consent to Micron to file with the SEC any such Required Financial
Information; provided, that neither the Company nor any of its Subsidiaries nor
any Seller shall be required to furnish any Pre-Formation Financial Statements
(or any other information based on or derived from financial information for any
periods (or any portion thereof) ended on or prior to the Formation Closing
Date) under this Section 7.27; provided, further, that neither the Company nor
any of its Subsidiaries shall be required to incur any liability with respect to
any debt securities or loans prior to the Closing.  Micron shall promptly (and
in any event before the close of business on the day immediately prior to the
Closing Date), upon request by the Company, reimburse the Company for all
reasonable and documented out-of-pocket costs incurred by the Company or any of
its Subsidiaries in connection with performing its obligations under this
Section 7.27; provided, that in no event shall Micron be required to reimburse
the costs or expenses of more than one outside legal counsel for the Company.
 
(b) The Company’s obligation to provide Financing Due Diligence Materials to
Financing Sources shall be subject to and conditioned on the following:  (i)
each Financing Source shall be required to enter into a non-disclosure agreement
in form and substance reasonably satisfactory to the Company, Sellers and Micron
and enforceable by the applicable disclosing party, which shall contain terms
customary for transactions of the nature being contemplated (including a
requirement that the Representatives of such Financing Sources shall be subject
to confidentiality obligations with respect to the Financing Due Diligence
Materials); (ii) the provision of the Financing Due Diligence Materials shall be
subject to customary clean room procedures relating to attorney-client
privilege, antitrust laws and data protection and privacy laws; and (iii) in the
case of an offering or financing or potential offering or financing involving
the Specified Financing Sources, the provision of the Financing Due Diligence
Materials shall be subject to customary clean room procedures, and access shall
be limited to lawyers, accountants and finance and business development
professionals working on the
 
4917039.19
 
-104-

--------------------------------------------------------------------------------

 
offering or financing who have a need to know the information contained in the
Financing Due Diligence Materials.
 
7.28 Additional Financial Statements. 
 
(a) The Company shall prepare and deliver, and the Sellers shall use all
reasonable efforts to cause the Company to prepare and deliver, to Micron, as
soon as reasonably practicable and in no event later than April 15, 2010, the
audited consolidated balance sheet of the Company as of December 31, 2009, and
the related audited consolidated statements of operations, cash flows and
shareholders’ equity for the fiscal year ended December 31, 2009 (including the
related notes and independent auditors reports thereon) (the “2009 Annual
Financial Statements”).
 
(b) The Company shall prepare and deliver, and the Sellers shall use all
reasonable efforts to cause the Company to prepare and deliver, to Micron, (i)
as soon as reasonably practicable and in no event later than forty-five (45)
days following the end of each of the first, second and third fiscal quarters of
the Company following the date of this Agreement, the unaudited consolidated
balance sheet of the Company as of the end of such fiscal quarter, and the
related unaudited consolidated statements of operations and cash flows for such
quarterly period (including the related notes) (the “2010 Quarterly Financial
Statements”), provided, however, that if the Closing occurs on a date which is
less than forty-five (45) days following the end of any fiscal quarter of the
Company, the Company shall have no obligation to deliver to Micron prior to the
Closing any 2010 Quarterly Financial Statements for such quarterly period that
have not been completed prior to the Closing, but shall use all reasonable
efforts until the Closing to proceed with the preparation of such 2010 Quarterly
Financial Statements with a view to enabling the Company to finalize such 2010
Quarterly Financial Statements within forty-five (45) days after the end of such
quarterly period in accordance with this Section 7.28, and (ii) as soon as
reasonably practicable and in no event later than April 15, 2010, the unaudited
consolidated balance sheet of the Company as of the end of each fiscal quarter
ended on or after December 31, 2008 and on or prior to December 31, 2009, and
the related unaudited consolidated statements of operations and cash flows for
such quarterly period (including the related notes) (the “Prior Quarterly
Financial Statements” and, together with the 2010 Quarterly Financial
Statements, the “Quarterly Financial Statements”), provided, however, that if
the Closing occurs prior to April 15, 2010, the Company shall have no obligation
to deliver to Micron prior to the Closing any Prior Quarterly Financial
Statements that have not been completed prior to the Closing, but shall use all
reasonable efforts until the Closing to proceed with the preparation of such
Prior Quarterly Financial Statements with a view to enabling the Company to
finalize such Prior Quarterly Financial Statements by April 15, 2010 in
accordance with this Section 7.28.
 
(c) If the Closing has not occurred by August 16, 2010, Micron, ST and Intel
agree to consult with one another from time to time during the remainder of
Micron’s 2010 fiscal year and shall jointly determine in good faith whether it
is reasonably likely that the conditions to Closing (other than the conditions
in Section 9.2(t)(iii)) would be satisfied during the period
 
4917039.19
 
-105-

--------------------------------------------------------------------------------

 
from the date Micron expects to file its Annual Report on Form 10-K for the
fiscal year ended August 31, 2010 through, and including, December 31, 2010.  If
Micron, ST and Intel determine in good faith that it is reasonably likely that
such conditions to Closing would be satisfied in such period, and if based on
the financial information available to it during the five (5) Business Day
period following the end of its 2010 fiscal year Micron determines in good faith
that if the Closing were to occur in such period it is reasonably likely that,
absent the Waiver (defined below), Micron would be required to file with any
form, report, registration statement, proxy statement or related document
required to be filed by Micron with the SEC, any balance sheets or statements of
operations, cash flows or shareholders’ equity of the business comprised of the
Intel Business and the ST Business (as such terms are defined in the Intel ATA
and the ST ACA, respectively) for any period ending on or prior to the Formation
Closing Date (the “Pre-Formation Financial Statements”), then promptly after
such fifth (5th) Business Day Micron agrees to contact the SEC to determine
whether and on what terms the SEC would be willing to grant a waiver (the
“Waiver”) that would relieve Micron from any obligation to file with any form,
report, registration statement, proxy statement or related document required to
be filed by Micron with the SEC, any such Pre-Formation Financial
Statements.  If the SEC indicates that it is reasonably likely to grant a Waiver
on terms that are reasonably acceptable to Micron, ST and Intel, then Micron
shall use all reasonable efforts to obtain the Waiver from the SEC.  The
Company, ST and Intel shall, and each shall use all reasonable efforts to cause
its  independent accountants to, provide to Micron all cooperation reasonably
requested by Micron in connection with seeking to obtain the Waiver, including
using all reasonable efforts to furnish to Micron and its independent
accountants with all then currently existing and reasonably available financial
information of the Intel Business (in the case of Intel) and the ST Business (in
the case of ST) for any period ending on or prior to the Formation Closing
Date.  In addition, if the SEC grants the Waiver, the Company, Micron and the
Sellers shall use all reasonable efforts to comply with the terms and conditions
of the Waiver.  Notwithstanding the foregoing, if, at any time following an
initial determination as to whether to seek the Waiver or following the granting
of the Waiver, there has been a change in circumstances relating to the expected
timing of the satisfaction of the conditions to Closing or with respect to
Micron’s financial results for the 2010 fiscal year, Micron, ST and Intel will
jointly re-consider in good faith whether obtaining the Waiver or proceeding
under the Waiver would allow the Closing to occur earlier than December 31, 2010
and shall accordingly (A) if the Waiver has not yet been obtained, seek or
withdraw such Waiver request, as applicable, and (B) if the Waiver has been
obtained, and Micron, ST and Intel jointly determine that proceeding under the
Waiver would not allow the Closing to occur earlier than December 31, 2010,
suspend all efforts to comply with the terms and conditions thereof, unless the
Waiver would prohibit such suspension.  Nothing in this Agreement shall be
construed to require Micron to delay the filing with the SEC of Micron’s Annual
Report on Form 10-K for the fiscal year ended August 31, 2010 beyond the date on
which Micron would otherwise be prepared to make such filing.  Nothing in this
Section 7.28, shall require the Company, ST or Intel shall be required to (i)
create, prepare or locate any financial information for any period ending on or
prior to the Formation Closing Date that does not currently exist or that is not
reasonably available; (ii) make any representation or warranty as to the
adequacy, accuracy or conformity with GAAP or the rules and regulations of the
SEC of any such financial
 
4917039.19
 
 
-106-

--------------------------------------------------------------------------------

 
information; or (iii) incur any liability with respect to any such financial
information in connection with seeking the Waiver.
 
(d) If the Closing has not occurred before December 31, 2010, the Company shall
have no obligation to deliver to Micron prior to the Closing the financial
statements at or for the year ended December 31, 2010 that have not been
completed prior to the Closing, but shall use all reasonable efforts until the
Closing to proceed with the preparation of a consolidated balance sheet of the
Company as of December 31, 2010 and the related audited consolidated statements
of operations, cash flows and shareholders’ equity for the fiscal year ended
December 31, 2010 with a view to enabling the Company to finalize such financial
statements by March 15, 2011.
 
(e) The Company shall cause, and the Sellers shall use all reasonable efforts to
cause the Company to cause, each of the 2009 Annual Financial Statements and
Quarterly Financial Statements that are required to be delivered pursuant to
this Section 7.28, (i) to be prepared from the books and records of the Company
and its Subsidiaries, (ii) to be prepared in accordance with GAAP applied on a
consistent basis during the periods involved, and (iii) to fairly present, in
all material respects, the financial position and results of operations, cash
flows and shareholders’ equity (subject, in the case of the Quarterly Financial
Statements, to the absence of a statement of shareholders’ equity) of the
Company and its Subsidiaries on a consolidated basis, as of the times and for
the periods referred to therein.
 
(f) The Company shall cause, and the Sellers shall use all reasonable efforts to
cause the Company to cause, (i) the Quarterly Financial Statements required to
be delivered hereunder to have been reviewed by the Company’s independent
auditors (which shall be in accordance with Statement on Auditing Standards No.
100), (ii) the 2009 Annual Financial Statements to be accompanied by an
independent auditors report the form of which conforms with the applicable
requirements of the Public Company Accounting Oversight Board (which need not
include, for the avoidance of doubt, a report or audit of internal control over
financial reporting), and (iii) each of the Quarterly Financial Statements and
the 2009 Annual Financial Statements (collectively, the “Required Financial
Statements”) to be prepared with such disclosures required by the applicable
provisions of Regulation S-X of the SEC.  The parties acknowledge and agree that
for purposes of clauses (i), (ii) and (iii) of this Section 7.28(f), the
applicable rules and regulations of the SEC, the applicable requirements of the
Public Company Accounting Oversight Board and the applicable provisions of
Regulations S-X of the SEC shall be deemed to refer to those requirements (the
“Applicable Financial Statement Requirements”) applicable to the financial
statements and pro forma financial information of the Company and related
disclosures required to be provided in connection with the transactions
contemplated by this Agreement, it being understood that the Company is not an
issuer required to file periodic reports with the SEC pursuant to Section 13(a)
or Section 15(d) of the Exchange Act.  The Company shall, and the Sellers shall
use all reasonable efforts to cause the Company to, use all reasonable efforts
to provide financial statements and supporting documentation that will permit
the Company’s independent auditors to issue an unqualified report on the 2009
Annual Financial Statements.
 
4917039.19
 
 
-107-

--------------------------------------------------------------------------------

 
(g) Notwithstanding the foregoing, the Company and the Sellers shall have no
Liability under Section 7.28(e) or Section 7.28(f) with respect to any Quarterly
Financial Statement which is not included in any form, report, registration
statement, proxy statement or related document required to be filed by Micron
with the SEC, except to the extent that any information included in or derived
from any such Quarterly Financial Statement is required to be included in any
form, report, registration statement, proxy statement or related document
required to be filed by Micron with the SEC.
 
7.29 Israeli Consents.
 
(a) Micron, the Buyer, Intel and the Company, shall, and shall cause their
respective applicable Subsidiaries to, use all reasonable efforts to obtain and
facilitate the obtaining of, and to cooperate with each other in connection with
obtaining, (x) the consent of the Investment Center under the LOA (the
“Investment Center Consent”), and (y) the consent of the ILA under the Fab 1
Lease, as amended through the Closing Date (the “ILA Consent” and, together with
the Investment Center Consent, the “Israeli Consents”), in each case, to the
change of control (as contemplated by this Agreement) of the Company and Numonyx
Israel.
 
(b) Without prejudice to paragraph (a) above, in connection with obtaining the
Israeli Consents, (i) the management and other employees of Micron, the Buyer,
Intel and the Company, and their respective Subsidiaries, shall participate in
telephone calls and undertake reasonable international travel from time to time
for meetings by and among Representatives of any or all of Micron, the Buyer,
Intel, the Company, and their respective Subsidiaries, and the Investment Center
and the ILA, in each case, concerning or relating to the Israeli Consents and
(ii) Micron, the Buyer, Intel, the Company and their respective Subsidiaries
shall provide such information as may be reasonably requested by the Investment
Center or the ILA in connection with the granting of the Israeli Consents.  None
of Micron, the Buyer, the Company or any of their respective Subsidiaries shall
be required to agree to any of the following, and none of Intel or any of its
Subsidiaries shall be required to agree to (D) below, in order to obtain the
Israeli Consents: (A) modify the LOA in any respect; (B) refrain from engaging
in discussions or negotiations with respect to modifying the terms of the LOA
following the Closing; (C) terminate, or refrain from terminating, the LOA
following the Closing; or (D) pay any money (other than any required
application, administrative, filing or similar fees) to the Investment Center or
the ILA.  In addition, none of Micron, the Buyer, Intel, the Company or any of
their respective Subsidiaries shall be required to enter into any agreement to
maintain any particular type or quantum of personnel, activities, assets, or
investment or level of operations with respect to the business of Micron, the
Buyer, Intel, the Company or any of their respective Subsidiaries in Israel
following the Closing.  During the Interim Period, none of Micron, the Buyer,
the Company, Intel or any of their respective Subsidiaries shall propose any
changes to the LOA to, or seek to negotiate any changes to the LOA with, the
Investment Center or the ILA unless consented to in writing by Micron and Intel.
 
4917039.19
 
 
-108-

--------------------------------------------------------------------------------

 
7.30 Further Assurances.
 
(a) Each of Intel and ST shall, and shall use all reasonable efforts to cause
their respective Affiliates to, at no cost or expense to Micron, the Company or
any of their respective Subsidiaries, execute such documents or instruments as
Micron may reasonably request from time to time to vest in the Company and its
Subsidiaries any and all of the Intellectual Property Rights heretofore granted
or transferred to the Company or any of its Subsidiaries by Intel or ST, as the
case may be, or any of their respective Affiliates, or that Intel or ST, as the
case may be, or any of their respective Affiliates was heretofore obligated to
grant or transfer (“Assigned IP”).  For avoidance of doubt, the Patents that
Intel or its Affiliates transferred or were heretofore obligated to transfer
under the Intel ATA include only those Patents listed as of the Intel ATA
Closing on Annex 2.1(g) to Schedule 2.1(g) to the Intel ATA, a copy of which
Annex is attached hereto as Schedule 7.30(a).  Notwithstanding the foregoing,
Micron shall be responsible for all filings (and recordings) with respect to the
Assigned IP (including recording of any assignments of the Assigned IP) with the
relevant authority (including the U.S. Patent and Trademark Office), including
all costs or fees associated therewith.
 
(b) Each of Intel, with respect to the Legacy Intel Assets, and ST, with respect
to the Legacy ST Assets, shall, and shall use all reasonable efforts to cause
their respective Affiliates to, at no cost or expense to Micron or any of its
Subsidiaries, execute such documents or instruments as Micron may reasonably
request from time to time to vest in the Company and its Subsidiaries any and
all of Intel’s rights in the Legacy Intel Assets (subject to the terms of the
Contracts, if any, identified on Section 3.15(e) of the Disclosure Letter) and
any and all of ST’s rights in the Legacy ST Assets (subject to the terms of the
M6 Option Agreement and the Contracts, if any, identified on Section 3.15(e) of
the Disclosure Letter).
 
ARTICLE VIII

 
EMPLOYEE MATTERS
 
8.1 Continuing Employees.  Other than as provided in Section 7.20, Micron shall,
or shall cause the Company and its Subsidiaries to, continue to maintain the
Company Employee Plans as in effect on the Closing Date or, in its sole
discretion, Micron may provide the Continuing Employees with benefits under one
or more of Micron’s employee benefit plans on substantially the same basis, in
the aggregate, as those provided to similarly situated employees of Micron;
provided that the foregoing shall be subject to compliance with Applicable
Law.  In connection therewith, (A) for purposes of determining eligibility to
participate, vesting and entitlement to benefits where length of service is
relevant under any Micron employee benefit plan (other than a defined benefit
plan or severance plan) and to the extent permitted by Applicable Law, Micron
shall provide that the Continuing Employees shall receive service credit under
each Micron employee benefit plan (other than a defined benefit plan or
severance plan) for their period of service with the Company, its Subsidiaries
or their respective predecessors prior to the Closing Date if such service had
been recognized by the Company Employee Plans,
 
4917039.19
 
-109-

--------------------------------------------------------------------------------

 
 except where doing so would cause a duplication of benefits, and (B) Micron
will waive all limitations as to preexisting conditions exclusions (or actively
at work or similar limitations), evidence of insurability requirements and
waiting periods with respect to participation and coverage requirements
applicable to the Continuing Employees under any medical, dental and vision
plans that such employees may be eligible to participate in after the Closing
Date, except to the extent that any applicable insurer does not agree to waive
such requirements.
 
ARTICLE IX

 
CONDITIONS TO CLOSING
 
9.1 Conditions to Obligations of Micron, the Buyer and the Sellers.  The
respective obligations of Micron and the Buyer, on the one hand, and the
Sellers, on the other hand, to consummate the transactions contemplated hereby
shall be subject to the satisfaction or fulfillment, at or prior to the Closing,
of each of the following conditions (any or all of which may be waived, in whole
or in part, by Micron and the Sellers):
 
(a) No Laws.  No Governmental Entity shall have enacted, issued, promulgated,
enforced or entered any Applicable Law which is in effect and which has the
effect of making any of the material transactions contemplated by this Agreement
or any of the Ancillary Agreements illegal or otherwise prohibiting the
consummation of any of the material transactions contemplated by this Agreement
or any of the Ancillary Agreements.
 
(b) No Injunctions.  No temporary restraining order, preliminary or permanent
injunction or other Order issued by any court of competent jurisdiction or other
similar legal restraint shall be in effect that has the effect of prohibiting
the consummation of any of the material transactions contemplated by this
Agreement or any of the Ancillary Agreements.
 
(c) No Governmental Actions.  There shall be no Action of any kind or character
pending by a Governmental Entity against Micron, the Buyer, the Sellers or the
Company, any of their respective properties or assets, or any of their
respective Directors or Officers (in their capacities as such) that seeks to
prohibit the consummation of any of the material transactions contemplated by
this Agreement or any of the Ancillary Agreements.
 
(d) Regulatory Approvals/HSR Act.  (i) All waiting periods (and extensions
thereof) applicable to the consummation of the transactions contemplated by this
Agreement and the Ancillary Agreements under the HSR Act and any other
applicable Antitrust Laws, as set forth on Schedule 9.1(d), shall have expired
or been terminated, and (ii) the clearances, approvals and consents required to
be obtained under applicable Antitrust Laws to permit the Parties to consummate
the transactions contemplated by this Agreement and the Ancillary Agreements, as
set forth on Schedule 9.1(d), shall have been obtained ((i) and (ii) together,
the “Antitrust Approvals”).
 
(e) Other Governmental Approvals.  All material authorizations, consents and
approvals of, and filings with, Government Entities of competent jurisdiction
necessary to permit
 
4917039.19
 
-110-

--------------------------------------------------------------------------------

 
the Parties to consummate the transactions contemplated by this Agreement and
the Ancillary Agreements, including those set forth on Schedule 9.1(e), but
excluding (unless set forth on Schedule 9.1(e)) any of the foregoing that (i)
are required to be obtained, made or given under applicable Antitrust Laws, (ii)
are set forth in Section 3.5 and Section 3.6 of the Disclosure Letter or in
Section 4.3 and Section 4.4 of any Seller Disclosure Letter or (iii) may be
required in connection with the actions contemplated by Section 7.17 (the “Other
Government Approvals” and, together with the Antitrust Approvals, the
“Regulatory Approvals”), shall have been duly obtained, made or given, shall be
in form and substance reasonably satisfactory to Micron and the Sellers, shall
not be subject to the satisfaction of any condition that has not been satisfied
or waived and shall be in full force and effect.
 
9.2 Additional Conditions to Obligations of Micron and the Buyer.  The
obligations of Micron and the Buyer to consummate the transactions contemplated
by this Agreement shall be subject to the satisfaction or fulfillment, at or
prior to the Closing, of each of the following additional conditions (any or all
of which may be waived, in whole or in part, exclusively by Micron in its sole
and absolute discretion):
 
(a) Representations and Warranties.  (i) Each of the representations and
warranties of the Company in Section 3.1(a) (Organization and Good Standing),
Section 3.2 (Company Capital Structure) and Section 3.4 (Authority and
Enforceability) of this Agreement, and each of the representations and
warranties of the Sellers in Section 4.1 (Organization and Good Standing),
Section 4.2 (Authority and Enforceability) and Section 4.5 (Legal Ownership of
Shares) of this Agreement, when read without any materiality, material adverse
effect or “Company Material Adverse Effect” qualifications, shall have been true
and correct in all material respects on the date they were made and shall be
true and correct in all material respects on and as of the Closing Date as if
made at and as of the Closing (except to the extent expressly made as of a
specified date, in which case such representations and warranties shall have
been true and correct in all material respects as of such specified date), (ii) 
the representations and warranties of the Company and the Sellers in this
Agreement, other than those described in clause (i) hereof, when read without
any materiality, material adverse effect or “Company Material Adverse Effect”
qualifications, shall have been true and correct in all material respects on the
date they were made (except to the extent expressly made as of a specified
earlier date, in which case such representations and warranties shall have been
true and correct in all material respects as of such specified date), and (iii)
each of the representations and warranties of the Company and the Sellers in
this Agreement, other than those described in clause (i) hereof, when read
without any materiality, material adverse effect or “Company Material Adverse
Effect” qualifications, shall be true and correct in all respects on and as of
the Closing Date as if made at and as of the Closing (except to the extent
expressly made as of a specified earlier date, in which case such
representations and warranties shall have been true and correct in all respects
as of such specified date) except, in all cases with respect to clause (iii)
hereof, for such failure of such representations and warranties to be true and
correct that would not have, individually or in the aggregate, a Company
Material Adverse Effect (in the case of representations and warranties of the
Company or one or more of the Sellers), or a material adverse effect on such
Seller or its ability to perform its obligations under, or consummate the
transactions contemplated by, this
 
4917039.19
 
-111-

--------------------------------------------------------------------------------

 
Agreement and the Ancillary Agreements to which it is or will be a party (in the
case of representations and warranties of one or more of the Sellers).
 
(b) Covenants.  The Sellers and the Company shall have performed and complied in
all material respects with each agreement, covenant and obligation that the
Sellers or the Company, as applicable, are required to so perform or comply with
under this Agreement at or prior to the Closing.
 
(c) [Intentionally omitted.]
 
(d) Statement of Expenses.  Micron shall have received from the Company the
Statement of Expenses, which shall be certified by the Company’s Chief Financial
Officer as true and correct as of the date thereof.
 
(e) No Company Material Adverse Effect.  No Company Material Adverse Effect
shall have occurred since the date hereof and be continuing as of the Closing
Date.
 
(f) [Intentionally omitted.]
 
(g) Other Ancillary Agreements.  Each of the Ancillary Agreements that was
executed as of the date of this Agreement shall be in full force and effect, and
each of the Ancillary Agreements that is to be executed between the date hereof
and at or prior to the Closing shall have been executed and delivered to Micron
or the Buyer, as the case may be, by each Numonyx Party and the Company to be
party thereto and shall be in full force and effect as of the Closing.
 
(h) Credit Agreement.  (i) The Company shall have funded the Company Deposit
Amount in accordance with Section 7.13(b) and (ii) subject to Micron’s
compliance with its funding obligations under Section 7.13(c),  the Company
shall have delivered a copy of a pay-off letter executed by the Lenders in form
and substance reasonably satisfactory to Micron, the Company, Intel and ST
evidencing that upon the release to the Lenders of the Company Deposit Amount
and the amount to be paid by Micron, if any, contemplated by Section 7.13(c),
the Credit Agreement shall have been terminated, other than any provisions
contained therein that by their terms survive after any termination thereof (the
“Pay-off Letter”).
 
(i) [Intentionally omitted.]
 
(j) Minimum Cash Balance.  The Net Available Cash shall be greater than the
amount set forth on Schedule 9.2(j), and Micron shall have received from the
Company a certificate dated as of the Closing Date, executed by the Chief
Executive Officer and the Chief Financial Officer of the Company, setting forth
the amount of Net Available Cash (such certificate, the “Net Available Cash
Certificate”).
 
(k) Capitalization of Existing Notes.  All of the principal amount of the
Existing Notes outstanding as of the date of this Agreement plus all of the
principal amount
 
4917039.19
 
-112-

--------------------------------------------------------------------------------

 
issued after the date of this Agreement as payment in kind with respect to such
Existing Notes plus all accrued and unpaid interest through the Closing with
respect to the foregoing shall have been contributed to the capital of the
Company or otherwise cancelled as described in Section 7.14 and the Note
Agreement shall have been terminated pursuant to the Capital Contribution
Agreement and in accordance with said Section 7.14.
 
(l) Director Termination Documents.  Each of the members of the Supervisory
Board of the Company and each of the directors of the Subsidiaries of the
Company, other than those designated by Micron in writing prior to the Closing,
shall have either (i) executed and delivered a Director Resignation Letter or
(ii) been removed pursuant to a Director Removal Document, which shall be in
full force and effect as of the Closing Date.
 
(m) Amended Governing Documents.  The Company and the Sellers shall have taken
all necessary steps to cause the Pre-Closing Deed of Amendment to become
effective prior to the Closing and shall have delivered evidence of the
effectiveness thereof in form and substance reasonably satisfactory to Micron.
 
(n) Company Officers’ Certificate.  Micron shall have received from the Company
a certificate dated as of the Closing Date, executed by the Chief Executive
Officer and the Chief Financial Officer of the Company, to the effect that the
conditions set forth in Section 9.2(a) (with respect to the representations and
warranties of the Company), Section 9.2(b) (with respect to the agreements,
covenants and obligations of the Company) and Section 9.2(e) have been
satisfied.
 
(o) Seller Officers’ Certificate.  Micron shall have received from each Seller a
certificate dated as of the Closing Date, executed by a duly authorized
executive Officer of such Seller, to the effect that the conditions set forth in
Section 9.2(a) (with respect to the representations and warranties of such
Seller) and Section 9.2(b) (with respect to the agreements, covenants and
obligations of such Seller) have been satisfied.
 
(p) Treatment of Company RSUs.  The Company and the Sellers shall have taken all
such actions necessary to permit the treatment of the Company RSUs in the manner
contemplated by Section 7.21(a) such that any and all rights of the holders of
Company RSUs to receive any Equity Interests of the Company have been
extinguished, and Micron shall have received from the Company a copy of the
resolutions, consents, approvals and waivers required by Section 7.21(b).
 
(q) Termination of 401(k) Plans.  Unless Micron has explicitly instructed
otherwise pursuant to Section 7.20, Micron shall have received from the Company
evidence reasonably satisfactory to Micron that all 401(k) Plans have been
terminated pursuant to resolution of the Board of Directors of the Company or
the ERISA Affiliate, as the case may be (the form and substance of which shall
have been subject to review and approval of Micron), effective as of no later
than the day immediately preceding the Closing Date, and Micron shall have
received from the Company evidence of the taking of any and all further actions
as provided in Section 7.20.
 
4917039.19
 
 
-113-

--------------------------------------------------------------------------------

 
(r) Closing Deliverables. Each of the Sellers shall have complied with its
obligations under Section 2.3(c) (other than subsection (v) thereof) and the
Company shall have complied with its obligations under Section 2.3(d) (other
than subsection (viii) thereof).
 
(s) Release of Liens.  The Company and the Sellers shall have taken all such
actions necessary to cause all Seller Liens to have been released in full, in
the manner contemplated by Section 7.24(a), and Micron shall have received from
the Company and the Sellers evidence reasonably satisfactory to Micron of the
taking of any and all such actions and the effectiveness thereof.
 
(t) Required Financial Statements.  The Company shall have delivered to Micron
(i) the Required Financial Statements required to be delivered prior to the
Closing pursuant to and in accordance with Section 7.28; (ii) an unqualified
opinion of the independent auditors of the Company with respect to the 2009
Annual Financial Statements; and (iii) if the Closing would occur on a date that
would result in Micron being required to file (absent the Waiver) with any form,
report, registration statement, proxy statement or related document required to
be filed by Micron with the SEC, any Pre-Formation Financial Statements, then
either (A) Micron shall have obtained from the SEC the Waiver or (B) January 1,
2011 shall have occurred.
 
(u) Termination of Contribution Agreement. The Contribution Agreement shall have
been terminated and Micron shall have received from the Company and Sellers
evidence reasonably satisfactory to Micron of such termination and the release
by the parties thereto of any further rights and obligations thereunder
(including under any provisions thereof that would otherwise survive a
termination in accordance with its terms).
 
9.3 Additional Conditions to Obligations of the Sellers.  The obligations of the
Sellers to consummate the transactions contemplated hereby shall be subject to
the satisfaction or fulfillment, at or prior to the Closing, of each of the
following additional conditions:
 
(a) Representations and Warranties.  (i) Each of the representations and
warranties of Micron in Section 5.1 (Organization and Good Standing),
Section 5.2 (Authority and Enforceability), Section 5.5 (Capitalization) and
Section 5.6 (Micron Shares), when read without any materiality or material
adverse effect qualifications, shall have been true and correct in all material
respects on the date they were made and shall be true and correct in all
material respects on and as of the Closing Date as if made at and as of the
Closing (except to the extent expressly made as of a specified date, in which
case such representations and warranties shall have been true and correct in all
material respects as of such date), (ii) the representations and warranties of
Micron in this Agreement, other than those described in clause (i) hereof, when
read without any materiality or material adverse effect qualifications, shall
have been true and correct in all material respects on the date they were made
(except to the extent expressly made as of a specified earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects as of such specified date), and (iii) each of the
representations and warranties of Micron in this Agreement, other than those
described in clause (i) hereof, when read without any materiality or material
adverse effect qualifications, shall be
 
4917039.19
 
-114-

--------------------------------------------------------------------------------

 
true and correct in all respects on and as of the Closing Date as if made at and
as of the Closing (except to the extent expressly made as of a specified earlier
date, in which case such representations and warranties shall have been true and
correct in all respects as of such specified date) except, in all cases with
respect to clause (iii) hereof, for such failure of such representations and
warranties to be true and correct that would not have, individually or in the
aggregate, a Micron Material Adverse Effect (in the case of representations and
warranties of the Company or of the Sellers), or a material adverse effect on
Micron’s ability to perform its obligations under, or consummate the
transactions contemplated by, this Agreement and the Ancillary Agreements to
which it is or will be a party.
 
(b) Covenants.  Micron and the Buyer shall have performed and complied in all
material respects with each agreement, covenant and obligation that Micron or
the Buyer is required to so perform or comply with under this Agreement at or
prior to the Closing.
 
(c) No Micron Material Adverse Effect.  No Micron Material Adverse Effect shall
have occurred since the date hereof and be continuing as of the Closing Date.
 
(d) Other Ancillary Agreements.  Each of the Ancillary Agreements that was
executed as of the date of this Agreement shall be in full force and effect, and
each of the Ancillary Agreements that is to be executed between the date hereof
and the Closing by Micron or the Buyer shall have been executed and delivered to
the applicable Seller by Micron or the Buyer, as the case may be.
 
(e) Micron Officers’ Certificate.  The Sellers shall have received from Micron a
certificate dated as of the Closing Date, executed by a duly authorized
executive Officer of Micron, to the effect that the conditions set forth in
Section 9.3(a), Section 9.3(b) and Section 9.3(c) have been satisfied.
 
(f) Minimum Micron Stock Price.  The average of the five (5) VWAP Prices of
Micron Common Stock for the five (5) consecutive trading day period ending on
the first (1st) trading day after the Pre-Closing Date (as may be adjusted
pursuant to Section 2.9) shall be at least $5.00 (provided that this condition
shall be subject to automatic waiver in accordance with Section 11.1(h)).
 
(g) Listing of Micron Common Stock.  Micron Common Stock shall be listed on the
NASDAQ Stock Market, the New York Stock Exchange or any other similar U.S.
national securities exchange.
 
(h) Credit Agreement.  Subject to the Company’s compliance with its obligation
to fund the Company Deposit Amount in accordance with Section 7.13(b), Micron
shall have funded the amount it is required to deposit in accordance with
Section 7.13(c).
 
(i) Closing Deliverables. Micron shall have complied with its obligations under
Section 2.3(b) (other than subsection (vi) thereof).
 
4917039.19
 
 
-115-

--------------------------------------------------------------------------------

 
ARTICLE X

 
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION
 
10.1 Survival Generally.
 
(a) The representations and warranties of the Parties contained in this
Agreement, the representations, warranties and certifications contained in any
certificate or other instrument delivered pursuant to this Agreement (other than
the representations and warranties contained in the Master Agreement Amendment,
the Intel ATA Amendment, the ST ACA Amendment, any other Ancillary Agreement
and, for the avoidance of doubt, the Master Agreement, the Intel ATA and the ST
ACA, which are subject to Section 10.1(c)), and the covenants contained in
Section 6.1 (Conduct of Business of the Company), Section 7.27 (Micron Financing
Cooperation) and Section 7.28 (Additional Financial Statements) shall survive
the Closing and continue (regardless of any investigation made by or on behalf
of, or other knowledge of, the Parties to this Agreement) for a period of twelve
(12) months after the Closing Date, except that (i) the representations and
warranties set forth in Section 3.11 (Taxes) shall survive until sixty (60) days
after the expiration of the statute of limitations for the collection of the Tax
that is the subject of such representation or warranty (taking into account only
those extensions thereof that have been approved by Sellers in accordance with
Section 7.9), (ii) the representations and warranties set forth in Section 3.32
(Governmental Incentives) and Section 4.11 (Governmental Incentives) shall
survive until sixty (60) days after the expiration of the statute of limitations
applicable to claims by a Governmental Entity with respect to the Governmental
Incentives (in the case of Section 3.32), Intel Governmental Incentives (in the
case of Section 4.11(a)) or ST Governmental Incentives (in the case of
Section 4.11(b)), as the case may be, that are the subject of such
representations and warranties, (iii) the representations and warranties set
forth in Section 3.24(e) (Pension Plan Liability) shall survive until sixty (60)
days after the expiration of the applicable statute of limitations for any
claims that could be made by any Person relating to the subject of such
representation and warranty, (iv) the representations and warranties set forth
in each of Section 3.1 (Organization and Good Standing), Section 3.2 (Company
Capital Structure), Section 3.3 (Subsidiaries), Section 3.4 (Authority and
Enforceability), Section 4.1 (Organization and Good Standing), Section 4.2
(Authority and Enforceability), Section 4.5 (Legal Ownership of Shares),
Section 5.1 (Organization and Good Standing), Section 5.2 (Authority and
Enforceability), Section 5.5 (Capitalization) and Section 5.6 (Micron Shares)
shall survive indefinitely, (v) the representations and warranties set forth in
Section 3.23 (Environmental Matters) and Section 4.12 (Environmental Matters)
shall survive until the date that is ten (10) years following the Closing Date,
and (vi) any claim arising out of intentional misrepresentation or fraud by any
of the Parties contained in this Agreement or any other Ancillary Agreement
shall survive indefinitely.  Upon such expiration, such representation, warranty
or certification, or such covenant under said Section 6.1, Section 7.27 and
Section 7.28, shall be deemed to be of no further force or effect, as if never
made, and no action may be brought based on the same, whether for
indemnification, breach of contract, tort or under any other legal theory;
provided, however, that should any claim for indemnification set forth in a
Claim Notice delivered in accordance with Section 10.5(a) prior to the
expiration date
4917039.19
 
-116-

--------------------------------------------------------------------------------

 
of any representation, warranty or certification or any such covenant under said
Section 6.1, Section 7.27 and Section 7.28 remain unresolved or unsatisfied as
of such expiration date, the representation, warranty, certification or covenant
shall be deemed to survive as to such claim and shall not terminate as to such
claim until each such claim shall have been finally resolved and
satisfied.  Each covenant and agreement of the Parties contained herein, other
than the covenants contained in Section 6.1, Section 7.27 and Section 7.28,
shall survive indefinitely; provided, however, that any claim for
indemnification hereunder with respect to any particular breach of any such
covenant or agreement must be brought prior to the expiration of the statute of
limitations applicable to such breach.  For the avoidance of doubt, the survival
periods set forth herein are in lieu of, and the Parties expressly waive, any
otherwise applicable statute of limitations.
 
(b) The Sellers’ indemnification obligations under Section 10.2(a)(vi) and
Section 10.2(a)(ix) shall survive until the date that is ten (10) years
following the Closing Date.  Upon such expiration, any indemnification right
under Section 10.2(a)(vi) or Section 10.2(a)(ix) shall be deemed to be of no
further force or effect, as if never made, and no action may be brought based on
the same; provided, however, that should any claim for indemnification under
Section 10.2(a)(vi) or Section 10.2(a)(ix) set forth in a Claim Notice delivered
in accordance with Section 10.5(a) prior to such expiration date remain
unresolved or unsatisfied as of such expiration date, such claim shall be deemed
to survive and shall not terminate until such claim shall have been finally
resolved and satisfied.
 
(c) The representations, warranties and covenants contained in the Master
Agreement Amendment, the Intel ATA Amendment, the ST ACA Amendment, each other
Ancillary Agreement and, for the avoidance of doubt, the Master Agreement, the
Intel ATA and the ST ACA, shall survive in accordance with the terms of each
such Contract.
 
10.2 Indemnification Generally. 
 
(a) Indemnification by Sellers Regarding Company Obligations.  Subject to the
provisions of this Article X (and, in the case of Taxes, Section 7.9 and, in the
case of Clawbacks, Section 7.22), from and after the Closing, the Sellers agree,
severally in proportion to their respective Indemnification Percentages and not
jointly (except as provided in Section 10.3(g)), to indemnify and hold harmless
each of the Micron Indemnitees from and in respect of any and all Losses that
such Micron Indemnitee may pay, incur or become subject to, directly or
indirectly, as a result of, or based upon or arising from:
 
(i) any inaccuracy or breach of any representation or warranty of the Company
contained in this Agreement (other than representations with respect to Taxes,
the indemnity obligation for which is governed by Section 7.9 and
Section 10.2(a)(iv)) or of any representation, warranty or certification made to
Micron or Buyer in any certificate or other instrument executed and delivered by
the Company pursuant hereto (other than the representations and warranties
contained in the Master Agreement Amendment, the Intel ATA Amendment, the ST ACA
Amendment, any other Ancillary Agreement and, for the avoidance of doubt, the
Master Agreement, the Intel ATA and the ST ACA), in each case as of the date
hereof
 
4917039.19
 
-117-

--------------------------------------------------------------------------------

 
(or, in the case of any such certificate or other instrument, as of the date of
such certificate or instrument, as the case may be) or as of the Closing Date as
if made on the Closing Date, except to the extent that any such representation,
warranty or certification was expressly made as of a specific date, in which
case any inaccuracy or breach of such representation, warranty or certification
as of such date;
 
(ii) (A) any breach of or failure to perform or comply with any covenant,
undertaking or other agreement by the Company contained in this Agreement (which
breach or failure to perform or comply occurs prior to the Closing) and (B) any
breach or failure by any Seller to perform or comply with Section 7.28 or any
obligation of Sellers to cause the Company to comply with any such covenant,
undertaking or other agreement by the Company contained in this Agreement;
 
(iii) any Indemnifiable Company Transaction Expenses;
 
(iv) any Taxes for which the Sellers are responsible in accordance with
Section 7.9 (“Indemnifiable Taxes”);
 
(v) any Indemnifiable Clawback Amount;
 
(vi) any Post-Formation and Other Sellers’ Environmental Liabilities;
 
(vii) any matter described in Schedule 10.2(a)(vii);
 
(viii) any inaccuracy in the Net Available Cash Certificate, if and to the
extent that the actual Net Available Cash was less than the lesser of (x) the
amount set forth on Schedule 9.2(j) and (y) the amount of Net Available Cash set
forth in the Net Available Cash Certificate accepted by Micron (the “Certified
Amount”), if the Certified Amount was the amount set forth on Schedule 9.2(j) or
less (it being agreed that the amount of any such inaccuracy is an Indemnifiable
Loss hereunder); or
 
(ix) any matter described in Schedule 10.2(a)(ix).
 
(b) Indemnification by Each Seller.  Subject to the provisions of this
Article X, from and after the Closing, each Seller agrees, individually and not
jointly (except as provided in Section 10.3(g)), to indemnify and hold harmless
each of the Micron Indemnitees from and in respect of any and all Losses that
such Micron Indemnitee may pay, incur or become subject to, directly or
indirectly, as a result of, or based upon or arising from:
 
(i) any inaccuracy or breach of any representation or warranty of such Seller
contained in this Agreement or of any representation, warranty or certification
made to Micron or Buyer in any certificate or other instrument executed and
delivered by such Seller pursuant hereto (other than the representations and
warranties contained in the Master Agreement Amendment, the Intel ATA Amendment
and the ST ACA Amendment, any other Ancillary Agreement and, for the avoidance
of doubt, the Master Agreement, the Intel ATA and
 
4917039.19
 
-118-

--------------------------------------------------------------------------------

 
the ST ACA), in each case as of the date hereof (or, in the case of any such
certificate or other instrument, as of the date of such certificate or
instrument, as the case may be) or as of the Closing Date as if made on the
Closing Date, except to the extent that any such representation, warranty or
certification was expressly made as of a specific date, in which case any
inaccuracy or breach of such representation, warranty or certification as of
such date; or
 
(ii) any breach of or failure to perform or comply with any covenant,
undertaking or other agreement by any such Seller contained in this Agreement,
other than any such breach or failure described in Section 10.2(a)(ii).
 
(c) Indemnification by Micron.  Subject to the provisions of this Article X,
from and after the Closing, Micron agrees to indemnify and hold harmless each of
the Seller Indemnitees from and in respect of any and all Losses that such
Seller Indemnitee may pay, incur or become subject to, directly or indirectly,
as a result of, or based upon or arising from:
 
(i) any inaccuracy or breach of any representation or warranty of Micron
contained in this Agreement or of any representation, warranty or certification
made to any Seller in any certificate or other instrument executed and delivered
by Micron pursuant hereto (other than any Ancillary Agreement), in each case as
of the date hereof (or, in the case of any such certificate or other instrument,
as of the date of such certificate or instrument, as the case may be) or as of
the Closing Date as if made on the Closing Date, except to the extent that any
such representation, warranty or certification was expressly made as of a
specific date, in which case any inaccuracy or breach of such representation,
warranty or certification as of such date;
 
(ii) any breach of or failure to perform or comply with any covenant,
undertaking or other agreement by the Company (which breach or failure to
perform or comply occurs following the Closing) or Micron contained in this
Agreement (other than Section 7.23);
 
(iii) any Post-Closing Environmental Liabilities; or
 
(iv) any Taxes for which Micron is responsible in accordance with Section 7.9.
 
(d) Any and all Losses in respect of which any Indemnitee is entitled to be
indemnified and held harmless under this Article X are referred to as
“Indemnifiable Losses.”  For the purpose of determining the amount of any
Indemnifiable Losses in connection with any inaccuracy or breach of any
representation, warranty or certification or for any breach of or failure to
perform or comply with any covenant, undertaking or other agreement, any
materiality, “Company Material Adverse Effect”, material adverse effect, or
similar qualifier contained in the applicable representation, warranty,
certification, covenant, undertaking or other agreement will be disregarded.
 
(e) The Seller Indemnitees shall not have any right of subrogation,
contribution, indemnification,  advancement, reimbursement or recovery of any
nature from or
 
4917039.19
 
-119-

--------------------------------------------------------------------------------

 
against Micron, the Company or any of their respective Affiliates or
Representatives under this Agreement, any other Contract (including the Master
Agreement, the Intel ATA and the ST ACA) or otherwise, with respect to any
Indemnifiable Loss of a Micron Indemnitee hereunder including, for the avoidance
of doubt, for any Company Breach, and each Seller (on behalf of itself and the
other Seller Indemnitees) hereby waives all such rights of subrogation,
contribution, indemnification, advancement, reimbursement or recovery with
respect to such matter.  If the Closing occurs, each Seller agrees that it will
not, and will not permit any of its Affiliates to, bring any claim against
Micron, the Company or any of their respective Affiliates arising out of or in
connection with any such Indemnifiable Loss of any Micron Indemnitee.
 
(f) The Parties acknowledge and agree that, notwithstanding anything in this
Agreement to the contrary:
 
(i) the sole recourse of the Micron Indemnitees with respect to any Losses in
respect of (A) any inaccuracy or breach of Intel’s representations and
warranties in Section 3.12(a) (Pension Plans) or Section 3.15 (Environmental
Matters) of the Intel ATA (including any inaccuracy or breach of such
representations and warranties as of the Formation Closing Date made in the
certification delivered pursuant to Section 5.2(a) of the Master Agreement), (B)
any Intel-related Pre-Formation Environmental Liabilities, and (C) except as set
forth in Section 7.9(b)(i), any Pre-Formation Taxes, shall be pursuant to the
terms of the Intel ATA, as amended by the Intel ATA Amendment, and the Micron
Indemnitees shall have no other rights or remedies with respect to such Losses
under this Agreement;
 
(ii) the sole recourse of the Micron Indemnitees with respect to any Losses in
respect of (A) any inaccuracy or breach of ST’s representations and warranties
in Section 3.12(a) (Pension Plans) or Section 3.15 (Environmental Matters) of
the ST ACA (including any inaccuracy or breach of such representations and
warranties as of the Formation Closing Date made in the certification delivered
pursuant to Section 5.1(a) of the Master Agreement), (B) any ST-related
Pre-Formation Environmental Liabilities, and (C) except as set forth in
Section 7.9(b)(i), any Pre-Formation Taxes, shall be pursuant to the terms of
the ST ACA, as amended by the ST ACA Amendment, and the Micron Indemnitees shall
have no other rights or remedies with respect to such Losses under this
Agreement;
 
(iii) the rights of the Company and its Subsidiaries as Holdings Indemnitees (as
such term is defined in the Intel ATA and the ST ACA, as applicable) under the
terms of the Intel ATA and ST ACA and as third party beneficiaries under the
Master Agreement may be directly asserted by Micron on behalf of the Company and
its Subsidiaries against Intel (in the case of the Intel ATA and the Master
Agreement) and ST (in the case of the ST ACA and the Master Agreement);
 
(iv) nothing herein shall be deemed to limit in any way (A) ST’s obligations to
indemnify and hold the Company and its Subsidiaries harmless from all TFR
Indemnity Obligations (as such term is defined in the ST ACA) under the terms of
the ST ACA and the TFR Indemnification Agreement (as such term is defined in the
ST ACA) or (B) the
 
4917039.19
 
-120-

--------------------------------------------------------------------------------

 
rights of the Company and its Subsidiaries under and in respect of the Bank
Guarantee (as such term is defined in the ST ACA);
 
(v) no Micron Indemnitee shall be entitled to any indemnification under this
Agreement for any Losses for which any Micron Indemnitee is entitled to
indemnification under the M6 Option Agreement; and
 
(vi) without prejudicing the rights of any Party to seek recourse for a
particular Loss under any of this Agreement, the Intel ATA, the ST ACA or the
Master Agreement, (A) any claims for indemnification asserted under this
Agreement shall be subject to the terms and conditions of this Agreement, and
(B) any claims for indemnification asserted under any of the Intel ATA, ST ACA
or the Master Agreement shall be subject to the terms and conditions of the
Intel ATA, the ST ACA or the Master Agreement, as applicable.
 
10.3 Indemnification Limitations.
 
(a) Notwithstanding any other provision of this Agreement to the contrary,
except as otherwise set forth in this Section 10.3(a), no Micron Indemnitee
shall be entitled to indemnification for any Losses covered by
Section 10.2(a)(i) or Section 10.2(b)(i) unless and until the aggregate amount
(without duplication) of all Losses of the Micron Indemnitees covered by
Section 10.2(a)(i) and Section 10.2(b)(i) exceeds $10,000,000 (the “Seller
Basket Amount”), in which case the Micron Indemnitees shall be entitled to be
indemnified for the amount by which such Losses exceed the Seller Basket
Amount.  The Seller Basket Amount shall not apply to Losses resulting from (A)
any fraud or intentional misrepresentation, (B) any inaccuracy or breach of
Section 3.1 (Organization of the Company), Section 3.2 (Company Capital
Structure), Section 3.3 (Subsidiaries), Section 3.4 (Authority and
Enforceability), Section 3.11 (Taxes), the last sentence of Section 3.19
(Interested Party Transactions), Section 3.32 (Governmental Incentives),
Section 4.1 (Organization and Good Standing), Section 4.2 (Authority and
Enforceability), Section 4.5 (Legal Ownership of Shares) or Section 4.11
(Governmental Incentives) (collectively, the “Special Seller Representations”)
or (C) any inaccuracy or breach of Section 3.23 (Environmental Matters),
Section 3.24(e) (Pension Plan Liability) or Section 4.12 (Environmental
Matters).
 
(b) Notwithstanding any other provision of this Agreement to the contrary,
except as otherwise set forth in this Section 10.3(b), no Seller Indemnitee
shall be entitled to indemnification for any Losses covered by
Section 10.2(c)(i) unless and until the aggregate amount (without duplication)
of all Losses of the Seller Indemnitees covered by Section 10.2(c)(i) exceeds
$10,000,000 (the “Micron Basket Amount”), in which case the Seller Indemnitees
shall be entitled to be indemnified for the amount by which such Losses exceed
the Micron Basket Amount.  The Micron Basket Amount shall not apply to Losses
resulting from (A) any fraud or intentional misrepresentation or (ii) any
inaccuracy or breach of Section 5.1 (Organization and Good Standing),
Section 5.2 (Authority and Enforceability), Section 5.5 (Capitalization) and
Section 5.6 (Micron Shares) (collectively, the “Special Micron
Representations”).
 
4917039.19
 
 
-121-

--------------------------------------------------------------------------------

 
(c) Notwithstanding any other provision of this Agreement (other than
Section 7.23) or any other agreement or instrument to the contrary, the Parties
hereto acknowledge and agree that from and after the Closing, and except as set
forth in the next sentence of this Section 10.3(c), the indemnification
provisions in Section 7.9 and Section 7.22 and this Article X shall be the sole
and exclusive remedy of the Indemnitees with respect to any Losses incurred
directly or indirectly in connection with, arising from or based upon this
Agreement or any of the transactions contemplated hereby, whether arising under
this Agreement or under any other legal or equitable theory whatsoever; it being
understood that the foregoing clause of this sentence shall not be deemed a
waiver by any Party of any right to specific performance or injunctive relief
(except insofar as such a right requires the performance of any Remedial
Activities on any Real Property by any Seller, in which case the terms and
conditions of Section 10.8 shall apply).  The immediately preceding sentence
does not limit or otherwise affect the rights or remedies of any of the Parties
vis-á-vis any other Party with respect to (i) fraud or intentional
misrepresentation, (ii) any of the Ancillary Agreements or (iii) pre-existing
rights or obligations with respect to indemnification or any other form of
recourse by any one Party of any of the other Parties under any other Contracts
(including the Master Agreement, the Intel ATA and the ST ACA).
 
(d) Notwithstanding any other provision of this Agreement to the contrary,
except as otherwise set forth in this Section 10.3(d), from and after the
Closing, (i) absent fraud or intentional misrepresentation, the maximum
aggregate liability of the Sellers to the Micron Indemnitees for all
Indemnifiable Losses of the Micron Indemnitees other than Special Micron Losses
(the “Capped Micron Losses”) shall be $150,000,000 (the “Micron Cap”), and (ii)
absent fraud or intentional misrepresentation by a Seller, the maximum aggregate
liability of such Seller for Capped Micron Losses shall be equal to such
Seller’s Indemnification Percentage of the Micron Cap.  Notwithstanding the
foregoing, in the event one or more Seller Indemnitors assumes the defense of a
Third Party Claim made against a Micron Indemnitee in accordance with
Section 10.7, the foregoing limitations with respect to the maximum aggregate
liability of such Seller Indemnitors for such Capped Micron Losses shall not
apply with respect to such Third Party Claim; provided, however, that any
amounts that constitute Indemnifiable Losses in connection with such Third Party
Claim (other than any Special Micron Losses) which are paid by a Seller
Indemnitor pursuant to this Article X shall, following such payment, be credited
against the Micron Cap by the amount so paid.  For the avoidance of doubt, the
Micron Cap shall not apply in respect of Formation Agreement Losses, which are
governed by the terms of the Master Agreement, the Intel ATA or the ST ACA, as
applicable.
 
(e) Notwithstanding any other provision of this Agreement, except as otherwise
set forth in this Section 10.3(e), from and after the Closing, absent fraud or
intentional misrepresentation, the maximum aggregate liability of Micron to the
Seller Indemnitees for all Indemnifiable Losses of the Seller Indemnitees other
than Special Seller Losses (“Capped Sellers Losses”) shall be $150,000,000 (the
“Seller Cap”).  Notwithstanding the foregoing, in the event Micron assumes the
defense of a Third Party Claim made against a Seller Indemnitee in accordance
with Section 10.7, the foregoing limitations with respect to the maximum
aggregate liability of Micron for such Capped Seller Losses shall not apply with
respect to such
 
4917039.19
 
-122-

--------------------------------------------------------------------------------

 
Third Party Claim; provided, however, that any amounts that constitute
Indemnifiable Losses in connection with such Third Party Claim (other than any
Special Seller Losses) which are paid by Micron pursuant to this Article X
shall, following such payment, be credited against the Seller Cap by the amount
so paid.  For the avoidance of doubt, Micron does not have any indemnification
obligations under the Formation Agreements and, accordingly, the Seller Cap
shall not apply in respect of Formation Agreement Losses.
 
(f) Notwithstanding any other provision of this Agreement to the contrary,
absent fraud or intentional misrepresentation:
 
(i) the maximum aggregate liability of the Sellers to the Micron Indemnitees for
Indemnifiable Losses (including Capped Micron Losses and Special Micron Losses)
shall be an amount equal to the product obtained by multiplying (A) the number
of Micron Shares by (B) the Micron Stock Price (such product, the “Purchase
Price Cap”);
 
(ii) the maximum aggregate liability of each Seller to the Micron Indemnitees
for Indemnifiable Losses (including Capped Micron Losses and Special Micron
Losses) shall be equal to such Seller’s Indemnification Percentage of the
Purchase Price Cap; and
 
(iii) the maximum aggregate liability of Micron to the Seller Indemnitees for
Indemnifiable Losses (including Capped Seller Losses and Special Seller Losses)
shall be an amount equal to the Purchase Price Cap.
 
For the avoidance of doubt, the Purchase Price Cap shall not apply in respect of
any Formation Agreement Losses, which are governed by the terms of the Master
Agreement, the Intel ATA and the ST ACA, as applicable.
 
(g) The obligations of the Sellers to indemnify and hold harmless the Micron
Indemnitees under Section 7.9 and Section 7.22 and this Article X shall be
several (in proportion to their respective Indemnification Percentages, with
respect to Section 10.2(a)) and not joint; provided, however, that each FP
Seller shall be jointly liable for the obligations of each other FP Seller to
indemnify and hold harmless the Micron Indemnitees under Section 7.9 and
Section 7.22 and this Article X, and each Intel Seller shall be jointly liable
for the obligations of the other Intel Seller to indemnify and hold harmless the
Micron Indemnitees under Section 7.9 and Section 7.22 and this
Article X.  Without prejudice to Section 10.2(b), in the event any Indemnifiable
Losses arise out of (i) any inaccuracy or breach of any representation or
warranty of a particular Seller under Article IV, (ii) any inaccuracy or breach
contained in any certificate or other instrument delivered pursuant hereto by a
particular Seller, or (iii) any breach of or failure to perform or comply with
any covenant, undertaking or other agreement herein by a particular Seller,
other than any such breach or failure described in Section 10.2(a)(ii) (such
Indemnifiable Losses pursuant to clauses (i), (ii) or (iii), “Individual Seller
Losses”), the Micron Indemnitees shall be entitled to recover such Individual
Seller Losses directly from the Seller responsible for such inaccuracy, breach
or failure to perform or comply but not from the other Sellers; provided,
however, that the Micron Indemnitees shall be entitled to recover from each
 
4917039.19
 
-123-

--------------------------------------------------------------------------------

 
FP Seller the Individual Seller Losses of any other FP Seller and the Micron
Indemnitees shall be entitled to recover from each Intel Seller the Individual
Seller Losses of the other Intel Seller.  For all other Indemnifiable Losses,
the Micron Indemnitees shall be able to recover from each Seller such Seller’s
Indemnification Percentage of such Indemnifiable Losses (plus, in the case of
any FP Seller, the Indemnification Percentage of any other FP Seller and, in the
case of any Intel Seller, the Indemnification Percentage of any other Intel
Seller), subject to the other limitations set forth in this Agreement, including
the caps on Capped Micron Losses in Section 10.3(d) and the Purchase Price Cap
provisions in Section 10.3(f).
 
(h) Nothing in this Article X shall limit the liability of any party hereto for
any breach or inaccuracy of any representation or warranty or any breach of, or
failure to perform or comply with, any covenant, undertaking or other agreement
contained in this Agreement or any certificate or instrument delivered pursuant
hereto if the Share Purchase does not close.
 
(i) The waiver of any closing condition based on the accuracy of any
representation or warranty, or on the performance of or compliance with any
covenant or agreement, shall not affect the right to indemnification or other
remedy based on such representations, warranties, covenants, and obligations.
 
(j) Each Party agrees that it will not seek punitive damages as to any matter
under, relating to or arising out of the transactions contemplated by this
Agreement; provided, however, that the foregoing shall not limit the right of
any Indemnitee to seek recovery for punitive damages awarded to a third party in
connection with any Third Party Claim.
 
(k) The amount of any Indemnifiable Losses otherwise recoverable under this
Article X with respect to a particular claim shall be reduced by any amounts
which the Indemnitees actually receive with respect to such claim under
insurance policies, net of all reasonable and documented costs and expenses of
recovery.  In the event an Indemnitor has previously made a payment to an
Indemnitee in satisfaction of any Indemnifiable Losses, the Indemnitee shall
reimburse the Indemnitor promptly following the receipt of any such insurance
proceeds with respect to such Indemnifiable Loss in an amount equal to the
lesser of (i) such payment and (ii) the amount of such insurance proceeds, net
of all reasonable and documented costs and expenses of recovery that were not
recovered.
 
(l) Notwithstanding the foregoing, nothing herein shall limit the potential
remedies of any Indemnitee against any Indemnitor with respect to fraud or
intentional misrepresentation by such Indemnitor.
 
(m) Notwithstanding anything in this Agreement to the contrary, with respect to
the obligations of Sellers under this Agreement, except to the extent provided
in Section 7.22, Indemnifiable Losses and Special Micron Losses shall not
include, and Sellers shall not be responsible for indemnifying Micron
Indemnitees for Taxes and Losses (i) that are attributable to Post-Closing Tax
Periods (determined in accordance with Section 7.9(b)(vii)), other than (A)
interest, penalties, additions to Tax and defense costs arising in Post-Closing
Tax Periods
 
4917039.19
 
-124-

--------------------------------------------------------------------------------

 
attributable to Indemnifiable Taxes arising in Pre-Closing Tax Periods, (B)
arising as a result of a breach of the representation in Section 3.11(f) or (C)
arising as a result of a breach by Sellers of Section 7.9(c) or a breach of
Section 7.9(e) or Section 7.9(h); (ii) that are Pre-Formation Taxes, except as
described in Section 7.9(b)(ii)(C) or Section 7.9(b)(ii)(D) (it being understood
that any indemnity for Pre-Formation Taxes other than those described in such
sections shall be subject to Section 10.2(f)(i) and Section 10.2(f)(ii)); (iii)
that are described in Section 7.9(b)(iii) or Section 7.9(b)(v), which shall be
indemnified as set forth in such Sections; (iv) that arise on the Closing Date
after the Closing as a result of actions out of the ordinary course of business
taken by or on behalf of Micron or its Affiliates following the Closing; or (v)
that are (x) accrued as a liability on the Current Balance Sheet or (y) incurred
in the ordinary course of business since the Balance Sheet Date in amounts
consistent with prior periods (if applicable), as adjusted for fluctuations in
assets and operations and changes to generally applicable Tax rates.  For
purposes of clause (v), the following shall not be treated as described in
subclause (y):  (1) interest, penalties and additions to Tax, (2) Taxes that
arise as a result of the transactions contemplated by Section 7.14
(Capitalization of Existing Notes), and (3) Pre-Formation Taxes described in
Section 7.9(b)(ii)(C) or Section 7.9(b)(ii)(D).  Notwithstanding anything in
this Agreement to the contrary, with respect to the obligations of Sellers under
this Agreement, Indemnifiable Losses and Special Micron Losses shall not
include, and Sellers shall not be responsible for indemnifying Micron
Indemnitees for Taxes and Losses (x) resulting solely from any failure or
inability of Micron, the Company or any Affiliate thereof to Realize any
Governmental Incentive in any Post-Closing Tax Period or (y) except in the case
of a breach of Section 7.22(a), in respect of Governmental Incentives relating
in any manner to the M6 Going Concern or the transactions contemplated by the M6
Option Agreement.
 
(n) Notwithstanding anything to the contrary in this Agreement or in the
Disclosure Letter, the disclosures set forth in the Disclosure Letter shall not,
in any way, limit or otherwise affect any Micron Indemnitee’s rights to
indemnification under this Article X for any Indemnifiable Losses as a result
of, based upon, or arising from the fact that the copies of any of the Contracts
set forth on Section 3.33 of the Disclosure Letter that have been made available
to Micron are not identical to the actual terms of such Contracts.
 
10.4 Indemnity Escrow Fund.
 
(a) During the Interim Period, Micron and the Sellers shall negotiate in good
faith a form of Escrow Agreement containing terms and conditions that are
consistent with those applicable to the Indemnity Escrow Fund and the Micron
Escrow Shares set forth in this Agreement and such other terms and conditions
that are customary for transactions of this type.  From and after the Closing,
the Sellers agree that, subject to the other provisions of this Article X and
the terms and conditions of the Escrow Agreement, the Indemnity Escrow Fund
shall be available as partial security to satisfy the Sellers’ obligations to
indemnify and hold harmless the Micron Indemnitees from and against any and all
Indemnifiable Losses.  Sellers’ interests in the Indemnity Escrow Fund shall be
non-transferable.
 
4917039.19
 
 
-125-

--------------------------------------------------------------------------------

 
(b) Each Seller shall have voting rights with respect to the Micron Escrow
Shares held in the Indemnity Escrow Fund by or on behalf of such Seller (and any
additional shares of Micron Common Stock as may be issued after the Closing with
respect to such Micron Escrow Shares upon any stock split, dividend or
recapitalization effected by Micron after the Closing), subject to the
restrictions on voting set forth in the Stockholder Rights and Restrictions
Agreement.  Each Seller shall have the right to receive any cash dividends or
distributions made with respect to the Micron Escrow Shares held in the
Indemnity Escrow Fund, but any additional shares of Micron Common Stock as may
be issued after the Closing with respect to such Micron Escrow Shares upon any
stock split, stock dividend or recapitalization effected by Micron after the
Closing shall be retained in the Indemnity Escrow Fund, until disbursement in
accordance with this Agreement and the Escrow Agreement.  Following the
expiration of the Lock-Up Period (in the case of clause (i)) or on the Escrow
Substitution Date (in the case of clause (ii)), (i) any Seller may direct the
Escrow Agent to sell, as agent and trustee for the requesting Seller, all or any
portion of such Seller’s remaining Micron Escrow Shares in the Indemnity Escrow
Fund and/or (ii) any Seller that has deposited into the Indemnity Escrow Fund
any Excess Escrow Shares (as defined in Schedule 2.2(a)) shall direct the Escrow
Agent to release from the Indemnity Escrow Fund and deliver to such Seller such
Seller’s Excess Escrow Shares, and in exchange therefor, such Seller shall
deposit into the Indemnity Escrow Fund an amount in cash equal to the average of
the twenty (20) VWAP Prices of Micron Common Stock for the twenty (20)
consecutive trading day period ending on the second trading day immediately
prior to the Escrow Substitution Date.  Until the Escrow Period expires, the
Escrow Agent will (x) in the case of any sale described in clause (i) above,
hold the proceeds of such sale (net of any sales commissions and other
reasonable expenses of the Escrow Agent as set forth in the Escrow Agreement)
and (y) in the case of any release and delivery of Excess Escrow Shares
described in clause (ii) above, hold the deposited cash, in each case, in
accordance with the Escrow Agreement.  For United States federal income Tax
purposes, the Sellers on whose behalf the Micron Escrow Shares are held in the
Indemnity Escrow Fund will be treated as the owners of such shares unless and
until such shares are returned to Micron.
 
(c) Subject to the other provisions of this Article X and the terms and
conditions of the Escrow Agreement, the Indemnity Escrow Fund shall remain in
existence until the Escrow Release Date; provided, however, that should one or
more claims for indemnification set forth in a Claim Notice delivered to the
Sellers prior to the Escrow Release Date in accordance with Section 10.5(a)
remain unresolved or unsatisfied as of the Escrow Release Date, the Indemnity
Escrow Fund shall not terminate with respect to that number of Micron Escrow
Shares with a value (determined in accordance with the provisions of the Escrow
Agreement) equal to the amount determined in good faith by Micron to be
reasonably necessary to satisfy such unresolved or unsatisfied claims until each
such claim shall have been finally resolved and satisfied.  All distributions
from the Indemnity Escrow Fund to the Sellers and/or to Micron Indemnitees shall
be made in accordance with the terms of the Escrow Agreement.
 
(d) For purposes of this Article X and the Escrow Agreement, (i) Micron and each
FP Seller agree that (A) any notice provided to or from one FP Seller shall
constitute notice to or from the other FP Seller, and (B) any approval, consent,
waiver, authorization or instruction
 
4917039.19
 
-126-

--------------------------------------------------------------------------------

 
given by one FP Seller shall be deemed given by, and shall be binding on, the
other FP Seller, and (ii) Micron and each Intel Seller agree that (A) any notice
provided to or from Intel shall constitute notice to or from both Intel Sellers,
and (B) any approval, consent, waiver, authorization or instruction given by
Intel shall be deemed given by, and shall be binding on, both Intel Sellers.
 
10.5 Claims for Indemnification.
 
(a) An Indemnitee may seek recovery of Indemnifiable Losses pursuant to this
Article X by delivering to the Indemnitor or Indemnitors against which such
claim is being made a Claim Notice in respect of such claim.  For purposes
hereof, “Claim Notice” shall mean a notice of an Indemnitee:  (A) stating that
an Indemnitee has paid, incurred, or become subject to, or reasonably
anticipates that it will have to pay, incur or become subject to, Indemnifiable
Losses and setting forth in reasonable detail the facts and circumstances giving
rise to such Indemnifiable Losses, (B) specifying in reasonable detail the
nature and amount of Indemnifiable Losses, to the extent then known by the
Indemnitee, and/or if reasonably estimable, an estimate of anticipated
Indemnifiable Losses, and (C) the basis for which the Indemnitee is seeking
indemnification for such Indemnifiable Losses.  An Indemnitor may object to a
claim for indemnification set forth in a Claim Notice by delivering to the
Indemnitee seeking indemnification within thirty (30) days from the delivery by
an Indemnitee of a Claim Notice (such date, the “Objection Deadline”), a written
statement of objection to one or more of the claims made in the Claim Notice (an
“Objection Notice”), which Objection Notice, in order to be effective, shall set
forth in reasonable detail the nature of the objections to the claims in respect
of which the objection is made.  If the Indemnitor does not object in writing to
all or any portion of the claims by the Objection Deadline, such failure to so
object shall be an irrevocable acknowledgment by such Indemnitor that the
Indemnitee is entitled to the full amount of the Indemnifiable Losses set forth
in such Claim Notice to which any such objection is not so made (and such
entitlement shall be conclusively and irrefutably established against the
Sellers) (any such claim, an “Unobjected Claim”).  If the Indemnitor
acknowledges in the Objection Notice that there is an indemnification obligation
but asserts that it is obligated to pay a lesser amount than that set forth in
the Claim Notice, the Indemnitor shall pay or instruct the Escrow Agent to pay,
as the case may be, such lesser amount promptly to the Indemnitee, without
prejudice to or waiver of the Indemnitee’s claim for the difference.
 
(b) If the Indemnitor delivers an Objection Notice by the Objection Deadline in
accordance with Section 10.5(a), such Indemnitor and the Indemnitee shall
attempt in good faith for thirty (30) days thereafter to attempt to resolve such
dispute.  If the disputing parties reach an agreement with respect to such
dispute, a memorandum setting forth such agreement shall be prepared and signed
by the parties (a “Settlement Memorandum”) (any claims covered by such an
agreement, “Settled Claims”), which shall be final, binding and conclusive upon
the Parties and the Indemnitees covered by such claim.  If the disputing parties
are unable to reach an agreement with respect to such dispute after good faith
negotiation during the aforementioned thirty (30) day period, any party to such
dispute may commence litigation with respect to the matter in the state or
federal courts in Wilmington, Delaware, pursuant to Section 12.8.  Any
 
4917039.19
 
-127-

--------------------------------------------------------------------------------

 
final and non-appealable decision or judgment (“Judgment”) rendered by any such
court as to the validity and amount of any claim in such Claim Notice shall be
final, binding, and conclusive upon the Parties and the Indemnitees covered by
such claim.  Claims determined pursuant to such a Judgment are referred to as
“Resolved Claims.”
 
10.6 Form of Payment.
 
(a) For the purposes of determining the number of Micron Escrow Shares to be
delivered to a Micron Indemnitee out of the Indemnity Escrow Fund pursuant to
Section 10.6(b), the Micron Shares shall be valued as of the average of the
twenty (20) VWAP Prices of the Micron Common Stock for the twenty (20) trading
day period ending on the second trading day immediately prior to the date of the
Claim Notice (in the case of an Unobjected Claim), Settlement Memorandum (in the
case of a Settled Claim) or Judgment (in the case of a Resolved Claim), as the
case may be (the “Share Indemnity Value”).
 
(b) The Parties acknowledge and agree that Indemnifiable Losses payable by a
Seller Indemnitor (or out of the Indemnity Escrow Fund on behalf of a Seller
Indemnitor) to a Micron Indemnitee shall be satisfied in the following manner:
 
(i) First, except as set forth in Section 10.6(b)(ii) and Section 10.6(b)(iv),
for so long as any Micron Escrow Shares or cash remain in the Indemnity Escrow
Fund for the account of the Seller Indemnitor, from the Indemnity Escrow Fund;
 
(ii) Second, except as set forth in Section 10.6(b)(iv), to the extent the sum
of the Share Indemnity Value of all Micron Escrow Shares and the cash, if any,
held in the Indemnity Escrow Fund for the account of such Seller Indemnitor is
not sufficient to satisfy all such Indemnifiable Losses payable by such Seller
Indemnitor, then such Micron Escrow Shares and cash shall be released from the
Indemnity Escrow Fund to the Micron Indemnitee and the Seller Indemnitor shall
promptly pay the remaining amount owed to the Micron Indemnitee for such
Indemnifiable Losses in cash;
 
(iii) From and after the date on which no Micron Escrow Shares or cash remain in
the Indemnity Escrow Fund for the account of the Seller Indemnitor, the Seller
Indemnitor shall promptly pay any amount owed to the Micron Indemnitee for such
Indemnifiable Losses in cash; and
 
(iv) Indemnifiable Losses payable by a Seller Indemnitor to a Micron Indemnitee
in respect of the following shall be paid by the Seller Indemnitor in cash: (A)
breach of, or failure to perform or comply with, any covenant, undertaking or
other agreement contained in this Agreement by the Company, other than those set
forth in Section 6.1(a), Section 6.1(b), Section 7.27 and Section 7.28, which
breach or failure to perform or comply occurs prior to the Closing; (B) any
willful breach of, or willful failure to perform or comply with, any covenant,
undertaking or other agreement set forth in Section 6.1(a), Section 6.1(b),
Section 7.27 and Section 7.28 by the Company; (C) any breach of, or failure to
perform or comply with, any covenant, undertaking or other agreement contained
in this Agreement by any of the Sellers; (D)
 
4917039.19
 
-128-

--------------------------------------------------------------------------------

 
Indemnifiable Company Transaction Expenses; (E) Indemnifiable Taxes; (F)
Indemnifiable Clawback Amounts; (G) the matters covered by
Section 10.2(a)(viii); (H) the matters covered by Section 10.2(a)(ix); and (I)
any inaccuracy or breach of the representations and warranties in Section 3.32
(Governmental Incentives) and Section 4.11 (Governmental Incentives);
 
provided, however, that in the case of clauses (ii), (iii) and (iv) above, if
any such Indemnifiable Loss claim is made prior to the end of the Lock-Up
Period, the Seller Indemnitor may defer payment of such obligation, without
interest or penalty, until the date that is twenty (20) days after the end of
the Lock-Up Period (or, if the Seller Indemnitor is unable to sell Micron Shares
pursuant to Rule 144 following the expiration of the Lock-Up Period as a result
of Micron’s failure to satisfy the current public information requirement under
Rule 144(c), until the date that is twenty (20) days after the date that is
twelve (12) months following the Closing Date).
 
(c) In the event of an Unobjected Claim, a Settled Claim or a Resolved Claim
that is recoverable from the Indemnity Escrow Fund, each applicable Seller shall
take all necessary actions under this Agreement and the Escrow Agreement to
cause the Escrow Agent to make distributions from the Indemnity Escrow Fund to
the applicable Micron Indemnitee(s) in satisfaction of such claim.  The Escrow
Agent shall be entitled to conclusively rely on any Claim Notice (in the event
of an Unobjected Claim), Settlement Memorandum or certified copy of a Judgment
and make distributions from the Indemnity Escrow Fund in accordance with the
terms thereof.
 
(d) In the event of an Unobjected Claim, a Settled Claim or a Resolved Claim
that is recoverable directly from a Seller Indemnitor (whether pursuant to
Section 10.6(b)(ii), Section 10.6(b)(iii) or otherwise following the Escrow
Release Date), the Seller Indemnitor shall take all necessary actions under this
Agreement to effect payment thereof by delivery of Micron Shares (if consented
to by Micron in its sole discretion) or payment of cash, promptly, and in any
event within ten (10) Business Days after the Objection Deadline (with respect
to an Unobjected Claim), the date of the Settlement Memorandum (with respect to
a Settled Claim) or the date of the Judgment (with respect to a Resolved
Claim).  Any amounts that remain unpaid after such tenth (10th) Business Day
shall accrue interest from the date of the Objection Deadline, the Settlement
Memorandum or the Judgment, as the case may be, at a rate per annum equal to the
rate of interest published from time to time by The Wall Street Journal, Eastern
Edition, as the “prime rate” at large U.S. money center banks prevailing during
such period plus 3.0%, calculated on a daily basis from the date such amounts
were required to be paid until the date of actual payment.
 
(e) Indemnifiable Losses payable by Micron to a Seller Indemnitee shall be paid
by Micron in cash.
 
10.7 Third Party Claims.
 
(a) In the event of any Third Party Claim against an Indemnitee in respect of
any matter for which the Indemnitee believes, in good faith, may result in a
claim by it to be indemnified or held harmless pursuant to this Article X by (i)
in the case of a Micron Indemnitee,
 
4917039.19
 
-129-

--------------------------------------------------------------------------------

 
one or more Seller Indemnitors or (ii) in the case of a Seller Indemnitee, by
Micron, the Indemnitee shall notify the applicable Indemnitor(s) of such Third
Party Claim; provided, however, that no delay on the part of an Indemnitee in
giving any such notice shall relieve an Indemnitor of any obligation to
indemnify or hold harmless the Indemnitee except to the extent such Indemnitor
demonstrates that the defense of such action is materially prejudiced
thereby.  The Indemnitor(s) shall have the right, but not the duty, to assume
and conduct the defense of such Third Party Claim at the expense of the
Indemnitor(s) at any time during the pendency of such Third Party Claim;
provided, however, the Indemnitor(s) may not assume and conduct the defense of a
Third Party Claim that alleges criminal liability, in which specific performance
or injunctive relief is sought, or that alleges infringement or misappropriation
of, or challenges the validity of, Intellectual Property Rights, without the
prior written consent of the Indemnitee (and, in the case of a Third Party Claim
against a Micron Indemnitee other than Micron, the prior written consent of
Micron); provided further that the right to assume and control the defense of a
particular Third Party Claim can be exercised only if the Indemnitor or, in the
case of a Third Party Claim involving more than one Seller Indemnitor, each such
Seller Indemnitor, agrees in writing to assume and conduct the defense of such
Third Party Claim.  If the Indemnitor(s) agree(s) to assume and conduct the
defense of the Third Party Claim, the Indemnitor(s) shall be obligated to
indemnify and hold harmless the Indemnitee with respect to all Losses in
connection with such Third Party Claim, subject to Section 10.3(a) and
Section 10.3(b).  For the avoidance of doubt, the Indemnitor’s costs of
conducting the defense of any assumed Third Party Claim shall be borne by the
Indemnitor, and shall not be considered Indemnifiable Losses for any purpose
hereunder, including for purposes of the Micron Basket Amount, the Seller Basket
Amount, the Micron Cap, the Seller Cap or the Purchase Price Cap.  The
Indemnitor(s) shall conduct such defense in a commercially reasonable manner,
and shall be authorized to settle any such claim without the consent of any
Indemnitee that is subject to such Third Party Claim, provided, however, that:
(a) the Indemnitor(s) shall not be authorized to encumber any assets or
properties of the Indemnitee or any of its Affiliates or agree to any
restrictions or limitations that would apply to any Indemnitee or any of its
Affiliates or the conduct of the Indemnitee’s or any of its Affiliate’s
businesses or which would reasonably be expected to have a material effect on a
Tax liability of the Indemnitee that is not subject to full indemnification by
the Indemnitor(s) hereunder; (b) the Indemnitor(s) shall have paid or caused to
be paid any amounts arising out of such settlement in excess of the remaining
portion of the Micron Basket Amount (if Micron is the Indemnitor) or the
remaining portion of the Seller Basket Amount (if a Seller is the Indemnitor),
if applicable (it being acknowledged and agreed that the Indemnitee shall pay
the remaining portion of such settlement); and (c) a condition to any such
settlement shall be a full and final release of the Indemnitee from all
liability in respect of such Third Party Claim.  The Indemnitee shall be
entitled to participate in (but not control) the defense of any Third Party
Claim that has been assumed by one or more Indemnitors, with its own counsel and
at its own expense.  The Indemnitee shall take such action as the Indemnitor(s)
shall reasonably request to assist the Indemnitor(s) in the defense of any such
Third Party Claim, provided that the Indemnitor(s) shall reimburse the
Indemnitee for any reasonable out-of-pocket expenses incurred in taking any such
requested action.  If the Indemnitor (or, in the case of a Third Party Claim
involving more than one Seller Indemnitor, each such Seller Indemnitor) does not
elect to assume and defend any Third Party Claim in accordance with the terms
hereof, the Indemnitee
 
4917039.19
 
 
-130-

--------------------------------------------------------------------------------

 
may defend such Third Party Claim in a commercially reasonable manner and may
consent to the entry of judgment or enter into a settlement of such Third Party
Claim after giving written notice of the terms thereof to the Indemnitor(s);
provided, however, that no settlement of any such Third Party Claim shall be
determinative of (i) the entitlement of the Indemnitee to indemnification in
respect of such Third Party Claim, (ii) whether or not the claimant making such
Third Party Claim has the right to recover any amount from the Indemnitee and,
if so, the amount of such recovery and (iii) the amount of Indemnifiable Losses,
if any, relating to such Third Party Claim.  With respect to any Third Party
Claim that, if adversely determined, would give rise to a right of recovery by
the Indemnitee for Indemnifiable Losses hereunder, any amounts reasonably
incurred or sustained by the Indemnitee in the defense and ultimate resolution
of the Third Party Claim, regardless of the outcome of such claim, shall be
deemed Indemnifiable Losses hereunder.  If the Indemnitee conducts the defense
of any Third Party Claim, the Indemnitor(s) shall provide reasonable cooperation
to the Indemnitee in connection with such defense.
 
(b) Section 7.9(i) and Section 7.22, and not this Section 10.7, shall govern the
procedure for handling Third Party Claims with respect to any Tax Matter and
Indemnifiable Clawback Amount, respectively.
 
10.8 Micron’s Environmental Investigations and Sellers’ Remedial Obligations.
 
(a) Micron’s Environmental Investigations.
 
(i) Micron shall have the right prior to the Closing Date, pursuant to the terms
of Section 7.1, to undertake environmental tests and investigations of the Real
Property, including, without limitation, Phase I and Phase II environmental
assessments and compliance audits (“Micron’s Environmental Assessments”), which
are to be performed by environmental consultants with relevant expertise, and
preferably with expertise in the relevant jurisdictions, selected by Micron in
consultation with Sellers (“Micron’s Environmental Consultants”).
 
(ii) In the event any Releases of Hazardous Substances to soil, groundwater or
building improvements in, on, or under the Real Property are discovered as a
result of Micron’s Environmental Assessments, then notwithstanding anything to
the contrary contained in this Agreement, for the purposes of determining
whether a Sellers’ Remedial Obligation may exist that constitutes a
Post-Formation and Other Sellers’ Environmental Liability, Sellers and Micron
hereby agree that such discovered Releases shall be deemed to have occurred
following the Formation Date regardless of whether such Releases could have
occurred in whole or in part prior to the Formation Date.
 
(iii) In the event any Releases of Hazardous Substances to soil, groundwater or
building improvements in, on, or under the Real Property are discovered after
the performance of Micron’s Environmental Assessments, then notwithstanding
anything to the contrary contained in this Agreement, for the purposes of
determining Micron’s rights or obligations under this Agreement with respect to
Post-Closing Environmental Liabilities, Sellers
 
4917039.19
 
-131-

--------------------------------------------------------------------------------

 
and Micron hereby agree that, unless Micron can demonstrate that such Releases
migrated onto the Real Property on or before the Closing Date from any real
property owned or leased by a Seller or any of its Subsidiaries that is
proximate to such Real Property (i.e., a Release that is within subpart (vi) of
the definition of Post-Formation and Other Sellers’ Environmental Liabilities),
such Releases shall be deemed to have occurred following the Closing Date
regardless of whether such Releases could have occurred in whole or in part
prior to the Closing Date.
 
(iv) Sellers agree to use good faith efforts to provide to Micron all
environmental documents and data generated within the past five (5) years and in
the possession, custody or control of each Seller or any of its Subsidiaries
relevant to the presence of Hazardous Substances in the soil or groundwater of
the Real Property no later than two (2) weeks following the execution and
delivery of this Agreement to allow Micron to incorporate such information into
the Micron Environmental Assessments.  Notwithstanding anything to the contrary
in this Section 10.8, to the extent any environmental documents and data in the
possession, custody or control of each Seller or any of its Subsidiaries
relevant to the presence of Hazardous Substances in the soil or groundwater of
the Real Property, including all of the data, documents, reports and other
written materials referred to in subsections (ii)(A) and (ii)(B) of the
definition of “Intel Pre-Closing Liability” contained in the Intel ATA and the
definition of “ST Pre-Closing Environmental Liability” contained in the ST ACA
(“Real Property Environmental Documentation”), is not provided to Micron (the
“Withheld Information”), and Micron’s Environmental Assessment does not find a
Release to the soil, groundwater or building improvements in, on, or under the
Real Property that Micron did not and would not reasonably be likely to have
discovered but for the disclosure of the Withheld Information, Losses arising
from such a Release shall not be deemed Post-Closing Environmental
Liabilities.  Sellers acknowledge and agree that they shall maintain all Real
Property Environmental Documentation in the possession or control of any Seller
or any of their respective Subsidiaries in accordance with the document
retention policies in effect for such entity as of the Formation Date.
 
(v) Notwithstanding anything to the contrary in this Agreement, Micron shall not
have the right to make a claim of any kind under this Agreement, including but
not limited to for a breach of (i) the Company’s and its Subsidiaries
representations and warranties contained in Section 3.23(a) or (ii) the Sellers’
representations and warranties contained in Section 4.12 for any Losses that are
the result of any Remedial Activities because of or related to a Release of
Hazardous Substances to soil, groundwater or building improvements in, on, or
under the Real Property that is deemed to be a Post-Closing Environmental
Liability pursuant to Section 10.8(a)(iii) (except as otherwise set forth in
Section 10.8(a)(iv)); provided that Micron shall maintain any right it has under
this Agreement to make a claim for any other Losses that are the result of a
Release of Hazardous Substances to soil, groundwater or building improvements
in, on, or under the Real Property that is deemed to be a Post-Closing
Environmental Liability pursuant to Section 10.8(a)(iii).
 
4917039.19
 
-132-

--------------------------------------------------------------------------------

 
(b) Sellers’ Remedial Obligations.
 
(i) In the event of a Sellers’ Remedial Obligation requiring that a Seller
obtain access to any Real Property to perform any Remedial Activities (whether
as a result of an Indemnitee request arising out of a Third Party
Claim  pursuant to Section 10.7 or otherwise), Micron agrees, and shall cause
its Affiliates, to grant such access on the following terms and conditions: (i)
Sellers shall take responsibility as “generator” for any Hazardous Substances
created by the performance of any Remedial Activities; (ii) Sellers shall
promptly and diligently undertake and complete such Sellers’ Remedial
Obligation; (iii) Sellers shall fully consult with Micron with respect to any
proposed Remedial Activities and associated plans and agree to use good faith
efforts to reach mutual agreement on any such Remedial Activities and plans with
Micron and its Affiliates; (iv) Sellers shall comply with all Permits necessary
to perform Sellers’ Remedial Obligation; and (v) Seller shall use commercially
reasonable efforts at all times to minimize interference with ongoing business
operations and other activities at any affected Real Property.
 
(ii) In the event of a Sellers’ Remedial Obligation requiring that a Seller
obtain access to any Real Property to perform any Remedial Activities (whether
as a result of an Indemnitee request arising out of a Third Party Claim pursuant
to Section 10.7 or otherwise), Seller shall have the sole right to disclose,
report, further investigate, negotiate, perform and settle any Post-Formation
and Other Sellers’ Environmental Liabilities and any Remedial Activities in
connection therewith for which such Seller may have liability
hereunder.  Nonetheless, if at any time following the Closing Date, such Seller
has not taken action to disclose, report, further investigate, negotiate,
perform and settle any Post-Formation and Other Sellers’ Environmental
Liabilities or conduct any Remedial Activities in connection therewith for which
such Seller may have liability hereunder, to the reasonable satisfaction of
Micron, then Micron will have the right, after first providing written notice to
Seller and a reasonable period for Seller to respond (at a minimum 30 days
except that in case of imminent harm to the environment, health or safety Micron
shall provide such notice as is reasonable under the circumstances) and subject
to the rights of Micron set forth in Section 10.8(d), to disclose, report,
further investigate, negotiate, perform and settle any Post-Formation and Other
Sellers’ Environmental Liabilities and any Remedial Activities in connection
therewith; provided that Seller’s duty to indemnify under Section 10.2(a)(vi)
shall not apply to the extent that Micron’s actions fail to comply with
Section 10.8(c).  Without limiting the generality of the foregoing, in
connection with any action taken pursuant to the second sentence of this
Section 10.8(b)(ii) Micron will, subject to the rights of Seller pursuant to the
terms of Section 10.8(d), have the right to: report the results of any testing
to the appropriate Governmental Entity if required by any applicable
Environmental Laws; enter the property into a voluntary remediation or similar
program; take whatever steps are necessary to obtain a NFA Letter from the
appropriate Governmental Entity or, in the event such Governmental Entity does
not provide a NFA Letter in comparable situations or in the event they refuse to
do so, comply with any obligations of any Applicable Law, including any
Environmental Laws, in effect at the time; and respond to any claim by any third
party with respect to any Post-Formation and Other Sellers’ Environmental
Liabilities; provided that such Seller’s duty to indemnify under
Section 10.2(a)(vi) shall not
 
4917039.19
 
-133-

--------------------------------------------------------------------------------

 
apply to the extent that Micron’s actions fail to comply with
Section 10.8(c).  For the avoidance of doubt, Losses incurred by a Seller to
perform a Sellers’ Remedial Obligation shall be Indemnifiable Losses, subject to
the applicable provisions of this Article X.
 
(c) Any Remedial Activities undertaken by Sellers or Micron to obtain any NFA
Letter (to the extent permitted by the Governmental Entity issuing such NFA
Letter) or comply with any Applicable Law, including any Environmental Laws, in
effect at the time: shall employ a reasonably cost-effective method under the
circumstances, based on the use of the property for industrial (as opposed to
residential or commercial) purposes, shall not exceed the least stringent
requirement imposed by any clearly applicable Environmental Laws in effect at
the time, including as applicable, within the context of obtaining a NFA Letter
or complying with Applicable Law, shall make reasonable use of institutional and
engineering controls reasonably acceptable to both Micron, on the one hand and
Seller, on the other hand, such as deed restrictions, signs, fencing, buffers,
and controls, to the extent permitted by Governmental Entity; provided that such
institutional and engineering controls shall not (i) unreasonably restrict or
limit the industrial activities currently being performed and those which any
Seller expects to perform on any Real Property or associated services shared in
any fashion between any Seller and Micron, or (ii) fail to address a material
risk of off-site migration of any Hazardous Substances, and shall take advantage
of applicable risk assessment principles, where practicable, set forth in
applicable Environmental Laws in effect at the time.
 
(d) After the Closing, on any Remedial Activities that a Seller or Micron
undertakes pursuant to the second sentence of Section 10.8(b)(ii), the acting
Party shall:
 
(i) cooperate with the other Party (which, for purposes of this Section 10.8(d)
may include one or more of the Parties) as much as possible, including, but not
limited to, keeping the other Party reasonably informed related to the progress
of such matters (including providing the other Party with copies of material
plans, reports and external correspondence), permitting the other Party to be
present at the property during, and providing the other Party reasonable advance
notice prior to, the execution of any significant Remedial Activities (including
testing), and ensuring that the other Party is provided reasonable advance
notice of any scheduled voice or in-person conferences with regulators or other
third parties;
 
(ii) ensure that such conferences are held on dates, and at places and times,
mutually convenient to the other Party, that the other Party is provided all
relevant information relating to such conferences, as and when generated or
received by the acting Party (but in all events reasonably far in advance of any
conference to permit the other Party’s informed participation therein), and that
the other Party and its agents are afforded a reasonable opportunity to
participate therein.  The Parties shall use all reasonable efforts, including by
making their respective agents available on a mutually convenient basis, to work
together on the strategy and conduct of such conferences; and
 
(iii) ensure that the other Party is given the opportunity to obtain duplicate
soil, groundwater and other samples if such samples are taken in connection with
any Remedial Activities (including testing).
 
4917039.19
 
 
-134-

--------------------------------------------------------------------------------

 
(e) The matters identified on Schedule 10.8(e) shall be resolved in the manner
set forth on said Schedule 10.8(e).
 
10.9 Mitigation of Losses.  Each Indemnitee shall use, and shall cause their
respective Subsidiaries (including in the case of Micron with respect to the
period after the Closing, the Company and its Subsidiaries) to use, commercially
reasonable efforts to mitigate, to the extent consistent with Applicable Law,
Losses upon and after becoming aware of any event, circumstance or condition
giving rise to Losses for which such Indemnitee may seek indemnification from
any Indemnitor hereunder.  For the avoidance of doubt, this Section 10.9 shall
not apply with respect to the matters covered by Section 3.11, Section 3.32,
Section 4.11, Section 7.9 or Section 7.22, except to the extent provided in
Section 7.22.
 
10.10 No Double Recovery.  Notwithstanding any other provision of this
Agreement, any Ancillary Agreement, the Intel ATA, the ST ACA, the Master
Agreement or any agreement or instrument contemplated hereby or thereby and
notwithstanding that more than one provision hereunder or thereunder may apply
to any single Loss, in connection with any event, circumstance or condition
giving rise to a Loss, no Indemnitee shall be entitled to recover an aggregate
amount exceeding the amount of such Loss.
 
ARTICLE XI

 
TERMINATION
 
11.1 Termination.  This Agreement may be terminated at any time prior to the
Closing:
 
(a) by the mutual written consent of Micron and the Sellers;
 
(b) by either Micron, on the one hand, or the Sellers, on the other hand, if the
Closing shall not have occurred by October 9, 2010, which date shall
automatically be extended to February 9, 2011 if all of the conditions set forth
in Article IX (other than those conditions that by their nature are satisfied at
Closing, and other than the conditions set forth in Section 9.1(d) and
Section 9.1(e)) have been satisfied by October 9, 2010; provided, however, that
the right to terminate this Agreement under this subsection shall not be
available to any party whose failure to fulfill any obligation under this
Agreement shall have been the primary cause of, or resulted in, the failure of
the Closing to occur prior to such date;
 
(c) by Micron, (i) if any of the representations and warranties of the Company
or any of the Sellers set forth in this Agreement were not true and correct when
made or shall have become untrue or incorrect, which failure to be true and
correct would give rise to a failure of the closing condition in Section 9.2(a)
or (ii) there shall have been a breach or failure to perform or comply with any
of the agreements, covenants or obligations set forth in this Agreement on the
part of the Company or any Seller, which breach or failure would give rise to a
failure of the closing condition in Section 9.2(b); provided that, in each case
of (i) or (ii) the failure to be true and correct, or the breach or failure to
perform or comply, is not cured within
 
4917039.19
 
-135-

--------------------------------------------------------------------------------

 
twenty (20) Business Days after Micron has notified the Sellers and the Company
in writing of its intent to terminate this Agreement pursuant to this
Section 11.1(c) or which by its nature cannot be cured;
 
(d) by the Sellers, (i) if any of the representations and warranties of Micron
set forth in this Agreement were not true and correct when made or shall have
become untrue or incorrect, which failure to be true and correct would give rise
to a failure of the closing condition in Section 9.3(a) or (ii) there shall have
been a breach or failure to perform or comply with any of the agreements,
covenants or obligations set forth in this Agreement on the part of the Company
or any Seller, which breach or failure would give rise to a failure of the
closing condition in Section 9.3(b); provided that, in each case of (i) or (ii),
the failure to be true and correct, or the breach or failure to perform or
comply, is not cured within twenty (20) Business Days after the Sellers have
notified Micron in writing of their intent to terminate this Agreement pursuant
to this Section 11.1(d) or which by its nature cannot be cured;
 
(e) by either Micron or the Sellers if any Governmental Entity of competent
jurisdiction (A) shall have enacted, issued, promulgated, entered, enforced or
deemed applicable to any of the transactions contemplated by this Agreement any
Applicable Law that is in effect and has the effect of making the consummation
of any of the material transactions contemplated by this Agreement or any of the
Ancillary Agreements illegal or which has the effect of prohibiting or otherwise
preventing the consummation of any of the material transactions contemplated by
this Agreement or any of the Ancillary Agreements (other than the Applicable
Laws under which the Regulatory Approvals are to be obtained, as set forth in
Schedule 9.1(d) and Schedule 9.1(e)), (B) shall have issued or granted any Order
that is in effect and has the effect of making any of the transactions
contemplated by this Agreement or any of the Ancillary Agreements illegal or
which has the effect of prohibiting or otherwise preventing the consummation of
any of the transactions contemplated by this Agreement or any of the Ancillary
Agreements, and such Order has become final and non-appealable or (C) which must
grant a Regulatory Approval has denied such approval and such denial has become
final and non-appealable;
 
(f) by Micron, if there shall have occurred any Company Material Adverse Effect;
or
 
(g) by the Sellers, if there shall have occurred any Micron Material Adverse
Effect;
 
(h) by the Sellers, if (i) all of the conditions set forth in Article IX other
than the condition set forth in Section 9.3(f) have been satisfied or waived
(other than those other conditions that by their nature are to be satisfied at
the Closing), (ii) Micron shall have notified the Sellers that the conditions
set forth in Section 9.1(d) and Section 9.1(e) have been satisfied and that
Micron is prepared and able to satisfy or cause to be satisfied all conditions
set forth in Section 9.3 (other than Section 9.3(f)) that by their nature are to
be satisfied at Closing (which notice Micron will be obligated to deliver
promptly following, and in any event within one Business Day after, its good
faith determination that it is so prepared and able to satisfy or cause
 
4917039.19
 
-136-

--------------------------------------------------------------------------------

 
to be satisfied such conditions); provided, however, that Sellers may waive the
provisions of this clause (ii), and (iii) the Sellers shall have notified Micron
that the conditions set forth in Section 9.1(d) and Section 9.1(e) have been
satisfied and that the Sellers and the Company are prepared and able to satisfy
or cause to be satisfied all conditions set forth in Section 9.2 that by their
nature are to be satisfied at the Closing (which notice each Seller will be
obligated to deliver promptly following, and in any event within one Business
Day after, its good faith determination that it is so prepared and able to
satisfy or cause to be satisfied such conditions); provided, that the condition
set forth in Section 9.3(f) shall be irrevocably waived if the Sellers do not
terminate this Agreement pursuant to this Section 11.1(h) within five (5)
Business Days after the later of (x) the date on which the notice in clause (ii)
above is delivered or waived by the Sellers pursuant to the proviso in said
clause (ii) and (y) the date on which the notice in clause (iii) above is
required to be delivered pursuant to this Section 11.1(h), it being acknowledged
and agreed that any fluctuations in the price per share of Micron Common Stock
during such five Business Day period shall not be taken into account for
purposes of Section 9.3(f); provided that if the Sellers do not terminate this
Agreement as a result of a failure of the condition set forth in Section 9.3(f)
to be satisfied, the Closing shall occur on the date that is two (2) Business
Days following the date on which the condition set forth in Section 9.3(f) is
waived or deemed waived pursuant to this Section 11.1(h), but subject to the
satisfaction or waiver of all of the other conditions set forth in Article IX at
or prior to the Closing; or
 
(i) by Micron, if the Company shall have delivered to Micron the 2009 Annual
Financial Statements pursuant to Section 7.28 when due without an unqualified
opinion of the independent auditors of the Company thereon, and is unable to
deliver such an unqualified opinion with respect thereto on or before the later
of (i) the twentieth (20th) Business Day after such 2009 Annual Financial
Statements were so due and (ii) if the inability to deliver such an unqualified
opinion was caused by a breach by the Company or any Seller of Section 7.28, the
twentieth (20th) Business Day after such breach is cured; provided, however,
that Micron’s right to terminate this Agreement under this Section 11.1(i) and
the condition set forth in Section 9.2(t)(ii) shall be irrevocably waived if
Micron has failed to so terminate this Agreement within ten (10) Business Days
after the expiration of the applicable twenty (20) Business Day period.
 
11.2 Effect of Termination.  In the event Micron and/or the Sellers elects to
terminate this Agreement pursuant to Section 11.1, written notice thereof shall
forthwith be given to the other Parties.  In the event of termination of this
Agreement as permitted by Section 11.1, this Agreement shall become void and of
no further force and effect, except for the following provisions, which shall
survive and remain in full force and effect:  Section 7.2, Section 7.3,
Section 7.11, this Section 11.2 and Article XII.  Nothing in this Section 11.2
shall be deemed to release any Party from any liability for any breach by such
party of the terms and provisions of this Agreement prior to any such
termination or to impair the right of any party to compel specific performance
by any other party of its obligations under this Agreement.
 
4917039.19
 
 
-137-

--------------------------------------------------------------------------------

 
ARTICLE XII

 
GENERAL
 
12.1 Amendment and Waiver.
 
(a) Any provision of this Agreement may be amended if, and only if, such
amendment is in writing and signed by Micron, the Buyer, the Company, and each
of the Sellers.  Any provision of this Agreement may be waived by the Party
against whom the waiver is to be effective.
 
(b) No waiver by a Party of any misrepresentation of any representation or
warranty, or any breach or failure to perform or comply with any agreement,
covenant or other obligation, of any other Party hereunder, whether intentional
or not, shall be deemed to extend to any prior or subsequent default,
misrepresentation or breach of a warranty or covenant hereunder or affect in any
way any rights arising by virtue of any prior or subsequent occurrence.  No
failure or delay by a Party hereto in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  Except as otherwise provided herein,
the rights and remedies herein provided shall be cumulative and not exclusive of
any rights or remedies provided under Applicable Law.
 
12.2 Notices.  All notices and other communications pursuant to this Agreement
shall be in writing and shall be deemed given if delivered personally,
telecopied, sent by nationally-recognized overnight courier or mailed by U.S.
registered or certified mail (return receipt requested), postage prepaid, to the
Parties at the addresses set forth below or to such other address as the Party
to whom notice is to be given may have furnished to the other Party in writing
in accordance herewith.  Any such notice or communication shall be deemed to
have been delivered and received (a) in the case of personal delivery, on the
date of such delivery, (b) in the case of telecopier delivery, on the date sent
if confirmation of receipt is received and such notice is also promptly mailed
by registered or certified mail (return receipt requested), (c) in the case of a
nationally-recognized overnight courier in circumstances under which such
courier guarantees next Business Day delivery, on the next Business Day after
the date when sent and (d) in the case of mailing, on the fifth Business Day
following that on which the piece of mail containing such communication is
posted to the address provided herein or to such other address as the Person to
whom notice is given may have previously furnished to the others in writing in
the manner set forth above.  Any Party hereto may give any notice, request,
demand, claim or other communication hereunder using any other means (including
ordinary mail or electronic mail), but no such notice, request, demand, claim or
other communication shall be deemed to have been duly given unless and until it
actually is received, and receipt thereof acknowledged, by the individual
designated by the Party to receive notices on its behalf below.  Notices to
Parties pursuant to this Agreement shall be given:
 
4917039.19
 
 
-138-

--------------------------------------------------------------------------------

 
 If to Micron or the Buyer:


Micron Technology, Inc.
8000 South Federal Way
Boise, Idaho 83716-9632
Attn: General Counsel
Facsimile: (208) 363-1309
 
with a copy (which shall not constitute notice) to:
 
Wilson Sonsini Goodrich & Rosati
Professional Corporation
650 Page Mill Road
Palo Alto, CA 94304
Facsimile: (650) 493-6811
Attention:  John A. Fore
 
If to the Intel Sellers:
 
Intel Corporation
2200 Mission College Boulevard
Santa Clara, CA  95054
Attention:  Treasurer
Telephone:  (408) 765-8080
Facsimile:  (408) 765-6038
 
with a copy to:
 
Intel Corporation
2200 Mission College Boulevard
Santa Clara, CA  95054
Attention:  General Counsel
Telephone:  (408) 765-8080
Facsimile:  (408) 653-8050
 
and a copy to:
 
Intel Corporation
2200 Mission College Boulevard
Santa Clara, CA  95054
Attention:  Portfolio Manager
M/S: RN6-59
Facsimile:  (408) 653-8050
portfolio.manager@intel.com
 
4917039.19
 
-139-

--------------------------------------------------------------------------------

 
with a copy (which shall not constitute notice) to:
 
Gibson, Dunn & Crutcher LLP
1881 Page Mill Rd.
Palo Alto, CA 94304
Facsimile: (650) 849-5333
Attention: Russell C. Hansen
 
If to ST:
 
STMicroelectronics N.V.
Chemin du Champ-des-Filles, 39
1228 Plan-les-Ouates
Geneva, Switzerland
    Attention:  Pierre Ollivier, Corporate Vice President and General Counsel
Telephone:  41 22 929 58 76
Facsimile:  41 22 929 59 06
 
with a copy (which shall not constitute notice) to:
 
STMicroelectronics , Inc.
1310 Electronics Drive
Carrollton, TX 75006
   Attention:  Steven K. Rose, Vice President, Secretary  and General Counsel
Telephone:  (972) 466-6412
Facsimile:   (972) 466-7044
 
with a copy (which shall not constitute notice) to:
 
Shearman & Sterling LLP
525 Market Street
San Francisco, CA 94105
Facsimile: (415) 616-1199
Attention:    John D. Wilson
Michael S. Dorf
 
4917039.19
 
-140-

--------------------------------------------------------------------------------

 
If to PK or Redwood:
 
Francisco Partners
One Letterman Drive
Building C — Suite 410
San Francisco, CA 94129
Facsimile: (415) 418-2999
Attention:  Dipanjan Deb
      Keith Toh
 
with a copy (which shall not constitute notice) to:
 
Kirkland & Ellis LLP
950 Page Mill Road
Palo Alto, CA 94304-1059
Facsimile: (650) 859-7500
Attention: Adam D. Phillips
 
If to the Company:
 
Numonyx B.V.
A-ONE Biz Center
Route de l'Etraz 2 Rolle 1180, Switzerland
Facsimile: +41 21 822 3703
Attention: General Counsel
 
with a copy (which shall not constitute notice) to:
 
Weil, Gotshal & Manges LLP
201 Redwood Shores Parkway
Redwood Shores, CA 94065
Facsimile: (650) 802-3100
Attention: Kyle C. Krpata
 
12.3 No Third Party Beneficiaries.  This Agreement is not intended to, and shall
not, confer upon any other Person any rights or remedies hereunder, except as
set forth in (A) Article X with respect to any Indemnitees, each of which shall
be deemed as third-party beneficiaries of the Sellers’ indemnification
obligations or Micron’s indemnification obligations hereunder, as the case may
be, and (B) Section 7.10 with respect to the D&O Indemnified Parties.  Except as
set forth in clause (B) of the preceding sentence, nothing in this Agreement,
including Section 8.1, express or implied, is intended to confer upon any
current or former Company Employee any rights or remedies by reason of this
Agreement.
 
12.4 Responsibility of Micron for Obligations of Buyer.  Notwithstanding any
other provision of this Agreement, Micron shall be obligated to cause the Buyer
to perform each and
 
4917039.19
 
-141-

--------------------------------------------------------------------------------

 
every obligation of the Buyer hereunder, and Micron shall be jointly and
severally liable hereunder for any failure of Buyer to perform any such
obligation.
 
 
12.5 No Obligation to Contribute.  Notwithstanding anything to the contrary in
this Agreement, no Seller or Affiliate of any Seller shall be required by any
provision hereof to, but any Seller or Affiliate of any Seller may (in its sole
discretion), contribute cash to the Company or any of its Subsidiaries in order
to cause any condition set forth herein to be satisfied.
 
 
12.6 Entire Agreement.  This Agreement (including the Disclosure Letter, Seller
Disclosure Letters, Appendices, Schedules and Exhibits hereto) and the Ancillary
Agreements constitute the entire agreement among the Parties with respect to the
subject matter hereof and supersede all prior agreements and understandings,
both written and oral, express or implied, between and among the Parties with
respect to the subject matter hereof.  Notwithstanding the foregoing, except to
the extent modified or terminated by the express terms of this Agreement or any
of the Ancillary Agreements, neither this Agreement nor any of the Ancillary
Agreements shall be deemed to amend or modify in any respect any of the
Contracts currently in effect between or among the Company and any of its
Subsidiaries, on the one hand, and the Sellers and any of their Affiliates, on
the other hand, or limit the rights and obligations of any of the parties
thereunder.
 
12.7 Governing Law.  This Agreement shall be construed in accordance with, and
this Agreement and any disputes or controversies related hereto shall be
governed by, the internal laws of the State of Delaware, without giving effect
to the conflicts of laws principles thereof that would apply the laws of any
other jurisdiction.
 
12.8 Consent to Jurisdiction.  Any suit, action or proceeding brought by any
Party seeking to enforce any provision of, or based on any matter arising out of
or in connection with, this Agreement will be brought in a state or federal
court located in Wilmington, Delaware, and each of the Parties to this Agreement
hereby consents and submits to the exclusive jurisdiction of such courts (and of
the appropriate appellate courts therefrom) in any such suit, action or
proceeding and irrevocably waives, to the fullest extent permitted by applicable
law, any objection which it may now or hereafter have to the laying of the venue
of any such suit, action or proceeding in any such court or that any such suit,
action or proceeding which is brought in any such court has been brought in an
inconvenient forum.  Process in any such suit, action or proceeding may be
served on any Party anywhere in the world, whether within or without the
jurisdiction of any such court.
 
12.9 Assignment.  This Agreement shall be binding upon and inure to the benefit
of the Parties and their respective successors, heirs, personal representatives
and permitted assigns. No Party hereto may transfer or assign either this
Agreement or any of its rights, interests or obligations hereunder, whether
directly or indirectly, by operation of law, merger or otherwise, without the
prior written approval of each other Party; provided, however, that Micron or
the Buyer may transfer or assign its rights and obligations under this
Agreement, in whole or from time to time in part, to one or more if its
Wholly-Owned Subsidiaries at any time prior to the
 
4917039.19
 
-142-

--------------------------------------------------------------------------------

 
Closing; provided, further that no such transfer or assignment shall relieve
Micron or the Buyer, as the case may be, of its obligations hereunder if such
transferee or assignee does not perform such obligations; provided, further that
the FP Sellers may and shall assign to one or more of the Intel Sellers and ST,
and ST may and shall assign to each of the Intel Sellers, the rights of such
respective assignors hereunder to receive from Micron or the Buyer, as the case
may be, a portion of the Micron Shares, all in accordance with Section 2.2 and
Section 2.5.
 
12.10 Counterparts.  This Agreement may be signed in any number of counterparts
and the signatures delivered by telecopy, each of which shall be an original,
with the same effect as if the signatures were upon the same instrument and
delivered in person.  This Agreement shall become effective when each Party
hereto shall have received a counterpart hereof signed by the other Parties.
 
12.11 Severability.  If any provision of the Agreement is held to be invalid or
unenforceable at law, all other provisions of the Agreement shall remain in full
force and effect.  Upon any such determination, the Parties agree to negotiate
in good faith to modify this Agreement so as to give effect to the original
intent of the Parties to the fullest extent permitted by Applicable Law.
 
12.12 Specific Performance.  The Parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise
breached.  It is accordingly agreed that the Parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement, this being in addition
to any other remedy to which they are entitled at law or in equity.
 
12.13 Waiver of Jury Trial.  EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.  EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER, (B) EACH SUCH PARTY UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF THIS WAIVER, (C) EACH SUCH PARTY MAKES THIS WAIVER VOLUNTARILY,
AND (D) EACH SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE WAIVERS AND CERTIFICATIONS IN THIS SECTION 12.13.
 
12.14 Representation.  Each of the Parties hereto acknowledges and agrees that
it has been represented by legal counsel during the negotiation and execution of
this Agreement and, therefore, waive the application of any law, regulation,
holding or rule of construction providing
 
4917039.19
 
-143-

--------------------------------------------------------------------------------

 
that ambiguities in an agreement or other document shall be construed against
the Party drafting such agreement or document.
 
[Remainder of Page Intentionally Left Blank]

4917039.19
 
-144-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties hereto
as of the date first above written.
 
MICRON TECHNOLOGY, INC.
 
By:  /s/ Steven R. Appleton                          
MICRON SEMICONDUCTOR B.V.
 
By:  /s/ Patrick van Maurick                                
 
Name:  Steven R. Appleton                         
 
Name:  Patrick van Maurick                                            
 
Title:  Chairman and Chief Executive Officer 
 
Title:  Trust International Management (T.I.M.)    
   B.V., Managing Director B                       
 
 
By:  /s/ Thomas L. Laws Jr.                                 
 
 
Name:  Thomas L. Laws Jr.                                
 
 
Title:  Managing Director A                                 
   
 
STMICROELECTRONICS N.V.
 
INTEL CORPORATION
 
By:  _/s/ Carlo Ferro                                    
 
By:  /s/ Arvind Sodhani                                       
 
Name:  Carlo Ferro                                     
 
Name:  Arvind Sodhani                                       
 
Title:  Executive Vice President                     
   and Chief Financial Officer                 
 
Title:  Executive Vice President, Intel Corporation
   President, Intel Capital                              
   
 
REDWOOD BLOCKER S.A.R.L.
 
INTEL TECHNOLOGY ASIA PTE LTD
 
By:  /s/ Keith Toh                                         
 
By:  /s/ Arvind Sodhani                                       
 
Name:  Keith Toh                                        
 
Name:  Arvind Sodhani                                       
 
Title:  Authorized Signatory                          
 
Title:  President, Intel Capital                               
   
 
PK FLASH, LLC
 
NUMONYX HOLDINGS B.V.
 
By:  /s/ Keith Toh                                         
 
By:  /s/ Kevin M. Fillo                                         
 
Name:  Keith Toh                                        
 
Name:  Kevin M. Fillo                                        
 
Title:  Authorized Signatory                          
 
Title:  Vice President and General Counsel           



 

SIGNATURE PAGE TO SHARE PURCHASE AGREEMENT
 
 

--------------------------------------------------------------------------------

 
APPENDIX A
 

SHARE PURCHASE AGREEMENT
 
DEFINITIONS AND INDEX OF DEFINED TERMS
 
1.1           Definitions.  For all purposes of and under this Agreement, the
following terms have the following meanings:
 
“Action” means any action, claim, proceeding, suit, hearing, litigation,
arbitration, audit or investigation (whether civil, criminal, administrative or
judicial), or any appeal therefrom.
 
“Affiliate” means with respect to any Person, any other Person, whether or not
existing on the date hereof, controlling, controlled by or under common control
with such first Person.  The term “control” (including, with correlative
meaning, the terms “controlled by” and “under common control with”), as used
with respect to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities, by contract or
otherwise.  For purposes hereof, (i) when used with respect to PK or Redwood,
“Affiliate” and “controlled Affiliate” shall include each of the FP Parties (but
shall not include any of the FP Parties’ portfolio companies), (ii) when used
with respect to Intel or ITA, (x) “Affiliate” shall exclude Micron and its
Subsidiaries and (y) other than in Article III (excluding Section 3.11(h),
Section 3.13(c), Section 3.15(c), Section 3.15(e), Section 3.16(b) and
Section 3.31), Article IV (excluding Section 4.3, Section 4.5(b), Section 4.6,
Section 4.7 (last sentence only) and Section 4.9(c)), and Article V (excluding
Section 5.6), “Affiliate” shall exclude any Entity that meets each of the
following criteria: (A) such Entity is not primarily engaged in investment
activities, (B) Intel (1) does not beneficially own, directly or indirectly,
securities representing more than fifty percent (50%) of the securities entitled
to vote for the election of directors or equivalent governing body or having the
right to make decisions for such Entity, (2) does not have the power, directly
or indirectly, to choose more than fifty percent (50%) of the members of the
board of directors or equivalent governing body of that Entity and (C) Intel
does not, directly or indirectly, including through any Affiliate of Intel
(which, for purposes of this clause (C) shall be determined without giving
effect to this clause (ii)) or any Representative of Intel or any such Affiliate
acting in such capacity, cause, approve or consent to any action or inaction by
such Entity, that would be required or prohibited by any provision of this
Agreement or, in the case where such term is used in any Ancillary Agreement,
such Ancillary Agreement (assuming, in each case, such Entity were an Affiliate
for purposes of such use),  (iii) when used with respect to any Seller,
“Affiliate” shall exclude the Company and its Subsidiaries, and (iv) when used
with respect to Micron, following the Closing, “Affiliate” shall include the
Company and its Subsidiaries, but shall exclude each Seller and its Affiliates
(which, for the avoidance of doubt, shall exclude Micron and its Subsidiaries).
 
“Alternative Transaction” means (i) any acquisition of the Company or any of its
Subsidiaries, (ii) any merger, business combination or other similar transaction
with or involving the Company or any of its Subsidiaries, (iii) any acquisition
of all or any portion of the securities (or any rights to acquire, or securities
convertible into or exercisable for, securities) of the Company or any of its
Subsidiaries, or (iv) any acquisition of all or any significant portion of the
assets or business of
 
4917039.19
 
A-1

--------------------------------------------------------------------------------

APPENDIX A
 
 
the Company and its Subsidiaries, taken as a whole (other than acquisitions of
Company Products in the ordinary course of business consistent with past
practice), in each case other than the transactions among the Parties
contemplated by this Agreement and the Ancillary Agreements.
 
“Ancillary Agreements” means the FP Parent Fund Guarantees, the M6 Option
Agreement, the Amendment and Termination Agreement, the Capital Contribution
Agreement, the Framework Agreement, the DBS Master Agreement, the Deed of
Release, the Deed of Transfer, the Intel ATA Amendment, the Intel Intellectual
Property Agreement (Patents), the Intel-Micron Intellectual Property Agreement
(Trade Secrets and Copyrights), the Industrial Plan Agreement, the MALA Waiver,
the Master Agreement Amendment, the Notarial Power of Attorney, the Pre-Closing
Deed of Amendment, the R2 Consortium Agreement, the ROFO Agreement, the
Shareholder Activities Letter Agreement, the ST ACA Amendment, ST Continuing
Services Agreements, the ST JDA Amendment, the ST-Micron Intellectual Property
Agreement, the ST-Micron Patent Cross License Agreement, the ST Reverse
Continuing Services Agreement, the ST Transition Services Agreement, the
Stockholder Rights and Restrictions Agreement, the Escrow Agreement, and the
agreement amendments contemplated by subsection (a) of Section 7.17.
 
“Applicable Law” means, with respect to any Person, any federal, state, local or
foreign law, constitution, statute, ordinance, code, rule, regulation,
administrative interpretation, Order or other requirement of any Governmental
Entity (including any judicial interpretation of any of the foregoing)
applicable to such Person or any of its controlled Affiliates (or, in the case
of each of PK and Redwood, any of its Affiliates) or any of its or their
respective properties, assets, or Officers, Directors or employees in their
capacity as such.
 
“Approved Capital Expenditure Plan” means (a) the capital expenditure plan for
the year ending December 31, 2010 attached as Schedule 6.1(b)(i)(A), and (b) if
the Closing has not occurred on or prior to December 31, 2010, an extension of
such capital expenditure plan that contemplates capital expenditures or capital
additions or improvements that do not exceed in the aggregate $15,000,000 in any
calendar month, which extension shall be in substantially the same form and
contain substantially the same amount of detail as the capital expenditure plan
referred to in the foregoing clause (a).
 
 “Board of Directors” or “Board” means, with reference to any Entity, such
Entity’s board of directors, supervisory board, or other body of such Entity
performing similar functions for such Entity.
 
“Business Day” means each day that is not a Saturday, Sunday or other day on
which banking institutions located in New York City, New York or Amsterdam, The
Netherlands are authorized or obligated by Applicable Law or executive order to
close.
 
“Business Facility” is any property including the land, the improvements
thereon, the groundwater thereunder and the surface water thereon, that is or at
any time has been owned, operated, occupied, controlled or leased by the Company
or any of its Subsidiaries in connection with the operation of their respective
businesses.
 
4917039.19
 
 
A-2

--------------------------------------------------------------------------------

APPENDIX A
 
 
“Cash and Cash Equivalents” means all cash on hand and cash equivalents of a
Person determined in accordance with GAAP, including currency and coins,
negotiable checks, bank accounts, marketable securities, commercial paper,
certificates of deposit, treasury bills, surety bonds, money market funds, money
market deposit accounts and any other assets that constitute cash or cash
equivalents under GAAP, but excluding, in each case, all restricted cash and
cash equivalents.
 
“Civil Law Notary” means civil law notary (notaris) mr P.H.N. Quist of Stibbe
N.V., or any of his substitutes.
 
“Code” means the Internal Revenue Code of 1986.
 
“Company Breach” means (i) any inaccuracy or breach of any representation or
warranty of the Company contained in this Agreement or any inaccuracy contained
in any certificate or other instrument delivered by or on behalf of the Company
pursuant hereto or (ii) any breach of or failure to perform or comply with any
covenant, undertaking or other agreement of the Company (which breach, failure
to perform or comply occurs prior to the Closing) contained in this Agreement or
any certificate or other instrument delivered pursuant hereto.
 
“Company Capital Stock” means the Company Ordinary Shares, the Company Preferred
Shares and any other shares of capital stock of the Company.
 
“Company Employee” means any current or former Employee of the Company or any of
its Subsidiaries.
 
“Company Employee Agreement” means any plan, program, policy, practice,
contract, agreement or other arrangement providing for relocation, repatriation,
expatriation, loans, visas or work permits for the benefit of any Company
Employee.
 
“Company Employee Plan” means any plan, program, policy, practice, contract,
agreement or other arrangement providing for any bonus, compensation, severance,
consulting services, employment, performance awards, separation, termination
pay, deferred compensation, equity or equity-based awards, vacation, retention
pay, change of control, disability, death benefit, retirement benefits, welfare
benefits, hospitalization or insurance benefits, fringe benefits or other
employee benefits or remuneration of any kind, whether written or unwritten,
funded or unfunded, including, but not limited to, the Company Key Employee
Agreements and each “employee benefit plan,” within the meaning of Section 3(3)
of ERISA, maintained, contributed to, or required to be contributed to, by the
Company or any of its Subsidiaries for the benefit of any Company Employee, or
with respect to which the Company or any of its Subsidiaries has or may have any
liability or obligation; provided, however, that any of the foregoing that would
otherwise qualify as a Company Employee Plan shall be excluded from the
definition of “Company Employee Plan” if the aggregate value thereof does not
exceed $200,000.
 
4917039.19
 
 
A-3

--------------------------------------------------------------------------------

APPENDIX A
 
 
“Company Equity Plan” means the Company’s Equity Incentive Plan (Amended and
Restated on August 25, 2008).
 
“Company Intellectual Property Rights” shall mean any and all Intellectual
Property Rights that are owned by the Company or any of its Subsidiaries.
 
“Company Material Adverse Effect” means, with respect to the Company, any state
of facts, change, event, violation, inaccuracy, effect, condition, circumstance,
occurrence or development (any such item, an “Effect”) that, individually or
taken together with all other Effects that have occurred on or prior to the date
of determination of the occurrence of the Company Material Adverse Effect, is or
would reasonably be expected to (i) be materially adverse to the business,
operations, properties, financial condition, results of operations, assets or
liabilities of the Company and its Subsidiaries, taken as a whole, (ii) prevent
or materially impair the ability of the Company or any Seller to consummate the
Share Purchase or the other transactions contemplated hereby or by the Ancillary
Agreements in accordance with their terms and Applicable Law or (iii) be
materially adverse to the ability of Micron, the Company and their respective
Subsidiaries to operate the business of the Company and its Subsidiaries
immediately following the Closing in substantially the same manner as such
business is conducted by the Company and its Subsidiaries as of the date hereof;
provided, however, that any Effect (by itself or when aggregated with any other
Effect) to the extent resulting from or arising out of the following shall not
be deemed to be or constitute a Company Material Adverse Effect, and any Effect
(by itself or when aggregated with any other Effect) to the extent resulting
from or arising out of the following shall not be taken into account when
determining whether a Company Material Adverse Effect has occurred or would
reasonably be expected to occur: (A) general economic, financial, political,
regulatory or financial market conditions worldwide or in the United States or
any other jurisdiction in which the Company or any of its Subsidiaries has
business, operations or sales; (B) general conditions affecting the industries
or markets in which the Company operates; (C) changes in any statute, law,
ordinance, rule or regulation, or applicable accounting requirements or
principles, applicable to the Company or any of its Subsidiaries or any of its
or their respective properties or assets; (D) changes arising out of acts of
terrorism, international hostilities, war, natural disasters or other force
majeure events, or any escalation or worsening thereof, or any governmental or
other response or reaction to any of the foregoing (in each case under clauses
(A), (B), (C) and (D) above, except to the extent that such conditions or
changes have a materially disproportionate impact on the Company and its
Subsidiaries, taken as a whole, relative to other participants in the countries,
geographic regions, industries or markets in which the Company or such
Subsidiary operates); (E) the impact of the public announcement or pendency of
this Agreement and the Ancillary Agreements or the consummation of the
transactions contemplated hereby and thereby on relationships, contractual or
otherwise, with customers, suppliers, distributors, partners or joint venture
counterparties, except for any Effect to the extent related to a breach of the
Company’s representations and warranties in Section 3.5 and Section 3.17(b); (F)
compliance by the Company with the terms of this Agreement (other than
Section 6.1(a)) or (G) any failure in and of itself of the Company to meet its
financial projections (including revenues, bookings or earnings) relating to any
period after the date hereof (but not excluding any of the reasons for, or
factors contributing to, any such failure).
 
4917039.19
 
A-4

--------------------------------------------------------------------------------

APPENDIX A
 
 
“Company Ordinary Shares” means ordinary shares, nominal value one Euro per
share, of the Company.
 
“Company Patents” means all Patents owned in whole or in part by the Company or
any of its Subsidiaries.
 
“Company Preferred Shares” means the Series A Preferred Shares and the
Series A-1 Preferred Shares.
 
“Company Products” means all products (i) based on designs owned or originated
by the Company or any of its Subsidiaries or any Seller or any of its
Subsidiaries that are distributed by or on behalf of the Company and/or any of
its Subsidiaries or (ii) that are manufactured by the Company or any of its
Subsidiaries.
 
“Company RSU Holder” means any holder of Company RSUs as of immediately prior to
the Closing.
 
“Company RSUs” means any restricted security units of the Company, whether
vested or unvested, issued and outstanding under the Company Equity Plan,
whereby each restricted security unit represents a bookkeeping entry
representing the equivalent of one Depository Receipt (as defined in the Company
Equity Plan) prior to a Qualified Public Offering (as defined in the Company
Equity Plan) or a Company Ordinary Share on or after a Qualified Public
Offering.
 
“Company Stock Pledges” means the Liens under (i) the Share Pledge Deed dated
March 30, 2008 among the Company, Numonyx B.V., ST and Intel and (ii) the
pledges by Numonyx B.V. of its equity interests in Numonyx Israel, Numonyx Italy
S.r.l., Numonyx Sdn. Bhd. (formerly known as STMicroelectronics (Memory) Sdn.
Bhd.), Numonyx Philippines, Inc. and Numonyx Pte Ltd.
 
“Company Transaction Expenses” means all out-of-pocket Transaction Expenses
incurred by the Company and its Subsidiaries, including, for the avoidance of
doubt, all costs, fees and expenses (including legal fees) payable by the
Company or any of its Subsidiaries to the Credit Agreement Counterparties in
connection with the pay off and termination of the Bank Financing contemplated
by Section 7.13, but excluding, for the avoidance of doubt, (a) any payments
made by the Company or its Subsidiaries at the request of Micron pursuant to
Section 7.5 and Section 7.24(b), (b) any costs or expenses incurred by the
Company pursuant to Section 7.27, Section 7.28 and Section 7.29, (c) any
payments for the services of the Company’s employees in their capacity as such
and not made in breach or violation of the provisions of this Agreement and (d)
any amounts excluded from the definition of Company Transaction Expenses
pursuant to Section 1.4(a) of the Framework Agreement.
 
“Confidential Information” means, with respect to any Disclosing Party, any and
all information of such Disclosing Party or any of its Affiliates, including any
of their respective properties, employees, finances, businesses and operations,
or of any other Party or any third party
 
4917039.19
 
A-5

--------------------------------------------------------------------------------

APPENDIX A
 
 
(which information was provided to such Disclosing Party subject to an
applicable confidentiality obligation to such other Party or third party and
which information the Disclosing Party had the right to disclose to the
Receiving Party), in each case, which was provided by such Disclosing Party or
any of its Representatives to any Receiving Party or any of its Representatives
in connection with the negotiation, preparation or execution of this Agreement
or any of the Ancillary Agreements or the negotiation and consummation of the
transactions contemplated hereby or thereby or pursuant to Section 7.1, whether
furnished before or after the date hereof or the Closing Date, and regardless of
the manner in which it is furnished.  Confidential Information shall not
include, however, information which (i) is or becomes generally available to the
public other than as a result of a disclosure by such Receiving Party or its
Representatives in violation of Section 7.11; (ii) was available to such
Receiving Party or its Representatives on a non-confidential basis prior to its
disclosure by such Disclosing Party or its Representatives; (iii) becomes
available to such Receiving Party on a non-confidential basis from a person
other than such Disclosing Party or its Representatives who is not otherwise
bound by a confidentiality agreement with such Disclosing Party or any or its
Representatives, or is otherwise not under an obligation to such Disclosing
Party or any of its Representatives not to transmit the information to the
Receiving Party; or (iv) was independently developed by such Receiving Party
without reference to or use of the Confidential Information.
 
“Continuing Employee” means each Company Employee who is an Employee of Micron,
the Company or any of their respective Subsidiaries immediately following the
Closing.
 
“Contract” means any mortgage, indenture, lease, contract, covenant, plan under
which a Person has any binding obligation, insurance policy or other contract,
agreement, instrument, binding arrangement, binding understanding or commitment,
binding purchase order, binding work order, binding statement of work, permit,
concession, franchise or license, whether oral or written.
 
“Copyrights” means copyrights and mask work rights (whether or not registered)
and registrations and applications therefor, worldwide.
 
“Credit Agreement Repayment Amount” means all amounts outstanding, as of the
Closing, under the Credit Agreement, together with any interest thereon and
related fees and expenses and any other amounts payable under the Credit
Agreement.
 
“Deed of Release” means the notarial deed of release of the pledge on the Shares
in the share capital of Numonyx B.V., substantially in the form attached hereto
as Exhibit D.
 
“Deed of Transfer” means the notarial deed of transfer of the Shares,
substantially in the form attached hereto as Exhibit E.
 
“Director” means, with reference to any Entity, a member of such Entity’s Board
of Directors.
 
4917039.19
 
A-6

--------------------------------------------------------------------------------

APPENDIX A
 
 
“Disclosing Party” means any Party that provides or otherwise makes available
any Confidential Information.
 
“Disposal Site” is a landfill, disposal site, disposal agent, waste hauler or
recycler of Hazardous Substances, or any real property other than a Business
Facility receiving Hazardous Substances used or generated by a Business
Facility.
 
“Employee” means each Officer, employee, consultant, independent contractor or
Director of an Entity.
 
“Environmental Laws” means any Applicable Laws of any Governmental Entity
relating to pollution, protection of the environment, or remediation of the
environment, the use, storage, treatment, generation, manufacture, distribution,
transportation, processing, handling, Release, disposal of or exposure to
Hazardous Substances, or, as such relate to Hazardous Substances, public and
occupational health and safety.
 
“Environmental Permit” is any Permit required to be obtained from any private
person or any Governmental Entity with respect to a Hazardous Substances
Activity which is or was conducted by the Company or any of its Subsidiaries.
 
“Entity” means any Person that is not a natural person.
 
“Equity Interests” means, with respect to any Person, shares of capital stock or
any options, warrants, calls, stock appreciation rights, or other rights of any
character relating to dividend rights or to the sale, issuance or voting of, or
the granting of rights to acquire, any shares of capital stock, any voting debt
or any other voting securities of such Person, or any securities or obligations
convertible into, exchangeable for or evidencing the right to purchase any
shares of capital stock, any voting debt or any other voting securities of such
Person.
 
“Equity Securities” means “equity securities” (as such term is defined in Rule
3a11-1 under the Exchange Act).
 
“ERISA” means the U.S. Employee Retirement Income Security Act of 1974.
 
“ERISA Affiliate” means any other Person under common control with the Company
within the meaning of Section 414(b), (c), (m) or (o) of the Code, and the
regulations issued thereunder.
 
“Escrow Account” means the account with the Escrow Agent established to hold the
Indemnity Escrow Fund.
 
“Escrow Agent” means J.P. Morgan Chase Bank, N.A., or such other bank or trust
company mutually selected by Micron and the Sellers to act as the escrow agent
in connection with this Agreement and the Escrow Agreement.
 
4917039.19
 
A-7

--------------------------------------------------------------------------------

APPENDIX A
 
 
“Escrow Agreement” means the Escrow Agreement to be entered into by Micron, the
Sellers and the Escrow Agent, in form and substance reasonably satisfactory to
Micron and the Sellers.
 
“Escrow Release Date” means 5:00 p.m. local time in San Francisco, California on
the date that is twelve (12) months after the Closing Date.
 
“Escrow Substitution Date” means the date which is six (6) months following the
Closing Date; provided that if the Sellers are unable to sell Micron Shares
pursuant to Rule 144 following the expiration of the Lock-Up Period as a result
of Micron’s failure to satisfy the current public information requirement under
Rule 144(c), the Escrow Substitution Date shall be extended to the earlier of
(x) the date which is twelve (12) months following the Closing Date, and (y) the
date on which the Sellers are able to sell Micron Shares free of restrictions
(other than volume limitations) pursuant to Rule 144 or other applicable
securities laws.
 
“Excess Capital Expenditures” means the aggregate amount by which (a) capital
expenditures of the Company and its Subsidiaries following the date hereof
approved in writing by an executive Officer of Micron after the date hereof
exceed (b) the aggregate amount of capital expenditures set forth in the
Approved Capital Expenditure Plan (including any extension thereof contemplated
by the definition thereof).  For the avoidance of doubt, capital expenditures
covered by clause (B) of Section 6.1(b)(i) or set forth on the Disclosure Letter
shall not be considered approved in writing by an executive Officer of Micron
for purposes of this definition of “Excess Capital Expenditures”.
 
“Excess Company Transaction Expenses” means the amount, if any, by which the
Company Transaction Expenses, as set forth on the Statement of Expenses, exceeds
$3,000,000.
 
“Exchange Act” means the U.S. Securities Exchange Act of 1934.
 
“Existing Notes” means the Company’s outstanding 9.5% Subordinated Promissory
Notes due March 30, 2038.
 
“Expense Adjustment Amount” means the quotient obtained by dividing (A) the
Excess Company Transaction Expenses by (B) the Micron Stock Price, which
quotient shall be rounded to the nearest whole number (with 0.5 rounded up).
 
“Fab 1” means the leased property as defined in the Fab 1 Lease.
 
“Fab 1 Lease” means the Sublease Agreement, entered into and signed on 30 March
2008, between Intel Israel and Numonyx Israel, as amended by Amendment #1 to the
Sublease Agreement, entered into and signed on 3 February 2009 between Intel
Israel and Numonyx Israel, and as further amended by the Fab 1 Lease Amendment
No. 2, and as further amended from time to time..
 
4917039.19
 
 
A-8

--------------------------------------------------------------------------------

APPENDIX A
 
 
“Fab 1 Lease Amendment No. 2” means Amendment No. 2, which was entered into and
signed on 7 February 2010 by and between Intel Israel and Numonyx Israel, to the
Fab 1 Lease.
 
“Financing Sources” means actual or potential investors in Micron and other
third parties that will or may provide or arrange for equity, debt or other
financing to Micron and that are (A) financial institutions, (B) financial
investors, (C) investment banks or placement agents, (D) the companies
identified on Schedule A-1 hereof (the “Specified Financing Sources”) or (E)
other companies that are consented to in writing by the Company and the Sellers.
 
“Formation Agreement Losses” means any “Losses”, as such term is defined in the
Master Agreement, the Intel ATA and the ST ACA, as applicable, that a “Party”
(as such term is defined in the Master Agreement) or the Company or Numonyx B.V.
as third party beneficiaries thereunder, has recovered or been indemnified for
pursuant to the terms of the Master Agreement, or that an “Indemnitee”, as such
term is defined in the Intel ATA and the ST ACA, has recovered or been
indemnified for pursuant to the indemnification provisions in Article VI of the
Intel ATA or the ST ACA, as applicable.  For the avoidance of doubt, Taxes
described in Section 7.9(b)(ii)(C) or Section 7.9(b)(ii)(D) shall not be
Formation Agreement Losses.
 
“Formation Closing Date” means the date on which the Intel ATA Closing and the
ST ACA Closing occurred.
 
“FP II Cayman” means Francisco Partners II (Cayman), L.P., an exempted limited
partnership organized under the laws of the Cayman Islands.
 
“FP II Parallel” means Francisco Partners Parallel Fund II, L.P., a Delaware
limited partnership.
 
“FP Parties” means (i) FP II Cayman, (ii) Francisco Partners GP II (Cayman),
L.P., an exempted limited partnership organized under the laws of the Cayman
Islands and the general partner of FP II Cayman (“FP GP II Cayman”), (iii)
Francisco Partners GP II Management (Cayman) Limited, a limited liability
company organized under the laws of the Cayman Islands and the general partner
of FP GP II Cayman, (iv) FP II Parallel, (v) Francisco Partners GP II, L.P, a
Delaware limited partnership and the general partner of FP II Parallel (“FP GP
II” ), (vi) Francisco Partners GP II Management, LLC, a Delaware limited
liability company and the general partner of FP GP II, and (vi) any other
investment fund, partnership, management company or similar Entity controlled by
or under common control with any of the foregoing.
 
“GAAP” means generally accepted accounting principles in the United States.
 
“Governing Documents” means the charter, organizational and other documents by
which any Entity establishes its legal existence or which govern its internal
affairs, the rights, preferences, and privileges of its shares, stock, quotas or
other forms of equity interest, or its authority to issue any such shares,
stock, quotas or other forms of equity interest, and shall include: (i) in
respect of a corporation, its certificate or articles of incorporation or
memorandum or articles of association
 
4917039.19
 
A-9

--------------------------------------------------------------------------------

APPENDIX A
 
 
and/or its bylaws; (ii) in the case of a limited liability company, its
certificate of formation, its memorandum or articles of association, its
operating agreement, and/or its governance rules; and (iii) in respect of a
partnership, its certificate of partnership and its partnership agreement, in
each case, as amended to the date hereof.
 
“Governmental Entity” means any supranational, national, state, municipal, local
or foreign government, any court, administrative agency, commission or other
governmental official, authority or instrumentality, in each case whether
domestic or foreign, any stock exchange or similar self-regulatory organization
or any quasi-governmental or private body exercising any regulatory, Taxing or
other governmental or quasi-governmental authority.
 
“Group” means any group of Persons formed for the purpose of acquiring, holding,
voting or disposing of Equity Securities of Micron which would be required under
Section 13(d) of the Exchange Act, and the rules and regulations promulgated
thereunder, to file a statement on Schedule 13D pursuant to Rule 13d-1(a) of the
rules and regulations promulgated under the Exchange Act or a statement on
Schedule 13G pursuant to Rule 13d-1(c) of the rules and regulations promulgated
under the Exchange Act with the SEC as a “person” within the meaning of
Section 13(d)(3) of the Exchange Act if such group directly or indirectly
beneficially owned Equity Securities of Micron representing more than 5% of any
class of Equity Securities of Micron then outstanding.
 
“Guarantees” means, collectively, (a) that certain Guarantee of Specific
Liabilities dated March 25, 2008 executed by Intel in favor of Intesa Sanpaolo
S.p.A on behalf of itself and the Finance Parties (as defined in the Credit
Agreement), as in effect on the date hereof and as the same may be amended,
supplemented or otherwise modified from time to time with the consent of Micron
(which consent will not be unreasonably withheld, conditioned or delayed), and
(b) that certain Guarantee of Specific Liabilities dated March 25, 2008 executed
by ST in favor of Intesa Sanpaolo S.p.A on behalf of itself and the Finance
Parties (as defined in the Credit Agreement), as in effect on the date hereof
and as the same may be amended, supplemented or otherwise modified from time to
time with the consent of Micron (which consent will not be unreasonably
withheld, conditioned or delayed).
 
“Hazardous Substances” means any hazardous substance within the meaning of
Section 101(14) of the United States Comprehensive Environmental Response,
Compensation and Liability Act of 1980, 42 U.S.C. Section 9601(14) and any
chemical, substance, material, agent or waste defined or regulated as toxic,
hazardous, extremely hazardous or radioactive, or as a pollutant or contaminant,
under applicable Environmental Law, including petroleum, petroleum derivatives,
petroleum by-products or other hydrocarbons, asbestos or asbestos-containing
materials and polychlorinated biphenyls.
 
“Hazardous Substances Activities” means the transportation, transfer, recycling,
storage, use, treatment, manufacture, removal, remediation, release, exposure of
others to, sale, or distribution of any Hazardous Substance or any product or
waste containing a Hazardous Substance, or product manufactured with Ozone
depleting substances, including, without limitation, any
 
4917039.19
 
A-10

--------------------------------------------------------------------------------

APPENDIX A
 
 
required labeling, payment of waste fees or charges (including so-called e-waste
fees) and compliance with any product take-back or product content requirements.
 
“Hedging Obligations” means, with respect to any Person, the indebtedness,
liabilities and obligations of such Person under any transaction or Contract
that provides for an interest rate, foreign exchange, currency, commodity,
credit or equity swap, cap, collar, floor, option, forward, cross right or
obligation, or any combination thereof, or any transaction or Contract of a
similar nature.
 
“Holdings Indemnitees” has the meaning ascribed to such term in the Intel ATA
and the ST ACA.
 
“ILA” means the Israel Land Administration.
 
“Indebtedness” means with respect to any Person (a) all obligations of such
Person for borrowed money or evidenced by bonds, notes, debentures or similar
instruments, whether current or funded, secured or unsecured, (b) all
obligations of such Person for the deferred purchase price of any property or
services (other than trade accounts payable arising in the ordinary course of
the business of such Person), (c) all obligations of such Person created or
arising under any conditional sale or other title retention agreement with
respect to property acquired by such Person (even though the rights and remedies
of the seller or lender under such agreement in the event of a default may be
limited to repossession or sale of such property), (d) all obligations of such
Person secured by a purchase money mortgage or other Lien to secure all or part
of the purchase price of property subject to such mortgage or Lien, (e) all
obligations under leases which shall have been or should be, in accordance with
GAAP or other generally accepted accounting principles as applicable to such
Person, recorded as capital leases in respect of which such Person is liable as
lessee, (f) any obligation of such Person in respect of bankers’ acceptances,
bank guaranties or letters of credit (including reimbursement obligations in
respect thereof), (g) any obligations secured by Liens on property acquired by
such Person, whether or not such obligations were assumed by such Person at the
time of acquisition of such property, (h) all Hedging Obligations, (i) all
obligations of a type referred to in clauses (a), (b), (c), (d), (e), (f), (g)
or (h) above which are directly or indirectly guaranteed by such Person or which
it has agreed (contingently or otherwise) to purchase or otherwise acquire or in
respect of which it has otherwise assured a credit against loss, and (j) any
refinancings of any of the foregoing obligations.
 
“Indemnifiable Company Transaction Expenses” means the amount, if any, by which
the Company Transaction Expenses exceed the greater of (i) $3,000,000 and
(ii) the amount of Company Transaction Expenses set forth on the Statement of
Expenses.  Any Indemnifiable Company Transaction Expenses shall be an
Indemnifiable Loss hereunder.
 
“Indemnification Percentage” means, with respect to each Seller, the percentage
set forth opposite such Seller’s name and identified as such Seller’s
“Indemnification Percentage” on the Final Allocation Schedule, the sum of which
for all Sellers will equal 100%.
 
4917039.19
 
 
A-11

--------------------------------------------------------------------------------

APPENDIX A
 
 
“Indemnitee” means either a Micron Indemnitee or a Seller Indemnitee, as the
case may be.
 
“Indemnitor” means (i) Micron in the case of a claim for indemnification by a
Seller Indemnitee or (ii) the Seller Indemnitor in the case of a claim for
indemnification by a Micron Indemnitee.
 
“Indemnity Escrow Fund” means the Micron Escrow Shares deposited with the Escrow
Agent, together with any cash amounts and other assets deposited with the Escrow
Agent as proceeds of such Micron Escrow Shares or from the sale thereof in
accordance with this Agreement and the Escrow Agreement, in each case, as such
sum may be increased or decreased as provided in the Escrow Agreement and this
Agreement.
 
“Intel Assigned Entity” has the meaning given in the Intel Entity Capitalization
and Assignment Agreement.
 
“Intel ATA” means that certain Asset Transfer Agreement by and between the
Company, Numonyx B.V. and Intel, dated as of March 30, 2008.
 
“Intel ATA Amendment” means Amendment No. 1 to the Intel ATA to be entered into
at Closing by the Company, Numonyx B.V. and Intel, substantially in the form
attached hereto as Exhibit F.
 
“Intel ATA Closing” means the “Closing”, as such term is defined in the Intel
ATA.
 
“Intel Entity Capitalization and Assignment Agreement” means the Intel Entity
Capitalization and Assignment Agreement, dated March 30, 2008, between Intel and
Numonyx B.V.
 
“Intel Indemnitees” has the meaning ascribed to such term in the Intel ATA.
 
“Intel Intellectual Property Agreement (Patents)” means the Amended and Restated
Intel Intellectual Property Agreement (Patents) to be entered into at Closing
between Micron, Intel and, for the limited purposes specified therein, Numonyx
B.V. and the Company, substantially in the form attached hereto as Exhibit G.
 
“Intel Israel” means Intel Electronics Ltd. PC 510854433, an Israel private
corporation.
 
“Intel-Micron Intellectual Property Agreement (Trade Secrets and Copyrights)”
means the Amended and Restated Intel-Micron Intellectual Property Agreement
(Trade Secrets and Copyrights) to be entered into at Closing between Micron,
Intel and, for the limited purposes specified therein, Numonyx B.V. and the
Company, substantially in the form attached hereto as Exhibit H.
 
“Intel-related Pre-Formation Environmental Liabilities” means (using the
following terms and phrases as defined in the Intel ATA) any Environmental
Liability which (i) relates to the ownership or operation of the Intel Business,
the Intel Transferred Owned Real Property, the Intel Transferred Leased Real
Property, the Intel
 
4917039.19
 
 
A-12

--------------------------------------------------------------------------------

APPENDIX A
 
 
Transferred Assets, the Intel Transferred Entities or any other real property or
facility owned, leased, operated or used in connection with the Intel
Business  or for the disposal or treatment of Hazardous Substances generated in
connection with the Intel Business, the Intel Transferred Owned Real Property,
the Intel Transferred Leased Real Property, the Intel Transferred Assets, or the
Intel Transferred Entities, and (ii) arises out of acts occurring or conditions
existing prior to the Effective Time (as such term is defined in the Intel ATA).
 
“Intellectual Property Rights” means the following, whether created or arising
under the laws of the United States or any other jurisdiction: Copyrights, Trade
Secrets, Patents and Trademarks and rights that are analogous to the foregoing
anywhere in the world.
 
“Interim Period” means the period beginning on the date of this Agreement and
continuing through the earlier of (i) the date this Agreement is terminated
pursuant to Article XI and (ii) the Closing.
 
“International Employee Plan” means each Company Employee Plan that has been
adopted or maintained by the Company or any Subsidiary of the Company, whether
formally or informally with respect to which the Company or any Subsidiary of
the Company will or may have any liability with respect to employees whose
regular place of work (excepting secondments and other temporary assignments) is
outside the United States.
 
“Investment Center” means the Investment Center of the Ministry of Industry,
Trade and Labor of the State of Israel.
 
“IRS” means the United States Internal Revenue Service.
 
“Israel MBR Agreement” means the Membrane Biological Reactor (MBR) Service
Agreement, with an effective date of February 7, 2010, between Numonyx Israel
and Intel Israel.
 
“knowledge” or “known” or “aware of” or any phrase to the foregoing effect means
(i) with respect to Micron, the knowledge of any of the executive Officers of
Micron after obtaining from the individual listed under subsection (i) of
Schedule A-2 a certification as to his actual knowledge of each matter with
respect to which Micron makes any representation or warranty as to its knowledge
under this Agreement or any of the Ancillary Agreements, (ii) with respect to
the Company, the knowledge of the individuals listed under subsection (ii)(A) of
Schedule A-2 after obtaining from the individuals listed under subsection
(ii)(B) of Schedule A-2 a certification as to their actual knowledge of each
matter with respect to which the Company makes any representation or warranty as
to its knowledge under this Agreement or any of the Ancillary Agreements, (iii)
with respect to the Intel Sellers, the actual knowledge of the individuals
listed under subsection (iii) of Schedule A-2, (iv) with respect to ST, the
actual knowledge of the individuals listed under subsection (iv) of Schedule A-2
and (v) with respect to the FP Sellers, the actual knowledge of the individuals
listed under subsection (v) of Schedule A-2; provided in the case of each of
clauses (i), (ii), (iii), (iv) and (v), that in the event that any of the listed
individuals is, at the time of the Closing, no longer employed by the applicable
Party or is on medical or disability leave, such person shall be deemed
 
4917039.19
 
A-13

--------------------------------------------------------------------------------

APPENDIX A
 
 
deleted from Schedule A-2 from and after the date of such termination of
employment or commencement of such leave, in each case, without retroactive
effect.
 
“Legacy Intel Asset” means any tangible asset that (i) as of the date of this
Agreement, is present at any facility or on any real property owned, operated,
occupied, controlled or leased by the Company or any of its Subsidiaries and
(ii) was at any time prior to the date of this Agreement owned by Intel or any
of its Affiliates; provided that Legacy Intel Assets shall not include (x) any
Undelivered Numonyx Assets (as defined in the Intel ATA Amendment) that are
transferred, assigned, conveyed or delivered, or that are transferrable,
assignable, conveyable or deliverable, to an Intel Transferor (as defined in the
Intel ATA) pursuant to the terms of the Intel ATA Amendment or (y) any tangible
assets that are leased or subleased to the Company or any of its Subsidiaries by
Intel or any of its Affiliates pursuant to any lease or sublease of real
property or that are provided to the Company or any of its Subsidiaries by Intel
or any of its Affiliates pursuant to any lease or sublease of real property.
 
“Legacy ST Asset” means any tangible asset that (i) as of the date of this
Agreement, is present at any facility or on any real property owned, operated,
occupied, controlled or leased by the Company or any of its Subsidiaries and
(ii) was at any time prior to the date of this Agreement owned by ST or any of
its Affiliates; provided that Legacy ST Assets shall not include (x) any
Undelivered Numonyx Assets (as defined in the ST ACA Amendment) that are
transferred, assigned, conveyed or delivered, or that are transferrable,
assignable, conveyable or deliverable, to a ST Transferor (as defined in the ST
ACA) pursuant to the terms of the ST ACA Amendment, (y) any tangible assets that
are leased or subleased to the Company or any of its Subsidiaries by ST or any
of its Affiliates or that are provided to the Company or any of its Subsidiaries
by ST or any of its Affiliates pursuant to any lease or sublease of real
property or (z) any asset dedicated by ST or any of its Affiliates to the
Consortium (as defined in the R2 Consortium Agreement) pursuant to the R2
Consortium Agreement.
 
“Liability” means any debt, liability, cost, expense, commitment or obligation
of any kind, character or nature whatsoever, whether known or unknown, secured
or unsecured, fixed, absolute, contingent or otherwise, and whether due or to
become due.
 
“Lien” means any lien, pledge, charge, claim, mortgage, hypothecation,
assignment, security interest, license or obligation to license or other
encumbrance of any sort (including any agreement to give any of the foregoing,
any conditional sale or title retention agreement, and any lease in the nature
thereof) and any option, trust or other arrangement having the practical effect
of any of the foregoing; provided, however, that any license of Intellectual
Property Rights shall not be considered a Lien on such Intellectual Property
Rights.
 
“LOA” means that partial endorsement of Letter of Approval number 11950-840
dated September 17, 1996 and the full endorsement of LOA number 11950-6783 dated
December 7, 2005, as described in the Investment Center letter to Intel Israel
dated November 27, 2007, including the terms therein.
 
4917039.19
 
 
A-14

--------------------------------------------------------------------------------

APPENDIX A
 
 
“Lock-Up Period” means the period beginning on the Closing Date and continuing
until the six (6) month anniversary of the Closing Date.
 
“Losses” means any and all deficiencies, judgments, settlements, demands,
claims, suits, actions or causes of action, assessments, Liabilities, losses,
damages, interest, fines, penalties, costs and expenses, including reasonable
legal, accounting and other costs and expenses incurred in connection with
investigating, defending, prosecuting, settling or satisfying any and all
demands, claims, actions, causes of action, suits, proceedings, judicial or
administrative assessments, judgments or appeals, and in seeking indemnification
therefor or collection thereof.
 
“M6 Going Concern” has the meaning ascribed to such term in the M6 Option
Agreement.
 
“made available to Micron” or words of similar import means that, on or before
5:00 p.m. local time in San Francisco, California on February 8, 2010, (A) the
Company has posted true, correct and complete copies of such materials to the
virtual data room managed by the Company under the name “Project States” at
https://datasite.merrillcorp.com and (B) Micron and its designated
Representatives have had reasonable access to such materials in unredacted form
in the virtual data room (including the ability to print such materials);
provided, however, that (i) any materials posted to the virtual data room in
redacted form shall be deemed to have been “made available” to Micron if the
Company did not have unredacted forms of such materials in its possession prior
to the date of this Agreement, (ii) any Specified Contract or other information
that, in the reasonable judgment of the Company’s and Micron’s outside counsel,
is of a competitively sensitive nature such that limited disclosure thereof to
Micron subject to appropriate clean-room procedures would be prudent to comply
with Antitrust Laws, or may include attorney-client privileged information such
that limited disclosure thereof to Micron subject to appropriate confidentiality
and access procedures would be prudent to protect the retention of such
privilege, as applicable, shall be deemed to have been “made available to
Micron” if such Specified Contract has been made available to certain
Representatives of Micron on or prior to  5:00 p.m. local time in San Francisco,
California on February 8, 2010 pursuant to the “clean room” procedures
previously agreed to by the parties hereto and set forth in Schedule A-3 and
(iii) any Specified Contract or other information that, in the reasonable
judgment of the Company or any Seller, is protected information under Applicable
Laws relating to data protection and privacy shall be deemed to have been “made
available to Micron” if such Specified Contract or other information has been
made available to Micron on or prior to 5:00 p.m. local time in San Francisco,
California on February 8, 2010 pursuant to the “clean room” procedures
previously agreed to by the parties hereto and set forth in Schedule A-4 hereto;
provided further that the materials described in subsection (i) of Schedule A-5
which were provided to the persons and in the manner set forth on Schedule A-5
shall be deemed to have been “made available to Micron” for all purposes under
this Agreement.  Notwithstanding the foregoing, the materials identified in
subsection (ii) of Schedule A-5, and the information contained therein, shall
not be deemed to have been “made available to Micron” for any purpose under this
Agreement.
 
“MALA” means the Amended and Restated Member Activities Letter Agreement, dated
February 27, 2007, between Micron and Intel.
 
4917039.19
 
A-15

--------------------------------------------------------------------------------

APPENDIX A
 
 
“MALA Waiver” means the Amended and Restated Member Activities Letter
Agreement-Waiver and Consent to be entered into at Closing between Micron and
Intel, substantially in the form attached hereto as Exhibit I.
 
“Master Agreement” means that certain Amended and Restated Master Agreement,
dated as of March 30, 2008, by and among the Sellers, FP II Cayman and FP II
Parallel.
 
“Master Agreement Amendment” means Amendment No. 1 to the Master Agreement to be
entered into at Closing among the Sellers, FP II Cayman and FP II Parallel,
substantially in the form attached hereto as Exhibit J.
 
“Material Specified Contract” means any Specified Contracts of the type
described in clauses (i)(A), (iv), (v), (vi) (vii), (viii), (ix), (x)(B), (xi),
(xii), (xiii) (solely with respect to personal property), (xiv), (xv), (xvi),
(xvii), (xviii), (xix), (xx), (xxi) and (xxii) (but only with respect to
Section 6.1(b)(vi)(A)) of Section 3.17(a).
 
“Measurement Period” means the twenty (20) consecutive trading day period ending
on the second (2nd) trading day prior to the Closing Date.
 
“Micron Closing Date Shares” means the Micron Shares less the Micron Escrow
Shares.
 
“Micron Common Stock” means shares of common stock, par value $0.10 per share,
of Micron.
 
“Micron Escrow Shares” means 21,000,000 shares of Micron Common Stock (as may be
adjusted pursuant to Section 2.9), plus an aggregate number of additional shares
of Micron Common Stock equal to 15% of the number of True-Up Shares, if any,
included in the definition of “Total Share Consideration”, rounded to the
nearest whole integer (with 0.5 rounded up).
 
“Micron Indemnitees” means Micron, its Affiliates (including, after the Closing
Date, the Company and its Subsidiaries), its Directors and Officers, and its
other Representatives (but only to the extent Micron is obligated to indemnify
such other Representatives).
 
“Micron Material Adverse Effect” means, with respect to Micron , any change,
event, effect or occurrence, or the development of any condition, circumstance
or set of facts (any such item, an “Effect”) that, individually or taken
together with all other Effects occurring or existing at or about the same time,
is or would reasonably be likely to (i) be materially adverse to the business,
operations, properties, financial condition, results of operations, assets or
liabilities of Micron and its Subsidiaries, taken as a whole, or (ii) prevent or
materially impair the ability of Micron or the Buyer to consummate the Share
Purchase or the other transactions contemplated hereby or by the Ancillary
Agreements in accordance with their terms and Applicable Law; provided, however,
that any Effect (by itself or when aggregated with any other Effect), to the
extent resulting from or arising out of the following, shall not be deemed to be
or constitute a Micron Material Adverse Effect, and any Effect (by itself or
when aggregated with any other Effect), to the extent resulting from or arising
out of the
 
4917039.19
 
A-16

--------------------------------------------------------------------------------

APPENDIX A
 
 
following, shall not be taken into account when determining whether a Micron
Material Adverse Effect has occurred or would reasonably be expected to occur:
(A) general economic, financial, political, regulatory or financial market
conditions worldwide or in the United States or any other jurisdiction in which
Micron or any of its Subsidiaries has business, operations or sales; (B) general
conditions affecting the industries or markets in which Micron operates; (C)
changes in any statute, law, ordinance, rule or regulation applicable to Micron
or any of its Subsidiaries or any of its or their respective properties or
assets; (D) changes arising out of acts of terrorism, international hostilities,
war, natural disasters or other force majeure events, or any escalation or
worsening thereof, or any governmental or other response or reaction to any of
the foregoing (in each case under clauses (A), (B), (C) and (D) above, except to
the extent that such conditions or changes have a materially disproportionate
impact on the Company and its Subsidiaries, taken as a whole, relative to other
participants in the countries, geographic regions, industries or markets in
which Micron or such Subsidiary operates); (E) any failure in and of itself of
Micron to meet its financial projections (including revenues, bookings or
earnings) or analyst expectations relating to any period after the date hereof,
or any decreases in the trading price of the Micron Common Stock (but not
excluding any of the reasons for, or factors contributing to, any such failure
or decrease) or (F) compliance by Micron with the terms of this Agreement.
 
“Micron Shares” means a number of shares of Micron Common Stock equal (i) to the
Total Share Consideration minus (ii) the number of RSU Shares.
 
“Micron Stock Price” means the average of the twenty (20) VWAP Prices of Micron
Common Stock for the Measurement Period, as may be adjusted pursuant to
Section 2.9.  For illustrative purposes, Schedule A-6 depicts the calculation of
the Micron Stock Price had the Closing Date occurred on January 25, 2010.
 
“Micron Voting Securities” means shares of Common Stock and any other securities
of Micron entitled, in the ordinary course, to vote in the election of Directors
of Micron.
 
“Net Available Cash” shall mean (i) the unrestricted Cash and Cash Equivalents
of the Company and its Subsidiaries, as of the close of business on the first
(1st) Business Day immediately prior to the Closing Date in each applicable
location in which the Company or any of its Subsidiaries maintains any such Cash
and Cash Equivalents, minus (ii) the unpaid Company Transaction Expenses set
forth on the Statement of Expenses, minus (iii) the Credit Agreement Repayment
Amount (to the extent not previously repaid), plus (iv) the aggregate amount of
Excess Capital Expenditures , and determined after giving effect to the full
settlement of the Related Party Accounts Receivable and the Related Party
Accounts Payable (other than Ordinary Course Related Party Accounts) in
accordance with Section 7.25.
 
“NFA Letter” shall mean (1) a letter from an appropriate Governmental Entity
stating that no further action is required to address any Post-Formation and
Other Sellers’ Environmental Liabilities, or (2) a letter described on
subsection (i) of Schedule A-7.
 
4917039.19
 
 
A-17

--------------------------------------------------------------------------------

APPENDIX A
 
 
“Notarial Power of Attorney” means the power of attorney authorizing the Civil
Law Notary to execute the Deed of Transfer, substantially in the form attached
hereto as Exhibit K.
 
“Numonyx B.V.” means Numonyx B.V., a private company with limited liability
organized under the laws of The Netherlands and a wholly owned subsidiary of the
Company.
 
“Numonyx Israel” means Numonyx Israel Ltd. PC 514032986, an Israel private
corporation.
 
“Numonyx Israel Change of Control” means a “Change of Control” (as defined in
the Fab 1 Lease Amendment No. 2).
 
“Numonyx Parties” means the Company and the Sellers.
 
“Officer” means, with reference to any Entity, a reference to an individual
designated by such Entity as an officer, a member of the managing board of such
Entity or other Person performing similar functions for the Entity.
 
“Order” means any writ, judgment, decree, award, ruling, injunction, directive
or similar order of any Governmental Entity, and any award or order of any
arbitrator to the extent enforceable by a Governmental Entity, in each case
whether preliminary or final.
 
“Patents” means patents and patent applications worldwide, including
continuation, divisional, continuation in part, re-examination, or reissue
patent applications and patents issuing thereon.
 
“Performance-Based RSUs” means those Assumed RSUs that have their vesting
determined, wholly or in part, by the achievement of performance criteria
specified prior to the start of the performance period.
 
“Permitted Liens” means (i) liens for Taxes and other similar governmental
charges and assessments which are not yet delinquent, (ii) liens of landlords
and liens of carriers, warehousemen, mechanics and materialmen and other like
liens arising in the ordinary course of business consistent with past practice
for sums not yet delinquent, (iii)  security given in the ordinary course of
business consistent with past practice to any public utility, Governmental
Entity or other statutory or public authority having jurisdiction over the
Company or any of its Subsidiaries; (iv) all non-monetary Liens and other
non-monetary matters disclosed in the title insurance policies and surveys
provided by the Company or any of its Subsidiaries to Micron with respect to the
Owned Real Property; (v) with respect to the Real Property, all non-monetary
Liens on the Real Property that do not materially interfere with the present use
of the Real Property or materially and adversely affect the value of the Real
Property; (vi) with respect to the Owned Real Property, that certain purchase
option in favor of ST set forth in the M6 Option Agreement; and (vii) with
respect to the Owned Real Property, the ROFO Agreement.
 
4917039.19
 
 
A-18

--------------------------------------------------------------------------------

APPENDIX A
 
 
“Person” means any individual, corporation (including any non-profit
corporation), general partnership, limited partnership, limited liability
partnership, joint venture, estate, trust, company (including any limited
liability company or joint stock company), firm or other enterprise,
association, organization, entity or Governmental Entity.
 
“Post-Closing Environmental Liabilities” shall mean Losses of any kind or
nature, or the duty to indemnify, defend or reimburse any Person with respect
to: (i) the presence of any Hazardous Substances in soil, groundwater, surface
water, air or building materials of any Real Property, to the extent arising
from (A) a Release following the Closing Date at any Real Property or (B)
otherwise as the result of any Hazardous Substances Activities occurring
following the Closing Date at any Real Property (“Post-Closing Real Property
Contamination”); (ii) the migration at any time of Post-Closing Real Property
Contamination to any other real property, or the soil, groundwater, surface
water, air or building materials thereof; (iii) any Hazardous Substances
Activity conducted on the Real Property following the Closing Date in connection
with or to benefit the business of Micron, the Buyer, the Company, or any of
their Subsidiaries or Affiliates, or otherwise performed on any real property in
the vicinity of the Real Property owned, occupied, operated or controlled at any
time by any of the Sellers (“Post-Closing Hazardous Substances Activities”);
(iv) the exposure of any person following the Closing Date to Post-Closing Real
Property Contamination or to Hazardous Substances in the course of or as a
consequence of any Post-Closing Hazardous Substances Activities; (v) the
violation of any Environmental Laws by Micron, the Buyer, the Company, or any of
their Subsidiaries or Affiliates or any of their respective agents, employees,
predecessors in interest, contractors, invitees or licensees following the
Closing Date; and (vi) any Action brought or threatened by any Person with
respect to any of the foregoing.  “Post-Closing Environmental Liabilities” shall
not include Losses covered by Section 10.2(a)(ix).
 
“Post-Closing Tax Period” means any Tax period (or portion thereof) beginning
the day after the Closing Date and ending thereafter.
 
“Post-Formation and Other Sellers’ Environmental Liabilities” shall mean the
following: Losses of any kind or nature, or the duty to indemnify, defend or
reimburse any Person with respect to: (i) the presence of any Hazardous
Substances in the soil, groundwater, surface water, air or building materials of
the Real Property, to the extent arising from (a) a Release following the
Formation Closing Date and on or before the Closing Date at any Real Property or
(b) otherwise as the result of any Hazardous Substances Activities occurring
following the Formation Closing Date and on or before the Closing Date at any
Real Property (“Pre-Existing Real Property Contamination”); (ii) the migration
at any time of Pre-Existing Real Property Contamination to any other real
property, or the soil, groundwater, surface water, air or building materials
thereof; (iii) any Hazardous Substances Activity conducted on the Real Property
following the Formation Closing Date and on or before the Closing Date in
connection with or to benefit the business of the Company or any of its
Subsidiaries or otherwise performed on any real property in the vicinity of the
Real Property owned, occupied, operated or controlled at any time by any of the
Sellers (“Pre-Closing Hazardous Substances Activities”); (iv) the exposure of
any person following the Formation Closing Date and on or before the Closing
Date to Pre-Existing Real Property Contamination or to
 
4917039.19
 
A-19

--------------------------------------------------------------------------------

APPENDIX A
 
 
Hazardous Substances in the course of or as a consequence of any Pre-Closing
Hazardous Substances Activities, without regard to whether any health effect of
the exposure has been manifested as of the Closing Date; (v) the violation of
any Environmental Laws by the Company, or any of its Subsidiaries or any of
their respective agents, employees, predecessors in interest, contractors,
invitees or licensees following the Formation Closing Date and on or before the
Closing Date; (vi) the presence, as a result of migration, of any Hazardous
Substance on any Real Property on or before the Closing Date to the extent such
Hazardous Substance was Released on or at any real property owned or leased by a
Seller or any of its Subsidiaries that is proximate to such Real Property, and
(vii) any Action brought or threatened by any Person with respect to any of the
foregoing.
 
“Pre-Closing Deed of Amendment” means the draft deed of amendment to the
articles of association of the Company, substantially in the form attached
hereto as Exhibit L.
 
“Pre-Closing Tax Period” means any Tax period (or portion thereof) beginning on
or after the Formation Closing Date and ending on or prior to (and including)
the Closing Date.
 
“Privacy Clean Room” means a separate virtual data room with access limited as
provided in Schedule A-4.
 
“Receiving Party” means, for purposes of Section 7.11 and the definition of
“Confidential Information” only, any Party that receives any Confidential
Information.
 
“Registered Intellectual Property” means Patents, registered Copyrights and
pending applications for copyright registration, and registered Trademarks and
pending applications for trademark registration.
 
“Release” means (i) any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposing, or other release
of any Hazardous Substance at, in, on, into or onto the environment; (ii) the
abandonment or discard of barrels, containers, tanks, or other receptacles
containing or previously containing any Hazardous Substance; or (iii) any
release, emission or discharge, as those terms are defined in any applicable
Environmental Laws.
 
“Remedial Activities” means (A) any reporting, investigation, feasibility study,
remediation, treatment, removal, transport, disposal, characterization,
sampling, health assessment, risk assessment, encapsulation, monitoring, study,
report, assessment, analysis, or other activity, or (B) the matters described on
subsection (ii) of Schedule A-7.
 
“Replacement Financing” means the “Replacement Financing” (as such term is
defined in the Securityholders’ Agreement) contemplated by Section 2.15(a) of
the Securityholders’ Agreement.
 
4917039.19
 
A-20

--------------------------------------------------------------------------------

APPENDIX A
 
 
“Representative” means, as to any Person, the Directors, managers, managing
members, general partners, Officers, employees, attorneys, investment banking
and financial advisors, independent accountants and any other agents and
representatives of the Person, in each case, when acting in such capacity.
 
“ROFO Agreement” means the Right of First Offer Agreement to be entered into at
Closing between Micron and ST, substantially in the form attached hereto as
Exhibit M.
 
“Rule 144” means Rule 144 promulgated under the Securities Act, and any
successor provision thereto.
 
“RSU Exchange Ratio” means the exchange ratio for purposes of the assumption or
substitution of the Company RSUs pursuant to Section 7.21, set forth on the
Final Allocation and calculated in accordance with the tab titled “RSUs” of the
spreadsheet used to generate the Final Allocation, which exchange ratio shall be
equal to the effective exchange ratio with respect to each outstanding Company
Ordinary Share pursuant to this Agreement.
 
“RSU Shares” means the maximum number of shares of Micron Common Stock issuable
upon full vesting of (i) 50% of all Time-Vested RSUs and (B) 33.3% of all
Performance-Based RSUs, in each case, after giving effect to the assignment or
substitution of Company RSUs pursuant to Section 7.21.
 
“Sales Taxes” means any excise, value added, goods and services, gross receipts,
registration, stamp, duty, recording, documentary, conveyancing, transfer
(including real estate transfer), sales, use and any other similar Taxes and
fees, including interest, penalties and additions to Tax thereto.
 
“SEC” means the U.S. Securities and Exchange Commission.
 
“Securities Act” means the U.S. Securities Act of 1933.
 
“Securityholders’ Agreement” means that certain Securityholders’ Agreement dated
as of March 30, 2008 by and among the Sellers, FP II Cayman, FP II Parallel and
the Company.
 
“Seller Contributed Facility” means, with reference to a particular Seller, any
Business Facility contributed to the Company or its Subsidiaries by such Seller
or any of its Subsidiaries.
 
“Seller Indemnitees” means each Seller, its Affiliates, and its Officers and
Directors.
 
“Seller Indemnitor” means, with respect to any claim for indemnification by a
Micron Indemnitee pursuant to Article X, any Seller from whom the Micron
Indemnitee seeks indemnification therefor pursuant to Article X.
 
“Sellers’ Remedial Obligation” means all Remedial Activities required to comply
with and fulfill Environmental Laws (including any consent decrees, settlement
agreements, permits,
 
4917039.19
 
A-21

--------------------------------------------------------------------------------

APPENDIX A
 
 
approvals, plans, agreements and memorandums of understanding) applicable to a
matter that is a Post-Formation and Other Sellers’ Environmental Liability.
 
“Series A Preferred Shares” means Series A convertible preferred shares of the
Company, par value one Euro per share.
 
“Series A-1 Preferred Shares” means Series A-1 non-convertible preferred shares
of the Company, par value one eurocent per share.
 
“Shareholder Activities Letter Agreement Amendment” means the amendment to the
Shareholder Activities Letter Agreement entered into at Closing among Micron,
the Buyer, the Company, the Sellers, FP II Cayman and FP II Parallel,
substantially in the form attached hereto as Exhibit N.
 
“Special Micron Losses” means Indemnifiable Losses for which a Micron Indemnitee
is entitled to recovery (A) as a result of, or based upon or arising from any
breach or inaccuracy of any of the Special Seller Representations, (B) as a
result of, or based upon or arising from any breach of, or failure to perform or
comply with, any covenant, undertaking or other agreement contained in this
Agreement by the Company, other than those set forth in Section 6.1(a),
Section 6.1(b), Section 7.27 or Section 7.28, which breach or failure to perform
or comply occurs prior to the Closing, (C) as a result of, or based upon or
arising from any willful breach of, or willful failure to perform or comply
with, any covenant, undertaking or other agreement in this Agreement by the
Company or any Seller, (D) any breach of, or failure to perform or comply with,
any covenant, undertaking or other agreement contained in this Agreement by any
of the Sellers, other than those set forth in Section 7.28 and any such breach
or failure described in Section 10.2(a)(ii), or (E) pursuant to
Section 10.2(a)(iii), Section 10.2(a)(iv), Section 10.2(a)(v),
Section 10.2(a)(vii), Section 10.2(a)(viii) or Section 10.2(a)(ix).
 
“Special Seller Losses” means Indemnifiable Losses for which a Seller Indemnitee
is entitled to recovery (i) as a result of, or based upon or arising from
breaches or misrepresentations of any of the Special Micron Representations or
(ii) pursuant to Section 10.2(c)(ii) (other than any breach of, failure to
perform or comply with any covenant, undertaking or other agreement contained in
Section 7.28), Section 10.2(c)(iii) or Section 10.2(c)(iv).
 
“ST ACA” means that certain Asset Contribution Agreement by and between the
Company, Numonyx B.V. and ST, dated as of March 30, 2008.
 
“ST ACA Amendment” means Amendment No. 1 to the ST ACA to be entered into at
Closing by the Company, Numonyx B.V. and ST, substantially in the form attached
hereto as Exhibit O.
 
“ST ACA Closing” means the “Closing”, as such term is defined in ST ACA.
 
4917039.19
 
A-22

--------------------------------------------------------------------------------

APPENDIX A
 
 
“ST Assigned Entity” has the meaning given in the ST Entity Capitalization and
Assignment Agreement.
 
“ST Continuing Services Agreement” means the Continuing Services Agreement to be
entered into at Closing between Numonyx B.V. and ST, substantially in the form
attached hereto as Exhibit P.
 
“ST Entity Capitalization and Assignment Agreement” means the ST Entity
Capitalization and Assignment Agreement, dated March 30, 2008, between ST and
Numonyx B.V.
 
“ST Indemnitees” has the meaning ascribed to such term in the ST ACA.
 
“ST JDA Amendment” means Amendment No. 1 to the ST Joint Development Agreement,
to be entered into at the Closing by ST and the Company, substantially in the
form attached hereto as Exhibit Q.
 
“ST-related Pre-Formation Environmental Liabilities” means (using the following
terms and phrases as defined in the ST ACA) any Environmental Liability which
(i) relates to the ownership or operation of the ST Business, the ST Transferred
Owned Real Property, the ST Transferred Leased Real Property, the ST Transferred
Assets, the ST Transferred Entities or any other real property or facility
owned, leased, operated or used in connection with the ST Business  or for the
disposal or treatment of Hazardous Substances generated in connection with the
ST Business, the ST Transferred Owned Real Property, the ST Transferred Leased
Real Property, the ST Transferred Assets, or the ST Transferred Entities, and
(ii) arises out of acts occurring or conditions existing prior to the Effective
Time (as such term is defined in the ST ACA).
 
“ST-Micron Intellectual Property Agreement” means the ST-Micron Intellectual
Property Agreement to be entered into at Closing between Micron and ST and, for
the limited purposes specified therein, the Company, substantially in the form
attached hereto as Exhibit R.
 
“ST-Micron Patent Cross License Agreement” means the ST-Micron Patent Cross
License Agreement to be entered into at Closing between Micron and ST,
substantially in the form attached hereto as Exhibit S.
 
“ST Reverse Continuing Services Agreement” means each Continuing Services
Agreement to be entered into at Closing between Numonyx B.V. and ST,
substantially in the form attached hereto as Exhibit T.
 
“ST Transition Services Agreement” means the Transition Services Agreement to be
entered into at Closing between the Company and ST, substantially in the form
attached hereto as Exhibit U.
 
4917039.19
 
A-23

--------------------------------------------------------------------------------

APPENDIX A
 
 
“Stockholder Rights and Restrictions Agreement” means the Stockholder Rights and
Restrictions Agreement to be entered into at Closing among Micron and the
Sellers, substantially in the form attached hereto as Exhibit V.
 
“Subsidiary” of a Person means, at the time of determination, any corporation or
other Entity of which the securities or other ownership interests having
ordinary voting power to elect a majority of the Board of Directors or other
Persons performing similar functions are owned, directly or indirectly through
subsidiaries or otherwise, by such Person.
 
“Tax,” “Taxation,” or, collectively, “Taxes” means (i) any and all taxes,
assessments and other similar charges, withholdings, duties, impositions,
installments and Liabilities imposed by or on behalf of or payable to any
Governmental Entity, including taxes based upon or measured by gross receipts,
income, profits, sales, use and occupation, capital and value added (“VAT”),
goods and services, ad valorem, transfer (including real estate transfer),
franchise, withholding, payroll, recapture, employment, excise and property
taxes as well as public imposts, fees and social security charges (including
health, unemployment, workers’ compensation and pension insurance), together
with all interest, penalties and additions imposed with respect to such amounts,
(ii) any Liability for the payment of any amounts of the type described in
clause (i) above as a result of being or having been a member of an affiliated,
consolidated, combined, unitary, fiscal unity or similar group for any period,
and (iii) any Liability for the payment of any amounts of the type described in
clauses (i) or (ii) above as a result of any express or implied obligation to
indemnify any other person or as a result of any obligation under any agreement
or arrangement with any other person with respect to such amounts and including
any Liability for taxes of a predecessor or transferor or otherwise by operation
of law.
 
“Tax Return” means returns, estimates, amendments, information statements,
elections, forms, transfer pricing or other technical studies and reports, and
any attachments, appendices or addenda thereto filed or required to be filed
with a Governmental Entity with respect to Taxes.
 
“Technology” means any or all of the following: (i) works of authorship
including computer programs, source code, and executable code, RTL, GDSII files,
whether embodied in software, firmware or otherwise, architecture,
documentation, designs, files, records, and data, (ii) inventions (whether or
not patentable), discoveries, improvements, and technology, (iii) proprietary
and confidential information, trade secrets and know how, (iv) databases, data
compilations and collections and technical data, (v) logos, trade names, trade
dress, trademarks and service marks, (vi) domain names, web addresses and sites,
(vii) tools, methods and processes, (viii) devices, prototypes, schematics,
breadboards, netlists, maskworks, test methodologies, verilog files, emulation
and simulation reports, test vectors and hardware development tools, and (ix)
any and all instantiations of the foregoing in any form and embodied in any
media.
 
“Term” means, with respect to any Contract (a) for any Contract that provides
for a definite term, the period from the Formation Closing Date through the
expiration of such term or the termination of such Contract pursuant to its
terms (without giving effect to any renewal or extension
 
4917039.19
 
A-24

--------------------------------------------------------------------------------

APPENDIX A
 
 
term) and (b) for any Contract that has an indefinite term, a period of five (5)
years from the date hereof.
 
“Third Party Claim” means any Action brought or initiated, or any claim
asserted, by any Person not party to this Agreement against an Indemnitee in
respect of any matter for which the Indemnitee may be entitled to be indemnified
or held harmless for pursuant to Article X.
 
“Time-Vested RSUs” means those Assumed RSUs that are not Performance-Based RSUs.
 
“Total Share Consideration” means a number of shares of Micron Common Stock
equal to (a) 140,000,000 plus (b) the True-Up Shares (as may be adjusted
pursuant to Section 2.9) minus the Expense Adjustment Amount, if any.
 
“Trade Secrets” means confidential know-how, inventions, discoveries, concepts,
ideas, methods, processes, designs, formulae, technical data, source code,
drawings, specifications (including logic specifications), data bases, data
sheets, customer lists, customer data and other confidential information that
constitute trade secrets under Applicable Law, in each case excluding any rights
in respect of any of the foregoing that comprise Copyrights or Patents.
 
“Trademarks” means trademarks and registrations and applications therefor.
 
“Transferred Assets” means, collectively, the Intel Transferred Assets (as
defined in the Intel ATA), the ST Transferred Assets (as defined in the ST ACA),
the Legacy Intel Assets and the Legacy ST Assets.
 
“Transferred Entities” means, collectively, the Intel Transferred Entities (as
defined in the Intel ATA), the Intel Assigned Entities (as defined in the Intel
Entity Capitalization and Assignment Agreement), the ST Transferred Entities (as
defined in the ST ACA), and the ST Assigned Entities (as defined in the ST
Entity Capitalization and Assignment Agreement).
 
“True-Up Shares” means an additional 5,000 shares of Micron Common Stock (as may
be adjusted pursuant to Section 2.9) for each $0.001 (as may be adjusted
pursuant to Section 2.9) by which the Micron Stock Price is less than $9.00 (as
may be adjusted pursuant to Section 2.9), up to a maximum of 10,000,000 shares
of Micron Common Stock (as may be adjusted pursuant to Section 2.9).
 
“VWAP Price” means, for each trading day during the relevant period, the volume
weighted average price per share for the regular trading session (including any
extensions thereof, but excluding any pre-open or after hours trading outside of
such regular trading session) equal to that published by Bloomberg as shown on
the Bloomberg page “MU <Equity> AQRC” (or any successor thereto). For purposes
of calculating the VWAP Price, all trades which are reported by Bloomberg to
have occurred on any exchange between the hours of 9:30 a.m. and 4:00 p.m. New
York time, as adjusted for any extensions to the regular trading session, will
be included.
 
4917039.19
 
A-25

--------------------------------------------------------------------------------

APPENDIX A
 
 
“WARN” means the Worker Adjustment and Retraining Notification Act or any state
or local law, including any law of a non-U.S. jurisdiction, which requires
notification or other termination related obligations prior to any layoff or
group reduction.
 
“Wholly-Owned” means, with respect to a Subsidiary of any Person, a Subsidiary
one-hundred percent (100%) of whose Equity Interests (other than a minimal
number of shares held by directors or local owners as required under Applicable
Laws) are owned, directly by such Person or indirectly through other Persons
that are Wholly-Owned Subsidiaries of such Person.
 
1.2           Index of Other Defined Terms.  The following capitalized terms
shall have the respective meanings set forth in the Section of this Agreement
set forth opposite each such respective term below:
 
Term
Section
2008 Annual Financial
Statements                                                                                                                  
3.7(a)
2009 Annual Financial
Statements                                                                                                                  
7.28(a)
2010 Quarterly Financial
Statements                                                                                                                  
7.28(b)
401(k)
Plan                                                                                                                  
7.20
ACA Closing
Date                                                                                                                  
4.13(b)(i)
Additional Intel Continuing
Services                                                                                                                  
7.15(a)(i)
Additional Intel Transition
Services                                                                                                                  
7.15(a)(iii)
Additional ST Continuing
Services                                                                                                                  
7.15(b)(iii)
Additional ST Continuing/Reverse
Services                                                                                                                  
7.15(b)(iii)
Additional ST Reverse Continuing
Services                                                                                                                  
7.15(b)(iii)
Additional ST Transition
Services                                                                                                                  
7.15(b)(iv)
Agent                                                                                                                  
7.13(a)
Agreement                                                                                                                  
Preamble
Amended Subsidiary Governing
Documents                                                                                                                  
7.7(b)
Amendment and Termination
Agreement                                                                                                                  
7.17(c)
Antitrust
Approvals                                                                                                                  
9.1(d)
Antitrust
Laws                                                                                                                  
7.4(b)
Applicable Financial Statement
Requirements                                                                                                                  
7.28(f)
Assigned
IP                                                                                                                  
7.30(a)
Assumed
RSU                                                                                                                  
7.21(a)
ATA Closing
Date                                                                                                                  
4.13(a)(i)
Balance Sheet
Date                                                                                                                  
3.7(a)
Bank
Financing                                                                                                                  
7.13(a)
Books and
Records                                                                                                                  
3.22
Buyer                                                                                                                  
Preamble

 
4917039.19
 
A-26

--------------------------------------------------------------------------------

APPENDIX A
 
 
 

 Term  Section
Capital Contribution
Agreement                                                                                                                  
7.13(d)
Capped Micron
Losses                                                                                                                  
10.3(d)
Capped Sellers
Losses                                                                                                                  
10.3(e)
Catch-Up
Right                                                                                                                  
7.26
CEO                                                                                                                  
3.24(c)
Certified
Amount                                                                                                                  
10.2(a)(viii)
Claim
Notice                                                                                                                  
10.5(a)
Clawback                                                                                                                  
7.22(b)
Closing                                                                                                                  
2.3(a)
Closing
Date                                                                                                                  
2.3(a)
Company                                                                                                                  
Preamble
Company Deposit
Amount                                                                                                                  
7.13(b)
Company In
Licenses                                                                                                                  
3.16(j)
Company Insurance
Policies                                                                                                                  
3.25
Company Insurance
Policy                                                                                                                  
3.25
Company IP
Licenses                                                                                                                  
3.16(k)
Company Key Employee
Agreements                                                                                                                  
3.24(c)
Company Out
Licenses                                                                                                                  
3.16(k)
Company
Permits                                                                                                                  
3.20(b)
Company Registered Intellectual
Property                                                                                                                  
3.16(f)
Company Released
Claims                                                                                                                  
7.10(d)
Company Released
Parties                                                                                                                  
7.10(d)
Company Releasor
Parties                                                                                                                  
7.10(d)
Company-Related
Permits                                                                                                                  
4.3
Contingent
Worker                                                                                                                  
3.24(b)
Contributed Registered Intellectual
Property                                                                                                                  
3.16(f)
Contribution
Agreement                                                                                                                  
7.13(d)
Credit
Agreement                                                                                                                  
7.13(a)
Credit Agreement
Counterparties                                                                                                                  
7.13(a)
Current Balance
Sheet                                                                                                                  
3.7(a)
Customer
Licenses                                                                                                                  
3.16(k)
D&O Indemnified
Party                                                                                                                  
7.10(a)
DBS Master
Agreement                                                                                                                  
Recitals
Director Removal
Document                                                                                                                  
7.8
Director Resignation
Letter                                                                                                                  
7.8
 Director Termination Documents   7.8

 
4917039.19
 
 
A-27

--------------------------------------------------------------------------------

APPENDIX A
 
 
 

 Term  Section
Disclosure
Letter                                                                                                                  
Article III
Disposition
Event                                                                                                                  
2.9(e)
Distributed
Assets                                                                                                                  
2.9(b)
Documented Intel Continuing
Services                                                                                                                  
7.15(a)(i)
Documented ST Continuing
Services                                                                                                                  
7.15(b)(ii)
Documented ST Reverse Continuing
Services                                                                                                                  
7.14(b)
Documented ST Transition
Services                                                                                                                  
7.15(b)(iv)
Employing
Organization                                                                                                                  
3.24(b)
Existing D&O
Policy                                                                                                                  
7.10(a)
Existing ST Services
Contract                                                                                                                  
7.15(b)(i)
Expiration
Date                                                                                                                  
2.9(c)
Export
Approvals                                                                                                                  
3.26(a)
Final
Allocation                                                                                                                  
2.2(a)
Financial
Statements                                                                                                                  
3.7(a)
Financing Due Diligence
Materials                                                                                                                  
7.27(a)
FP Parent Fund
Guarantee                                                                                                                  
Recitals
FP Parent Fund
Guarantees                                                                                                                  
Recitals
FP
Sellers                                                                                                                  
Preamble
Framework
Agreement                                                                                                                  
Recitals
Governmental
Incentive                                                                                                                  
3.32
HDB                                                                                                                  
7.17(b)
HSR
Act                                                                                                                  
3.6
ILA
Consent                                                                                                                  
7.29(a)
Immaterial In
Licenses                                                                                                                  
3.16(j)
Indemnifiable Clawback
Amount                                                                                                                  
7.22(b)
Indemnifiable
Losses                                                                                                                  
10.2(d)
Indemnifiable
Taxes                                                                                                                  
10.2(a)(iv)
Individual Seller
Losses                                                                                                                  
10.3(g)
Industrial Plan
Agreement                                                                                                                  
Recitals
Intel                                                                                                                  
Preamble
Intel Continuing Facility
Services                                                                                                                  
7.15(a)(i)
Intel Continuing Services
Contracts                                                                                                                  
7.15(a)(i)
Intel Originally Contributed
Asset                                                                                                                  
4.13(a)(i)
Intel Request
Period                                                                                                                  
7.15(a)(iii)
Intel
Sellers                                                                                                                  
Preamble
Intel Transition
Services                                                                                                                  
7.15(a)(iii)

 
4917039.19
 
A-28

--------------------------------------------------------------------------------

APPENDIX A
 
 
 

 Term Section
Intel Transition Services
Contract                                                                                                                  
7.15(a)(i)
Interim Financial
Statements                                                                                                                  
3.7(a)
Investment Center
Consent                                                                                                                  
7.29(a)
Israeli
Consents                                                                                                                  
7.29(a)
Issuing
Bank                                                                                                                  
7.13(a)
ITA                                                                                                                  
Preamble
Judgment                                                                                                                  
10.5(b)
Key Company
Employee                                                                                                                  
3.17(a)(i)
Labor
Agreements                                                                                                                  
3.24(k)
Lead
Arrangers                                                                                                                  
7.13(a)
Lenders                                                                                                                  
7.13(a)
M6 Closing
Date                                                                                                                  
7.14(a)
M6 Option
Agreement                                                                                                                  
Recitals
M6 Programme
Agreement                                                                                                                  
7.22(a)
Managing
Board                                                                                                                  
7.7
Managing Board
Resolutions                                                                                                                  
7.7(d)
Micron                                                                                                                  
Preamble
Micron Basket
Amount                                                                                                                  
10.3(b)
Micron
Cap                                                                                                                  
10.3(d)
Micron Deposit
Amount                                                                                                                  
7.13(c)
Micron SEC
Documents                                                                                                                  
5.7(a)
Micron’s Environmental
Assessments                                                                                                                  
10.8(a)
Micron’s Environmental
Consultants                                                                                                                  
10.8(a)
Net Available Cash
Certificate                                                                                                                  
9.2(j)
New
Directors                                                                                                                  
7.7(c)
New Intel Continuing Services
Contract                                                                                                                  
7.15(a)(i)
New ST Continuing/Reverse Services
Contract                                                                                                                  
7.15(b)(iii)
Non-Seller
Liens                                                                                                                  
7.24(b)
Non-Solicit
Period                                                                                                                  
7.12(a)
Note
Agreement                                                                                                                  
7.14(b)
Objection
Deadline                                                                                                                  
10.5(a)
Objection
Notice                                                                                                                  
10.5(a)
Option Real
Property                                                                                                                  
3.12(a)
Ordinary Course Related Party
Accounts                                                                                                                  
7.25
Owned Real
Property                                                                                                                  
3.12(a)
Parties                                                                                                                  
Preamble

 
4917039.19
 
A-29

--------------------------------------------------------------------------------

APPENDIX A
 
 
 

Term  Section
Party                                                                                                                  
Preamble
Pay-off
Letter                                                                                                                  
9.2(h)
Permits                                                                                                                  
3.20(b)
PK                                                                                                                  
Preamble
Possessing
Party                                                                                                                  
7.1(b)
Pre-Closing
Date                                                                                                                  
2.3(a)
Pre-Formation Financial
Statements                                                                                                                  
7.28(c)
Pre-Formation Tax
Period                                                                                                                  
7.9(b)(i)
Pre-Formation
Taxes                                                                                                                  
7.9(b)(i)
Prior Confidentiality
Agreement                                                                                                                  
7.11(d)
Prior Quarterly Financial
Statements                                                                                                                  
7.28(b)
Purchase Price
Cap                                                                                                                  
10.3(f)(i)
Purchased
Shares                                                                                                                  
2.9(d)(i)
Quarterly Financial
Statements                                                                                                                  
7.28(b)
R2 Consortium
Agreement                                                                                                                  
Recitals
Real Property Environmental
Documentation                                                                                                                  
10.8(a)
Receiving
Party                                                                                                                  
7.1(b)
Redwood                                                                                                                  
Preamble
Reference
Property                                                                                                                  
2.9(e)
Related Party
Accounts                                                                                                                  
7.25
Related Party Accounts
Payable                                                                                                                  
7.25
Related Party Accounts
Receivable                                                                                                                  
7.25
Released
Claims                                                                                                                  
7.10(c)
Released
Parties                                                                                                                  
7.10(c)
Releasor
Parties                                                                                                                  
7.10(c)
Required Financial
Information                                                                                                                  
7.27
Required Financial
Statements                                                                                                                  
7.28(f)
Resolved
Claims                                                                                                                  
10.5(b)
Seller                                                                                                                  
Preamble
Seller Basket
Amount                                                                                                                  
10.3(a)
Seller
Cap                                                                                                                  
10.3(e)
Seller Disclosure
Letter                                                                                                                  
Article IV
Seller
Liens                                                                                                                  
7.24(a)
Sellers                                                                                                                  
Preamble
Settled
Claims                                                                                                                  
10.5(b)
Settlement
Memorandum                                                                                                                  
10.5(b)

 
4917039.19
 
A-30

--------------------------------------------------------------------------------

APPENDIX A
 
 
 

Term  Section
Share Indemnity
Value                                                                                                                  
10.6(a)
Share
Purchase                                                                                                                  
Recitals
Shareholder
Resolutions                                                                                                                  
7.7(d)
Shares                                                                                                                  
Recitals
Singapore Copper Fab
Lease                                                                                                                  
7.17(a)
Singapore
Lease                                                                                                                  
7.17(b)
Singapore Real
Property                                                                                                                  
7.17(b)
Special Micron
Representations                                                                                                                  
10.3(b)
Special Seller
Representations                                                                                                                  
10.3(a)
Specified
Contracts                                                                                                                  
3.17
ST                                                                                                                  
Preamble
ST Originally Contributed
Asset                                                                                                                  
4.13(b)(i)
ST Services Providing
Party                                                                                                                  
7.15(b)(iii)
ST Services Receiving
Party                                                                                                                  
7.15(b)(iii)
ST Request
Period                                                                                                                  
7.15(b)(iv)
Statement of
Expenses                                                                                                                  
7.3
Subsidiary
Resolutions                                                                                                                  
7.7(d)
Supervisory
Board                                                                                                                  
7.7(a)
Supervisory Board
Resolutions                                                                                                                  
7.7(d)
Tax
Agreement                                                                                                                  
3.11(h)
Tax Assistance
Agreement                                                                                                                  
3.24(o)(ii)
Tax Matters
Notice                                                                                                                  
7.9(i)(i)
Tax Matter                                                                                                                  
7.9(i)(i)
Transaction
Expenses                                                                                                                  
7.3
Unobjected
Claim                                                                                                                  
10.5(a)
Voting
Debt                                                                                                                  
3.2(f)
Waiver                                                                                                                  
7.28(c)
Withheld
Information                                                                                                                  
10.8(a)

 
4917039.19
A-31

--------------------------------------------------------------------------------

 
 



